Exhibit 10.1

 

LOAN AGREEMENT

Dated as of June 8, 2007

by and between

BEHRINGER HARVARD SANTA CLARA LP

as Borrower

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

as Lender

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1

 

 

 

 

 

1.1

 

Specific Definitions

 

1

1.2

 

Index of Other Definitions

 

15

1.3

 

Principles of Construction

 

17

 

 

 

 

 

2.

GENERAL LOAN TERMS

 

18

 

 

 

 

 

2.1

 

Loan Commitment; Disbursement to Borrower.

 

18

2.2

 

Interest; Loan Payments; Late Payment Charge.

 

22

2.3

 

Loan Repayment.

 

26

2.4

 

Release of Property.

 

28

2.5

 

Payments and Computations.

 

30

2.6

 

Interest Rate Cap Agreement.

 

31

 

 

 

 

 

3.

CASH MANAGEMENT AND RESERVES

 

33

 

 

 

 

 

3.1

 

Cash Management Arrangements

 

33

3.2

 

Required Repairs; Completion of Required Repairs

 

33

3.3

 

Tax and Insurance Subaccount

 

33

3.4

 

Intentionally Omitted.

 

34

3.5

 

Mezzanine Loan Subaccount

 

34

3.6

 

Casualty/Condemnation Subaccount

 

34

3.7

 

Security Deposit Subaccount

 

34

3.8

 

Intentionally Omitted.

 

34

3.9

 

Grant of Security Interest; Application of Funds

 

34

3.10

 

Property Cash Flow Allocation

 

35

3.11

 

Initial Deposits into Reserves

 

36

3.12

 

Tenant Improvement Reserve Subaccount

 

36

3.13

 

Replacement Reserve Subaccount.

 

37

3.14

 

Lender Waiver of Reserves

 

41

3.15

 

Lender Reliance

 

41

 

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

41

 

 

 

 

 

4.1

 

Organization; Special Purpose

 

41

4.2

 

Proceedings; Enforceability

 

42

4.3

 

No Conflicts

 

42

4.4

 

Litigation

 

42

4.5

 

Agreements

 

42

4.6

 

Title

 

43

4.7

 

No Bankruptcy Filing

 

43

4.8

 

Full and Accurate Disclosure

 

44

4.9

 

Tax Filings

 

44

4.10

 

No Plan Assets

 

44

 

i


--------------------------------------------------------------------------------


 

4.11

 

Compliance

 

44

4.12

 

Contracts

 

45

4.13

 

Federal Reserve Regulations; Investment Company Act

 

45

4.14

 

Easements; Utilities and Public Access

 

45

4.15

 

Physical Condition

 

45

4.16

 

Leases

 

46

4.17

 

Fraudulent Transfer

 

46

4.18

 

Ownership of Borrower

 

47

4.19

 

Purchase Options

 

47

4.20

 

Management Agreement

 

47

4.21

 

Hazardous Substances

 

47

4.22

 

Name; Principal Place of Business

 

48

4.23

 

Other Debt

 

48

 

 

 

 

 

5.

COVENANTS

 

48

 

 

 

 

 

5.1

 

Existence

 

48

5.2

 

Taxes and Other Charges

 

48

5.3

 

Access to Property

 

49

5.4

 

Repairs; Maintenance and Compliance; Alterations.

 

49

5.5

 

Performance of Other Agreements

 

50

5.6

 

Cooperate in Legal Proceedings

 

50

5.7

 

Further Assurances

 

50

5.8

 

Environmental Matters.

 

50

5.9

 

Title to the Property

 

53

5.10

 

Leases.

 

53

5.11

 

Estoppel Statement

 

55

5.12

 

Property Management.

 

55

5.13

 

Special Purpose Bankruptcy Remote Entity

 

56

5.14

 

Assumption in Non-Consolidation Opinion

 

57

5.15

 

Change In Business or Operation of Property

 

57

5.16

 

Debt Cancellation

 

57

5.17

 

Affiliate Transactions

 

57

5.18

 

Zoning

 

57

5.19

 

No Joint Assessment

 

57

5.20

 

Principal Place of Business

 

57

5.21

 

Change of Name, Identity or Structure

 

57

5.22

 

Indebtedness

 

58

5.23

 

Licenses

 

58

5.24

 

Compliance with Restrictive Covenants, Etc

 

58

5.25

 

ERISA.

 

58

5.26

 

Transfers.

 

59

5.27

 

Liens

 

59

5.28

 

Dissolution

 

60

5.29

 

Expenses

 

60

5.30

 

Indemnity

 

60

5.31

 

Intentionally Omitted.

 

61

 

ii


--------------------------------------------------------------------------------


 

5.32

 

Intentionally Omitted.

 

61

5.33

 

Patriot Act Compliance

 

61

 

 

 

 

 

6.

NOTICES AND REPORTING

 

62

 

 

 

 

 

6.1

 

Notices

 

62

6.2

 

Borrower Notices and Deliveries

 

63

6.3

 

Financial Reporting.

 

63

 

 

 

 

 

7.

INSURANCE; CASUALTY; AND CONDEMNATION

 

67

 

 

 

 

 

7.1

 

Insurance.

 

67

7.2

 

Casualty.

 

71

7.3

 

Condemnation.

 

72

7.4

 

Application of Proceeds or Award.

 

73

 

 

 

 

 

8.

DEFAULTS

 

74

 

 

 

 

 

8.1

 

Events of Default

 

74

8.2

 

Remedies.

 

76

 

 

 

 

 

9.

SPECIAL PROVISIONS

 

78

 

 

 

 

 

9.1

 

Sale of Notes and Securitization.

 

78

9.2

 

Securitization Indemnification.

 

80

9.3

 

Reallocation of Loan Amounts.

 

83

9.4

 

Intercreditor Agreement

 

83

 

 

 

 

 

10.

MISCELLANEOUS

 

84

 

 

 

 

 

10.1

 

Exculpation

 

84

10.2

 

Brokers and Financial Advisors

 

86

10.3

 

Retention of Servicer

 

86

10.4

 

Survival

 

86

10.5

 

Lender’s Discretion

 

86

10.6

 

Governing Law.

 

87

10.7

 

Modification, Waiver in Writing

 

88

10.8

 

Trial by Jury

 

88

10.9

 

Headings/Exhibits

 

88

10.10

 

Severability

 

88

10.11

 

Preferences

 

88

10.12

 

Waiver of Notice

 

89

10.13

 

Remedies of Borrower

 

89

10.14

 

Prior Agreements

 

89

10.15

 

Offsets, Counterclaims and Defenses

 

89

10.16

 

Publicity

 

90

10.17

 

No Usury

 

90

10.18

 

Conflict; Construction of Documents

 

90

 

iii


--------------------------------------------------------------------------------


 

10.19

 

No Third Party Beneficiaries

 

90

10.20

 

Spread Maintenance Premium

 

91

10.21

 

Assignment

 

91

10.22

 

Borrower’s Designee

 

91

10.23

 

Intentionally Omitted.

 

91

10.24

 

Set-Off

 

91

10.25

 

Counterparts

 

92

 

Schedule 1  -

TI and Free Rent

Schedule 2  -

Required Repairs

Schedule 3  -

Exceptions to Representations and Warranties

Schedule 4  -

Organization of Borrower

Schedule 5  -

Definition of Special Purpose Bankruptcy Remote Entity

Schedule 8  -

Rent Roll

Exhibit A  -

Out-Parcel

 

iv


--------------------------------------------------------------------------------


LOAN AGREEMENT

LOAN AGREEMENT dated as of June 8, 2007 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) by and between
BEHRINGER HARVARD SANTA CLARA LP, a Delaware limited partnership (“Borrower”)
and CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation (together with
its successors and assigns, “Lender”).


1.                                      DEFINITIONS; PRINCIPLES OF CONSTRUCTION


1.1                               SPECIFIC DEFINITIONS.  THE FOLLOWING TERMS
HAVE THE MEANINGS SET FORTH BELOW:

Acceptable Counterparty: any Counterparty to the Interest Rate Cap Agreement
that has and shall maintain, until the expiration of the applicable Interest
Rate Cap Agreement, a long-term unsecured debt rating of not less than “AA-” (or
the equivalent) by the Rating Agencies and a short term unsecured debt rating of
not less than “A-1+” (or the equivalent) by the Rating Agencies.

Additional Advance:  any advance made under the Note in accordance with the
terms of Section 2.1.4 of this Agreement.

Adjusted Debt Service: with respect to any particular period of time, the
payments of principal and interest that would be due on the outstanding
principal balance of the Loan assuming a loan constant equal to the Market
Constant Rate for such period.

Adjusted Mezzanine Debt Service:  the meaning ascribed to the term “Debt
Service” in the Mezzanine Loan Agreement.

Adjusted Prime Rate: an interest rate per annum equal to the Prime Rate in
effect from time to time plus the Prime Rate Spread per annum.

Affiliate:  as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.

Affiliated Loans:  a loan made by Lender to a parent, subsidiary or such other
entity affiliated with Borrower, any Guarantor and any other loan that is
cross-collateralized with the Loan.

Approved Accountant:  a “Big Four” accounting firm or other independent
certified public account acceptable to Lender.

Approved Bank: a bank, the long term unsecured debt obligations of which are
rated at least “AA” by S&P and its successors, and the equivalent by Fitch and
its successors and Moody’s and its successors (unless Lender approves in writing
a financial institution other than a bank or a lower rating, in each case in
Lender’s sole and absolute discretion).


--------------------------------------------------------------------------------


Approved Leasing Expenses:  actual out-of-pocket expenses incurred by Borrower
in leasing space at the Property pursuant to Leases entered into in accordance
with the Loan Documents, including brokerage commissions (including those paid
pursuant to the Management Agreement) and tenant improvements, which expenses
(i) are (A) specifically approved by Lender in connection with approving the
applicable Lease, (B) incurred in the ordinary course of business and on market
terms and conditions in connection with Leases which do not require Lender’s
approval under the Loan Documents, or (C) otherwise approved by Lender, which
approval shall not be unreasonably withheld or delayed, and (ii) are
substantiated by executed Lease documents and brokerage agreements.

Assignment of Interest Rate Cap: that certain Collateral Assignment of Interest
Rate Cap Agreement made by Borrower to Lender dated as of the date hereof
required by this Agreement as security for the Loan, consented to by the
Counterparty, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

Behringer Harvard REIT:  Behringer Harvard REIT I, Inc., a Maryland corporation.

Behringer Harvard Operating Partnership:  Behringer Harvard Operating
Partnership I LP, a Texas limited partnership.

Behringer Harvard Opportunity REIT:  Behringer Harvard Opportunity REIT I, Inc.,
a Maryland corporation.

BHR Partners:  BHR Partners, LLC, a Delaware limited liability company.

Borrower:  has the meaning set forth in the preamble to this Agreement.

Borrower’s Designee:  the Manager or such other Person as Borrower, with the
consent of Lender (not to be unreasonably withheld), may from time to time
designate as “Borrower’s Designee”; provided that there shall be only one
Borrower’s Designee at any time.

Borrower GP:  Behringer Harvard Santa Clara GP, LLC, a Delaware limited
liability company.

Building 800:  the improvements on the Property located at 800 Central
Expressway, Santa Clara, California.

Business Day:  any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

Capital Expenses:  expenses that are capital in nature or required under GAAP to
be capitalized.

CBRE:  CBRE Real Estate Services Inc., a Delaware corporation.

2


--------------------------------------------------------------------------------


Code:  the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

Collateral:  has the meaning set forth in the Mezzanine Loan Agreement.

Control:  with respect to any Person, either (i) ownership directly or
indirectly of forty-nine percent (49%) or more of all equity interests in such
Person or (ii) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.

Counterparty:  any Person which is the issuer of the Interest Rate Cap
Agreement.

Debt:  the unpaid Principal, all interest accrued and unpaid thereon, any Spread
Maintenance Premium and all other sums due to Lender in respect of the Loan or
under any Loan Document.

Debt Service:  with respect to any particular period, the scheduled interest
payments due under the Note in such period.

Default:  the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.

Default Rate:  a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) five percent (5%) above the Interest Rate
(as applicable prior to the occurrence of an Event of Default), compounded
monthly.

Deposit Bank:  JPMorgan Chase Bank, N.A., a national banking corporation, or
such other bank or depository selected by Lender in its discretion.

Eligible Account:  a separate and identifiable account from all other funds held
by the holding institution that is either (i) an account or accounts (A)
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (B) as to
which Lender has received a Rating Comfort Letter from each of the applicable
Rating Agencies with respect to holding funds in such account, or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations §9.10(b), having in either case
corporate trust powers, acting in its fiduciary capacity, and a combined capital
and surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authorities.  An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

Eligible Institution:  a depository institution insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch,
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in

3


--------------------------------------------------------------------------------


which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s.

ERISA:  the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

ERISA Affiliate:  all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common control and all
other entities which, together with Borrower, are treated as a single employer
under any or all of Section 414(b), (c), (m) or (o) of the Code.

Eurodollar Rate: with respect to any Interest Period, an interest rate per annum
equal to LIBOR plus the Spread.

Facility End Date:  the last Business Day to occur in the thirty-fifth Interest
Period.

GAAP:  generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.

Governmental Authority:  any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

Guarantor:  Behringer Harvard Opportunity REIT or any other entity guaranteeing
any payment or performance obligation of Borrower.

Harvard Fund I:  individually or collectively, Behringer Harvard Short-Term
Opportunity Funds I, L.P., a Texas limited partnership and/or Behringer Harvard
Mid-Term Value Enhancement Fund I, L.P. a Texas limited partnership and/or
Behringer Harvard Strategic Opportunity Fund LLP, a Texas limited partnership,
and/or any other fund for which Behringer Harvard Holdings, LLC, or an Affiliate
of it under its Control, serves as general partner, manager or advisor.

Harvard REIT:  individually or collectively, the Behringer Harvard Operating
Partnership and/or Behringer Harvard REIT and/or Behringer Harvard Opportunity
REIT, and/or any other fund for which Behringer Harvard Holdings, LLC, or an
Affiliate of it under its Control, serves as general partner, manager or
advisor.

HPT:  HPT Management Services LP, a Texas limited partnership.

Initial Advance:  an initial advance of the Loan made on the date hereof in the
original principal amount of $35,115,000.00.

In Place Base Rent and Recoveries:  fixed base rent and recoveries paid by
tenants that have occupied the space covered by their respective leases and have
commenced paying rent and the free rent or rent abatement periods under such
leases have expired, and there

4


--------------------------------------------------------------------------------


are no defaults under such leases (nor does there exist any event or condition,
which with the passage of time or the giving of notice, or both, could result in
such a default).

In Place Debt Service Coverage Ratio:  as of any date, the ratio calculated by
Lender in which:

(A)                                          THE NUMERATOR IS THE NET OPERATING
INCOME (WHICH SHALL BE COMPUTED UTILIZING THE SUM OF (I) THE CURRENT ANNUALIZED
IN PLACE BASE RENT AND RECOVERIES (WITH ADJUSTMENTS FOR INCREASES IN SUCH
AMOUNTS OCCURRING WITHIN THE TWELVE (12) MONTH PERIOD FOLLOWING THE CALCULATION
DATE) AND (II) ANY OTHER INCOME DEEMED RECURRING BY LENDER WITHIN THE TWELVE
(12) MONTH PERIOD FOLLOWING THE CALCULATION DATE) MINUS ANNUALIZED EXPENSES PER
THE APPROVED ANNUAL BUDGET (WITH ADJUSTMENTS, AS REASONABLY DETERMINED BY
LENDER), AND WHICH SUCH NET OPERATING INCOME AND EXPENSES SHALL BE SUBJECT TO
LENDER’S DSC ADJUSTMENTS; AND

(B)                                         THE DENOMINATOR IS THE AGGREGATE
AMOUNT OF ADJUSTED DEBT SERVICE AND ADJUSTED MEZZANINE DEBT SERVICE WHICH WOULD
BE DUE AND PAYABLE FOR SUCH PERIOD.

Interest Period:  in connection with the calculation of interest accrued with
respect to any specified Payment Date, the period from and including the
fifteenth (15th) day of the prior calendar month to and including the fourteenth
(14th) day of the calendar month in which the applicable Payment Date occurs;
provided, however, that with respect to the Payment Date occurring in June,
2007, the Interest Period shall be the period commencing on the Closing Date to
and including June 14, 2007.  Each Interest Period, except for the Interest
Period ending June 14, 2007, shall be a full month and shall not be shortened by
reason of any payment of the Loan prior to the expiration of such Interest
Period.

Interest Rate:  (A) from and including the date of this Agreement through June
14, 2007, an interest rate per annum equal to 7.07%; and (B) from and including
June 15, 2007 and for each successive Interest Period through and including the
date on which the Debt is paid in full, an interest rate per annum equal to (I)
the Eurodollar Rate or (II) the Adjusted Prime Rate, if the Loan begins bearing
interest at the Adjusted Prime Rate in accordance with the provisions of Section
2.2.3 hereof.

Interest Rate Cap Agreement: the Interest Rate Cap Agreement  (together with the
confirmation and schedules relating thereto), between SMBC Derivative Products
Limited and Borrower obtained by Borrower and dated as of the date hereof.  The
Interest Rate Cap Agreement shall be written on the then current standard ISDA
documentation, and shall provide for interest periods and calculations
consistent with the payment terms of this Agreement.  After delivery of a
Replacement Interest Rate Cap Agreement to Lender, the term “Interest Rate Cap
Agreement” shall be deemed to mean such Replacement Interest Rate Cap Agreement.

Key Principal:  Behringer Harvard Holdings, LLC, a Delaware limited liability
company.

Leases:  all leases and other agreements or arrangements heretofore or hereafter
entered into providing for the use, enjoyment or occupancy of, or the conduct of
any activity upon or in, the Property or the Improvements, including any
guarantees, extensions, renewals,

5


--------------------------------------------------------------------------------


modifications or amendments thereof and all additional remainders, reversions
and other rights and estates appurtenant thereunder.

Leasing Costs:  tenant improvement and leasing commission obligations under
existing Leases or incurred in connection with the re-leasing of any space at
the Property pursuant to Leases approved by Lender in accordance with Section
5.10 hereof.

Legal Requirements: statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, any Loan Document or all or part of the Property or the construction,
ownership, use, alteration or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.

Lender’s DSC Adjustments:  Lender’s adjustments to projected revenue and expense
items based on each of the following:

(1)                                  a credit loss/vacancy allowance equal to
the greatest of 7.0%, actual vacancy or market vacancy;

(2)                                  reduction of above market rents to market
as reasonably determined by Lender with the most recent like-kind leases
executed at the subject property being given the greatest weight in determining
market rent;

(3)                                  increases in expenses from amounts set
forth in the Approved Annual Budget as determined by Lender;

(4)                                  management fees equal to the greater of
actual management fees and 3% of total revenues;

(5)                                  material increases in future operating
expenses as determined by Lender;

(6)                                  an annual minimum replacement reserve equal
to $91,229;

(7)                                  an annual tenant improvement/leasing costs
reserve equal to $342,108; and

(8)                                  the exclusion of rents and recoveries
attributable to space where Borrower has received notice of tenant’s intention
to vacate.

LIBOR: for the first Interest Period 5.32% per annum.  For each Interest Period
thereafter LIBOR shall mean the quoted offered rate for one-month United States
dollar deposits with leading banks in the London interbank market that appears
as of 11:00 a.m. (London time) on the related LIBOR Determination Date on the
display page designated as Telerate Page 3750.

If, as of such time on any LIBOR Determination Date, no quotation is given on
Telerate Page 3750, then the Lender shall establish LIBOR on such LIBOR
Determination Date by requesting four Reference Banks meeting the criteria set
forth herein to provide the quotation

6


--------------------------------------------------------------------------------


offered by its principal London office for making one-month United States dollar
deposits with leading banks in the London interbank market as of 11:00 a.m.,
London time, on such LIBOR Determination Date.

(i)                                     If two or more Reference Banks provide
such offered quotations, then LIBOR for the next Interest Period shall be the
arithmetic mean of such offered quotations (rounded upward if necessary to the
nearest whole multiple of 1/1,000%).

(ii)                                  If only one or none of the Reference Banks
provides such offered quotations, then LIBOR for the next Interest Period shall
be the Reserve Rate.

(iii)                               If on any LIBOR Determination Date, Lender
is required but is unable to determine the LIBOR in the manner provided in
paragraphs (i) and (ii) above, LIBOR for the next Interest Period shall be LIBOR
as determined on the preceding LIBOR Determination Date.

All percentages resulting from any calculations of LIBOR referred to in this
Agreement will be carried out to five decimal places and all U.S. dollar amounts
used in or resulting from such calculations will be rounded upwards to the
nearest cent.  The establishment of LIBOR on each LIBOR Determination Date by
the Lender shall be final and binding, absent manifest error.  Lender shall use
its commercially reasonable efforts to notify Borrower of LIBOR after LIBOR is
determined on each LIBOR Determination Date, provided that any failure of Lender
to so notify Borrower shall not have any effect on Borrower’s obligation to make
the payments required hereunder nor impose any liability on Lender.

LIBOR Business Day:  a day upon which (i) United States dollar deposits may be
dealt in on the London interbank markets and (ii) commercial banks and foreign
exchange markets are open in London, England and in New York, New York, USA.

LIBOR Determination Date:  with respect to any Interest Period, the date that is
two (2) LIBOR Business Days prior to the fifteenth (15th) calendar day of the
month in which such Interest Period commenced.

Lien: any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment (intended
as security), security interest or any other encumbrance, charge or transfer
(intended as security) of, or any agreement to enter into or create any of the
foregoing, on or affecting all or any part of the Property or any interest
therein, or any direct or indirect interest in Borrower, including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

Loan Documents:  this Agreement and all other documents, agreements and
instruments now or hereafter evidencing or securing the Loan or pursuant to
which any Person incurs, has incurred or assumes any obligation to or for the
benefit of Lender, or makes any certification, representation or warranty to
Lender in connection with the Loan, including the following, each of which is
dated as of the date hereof:  (i) the Note, (ii) the Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Fixture Filing made by Borrower to a

7


--------------------------------------------------------------------------------


trustee, for the benefit of Lender which covers the Property (the “Mortgage” or
the “Security Instrument”), (iii) the Assignment of Leases and Rents from
Borrower to Lender (the “Assignment of Leases”), (iv) the Assignment of
Agreements, Licenses, Permits and Contracts from Borrower to Lender, (v) the
Clearing Account Agreement among Borrower, Lender and the Clearing Bank (the
“Clearing Account Agreement”), (vi) the Deposit Account Agreement among
Borrower, Lender, Servicer and the Deposit Bank (the “Deposit Account
Agreement”), (vii) the Guaranty of Recourse Obligations made by Guarantor for
the benefit of Lender, and (viii) the Consent and Subordination of Manager made
by Manager and consented to by Borrower (the “Consent and Subordination”); as
each of the foregoing may be (and each of the foregoing defined terms shall
refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time (including pursuant to
Section 9.1 hereof).

Loan to Value Ratio: as of the date of its calculation, the ratio of (i) the
outstanding principal amount of the Loan and the Mezzanine Loan to (ii) the most
recent appraised value (according to the most recently available appraisal of
the Property).

Management Agreement:  the Fourth Amended and Restated Property Management and
Leasing Agreement, pursuant to which Manager is to manage the Property, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time in accordance with Section 5.12.

Manager:  HPT or any successor, assignee or replacement manager appointed by
Borrower in accordance with Section 5.12.

Market Constant Rate: at the time of any calculation, an interest rate per annum
equal to the greatest of (a) the Interest Rate then in effect; (b) 7.15%; and
(c) the “on-the-run” ten year Treasury Rate plus 100 basis points.

Material Alteration: any alteration affecting structural elements of the
Property the cost of which exceeds $250,000; provided, however, that in no event
shall (i) any Required Repairs (if any), (ii) any tenant improvement work
performed pursuant to any Lease existing on the date hereof or entered into
hereafter in accordance with the provisions of this Agreement, (iii) alterations
performed as part of a Restoration, constitute a Material Alteration, or (iv)
any Work relating to the Building 800 Work Expenditures or Building 800 Leasing
Costs Expenditures.

Maturity Date:  the date on which the final payment of principal of the Note
becomes due and payable as therein provided, whether at the Stated Maturity
Date, by declaration of acceleration, or otherwise.

Maximum Loan Amount:  FIFTY-NINE MILLION FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($59,500,000.00).

Mezzanine Borrower:  Behringer Harvard Santa Clara M, LLC, a Delaware limited
liability company.

Mezzanine Debt Service:  with respect to any particular period, the scheduled
interest payments due under the Mezzanine Note in such period.

8


--------------------------------------------------------------------------------


Mezzanine Event of Default:  the meaning ascribed to the term “Event of Default”
in the Mezzanine Loan Agreement.

Mezzanine Extension Option:  the meaning ascribed to the term “Extension Option”
in the Mezzanine Loan Agreement.

Mezzanine Lender:  the owner and holder of the Mezzanine Loan.

Mezzanine Loan:  that certain loan made by Mezzanine Lender to Mezzanine
Borrower on the date hereof pursuant to the Mezzanine Loan Agreement, as the
same may be amended or split pursuant to the terms of the Mezzanine Loan
Documents.

Mezzanine Loan Agreement:  that certain Mezzanine Loan Agreement, dated as of
the date hereof, between Mezzanine Borrower and Mezzanine Lender.

Mezzanine Loan Documents:  all documents or instruments evidencing, securing or
guaranteeing the Mezzanine Loan, including without limitation, the Mezzanine
Loan Agreement.

Mezzanine Note:  that certain Mezzanine Promissory Note, dated as of the date
hereof, given by Mezzanine Borrower to Mezzanine Lender in the maximum principal
amount of TWENTY-MILLION AND 00/100 DOLLARS ($20,000,000.00).

Monthly Debt Service Payment Amount:  the monthly amount of interest due and
payable pursuant to this Agreement and the Note.

Monthly Mezzanine Debt Service Payment Amount:  the monthly amount of interest
due and payable pursuant to the Mezzanine Loan Agreement and the Mezzanine Note.

Net Liquidation Proceeds After Debt Service:  the meaning set forth in the
Mezzanine Loan Agreement.

Net Operating Income:  for any period, the underwritten net cash flow of the
Property determined by Lender in its sole discretion exercised in good faith
(uniformly and consistently applied in the same manner as Lender exercises
similar discretion in other loans of this type and nature for comparable
properties) in accordance with Lender’s then current underwriting standards for
loans of this type and the then current underwriting standards of the Rating
Agencies.

Note:  that certain promissory note dated as of even date hereof evidencing the
Maximum Loan Amount.

Officer’s Certificate:  a certificate delivered to Lender by Borrower, which is
signed by the manager or a senior executive officer of Borrower.

Other Charges:  all maintenance charges, impositions other than Taxes, and any
other charges, including vault charges and license fees for the use of vaults,
chutes and similar

9


--------------------------------------------------------------------------------


areas adjoining the Property, now or hereafter levied or assessed or imposed
against the Property or any part thereof.

Out-Parcel:  Building 800 and any other area of the Property as delineated on
Exhibit A attached hereto.

Payment Date: the ninth (9th) day of each calendar month during the term of the
Loan or, if such day is not a Business Day, the immediately preceding Business
Day.  The first Payment Date hereunder shall be July 9, 2007.

Permitted Encumbrances: (i) the Liens created by the Loan Documents, (ii) all
Liens and other matters disclosed in the Title Insurance Policy, (iii) Liens, if
any, for Taxes or Other Charges not yet delinquent, (iv) any workers’,
mechanics’ or other similar Liens on the Property provided that any such Lien is
bonded or discharged within 30 days after Borrower first receives notice of such
Lien, (v) such other title and survey exceptions as Lender approves in writing
in Lender’s discretion, and (vi) Liens securing a Mezzanine Loan in accordance
with the Mezzanine Loan Documents.

Permitted Transfers:

(i)                                     a Lease entered into in accordance with
the Loan Documents;

(ii)                                  a Permitted Encumbrance;

(iii)                               [intentionally omitted];

(iv)                              provided that no Event of Default shall then
exist, a Transfer of an indirect interest in Borrower to any Person (including
the Transfer or issuance of publicly traded shares or of operating partnership
units in the Harvard REIT, Behringer Harvard Opportunity REIT, Harvard Fund I or
the Behringer Harvard Operating Partnership, which shall be permitted whether or
not an Event of Default shall exist) provided that (A) such Transfer shall not
(x) cause the transferee (other than Key Principal), together with its
Affiliates, to acquire Control of Borrower or to increase its indirect interest
in Borrower to an amount which equals or exceeds forty-nine percent (49%) or (y)
result in Borrower no longer being Controlled by Key Principal, (B) Borrower
shall give Lender notice of such Transfer together with copies of all
instruments effecting such Transfer not less than ten (10) days prior to the
date of such Transfer (other than with respect to Transfers of “unit interests”
in Harvard Fund I), and (C) the legal and financial structure of Borrower and
its member(s) or partners, as applicable, and the special purpose nature and
bankruptcy remoteness of Borrower and its member(s) or partners, as applicable,
after such Transfer, shall satisfy Lender’s then current applicable underwriting
criteria and requirements;

(v)                                 provided that no Event of Default shall then
exist, a Transfer of an indirect interest in Borrower related to or in
connection with the estate planning of such transferor to (1) the spouse,
children or grandchildren of such transferor (and/or any spouse of a child or
grandchild), or any other immediate family member of such transferor, or (2) a
trust established for the benefit of any such parties, provided that (A) such
Transfer shall not cause a change in the Control of Borrower, (B) such Transfer
shall not result in a change of the day to day management and operations of the
Property, (C) Borrower shall give Lender notice of such

10


--------------------------------------------------------------------------------


Transfer together with copies of all instruments effecting such Transfer not
less than ten (10) days after the date of such Transfer and (D) the legal and
financial structure of Borrower, and its member(s) or partners, as applicable,
and the special purpose nature and bankruptcy remoteness of Borrower and its
member(s) or partners, as applicable, after such Transfer, shall satisfy
Lender’s then current applicable underwriting criteria and requirements;

(vi)                              a Transfer of an indirect interest in Borrower
that occurs by devise or bequest or by operation of law upon the death of a
natural person that was the holder of such interest to a member of the immediate
family of such interest holder or a trust established for the benefit of such
immediate family member, provided that (A) no such Transfer shall result in a
change of the day to day operations of the Property, (B) Borrower shall give
Lender notice of such Transfer together with copies of all instruments effecting
such Transfer not less than 30 days after the date of such Transfer,
(C) Borrower shall continue to be a Special Purpose Bankruptcy Remote Entity,
(D) if any such Transfer would result in a change of Control of Borrower and
occurs prior to the occurrence of a Secondary Market Transaction, such Transfer
is approved by Lender in writing within thirty (30) days after any such
Transfer, and (E) if any such Transfer would result in a change of Control of
Borrower and occurs after the occurrence of a Secondary Market Transaction,
Borrower, at Borrower’s sole cost and expense, shall, within thirty (30) days
after any such Transfer, (a) deliver (or cause to be delivered) (x) a Rating
Comfort Letter to Lender, and (y) a substantive non-consolidation opinion to
Lender and the Rating Agencies with respect to such Borrower and such transferee
in form and substance satisfactory to Lender and the Rating Agencies, (b) obtain
the prior written consent of Lender which shall not be unreasonably withheld,
and (c) reimburse Lender for all reasonable expenses incurred by Lender in
connection with such Transfer; or

(vii)                           the pledge of any interest in Borrower in
connection with the Mezzanine Loan and the exercise of any rights or remedies
that Mezzanine Lender may have under the Mezzanine Loan Documents, as
applicable.

Person:  any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

Plan:  (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

Prime Rate:  on a particular date, a rate per annum equal to the rate of
interest published in The Wall Street Journal as the “prime rate”, as in effect
on such day, with any change in the prime rate resulting from a change in said
prime rate to be effective as of the date of the relevant change in said prime
rate; provided, however, that if more than one prime rate is published in The
Wall Street Journal for a day, the average of the prime rates shall be used;
provided, further, however, that the Prime Rate (or the average of the prime
rates) will be rounded to the nearest 1/16 of 1% or, if there is no nearest 1/16
of 1%, to the next higher 1/16 of 1%.  In the event that The Wall Street Journal
should cease or temporarily interrupt publication,

11


--------------------------------------------------------------------------------


then the Prime Rate shall mean the daily average prime rate published in another
business newspaper, or business section of a newspaper, of national standing
chosen by Lender.  If The Wall Street Journal resumes publication, the
substitute index will immediately be replaced by the prime rate published in The
Wall Street Journal.  In the event that a prime rate is no longer generally
published or is limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index which is readily available to Borrower and verifiable by Borrower but is
beyond the control of Lender.  Lender shall give Borrower prompt written notice
of its choice of a substitute index and when the change became effective.  Such
substitute index will also be rounded to the nearest 1/16 of 1% or, if there is
no nearest 1/16 of 1%, to the next higher 1/16 of 1%.  The determination of the
Prime Rate by Lender shall be conclusive and binding absent manifest error.

Prime Rate Spread:  the difference (expressed as the number of basis points,
whether negative or positive) between (a) LIBOR plus the Spread on the date
LIBOR was last applicable to the Loan and (b) the Prime Rate on the date that
LIBOR was last applicable to the Loan.

Principal:  the outstanding principal balance of the Loan.

Pro Forma Debt Service Coverage Ratio:  as of any date, the ratio calculated by
Lender in which:

(A)                                          THE NUMERATOR IS THE NET OPERATING
INCOME (WHICH SHALL BE COMPUTED UTILIZING THE PRO FORMA GROSS POTENTIAL REVENUE
OF THE PROPERTY (INCLUDING GIVING CREDIT FOR RENTS TO BE DUE AND PAYABLE UNDER
ALL LEASES APPROVED IN ACCORDANCE WITH THE TERMS HEREOF DURING THE TWELVE (12)
MONTH PERIOD FOLLOWING THE CALCULATION DATE) (AS REASONABLY DETERMINED BY
LENDER) MINUS ANNUALIZED EXPENSES PER THE APPROVED ANNUAL BUDGET (WITH
ADJUSTMENTS, AS REASONABLY DETERMINED BY LENDER), AND WHICH SUCH NET OPERATING
INCOME AND EXPENSES SHALL BE SUBJECT TO LENDER’S DSC ADJUSTMENTS; AND

(B)                                         THE DENOMINATOR IS THE AGGREGATE
AMOUNT OF ADJUSTED DEBT SERVICE AND ADJUSTED MEZZANINE DEBT SERVICE WHICH WOULD
BE DUE AND PAYABLE FOR SUCH PERIOD.

Property:  the parcel of real property and Improvements thereon owned or leased
by Borrower and encumbered by the Mortgage; together with all rights pertaining
to such real property and Improvements, and all other collateral for the Loan as
more particularly described in the granting clauses of the Mortgage and referred
to therein as the “Property”.  The Property is commonly known as Hitachi Data
Systems Campus, Santa Clara, California.

Qualifying Sub-Manager:  a sub-manager of the Property which (a) is a reputable
management company having at least five (5) years’ experience in the management
of commercial properties with similar uses as the Property and in the
jurisdiction in which the Property is located, (b) has, for at least five (5)
years prior to its engagement as sub-manager, managed at least five (5)
properties of the same property type as the Property, (c) at the time of its
engagement as sub-manager manages at least 1,000,000 square feet of office
space, and (d) is not the subject of a bankruptcy or similar insolvency
proceeding.

12


--------------------------------------------------------------------------------


Rating Agency:  each of Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), and Fitch, Inc., a division of Fitch Ratings Ltd. (“Fitch”), or any
other nationally-recognized statistical rating organization to the extent any of
the foregoing have been engaged by Lender or its designee in connection with or
in anticipation of any Secondary Market Transaction.

Rating Comfort Letter:  a letter issued by each of the applicable Rating
Agencies which confirms that the taking of the action referenced to therein will
not result in any qualification, withdrawal or downgrading of any existing
ratings of Securities created in a Secondary Market Transaction.

Reference Bank: a leading bank engaged in transactions in Eurodollar deposits in
the international Eurocurrency market that has an established place of business
in London.  If any such Reference Bank should be removed from the Telerate Page
3750 or in any other way fail to meet the qualifications of a Reference Bank,
Lender may designate alternative Reference Banks meeting the criteria specified
above.

Rents:  all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a bankruptcy proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, Manager or any of their agents or employees
(other than fees paid under the Management Agreements and salaries paid to
employees) from any and all sources arising from or attributable to the Property
and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property or rendering
of services by Borrower, Manager or any of their agents or employees and
proceeds, if any, from business interruption or other loss of income insurance.

Replacement Interest Rate Cap Agreement:  an interest rate cap agreement from an
Acceptable Counterparty with terms identical to the Interest Rate Cap Agreement
with a termination date no earlier than (i) the Stated Maturity Date, or (ii) if
the Loan is extended pursuant to the terms hereof, the applicable Extended
Maturity Date.

Reserve Rate:  the rate per annum which Lender determines to be either (i) the
arithmetic mean (rounded upwards if necessary to the nearest whole multiple of
1/1,000%) of the one-month United States dollar lending rates that at least
three major New York City banks selected by Lender are quoting, at 11:00 a.m.
(New York time) on the relevant LIBOR Determination Date, to the principal
London offices of at least two of the Reference Banks, or (ii) in the event that
at least two such rates are not obtained, the lowest one-month United States
dollar lending rate which New York City banks selected by Lender are quoting as
of 11:00 a.m. (New York time) on such LIBOR Determination Date to leading
European banks.

13


--------------------------------------------------------------------------------


Secondary Market Transaction:  a sale, assignment, participation and/or
Securitization of the Loan.

Servicer:  a servicer selected by Lender to service the Loan, including any
“master servicer” or “special servicer” appointed under the terms of any pooling
and servicing agreement or similar agreement entered into as a result of a
Secondary Market Transaction.

Spread:  (i) with respect to the Initial Advance, one and three quarters percent
(1.75%) per annum and (ii) with respect to each Additional Advance, one and
three quarters percent (1.75%) per annum.

Spread Maintenance Premium:  with respect to any repayment of the outstanding
principal amount of the Loan prior to June 14, 2008, a payment to Lender in an
amount (without duplication of any Interest Shortfall) equal to the sum of each
future installment of interest that would be payable under the Note on the
outstanding principal amount of the Loan from the date of such prepayment
through and including June 14, 2008 assuming an interest rate equal to the
Spread, discounted at an interest rate per annum equal to LIBOR as of the date
of such repayment.

State: the state in which the Property is located.

Stated Maturity Date:  June 9, 2010, as such date may be extended pursuant to
the terms hereof.

Sub-Manager:  CBRE or any successor, assignee or replacement sub-manager
appointed by Borrower in accordance with Section 5.12.

Sub-Management Agreement:  the Property Management Subcontract, between HPT and
CBRE, pursuant to which CBRE is to sub-manage the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with Section 5.12.

Strike Rate:  (i) 6% for the initial term of the Loan; and (ii) with respect to
each Extension Period, the greater of (A) 6% and (B) the highest strike rate, as
determined by Lender at the commencement of each such Extension Period, which
rate when added to the applicable Spread (as defined herein and the Mezzanine
Loan Agreement) would result in an In Place Debt Service Coverage Ratio on the
then outstanding principal balances of the Loan and the Mezzanine Loan
of 1.00:1.00 (assuming that the aggregate amount of Adjusted Debt Service and
Adjusted Mezzanine Debt Service for purposes of calculating such In Place Debt
Service Coverage Ratio would be due at such Strike Rate plus the applicable
Spread); provided, however, Borrower may obtain an Interest Rate Cap Agreement
with a strike rate lower than the strike rate as determined above and such lower
strike rate shall be deemed the “Strike Rate” for all purposes hereunder;
provided, further, however, that the Strike Rate on the Interest Rate Cap
Agreement and the Mezzanine Interest Rate Cap Agreement shall be the same.

Taxes:  all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, vault charges and license fees,
now or hereafter levied or assessed or imposed against all or part of the
Property.

14


--------------------------------------------------------------------------------


Telerate Page 3750:  the display designated as page 3750 on the Dow Jones
Telerate Service (or such other page as may replace page 3750 on that service or
such other service as may be nominated by the British Bankers-Association as the
information vendor for the purposes of displaying British Bankers-Association
Interest Settlement Rates for U.S. dollar deposits).

Term:  the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents (other than surviving
indemnity obligations with respect to matters as to which no claim for
indemnification is then pending).

Title Insurance Policy:  the ALTA mortgagee title insurance policy in the form
acceptable to Lender issued with respect to the Property and insuring the Lien
of the Mortgage.

Transfer:  any sale, conveyance, transfer, lease or assignment, or the entry
into any agreement to sell, convey, transfer, lease or assign, whether by law or
otherwise, of, on, in or affecting (i) all or part of the Property (including
any legal or beneficial direct or indirect interest therein) or (ii) any direct
or indirect interest in Borrower (including any profit interest).

UCC or Uniform Commercial Code:  the Uniform Commercial Code as in effect in the
State or the state in which any of the Cash Management Accounts are located, as
the case may be.

Welfare Plan:  an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.

Work:  capital improvements, replacements, repairs and alterations.


1.2                               INDEX OF OTHER DEFINITIONS.  THE FOLLOWING
TERMS ARE DEFINED IN THE SECTIONS OR LOAN DOCUMENTS INDICATED BELOW:

“Acquired Property” – 6.3.6

“Acquired Property Statements” – 6.3.6

“Act” – Schedule 5

“Annual Budget” - 6.3.5

“Applicable Taxes” - 2.2.5

“Approved Annual Budget” - 6.3.5

“Award” - 7.3.2

“Bankruptcy Act” – 5.35

“Bankruptcy Proceeding” - 4.7

“Borrower’s Recourse Liabilities” - 10.1(a)

“Breakage Costs” – 2.2.3(d)

“Building 800 Leasing Costs Expenditures” – 2.1.4

“Building 800 Work Expenditures” – 2.1.4

“Cash Management Accounts” - 3.9

“Casualty” - 7.2.1

“Casualty/Condemnation Prepayment” - 2.3.2

“Casualty/Condemnation Subaccount” - 3.6

15


--------------------------------------------------------------------------------


“Citigroup” – 9.2(b)

“Citigroup Group” – 9.2(b)

“Clearing Account” - 3.1

“Clearing Account Agreement” - 1.1 (Definition of Loan Documents)

“Clearing Bank” - 3.1

“Condemnation” - 7.3.1

“Consent and Subordination” - 1.1 (Definition of Loan Documents)

“Deposit Account” - 3.1

“Deposit Account Agreement” - 1.1 (Definition of Loan Documents)

“Disclosure Document” - 9.2(a)

“Easements” - 4.14

“Election” – 5.35

“Environmental Laws” - 4.21

“Equipment” - Mortgage

“Event of Default” - 8.1

“Exchange Act” - 9.2(a)

“Exchange Act Filing” - 9.2(a)

“Extended Maturity Date” - 2.2.1(b)

“Extension Option” – 2.2.1(b)

“Extension Period” – 2.2.1(b)

“First Extension Option” – 2.2.1(b)

“Fitch” - 1.1 (Definition of Rating Agency)

“Hazardous Substances” - 4.21

“Improvements” - Mortgage

“Indemnified Liabilities” - 5.30

“Indemnified Party” - 5.30

“Independent Director” - Schedule 5

“Insolvency Action” – 10.1(b)

“Insurance Premiums” - 7.1.2

“Insured Casualty” - 7.2.2

“Intercreditor Agreement” – 9.4

“Interest Shortfall” – 2.3.4(b)

“Late Payment Charge” - 2.5.3

“Lender’s Consultant” - 5.8.1

“Lender’s Losses” – 10.1(a)

“Liabilities” – 9.2(b)

“Licenses” - 4.11

“Loan” - 2.1

“Maximum Additional Advance Amount” – 2.1.2

“Mezzanine Loan Subaccount” – 3.5

“Moody’s” - 1.1 (Definition of Rating Agency)

“Mortgage” - 1.1 (Definition of Loan Documents)

“New Payment Date” – 2.2.6

“Notice” - 6.1

“OFAC” – 5.33

“Offering Document Date” – 6.3.6

16


--------------------------------------------------------------------------------


“Out-Parcel Release” – 2.4.1

“Permitted Indebtedness” - 5.22

“Permitted Investments” - Deposit Account Agreement

“Policies” - 7.1.2

“Prepayment Date” – 2.3.4

“Prepayment Notice” - 2.3.4

“Proceeds” - 7.2.2

“Proposed Lease” - 5.10.2

“Provided Information” - 9.1

“Qualified Carrier” - 7.1.1(j)

“Registration Statement” – 9.2(b)

“Remaining Parcel” – 2.4.1(g)

“Remedial Work” - 5.8.2(c)

“Rent Roll” - 4.16

“Replacement Reserve Fund” – 3.13.1

“Replacement Reserve Subaccount” – 3.13.1

“Replacements” – 3.13.1

“Required Repairs” – 3.2

“Restoration” - 7.4.1

“S&P” - 1.1 (Definition of Rating Agency)

“Second Extension Option” – 2.2.1(b)

“Securities” - 9.1

“Securities Act” - 9.2(a)

“Securitization” – 9.1

“Security Deposit Subaccount” - 3.7

“Security Instrument” - 1.1 (Definition of Loan Documents)

“Significant Casualty” - 7.2.2

“Single Member Bankruptcy Remote LLC” – Schedule 5

“SNDA” – 5.10.4

“Sole Member” – Schedule 5

“Special Member” – Schedule 5

“Special Purpose Bankruptcy Remote Entity” – Schedule 5

“Springing Recourse Event” - 10.1(b)

“Standard Statements” – 6.3.6

“Subaccounts” - 3.1

“Tax and Insurance Subaccount” - 3.3

“Tenant Improvement Funds” – 3.12

“Tenant Improvement Reserve Subaccount” – 3.12

“Third Party Report” – 9.2(f)

“TI Leases” – 3.12

“Toxic Mold” - 4.21

“Underwriter Group” – 9.2(b)


1.3                               PRINCIPLES OF CONSTRUCTION.  UNLESS OTHERWISE
SPECIFIED, (I) ALL REFERENCES TO SECTIONS AND SCHEDULES ARE TO THOSE IN THIS
AGREEMENT, (II) THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY

17


--------------------------------------------------------------------------------



PARTICULAR PROVISION, (III) ALL DEFINITIONS ARE EQUALLY APPLICABLE TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED, (IV) THE WORD “INCLUDING” MEANS
“INCLUDING BUT NOT LIMITED TO,” AND (V) ACCOUNTING TERMS NOT SPECIFICALLY
DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP.


2.                                      GENERAL LOAN TERMS


2.1                               LOAN COMMITMENT; DISBURSEMENT TO BORROWER.


2.1.1                     AGREEMENT TO LEND AND BORROW.

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Initial Advance of the
Loan on the Closing Date.


2.1.2                     ADDITIONAL ADVANCES.

Subject to and upon the terms and conditions herein set forth, Lender agrees, at
any time and from time to time on or after the Closing Date and to and including
the Facility End Date, to make Additional Advances to Borrower, which Additional
Advances shall not exceed $24,385,000.00 in the aggregate (the “Maximum
Additional Advance Amount”).  Any amount borrowed and repaid hereunder in
respect of the Loan (or any portion thereof comprising an Additional Advance)
may not be reborrowed.


2.1.3                     LIMITATION ON ADDITIONAL ADVANCES.

Each Additional Advance shall be used solely to pay for the Building 800 Work
Expenditures and the Building 800 Leasing Costs Expenditures.  No Additional
Advance shall be made after the Facility End Date.  There shall be no more than
one (1) Additional Advance made in any calendar month.


2.1.4                     REQUEST FOR ADDITIONAL ADVANCES; CONDITIONS PRECEDENT.

(A)                          SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN
SET FORTH, LENDER AGREES, AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE
CLOSING DATE AND TO AND INCLUDING THE FACILITY END DATE, TO MAKE ADDITIONAL
ADVANCES TO BORROWER, WHICH ADDITIONAL ADVANCES SHALL NOT EXCEED: $4,000,000.00
IN THE AGGREGATE FOR THE PURPOSE OF PAYING THE ACTUAL COSTS OF (OR REIMBURSING
BORROWER FOR) WORK RELATING TO THE OUTFITTING OF BUILDING 800 FOR TENANT
OCCUPANCY (THE “BUILDING 800 WORK EXPENDITURES”); AND $20,385,000 IN THE
AGGREGATE FOR THE PURPOSE OF PAYING THE ACTUAL COSTS OF (OR REIMBURSING BORROWER
FOR) LEASING COSTS RELATING TO LEASES OF SPACE IN BUILDING 800 WHICH HAVE BEEN
APPROVED IN ACCORDANCE WITH THE TERMS HEREOF (THE “BUILDING 800 LEASING COSTS
EXPENDITURES”).  EACH ADDITIONAL ADVANCE SHALL BE CONSIDERED ADDED TO THE UNPAID
PRINCIPAL BALANCE OF THE LOAN AS OF THE DAY SUCH ADDITIONAL ADVANCE IS MADE FOR
PURPOSES OF BORROWER’S PAYMENT OBLIGATIONS UNDER THIS AGREEMENT, AND REPAYMENT
THEREOF, TOGETHER WITH INTEREST THEREON AT THE INTEREST RATE AND SHALL BE
SECURED BY THE MORTGAGE AND OTHER COLLATERAL GIVEN FOR THE LOAN.

(B)                         [INTENTIONALLY OMITTED]

18


--------------------------------------------------------------------------------


(C)                          LENDER SHALL MAKE ADDITIONAL ADVANCES TO BORROWER
FOR BUILDING 800 WORK EXPENDITURES AND BUILDING 800 LEASING COSTS EXPENDITURES
UPON SATISFACTION OF THE FOLLOWING CONDITIONS:

(1)                                  BORROWER SHALL SUBMIT TO LENDER A REQUEST
FOR AN ADDITIONAL ADVANCE IN THE SAME MANNER REQUIRED WITH RESPECT TO
DISBURSEMENTS FROM THE REPLACEMENT RESERVE SUBACCOUNT (WITH RESPECT TO BUILDING
800 WORK EXPENDITURES) AND THE TENANT IMPROVEMENT RESERVE SUBACCOUNT (WITH
RESPECT TO BUILDING 800 LEASING COSTS EXPENDITURES).

(2)                                  NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING (ON THE DATE OF THE REQUEST FOR THE ADDITIONAL ADVANCE AND ON THE
DATE THE DISBURSEMENT IS ACTUALLY MADE).

(3)                                  WITH RESPECT TO BUILDING 800 LEASING COSTS
EXPENDITURES, BORROWER SHALL SATISFY ALL REQUIREMENTS FOR A DISBURSEMENT FROM
THE TENANT IMPROVEMENT RESERVE SUBACCOUNT AS SET FORTH IN SECTION 3.12 OF THIS
AGREEMENT, AS IF SUCH ADDITIONAL ADVANCE WAS A DISBURSEMENT FROM THE TENANT
IMPROVEMENT RESERVE SUBACCOUNT.

(4)                                  WITH RESPECT TO BUILDING 800 WORK
EXPENDITURES, BORROWER SHALL SATISFY ALL REQUIREMENTS FOR A DISBURSEMENT FROM
THE REPLACEMENT RESERVE SUBACCOUNT AS SET FORTH IN SECTION 3.13 OF THIS
AGREEMENT, AS IF SUCH ADDITIONAL ADVANCE WAS A DISBURSEMENT FROM THE REPLACEMENT
RESERVE SUBACCOUNT.

(5)                                  BORROWER SHALL NOT SUBMIT A REQUEST FOR,
AND LENDER SHALL NOT BE REQUIRED TO MAKE, MORE THAN ONE (1) ADDITIONAL ADVANCE
DURING ANY CALENDAR MONTH.

(6)                                  NO REQUEST FOR AN ADDITIONAL ADVANCE SHALL
BE IN AN AMOUNT LESS THAN $250,000.00.

(7)                                  WITH RESPECT TO ALL BUILDING 800 LEASING
COSTS EXPENDITURES, THE PRO FORMA DEBT SERVICE COVERAGE RATIO SHALL BE EQUAL TO
OR GREATER THAN 1.25:1.00 AND THE LOAN TO VALUE RATIO SHALL BE EQUAL TO OR LESS
THAN 74.5%.

(8)                                  IN THE EVENT THAT THE THEN-OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN (AFTER GIVING EFFECT TO THE MAKING OF THE
ADDITIONAL ADVANCE) IS GREATER THAN THE COMBINED NOTIONAL AMOUNTS OF ALL
INTEREST RATE CAP AGREEMENTS PREVIOUSLY DELIVERED TO LENDER IN ACCORDANCE WITH
THE TERMS HEREOF, BORROWER SHALL HAVE DELIVERED TO LENDER A FULLY EXECUTED
SUPPLEMENTAL INTEREST RATE CAP AGREEMENT, AND BORROWER SHALL HAVE DELIVERED TO
LENDER AN ASSIGNMENT OF INTEREST RATE CAP WITH RESPECT TO SUCH INTEREST RATE CAP
AGREEMENT.  THE INTEREST RATE CAP AGREEMENT DELIVERED PURSUANT TO THIS
SUBSECTION (8) SHALL (I) BE EFFECTIVE THROUGH THE END OF THE CURRENT LOAN TERM,
(2) HAVE A NOTIONAL AMOUNT (WHEN ADDED TO THE COMBINED NOTIONAL AMOUNTS OF ANY
INTEREST RATE CAP AGREEMENTS PREVIOUSLY DELIVERED TO LENDER IN ACCORDANCE WITH
THE TERMS HEREOF) NOT LESS THAN THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
(AFTER GIVING EFFECT TO THE MAKING OF THE ADDITIONAL ADVANCE), (III) PROVIDE FOR
PAYMENTS TO BE MADE BY THE COUNTERPARTY IF, AT ANY TIME DURING THE TERM OF THE
LOAN, THE LIBOR RATE EXCEEDS THE STRIKE RATE AND (IV) OTHERWISE SATISFY ALL
REQUIREMENTS OF SECTION 2.6 HEREOF.

19


--------------------------------------------------------------------------------


(9)                                  IF THE INSURED AMOUNT UNDER THE TITLE
INSURANCE POLICY IS LESS THAN THE AMOUNT OF THE THEN-OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN (AFTER GIVING EFFECT TO THE FUNDING OF THE ADDITIONAL
ADVANCE), BORROWER SHALL DELIVER TO LENDER A TITLE INSURANCE POLICY OR
ENDORSEMENT THERETO WITH RESPECT TO SUCH ADDITIONAL ADVANCE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER, REDATING THE DATE OF SUCH POLICY
AND INSURING THE PRIORITY OF THE LIEN OF THE MORTGAGE SUBJECT ONLY TO PERMITTED
ENCUMBRANCES IN THE AMOUNT OF THE THEN-OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
(AFTER GIVING EFFECT TO THE FUNDING OF THE ADDITIONAL ADVANCE).

(10)                            PRIOR TO EACH ADDITIONAL ADVANCE BY LENDER TO
BORROWER PURSUANT TO THIS AGREEMENT FOR BUILDING 800 WORK EXPENDITURES OR
BUILDING 800 LEASING COSTS EXPENDITURES, BORROWER SHALL, UPON REQUEST OF LENDER,
FURNISH LENDER WITH EVIDENCE REASONABLY SATISFACTORY TO LENDER SHOWING PAYMENT
OF ALL BILLS AND CHARGES FOR THE BUILDING 800 WORK EXPENDITURES OR BUILDING 800
LEASING COSTS EXPENDITURES PAID FOR WITH THE IMMEDIATELY PRIOR ADDITIONAL
ADVANCE MADE PURSUANT TO THIS AGREEMENT.  BORROWER SHALL ALSO DELIVER TO LENDER,
UPON REQUEST, SUCH BILLS, RECEIPTS, INVOICES AND OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED BY LENDER TO SUBSTANTIATE THE ACTUAL INCURRENCE BY
BORROWER OF BUILDING 800 WORK EXPENDITURES OR BUILDING 800 LEASING COSTS
EXPENDITURES TO BE PAID OR REIMBURSED BY THE REQUESTED ADDITIONAL ADVANCE
(INCLUDING THE ACTUAL INCURRENCE OF THE OBLIGATION TO MAKE A PAYMENT TO A TENANT
PURSUANT TO THE TERMS OF THE APPLICABLE LEASE).

(11)                            BORROWER SHALL HAVE PAID ALL OUT-OF-POCKET COSTS
AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH THE ADDITIONAL ADVANCE.

(12)                            LENDER SHALL HAVE RECEIVED EVIDENCE THAT THE
COST OF ANY BUILDING 800 WORK EXPENDITURES OR BUILDING 800 LEASING COSTS
EXPENDITURES PARTIALLY PAID FOR OR PARTIALLY REIMBURSED BY THE IMMEDIATELY PRIOR
REQUESTED ADDITIONAL ADVANCE SHALL HAVE BEEN PAID IN FULL BY BORROWER.

(13)                            BORROWER SHALL HAVE DELIVERED TO LENDER SUCH
OTHER DOCUMENTATION THAT LENDER IN ITS REASONABLE DISCRETION MAY REQUIRE IN
CONNECTION WITH THE ADDITIONAL ADVANCE.

(D)                         PERFORMANCE AND COMPLETION OF THE WORK RELATING TO
THE BUILDING 800 WORK EXPENDITURES SHALL BE SUBJECT TO ALL REQUIREMENTS AND
CONDITIONS FORTH IN SECTION 3.13, AND PERFORMANCE AND COMPLETION OF THE WORK
RELATING TO THE BUILDING 800 LEASING COSTS EXPENDITURES SHALL BE SUBJECT TO ALL
REQUIREMENTS AND CONDITIONS FORTH IN SECTION 3.12.  SHOULD AN EVENT OF DEFAULT
OCCUR AS A RESULT OF BORROWER’S FAILURE TO PERFORM (AND/OR PAY FOR, AS
APPLICABLE) THE BUILDING 800 WORK EXPENDITURES AND BUILDING 800 LEASING COSTS
EXPENDITURES, THEN, IN ADDITION TO ALL OF LENDER’S RIGHTS AND REMEDIES, LENDER
SHALL HAVE THE RIGHT TO ADVANCE A PORTION OR ALL OF THE UNADVANCED MAXIMUM
ADDITIONAL ADVANCE AMOUNT AND USE SUCH FUNDS TO COMPLETE (AND/OR PAY FOR, AS
APPLICABLE) THE BUILDING 800 WORK EXPENDITURES AND BUILDING 800 LEASING COSTS
EXPENDITURES (BUT LENDER SHALL NOT BE OBLIGATED TO DO SO).

20


--------------------------------------------------------------------------------


(E)                          UPON THE SATISFACTION OF EACH OF THE CONDITIONS
PRECEDENT TO THE ADDITIONAL ADVANCE, LENDER SHALL DISBURSE, IN ACCORDANCE WITH
THIS SECTION 2.1.4, THE AMOUNT REQUESTED IN THE BORROWER’S WRITTEN REQUEST TO
LENDER FOR SUCH ADDITIONAL ADVANCE.

(F)                            NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT
TO THE CONTRARY, LENDER SHALL NOT BE OBLIGATED TO ADVANCE ANY SURPLUS TO
BORROWER OF THE ADDITIONAL ADVANCES AFTER FULL PAYMENT OF THE BUILDING 800 WORK
EXPENDITURES AND THE BUILDING 800 LEASING COSTS EXPENDITURES.

(G)                         BORROWER SHALL PERMIT LENDER AND LENDER’S AGENTS AND
REPRESENTATIVES TO ENTER ONTO THE PROPERTY TO INSPECT THE PROGRESS OF ANY WORK
RELATING TO THE BUILDING 800 WORK EXPENDITURES AND BUILDING 800 LEASING COSTS
EXPENDITURES AND ALL MATERIALS BEING USED IN CONNECTION THEREWITH AND TO EXAMINE
ALL PLANS AND SHOP DRAWINGS RELATING TO SUCH WORK WHICH ARE OR MAY BE KEPT AT
THE PROPERTY.  BORROWER SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO
COOPERATE WITH LENDER OR LENDER’S AGENTS AND REPRESENTATIVES IN CONNECTION WITH
INSPECTIONS DESCRIBED IN THIS SUBSECTION (G).

(H)                         LENDER SHALL HAVE NO OBLIGATION TO ADVANCE ANY
ADDITIONAL ADVANCE AT ANY TIME DURING WHICH AN EVENT OF DEFAULT EXISTS.  THE
MAKING OF ANY ADDITIONAL ADVANCE BY LENDER AT THE TIME WHEN AN EVENT OF DEFAULT
HAS OCCURRED AND IS THEN CONTINUING SHALL NOT BE DEEMED A WAIVER OR CURE BY
LENDER OF THAT EVENT OF DEFAULT, NOR SHALL LENDER’S RIGHTS AND REMEDIES BY
PREJUDICED IN ANY MANNER THEREBY.  ANY AMOUNT BORROWED AND REPAID HEREUNDER IN
RESPECT OF THE LOAN (OR ANY PORTION THEREOF COMPRISING AN ADDITIONAL ADVANCE)
MAY NOT BE REBORROWED.

Lender’s obligations to perform in accordance with this Section 2.1.4 and to
make any Additional Advance in accordance with the terms and provisions of this
Agreement are an independent contract made by Lender to Borrower separate and
apart from any other obligation of Lender to Borrower under the other provisions
of this Agreement and the other Loan Documents.  The obligations of Borrower
under this Agreement and the other Loan Documents shall not be reduced,
discharged or released because or by reason of any existing or future offset,
claim or defense of Borrower, or any other party, against Lender by reason of
Lender’s failure to perform its obligations under this Section 2.1.4.


2.1.5                     DISBURSEMENT OF ADDITIONAL ADVANCES.

No later than 2:00 p.m., New York City time, on the Payment Date specified by
Borrower in its request for any Additional Advance, provided all Additional
Advance conditions precedent to the making of such Additional Advance have been
satisfied by Borrower or waived by Lender, Lender will make such Additional
Advance pursuant to the terms hereof in accordance with the wire instructions
provided by Borrower.


2.1.6                     REPAYMENT IN FULL.

In the event the then outstanding principal balance of the Loan has been repaid
in full, Borrower’s right to receive any future Additional Advances shall
automatically terminate, and upon such termination, Borrower shall have no right
to reinstate Lender’s obligation to make any future Additional Advances.

21


--------------------------------------------------------------------------------



2.1.7                     INTENTIONALLY OMITTED.


2.1.8                     THE NOTE, MORTGAGE AND LOAN DOCUMENTS.

The Loan shall be evidenced by the Note and secured by the Mortgage, the
Assignment of Leases and the other Loan Documents.


2.1.9                     USE OF PROCEEDS.

Borrower shall use the proceeds of the Loan to (a) [intentionally omitted], (b)
repay and discharge any existing loans (secured, mezzanine or otherwise)
relating to the Property, (c) pay all past due Basic Carrying Costs, if any,
with respect to the Property, (d) make deposits into the Reserve Funds on the
Closing Date in the amounts provided herein or in the other Loan Documents, (e)
pay costs and expenses incurred in connection with the refinancing of the
Property, (f) pay costs and expenses incurred in connection with the closing of
the Loan, as approved by Lender, or (g) fund any working capital requirements of
the Property.  The balance, if any, shall be distributed to Borrower.


2.2                               INTEREST; LOAN PAYMENTS; LATE PAYMENT CHARGE.


2.2.1                     PAYMENTS.

(A)                                  INTEREST.  INTEREST ON THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN SHALL ACCRUE FROM THE CLOSING DATE TO THE END OF
THE INTEREST PERIOD IN WHICH THE MATURITY DATE OCCURS AT THE INTEREST RATE. 
MONTHLY INSTALLMENTS OF INTEREST ONLY SHALL BE PAID ON EACH PAYMENT DATE
COMMENCING ON JULY 9, 2007 AND ON EACH SUBSEQUENT PAYMENT DATE THEREAFTER UP TO
AND INCLUDING THE MATURITY DATE FOR THE INTEREST PERIOD IN WHICH SUCH PAYMENT
DATE OR MATURITY DATE  OCCURS.  INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT OF
THE LOAN FOR THE PERIOD THROUGH AND INCLUDING JUNE 14, 2007 SHALL BE PAID BY
BORROWER ON THE CLOSING DATE.  THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST THEREON SHALL BE DUE AND PAYABLE
ON THE MATURITY DATE, INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT WOULD
ACCRUE ON THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN THROUGH THE END OF THE
INTEREST PERIOD IN WHICH THE MATURITY DATE OCCURS (EVEN IF SUCH PERIOD EXTENDS
BEYOND THE MATURITY DATE).

(B)                                 EXTENSION OF THE MATURITY DATE.  BORROWER
SHALL HAVE THE OPTION TO EXTEND THE TERM OF THE LOAN BEYOND THE INITIAL MATURITY
DATE FOR TWO (2) SUCCESSIVE TERMS (EACH, AN “EXTENSION OPTION”) OF ONE (1) YEAR
EACH (EACH, AN “EXTENSION PERIOD”) TO (Y) THE PAYMENT DATE OCCURRING IN JUNE,
2011 (THE “FIRST EXTENSION OPTION”) AND (Z) THE PAYMENT DATE OCCURRING IN JUNE,
2012 (THE “SECOND EXTENSION OPTION”) (EACH SUCH DATE, THE “EXTENDED MATURITY
DATE”), RESPECTIVELY, AND, AS TO EACH EXTENSION OPTION, UPON SATISFACTION OF THE
FOLLOWING TERMS AND CONDITIONS:

(1)                                  NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING AT THE TIME THE APPLICABLE EXTENSION OPTION IS EXERCISED AND ON
THE DATE THAT THE APPLICABLE EXTENSION PERIOD IS COMMENCED;

22


--------------------------------------------------------------------------------


(2)                                  BORROWER SHALL NOTIFY LENDER OF ITS
IRREVOCABLE ELECTION TO EXTEND THE MATURITY DATE AS AFORESAID NOT EARLIER THAN
ONE HUNDRED TWENTY (120) DAYS AND NO LATER THAN SIXTY (60) DAYS PRIOR TO THE
THEN APPLICABLE MATURITY DATE;

(3)                                  BORROWER SHALL OBTAIN AND DELIVER TO LENDER
ON OR PRIOR TO THE COMMENCEMENT OF EACH SUCH EXTENSION PERIOD, ONE OR MORE
REPLACEMENT INTEREST RATE CAP AGREEMENTS, WHICH REPLACEMENT INTEREST RATE CAP
AGREEMENTS SHALL BE EFFECTIVE COMMENCING ON THE FIRST DAY OF SUCH EXTENSION
OPTION AND SHALL HAVE A MATURITY DATE NOT EARLIER THAN THE NEXT SUCCEEDING
EXTENDED MATURITY DATE;

(4)                                  IN CONNECTION WITH EACH EXTENSION OPTION,
BORROWER SHALL HAVE DELIVERED TO LENDER TOGETHER WITH ITS NOTICE PURSUANT TO
SUBSECTION (B)(2) OF THIS SECTION 2.2.1 AND AS OF THE COMMENCEMENT OF THE
APPLICABLE EXTENSION OPTION, AN OFFICER’S CERTIFICATE IN FORM REASONABLY
ACCEPTABLE TO THE LENDER CERTIFYING THAT EACH OF THE REPRESENTATIONS AND
WARRANTIES OF BORROWER CONTAINED IN THE LOAN DOCUMENTS IS TRUE, COMPLETE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE OF SUCH OFFICER’S CERTIFICATE
EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES ARE MATTERS WHICH BY
THEIR NATURE CAN NO LONGER BE TRUE AND CORRECT AS A RESULT OF THE PASSAGE OF
TIME;

(5)                                  THE IN PLACE DEBT SERVICE COVERAGE RATIO IS
AT LEAST 1.00:1.00;

(6)                                  [INTENTIONALLY OMITTED]; AND

(7)                                  THE MEZZANINE EXTENSION OPTION
CORRESPONDING TO THE APPLICABLE EXTENSION PERIOD SHALL HAVE BEEN EXERCISED IN
ACCORDANCE WITH THE TERMS OF THE MEZZANINE LOAN AGREEMENT.

(C)                                  ALL REFERENCES IN THIS AGREEMENT AND IN THE
OTHER LOAN DOCUMENTS TO THE MATURITY DATE SHALL MEAN THE APPLICABLE EXTENDED
MATURITY DATE IN THE EVENT THE APPLICABLE EXTENSION OPTION IS EXERCISED.

(D)                                 ALL PAYMENTS AND OTHER AMOUNTS DUE UNDER THE
NOTE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE MADE WITHOUT ANY
SETOFF, DEFENSE OR IRRESPECTIVE OF, AND WITHOUT DEDUCTION FOR, COUNTERCLAIMS.


2.2.2                     INTEREST CALCULATION.  INTEREST ON THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN SHALL BE CALCULATED BY MULTIPLYING (A) THE ACTUAL
NUMBER OF DAYS ELAPSED IN THE PERIOD FOR WHICH THE CALCULATION IS BEING MADE BY
(B) A DAILY RATE EQUAL TO THE INTEREST RATE DIVIDED BY THREE HUNDRED SIXTY (360)
BY (C) THE OUTSTANDING PRINCIPAL BALANCE.


2.2.3                     EURODOLLAR RATE UNASCERTAINABLE; ILLEGALITY; INCREASED
COSTS.

(A)                                  (I)  IN THE EVENT THAT LENDER SHALL HAVE
DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON BORROWER
ABSENT MANIFEST ERROR) THAT BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK
EURODOLLAR MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING
LIBOR, THEN LENDER SHALL FORTHWITH GIVE NOTICE BY TELEPHONE OF SUCH
DETERMINATION, TO BORROWER AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE LAST DAY
OF THE RELATED INTEREST PERIOD, WITH A WRITTEN CONFIRMATION OF SUCH
DETERMINATION PROMPTLY THEREAFTER.  IF SUCH

23


--------------------------------------------------------------------------------


NOTICE IS GIVEN, THE LOAN SHALL BEAR INTEREST AT THE ADJUSTED PRIME RATE
BEGINNING ON THE FIRST DAY OF THE NEXT SUCCEEDING INTEREST PERIOD. (II) IF,
PURSUANT TO THE TERMS OF THIS SECTION 2.2.3(A),  THE LOAN IS BEARING INTEREST AT
THE ADJUSTED PRIME RATE AND LENDER SHALL DETERMINE (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON BORROWER ABSENT MANIFEST ERROR) THAT THE EVENT(S) OR
CIRCUMSTANCE(S) WHICH RESULTED IN SUCH CONVERSION SHALL NO LONGER BE APPLICABLE,
LENDER SHALL GIVE NOTICE THEREOF TO BORROWER BY TELEPHONE OF SUCH DETERMINATION,
CONFIRMED IN WRITING, TO BORROWER AS SOON AS REASONABLY PRACTICAL, BUT IN NO
EVENT LATER THAN ONE (1) BUSINESS DAY PRIOR TO THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD.  IF SUCH NOTICE IS GIVEN, THE LOAN SHALL BEAR INTEREST AT THE
EURODOLLAR RATE BEGINNING ON THE FIRST DAY OF THE NEXT SUCCEEDING INTEREST
PERIOD.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN NO
EVENT SHALL BORROWER HAVE THE RIGHT TO ELECT TO HAVE THE LOAN BEAR INTEREST AT
EITHER THE EURODOLLAR RATE OR THE ADJUSTED PRIME RATE.

(B)                                 IF ANY REQUIREMENT OF LAW OR ANY CHANGE
THEREIN OR IN THE INTERPRETATION OR APPLICATION THEREOF, SHALL HEREAFTER MAKE IT
UNLAWFUL FOR LENDER IN GOOD FAITH TO MAKE OR MAINTAIN THE PORTION OF THE LOAN
BEARING INTEREST AT THE EURODOLLAR RATE, (I) THE OBLIGATION OF LENDER HEREUNDER
TO MAKE THE LOAN BEARING INTEREST AT THE EURODOLLAR RATE SHALL BE CANCELED
FORTHWITH AND (II) THE LOAN SHALL AUTOMATICALLY BEAR INTEREST AT THE ADJUSTED
PRIME RATE ON THE NEXT SUCCEEDING PAYMENT DATE OR WITHIN SUCH EARLIER PERIOD AS
REQUIRED BY APPLICABLE LAW.  BORROWER HEREBY AGREES PROMPTLY TO PAY LENDER
(WITHIN TEN (10) DAYS OF LENDER’S WRITTEN DEMAND THEREFOR), ANY ADDITIONAL
AMOUNTS NECESSARY TO COMPENSATE LENDER FOR ANY REASONABLE COSTS INCURRED BY
LENDER IN MAKING ANY CONVERSION IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ANY INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF FUNDS
OBTAINED BY IT IN ORDER TO MAKE OR MAINTAIN THE LOAN HEREUNDER.  UPON WRITTEN
DEMAND FROM BORROWER, LENDER SHALL DEMONSTRATE IN REASONABLE DETAIL THE
CIRCUMSTANCES GIVING RISE TO LENDER’S DETERMINATION AND THE CALCULATION
SUBSTANTIATING THE ADJUSTED PRIME RATE AND ANY ADDITIONAL COSTS INCURRED BY
LENDER IN MAKING THE CONVERSION.  LENDER’S WRITTEN NOTICE OF SUCH COSTS, AS
CERTIFIED TO BORROWER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

(C)                                  IN THE EVENT THAT ANY CHANGE IN ANY
REQUIREMENT OF ANY APPLICABLE LAW OR IN THE INTERPRETATION OR APPLICATION
THEREOF, OR COMPLIANCE IN GOOD FAITH BY LENDER WITH ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) HEREAFTER ISSUED FROM ANY GOVERNMENTAL
AUTHORITY WHICH IS GENERALLY APPLICABLE TO ALL LENDERS SUBJECT TO SUCH
GOVERNMENTAL AUTHORITY’S JURISDICTION:

(1)                                  SHALL HEREAFTER IMPOSE, MODIFY OR HOLD
APPLICABLE ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT
AGAINST ASSETS HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT
OF, ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION
OF FUNDS BY, ANY OFFICE OF LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE
DETERMINATION OF LIBOR HEREUNDER;

(2)                                  SHALL, IF THE LOAN IS THEN BEARING INTEREST
AT THE EURODOLLAR RATE, HEREAFTER HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON LENDER’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL
BELOW THAT WHICH LENDER COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION LENDER’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY) BY ANY AMOUNT DEEMED BY LENDER TO BE MATERIAL; OR

24


--------------------------------------------------------------------------------


(3)                                  SHALL, IF THE LOAN IS THEN BEARING INTEREST
AT THE EURODOLLAR RATE, HEREAFTER IMPOSE ON LENDER ANY OTHER CONDITION, THE
RESULT OF WHICH IS TO INCREASE THE COST TO LENDER OF MAKING, RENEWING OR
MAINTAINING LOANS OR EXTENSIONS OF CREDIT OR TO REDUCE ANY AMOUNT RECEIVABLE
HEREUNDER;

then, in any such case, Borrower shall promptly pay Lender (within ten (10) days
of Lender’s written demand therefor), any additional amounts necessary to
compensate Lender for such additional cost or reduced amount receivable which
Lender deems to be material.  If Lender becomes entitled to claim any additional
amounts pursuant to this Section 2.2.3(c), Lender shall provide Borrower with
written notice specifying in reasonable detail the event or circumstance by
reason of which it has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount.  A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive absent
manifest error.  This provision shall survive payment of the Note and the
satisfaction of all other obligations of Borrower under the Note, this Agreement
and the other Loan Documents.

(D)                                 BORROWER AGREES TO INDEMNIFY LENDER AND TO
HOLD LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH LENDER SUSTAINS OR INCURS AS
A CONSEQUENCE OF (I) ANY DEFAULT BY BORROWER IN PAYMENT OF THE PRINCIPAL OF OR
INTEREST ON THE LOAN WHILE BEARING INTEREST AT THE EURODOLLAR RATE, INCLUDING,
WITHOUT LIMITATION, ANY SUCH LOSS OR EXPENSE ARISING FROM INTEREST OR FEES
PAYABLE BY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN THE
EURODOLLAR RATE, (II) ANY PREPAYMENT (WHETHER VOLUNTARY OR MANDATORY) OF THE
LOAN ON A DAY THAT IS NOT A PAYMENT DATE, INCLUDING, WITHOUT LIMITATION, SUCH
LOSS OR EXPENSE ARISING FROM INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF
FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN THE EURODOLLAR RATE HEREUNDER AND
(III) THE CONVERSION (FOR ANY REASON WHATSOEVER, WHETHER VOLUNTARY OR
INVOLUNTARY) OF THE INTEREST RATE FROM THE EURODOLLAR RATE TO THE ADJUSTED PRIME
RATE WITH RESPECT TO ANY PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN
THEN BEARING INTEREST AT THE EURODOLLAR RATE ON A DATE OTHER THAN THE PAYMENT
DATE IMMEDIATELY FOLLOWING THE LAST DAY OF AN INTEREST PERIOD, INCLUDING,
WITHOUT LIMITATION, SUCH LOSS OR EXPENSES ARISING FROM INTEREST OR FEES PAYABLE
BY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN THE EURODOLLAR
RATE  HEREUNDER (THE AMOUNTS REFERRED TO IN CLAUSES (I), (II) AND (III) ARE
HEREIN REFERRED TO COLLECTIVELY AS THE “BREAKAGE COSTS”).  THIS PROVISION SHALL
SURVIVE PAYMENT OF THE NOTE AND THE SATISFACTION OF ALL OTHER OBLIGATIONS OF
BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


2.2.4                     DEFAULT RATE.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE ENTIRE UNPAID DEBT SHALL BEAR INTEREST
AT THE DEFAULT RATE, AND SHALL BE PAYABLE UPON DEMAND FROM TIME TO TIME, TO THE
EXTENT PERMITTED BY APPLICABLE LAW.


2.2.5                     TAXES.  ANY AND ALL PAYMENTS BY BORROWER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING
TAXES IMPOSED ON LENDER’S INCOME, AND FRANCHISE TAXES IMPOSED ON LENDER BY THE
LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY (ALL SUCH NON-EXCLUDED TAXES,
LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING
HEREINAFTER REFERRED TO IN THIS SECTION 2.2.5 AS “APPLICABLE TAXES”).  IF
BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY

25


--------------------------------------------------------------------------------



APPLICABLE TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO LENDER, THE
FOLLOWING SHALL APPLY:  (I) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.2.5), LENDER RECEIVES
AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN
MADE, (II) BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) BORROWER SHALL PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.  PAYMENTS PURSUANT TO THIS SECTION 2.2.5 SHALL
BE MADE WITHIN TEN DAYS AFTER THE DATE LENDER MAKES WRITTEN DEMAND THEREFOR.  IF
THE AMOUNTS PAYABLE HEREUNDER RELATE TO APPLICABLE TAXES WHICH ARE NOT OF
GENERAL APPLICATION TO LENDING INSTITUTIONS MAKING SECURED MORTGAGE LOANS AT
SUCH TIME, BORROWER SHALL HAVE THE OPTION TO PREPAY THE LOAN IN FULL WITHOUT ANY
SPREAD MAINTENANCE PREMIUM UNLESS LENDER, AT ITS OPTION, ELECTS NOT TO REQUIRE
BORROWER TO PAY SUCH APPLICABLE TAXES PURSUANT TO THIS SECTION 2.2.5. 
NOTWITHSTANDING THE FOREGOING, IF THE LOAN IS TRANSFERRED TO A TRANSFEREE WHICH
IS ORGANIZED UNDER THE LAWS OF ANY JURISDICTION OTHER THAN THE UNITED STATES OF
AMERICA OR ANY STATE THEREOF, THE TRANSFEROR SHALL CAUSE SUCH TRANSFEREE,
CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH TRANSFER, TO FURNISH TO THE
TRANSFEROR AND BORROWER EITHER A UNITED STATES INTERNAL REVENUE SERVICE FORM
4224 OR UNITED STATES INTERNAL REVENUE SERVICE FORM 1001 (WHEREIN SUCH
TRANSFEREE CLAIMS ENTITLEMENT TO COMPLETE EXEMPTION FROM UNITED STATES FEDERAL
WITHHOLDING TAX ON ALL INTEREST PAYMENTS HEREUNDER); PROVIDED, HOWEVER, THAT IN
THE EVENT THAT THE TRANSFEROR FAILS TO CAUSE THE TRANSFEREE TO FURNISH EITHER
SUCH FORM, BORROWER SHALL DEDUCT ANY APPLICABLE TAXES TO THE EXTENT REQUIRED BY
LAW AND PAYMENTS SHALL BE MADE NET OF ANY APPLICABLE TAXES WITHOUT REGARD TO THE
PROVISIONS OF CLAUSE (I) OF THE SECOND SENTENCE OF THIS SECTION 2.2.5.


2.2.6                     NEW PAYMENT DATE.  LENDER SHALL HAVE THE RIGHT, TO BE
EXERCISED NOT MORE THAN ONCE DURING THE TERM OF THE LOAN, TO CHANGE THE PAYMENT
DATE TO A DATE OTHER THAN THE NINTH DAY OF EACH MONTH (A “NEW PAYMENT DATE”), ON
30 DAYS’ WRITTEN NOTICE TO BORROWER; PROVIDED, HOWEVER, THAT ANY SUCH CHANGE IN
THE PAYMENT DATE: (I) SHALL NOT MODIFY THE AMOUNT OF REGULARLY SCHEDULED MONTHLY
INTEREST PAYMENTS, EXCEPT THAT THE FIRST PAYMENT OF INTEREST PAYABLE ON THE NEW
PAYMENT DATE SHALL BE ACCOMPANIED BY INTEREST AT THE INTEREST RATE HEREIN
PROVIDED FOR THE PERIOD FROM THE PAYMENT DATE IN THE MONTH IN WHICH THE NEW
PAYMENT DATE FIRST OCCURS TO THE NEW PAYMENT DATE, AND (II) SHALL EXTEND THE
STATED MATURITY DATE TO THE NEW PAYMENT DATE OCCURRING IN THE MONTH SET FORTH IN
THE DEFINITION OF STATED MATURITY DATE.


2.3                               LOAN REPAYMENT.


2.3.1                     REPAYMENT.  BORROWER SHALL REPAY THE ENTIRE
OUTSTANDING PRINCIPAL BALANCE OF THE NOTE IN FULL ON THE MATURITY DATE, TOGETHER
WITH INTEREST THEREON TO (BUT EXCLUDING) THE DATE OF REPAYMENT AND ANY OTHER
AMOUNTS DUE AND OWING UNDER THE LOAN DOCUMENTS.  BORROWER SHALL HAVE NO RIGHT TO
PREPAY ALL OR ANY PORTION OF THE PRINCIPAL EXCEPT IN ACCORDANCE WITH SECTION
2.2.5, SECTION 2.3.2, SECTION 2.3.4, SECTION 2.4 AND SECTION 7.4.2 HEREOF. 
EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS OF ANY
REPAYMENT, INCLUDING ANY PREPAYMENTS OF THE LOAN, SHALL BE APPLIED BY LENDER AS
FOLLOWS IN THE FOLLOWING ORDER OF PRIORITY:  FIRST, ACCRUED AND UNPAID INTEREST
AT THE INTEREST RATE TOGETHER WITH ALL INTEREST THAT WOULD BE DUE THROUGH THE
END OF THE CURRENT INTEREST PERIOD; SECOND, TO PRINCIPAL; AND THIRD, TO ANY
OTHER AMOUNTS THEN DUE AND OWING UNDER THE LOAN DOCUMENTS.  IF PRIOR TO JUNE 14,
2008 THE DEBT IS ACCELERATED BY REASON OF AN EVENT OF DEFAULT, THEN LENDER SHALL
BE ENTITLED TO RECEIVE, IN ADDITION TO THE UNPAID PRINCIPAL AND ACCRUED INTEREST
AND OTHER SUMS DUE UNDER THE LOAN

26


--------------------------------------------------------------------------------



DOCUMENTS, AN AMOUNT EQUAL TO THE SPREAD MAINTENANCE PREMIUM.  DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS OF REPAYMENT, INCLUDING ANY
PAYMENT OR RECOVERY ON THE PROPERTY (WHETHER THROUGH FORECLOSURE, DEED-IN-LIEU
OF FORECLOSURE, OR OTHERWISE) SHALL, UNLESS OTHERWISE PROVIDED IN THE LOAN
DOCUMENTS, BE APPLIED IN SUCH ORDER AND IN SUCH MANNER AS LENDER SHALL ELECT IN
LENDER’S DISCRETION.


2.3.2                     MANDATORY PREPAYMENTS.  THE LOAN IS SUBJECT TO
MANDATORY PREPAYMENT IN CERTAIN INSTANCES OF INSURED CASUALTY OR CONDEMNATION
(EACH A “CASUALTY/CONDEMNATION PREPAYMENT”), IN THE MANNER AND TO THE EXTENT SET
FORTH IN SECTION 7.4.2.  EACH CASUALTY/CONDEMNATION PREPAYMENT, AFTER DEDUCTING
LENDER’S COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) IN CONNECTION WITH THE SETTLEMENT OR COLLECTION OF THE PROCEEDS OR
AWARD, SHALL BE APPLIED IN THE SAME MANNER AS REPAYMENTS UNDER SECTION 2.3.1,
AND SUCH CASUALTY/CONDEMNATION PAYMENT SHALL INCLUDE INTEREST THAT WOULD HAVE
ACCRUED ON THE PRINCIPAL PREPAID THROUGH THE END OF THE CURRENT INTEREST
PERIOD.  PROVIDED THAT NO EVENT OF DEFAULT IS CONTINUING, ANY SUCH MANDATORY
PREPAYMENT UNDER THIS SECTION 2.3.2 SHALL BE WITHOUT THE PAYMENT OF THE SPREAD
MAINTENANCE PREMIUM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
EACH CASUALTY/CONDEMNATION PREPAYMENT SHALL BE APPLIED IN INVERSE ORDER OF
MATURITY AND SHALL NOT EXTEND OR POSTPONE THE DUE DATES OF THE MONTHLY
INSTALLMENTS DUE UNDER THE NOTE OR THIS AGREEMENT, OR CHANGE THE AMOUNTS OF SUCH
INSTALLMENTS.  IN ADDITION, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, PROVIDED NO EVENT OF DEFAULT IS
CONTINUING, NO SPREAD MAINTENANCE PREMIUM SHALL BE PAYABLE IN CONNECTION WITH
ANY PREPAYMENT OF THE DEBT REQUIRED BY LENDER UNDER SECTION 5 OR 6 OF THE
MORTGAGE.


2.3.3                     INTENTIONALLY OMITTED.


2.3.4                     OPTIONAL PREPAYMENTS.  BORROWER MAY, AT ITS OPTION,
PREPAY THE LOAN (I) IN WHOLE AT ANY TIME DURING THE TERM OF THE LOAN OR, (II)(A)
AFTER JUNE 14, 2008 OR (B) IN CONNECTION WITH THE OUT-PARCEL RELEASE PURSUANT TO
SECTION 2.4.1(B) HEREOF, IN PART, UPON SATISFACTION OF THE FOLLOWING CONDITIONS:

(A)                                  EXCEPT WITH RESPECT TO A PARTIAL PREPAYMENT
OF THE LOAN IN CONNECTION WITH THE OUT-PARCEL RELEASE, BORROWER SHALL PROVIDE
PRIOR WRITTEN NOTICE (THE “PREPAYMENT NOTICE”) TO LENDER SPECIFYING THE DATE
(THE “PREPAYMENT DATE”) UPON WHICH THE PREPAYMENT IS TO BE MADE, WHICH NOTICE
SHALL BE DELIVERED TO LENDER NOT LESS THAN THIRTY (30) DAYS PRIOR TO SUCH
PAYMENT; PROVIDED, HOWEVER, THAT SUCH NOTICE MAY BE REVOKED UP TO TEN (10) DAYS
PRIOR TO THE PREPAYMENT DATE PROVIDED BORROWER PAYS TO LENDER ALL ACTUAL
OUT-OF-POCKET EXPENSES REASONABLY INCURRED BY LENDER IN CONNECTION WITH THE
PREPAYMENT NOTICE;

(B)                                 BORROWER SHALL PAY TO LENDER, SIMULTANEOUSLY
WITH SUCH PREPAYMENT, (I) ALL ACCRUED AND UNPAID INTEREST CALCULATED AT THE
INTEREST RATE ON THE AMOUNT OF PRINCIPAL BEING PREPAID THROUGH AND INCLUDING THE
PREPAYMENT DATE TOGETHER WITH AN AMOUNT EQUAL TO THE INTEREST THAT WOULD HAVE
ACCRUED AT THE INTEREST RATE ON THE AMOUNT OF PRINCIPAL BEING PREPAID THROUGH
THE END OF THE INTEREST PERIOD IN WHICH SUCH PREPAYMENT OCCURS NOTWITHSTANDING
THAT SUCH INTEREST PERIOD EXTENDS BEYOND THE DATE OF PREPAYMENT (THE “INTEREST
SHORTFALL”), (II) IF SUCH PREPAYMENT OCCURS PRIOR TO JUNE 14, 2008, THE SPREAD
MAINTENANCE PREMIUM; (III)

27


--------------------------------------------------------------------------------


BREAKAGE COSTS; AND (IV) ALL OTHER SUMS THEN DUE UNDER THIS AGREEMENT, THE NOTE
OR THE OTHER LOAN DOCUMENTS;

(C)                                  MEZZANINE BORROWER SHALL HAVE
SIMULTANEOUSLY WITH SUCH PREPAYMENT MADE A PRO RATA PREPAYMENT OF THE MEZZANINE
LOAN; AND

(D)                                 IF A PREPAYMENT NOTICE IS GIVEN BY BORROWER
TO LENDER PURSUANT TO THIS SECTION 2.3.4, THE AMOUNT DESIGNATED FOR PREPAYMENT
AND ALL OTHER SUMS REQUIRED UNDER THIS SECTION 2.3.4 SHALL BE DUE AND PAYABLE ON
THE PREPAYMENT DATE UNLESS THE APPLICABLE PREPAYMENT NOTICE HAS BEEN REVOKED IN
ACCORDANCE WITH THIS SECTION 2.3.4.


2.4                               RELEASE OF PROPERTY.


2.4.1                     PARTIAL RELEASE.  PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE THE RIGHT TO OBTAIN A RELEASE
(AN “OUT-PARCEL RELEASE”) OF THE OUT-PARCEL FROM THE LIEN OF THE MORTGAGE UPON
COMPLIANCE WITH (OR WAIVER BY LENDER OF) THE FOLLOWING TERMS AND CONDITIONS:

(A)                                  BORROWER SHALL GIVE LENDER AT LEAST THIRTY
(30) DAYS, BUT NO MORE THAN NINETY (90) DAYS, PRIOR WRITTEN NOTICE OF ITS
REQUEST TO OBTAIN AN OUT-PARCEL RELEASE;

(B)                                 BORROWER SHALL PREPAY THE LOAN IN ACCORDANCE
WITH SECTION 2.3.4 ON A PRO-RATA BASIS WITH THE MEZZANINE LOAN, SUCH THAT THE
AGGREGATE PRINCIPAL BALANCE OF THE LOAN AND THE MEZZANINE LOAN FOLLOWING THE
OUT-PARCEL RELEASE IS LESS THAN SEVENTY-FIVE PERCENT (75%) OF THE VALUE OF THE
REMAINING PROPERTY, AS DETERMINED BY LENDER IN ITS REASONABLE DISCRETION.  IN
CONNECTION WITH ANY SUCH DETERMINATION, LENDER SHALL HAVE THE RIGHT TO REQUIRE
BORROWER TO DELIVER AT BORROWER’S OWN COST, AN UPDATED APPRAISAL OF THE
REMAINING PROPERTY IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER;

(C)                                  THE PRO FORMA DEBT SERVICE COVERAGE RATIO
FOR THE PROPERTY FOLLOWING THE OUT-PARCEL RELEASE SHALL BE GREATER THAN
1.20:1.00 (AFTER GIVING EFFECT TO ANY PREPAYMENTS MADE PURSUANT TO SECTION
2.4.1(B) HEREOF);

(D)                                 BORROWER SHALL PROVIDE EVIDENCE REASONABLY
ACCEPTABLE TO A PRUDENT MORTGAGE LOAN LENDER THAT UPON AN OUT-PARCEL RELEASE (I)
THE BALANCE OF THE PROPERTY SHALL CONTINUE TO BE SUBJECT TO THE LIEN OF THE
MORTGAGE, (II) INGRESS AND EGRESS TO AND FROM THE PORTION OF THE PROPERTY
REMAINING SUBJECT TO THE LIEN OF THE MORTGAGE WILL NOT BE TERMINATED OR
RESTRICTED AS A RESULT OF THE OUT-PARCEL RELEASE, (III) THE OUT-PARCEL RELEASE
SHALL NOT CAUSE OR RESULT IN A VIOLATION OF ANY OF THE PROVISIONS OF ANY OF THE
LEASES, AND (IV) THE REMAINING PROPERTY SHALL BE IN COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS;

(E)                                  BORROWER SHALL PROVIDE LENDER WITH AN
ENDORSEMENT TO LENDER’S TITLE INSURANCE POLICY INSURING THAT THE OUT-PARCEL
RELEASE SHALL NOT ADVERSELY AFFECT OR IMPAIR THE TITLE INSURANCE PROVIDED IN THE
TITLE INSURANCE POLICY AND INSURING THE EASEMENTS REFERENCED IN SECTION 2.4.1(K)
HEREOF;

28


--------------------------------------------------------------------------------


(F)            BORROWER SHALL PROVIDE LENDER WITH SUCH SURVEYS, DESCRIPTIONS,
TITLE INSURANCE ENDORSEMENTS, COMPUTATIONS OF ACREAGE AND OTHER INFORMATION AS
LENDER MAY IN ITS REASONABLE DISCRETION REQUIRE IN CONNECTION WITH THE
OUT-PARCEL RELEASE;

(G)           IF REQUIRED BY ANY LEGAL REQUIREMENT, BORROWER SHALL OBTAIN ALL
SUBDIVISIONS AND ZONING APPROVALS WITH RESPECT TO THE PORTION OF THE PROPERTY
REMAINING SUBJECT TO THE LIEN OF THE MORTGAGE AS MAY BE REASONABLY REQUIRED BY
LENDER TO ENSURE THAT THE PARCEL BEING RELEASED AND THE PORTION OF THE PROPERTY
REMAINING SUBJECT TO THE LIEN OF THE MORTGAGE (THE “REMAINING PARCEL”) SHALL BE
INDEPENDENT OF EACH OTHER FOR ALL BUILDING, ZONING, SUBDIVISION AND TAXING
PURPOSES;

(H)           BORROWER SHALL SUBMIT TO LENDER A RELEASE OF LIEN FOR THE
APPLICABLE OUT-PARCEL FOR EXECUTION BY LENDER.  SUCH RELEASE SHALL BE IN A FORM
APPROPRIATE IN THE STATE AND THAT CONTAINS STANDARD PROVISIONS, IF ANY,
PROTECTING THE RIGHTS OF THE RELEASING LENDER;

(I)            LENDER SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO
LENDER THAT FOLLOWING THE OUT-PARCEL RELEASE, THE PROVISIONS OF SECTION 5.13
SHALL REMAIN TRUE AND CORRECT IN ALL MATERIAL RESPECTS;

(J)            BORROWER HAS COMPLIED WITH ANY REQUIREMENTS APPLICABLE TO SUCH
RELEASE OF THE OUT-PARCEL CONTAINED IN ANY OF THE LEASES, RECIPROCAL EASEMENT
AGREEMENTS, OPERATING AGREEMENTS, PARKING AGREEMENTS OR OTHER SIMILAR AGREEMENTS
AFFECTING THE PROPERTY AND THE RELEASE DOES NOT VIOLATE ANY OF THE PROVISIONS OF
SUCH DOCUMENTS IN ANY RESPECT THAT WOULD RESULT IN A TERMINATION (OR GIVE ANY
OTHER PARTY THERETO THE RIGHT TO TERMINATE), OR EXTINGUISHMENT OR OTHER LOSS OF
MATERIAL RIGHTS OF BORROWER OR IN A MATERIAL INCREASE IN BORROWER’S OBLIGATIONS
UNDER SUCH DOCUMENTS;

(K)           BORROWER SHALL DELIVER TO LENDER COPIES OF EACH PROPOSED PERMANENT
EASEMENT, CROSS EASEMENT AND MUTUAL OR NON-EXCLUSIVE EASEMENT FOR INGRESS,
EGRESS, ACCESS, PEDESTRIAN WALKWAYS, PARKING, TRAFFIC FLOW, UTILITIES AND
SERVICES BEING SHARED BY THE PORTION OF THE PROPERTY BEING RELEASED AND THE
PORTION OF THE PROPERTY REMAINING SUBJECT TO THE LIEN OF THE MORTGAGE WHICH MAY
BE REQUIRED BY ANY GOVERNMENTAL AUTHORITY OR WHICH ARE NECESSARY FOR THE
OPERATION OF SUCH PARCELS, ALL OF WHICH ARE SUBJECT TO LENDER’S REASONABLE
APPROVAL;

(L)            BORROWER SHALL PAY ALL OF LENDER’S REASONABLE COSTS AND EXPENSES,
INCLUDING REASONABLE COUNSEL FEES AND DISBURSEMENTS INCURRED IN CONNECTION WITH
THE OUT-PARCEL RELEASE FROM THE LIEN OF THE MORTGAGE, THE REVIEW AND APPROVAL OF
THE DOCUMENTS AND INFORMATION REQUIRED TO BE DELIVERED IN CONNECTION THEREWITH
AND ALL RECORDING FEES AND TITLE CHARGES;

(M)          BORROWER SHALL PROVIDE LENDER WITH A CERTIFICATE CERTIFYING THE
REQUIREMENTS SET FORTH IN THIS SECTION 2.4.1 HAVE BEEN SATISFIED;

(N)           IF A SECURITIZATION HAS OCCURRED, IF REQUIRED BY A RATING AGENCY,
BORROWER SHALL BE REQUIRED TO PROVIDE LENDER WITH A LEGAL OPINION (STANDARD IN
COMMERCIAL LENDING TRANSACTIONS SIMILAR TO THE LOAN AND SUBJECT TO CUSTOMARY
QUALIFICATIONS, ASSUMPTIONS AND EXCEPTIONS) THAT THE TAX QUALIFICATION AND
STATUS OF THE REMIC WILL NOT BE ADVERSELY AFFECTED OR IMPAIRED AS A RESULT OF
THE RELEASE IF EACH OF THE REQUIREMENTS OF THIS SECTION 2.4.1 HAVE BEEN

29


--------------------------------------------------------------------------------


SATISFIED.  THE TERM REMIC, AS USED HEREIN, SHALL MEAN A REAL ESTATE MORTGAGE
INVESTMENT CONDUIT WITHIN THE MEANING OF SECTION 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED, AND THE RELATED TREASURY DEPARTMENT REGULATIONS,
INCLUDING TEMPORARY REGULATIONS; AND

(O)        ALL OF THE PROVISIONS OF SECTION 2.4.1 OF THE MEZZANINE LOAN
AGREEMENT HAVE BEEN SATISFIED.


2.4.2       RELEASE ON PAYMENT IN FULL.  LENDER SHALL, UPON THE WRITTEN REQUEST
AND AT THE EXPENSE OF BORROWER, UPON PAYMENT IN FULL OF THE DEBT IN ACCORDANCE
HEREWITH, RELEASE OR, IF REQUESTED BY BORROWER, ASSIGN TO BORROWER’S DESIGNEE
(WITHOUT ANY REPRESENTATION OR WARRANTY BY AND WITHOUT ANY RECOURSE AGAINST
LENDER WHATSOEVER), THE LIEN OF THE LOAN DOCUMENTS IF NOT THERETOFORE RELEASED,
AND REMIT ANY REMAINING RESERVE FUNDS HELD HEREUNDER TO MEZZANINE LENDER, IF THE
MEZZANINE LOAN IS STILL OUTSTANDING OR BORROWER, IF THE MEZZANINE LOAN HAS BEEN
PAID IN FULL.


2.5          PAYMENTS AND COMPUTATIONS.


2.5.1       MAKING OF PAYMENTS.  EACH PAYMENT BY BORROWER SHALL BE MADE IN FUNDS
SETTLED THROUGH THE NEW YORK CLEARING HOUSE INTERBANK PAYMENTS SYSTEM OR OTHER
FUNDS IMMEDIATELY AVAILABLE TO LENDER BY 11:00 A.M., NEW YORK CITY TIME, ON THE
DATE SUCH PAYMENT IS DUE, TO LENDER BY DEPOSIT TO SUCH ACCOUNT AS LENDER MAY
DESIGNATE BY WRITTEN NOTICE TO BORROWER.  WHENEVER ANY SUCH PAYMENT SHALL BE
STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE
ON THE FIRST BUSINESS DAY THEREAFTER.  ALL SUCH PAYMENTS SHALL BE MADE
IRRESPECTIVE OF, AND WITHOUT ANY DEDUCTION, SET-OFF OR COUNTERCLAIM WHATSOEVER
AND ARE PAYABLE WITHOUT RELIEF FROM VALUATION AND APPRAISEMENT LAWS AND WITH ALL
COSTS AND CHARGES INCURRED IN THE COLLECTION OR ENFORCEMENT THEREOF, INCLUDING
ATTORNEYS’ FEES AND COURT COSTS.


2.5.2       COMPUTATIONS.  INTEREST PAYABLE UNDER THE LOAN DOCUMENTS SHALL BE
COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A 360-DAY YEAR.


2.5.3       LATE PAYMENT CHARGE.  IF ANY REGULARLY SCHEDULED PAYMENT OF
PRINCIPAL, INTEREST OR OTHER MONTHLY PAYMENT OR RESERVE OR ESCROW DEPOSIT DUE
UNDER ANY LOAN DOCUMENT IS NOT PAID BY BORROWER ON THE DATE ON WHICH IT IS DUE,
BORROWER SHALL PAY TO LENDER UPON DEMAND AN AMOUNT EQUAL TO THE LESSER OF FIVE
PERCENT (5%) OF SUCH UNPAID SUM OR THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE
LAW (THE “LATE PAYMENT CHARGE”), IN ORDER TO DEFRAY THE EXPENSE INCURRED BY
LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT PAYMENT AND TO COMPENSATE
LENDER FOR THE LOSS OF THE USE OF SUCH DELINQUENT PAYMENT.  SUCH AMOUNT SHALL BE
SECURED BY THE LOAN DOCUMENTS.  WITH RESPECT TO THE FOREGOING FIVE (5) DAY GRACE
PERIOD, THE PARTIES AGREE THAT SUCH FIVE (5) DAY GRACE PERIOD SHALL ONLY BE
APPLICABLE NO MORE THAN TWICE DURING THE TERM, AND IN ALL OTHER INSTANCES, THE
LATE PAYMENT CHARGE SHALL BE PAYABLE IN ACCORDANCE WITH THIS SECTION 2.5.3 WITH
RESPECT TO ANY PRINCIPAL, INTEREST OR OTHER SUM DUE UNDER ANY LOAN DOCUMENT
WHICH IS NOT PAID BY BORROWER ON THE DATE ON WHICH THE SAME IS DUE (OTHER THAN
THE BALLOON PAYMENT OF PRINCIPAL DUE ON THE MATURITY DATE OR ACCELERATION OF THE
LOAN).

30


--------------------------------------------------------------------------------



2.6          INTEREST RATE CAP AGREEMENT.

(A)           BORROWER SHALL OBTAIN, OR CAUSE TO BE OBTAINED, AND SHALL
THEREAFTER MAINTAIN IN EFFECT, AN INTEREST RATE CAP AGREEMENT WITH AN ACCEPTABLE
COUNTERPARTY, WHICH SHALL BE COTERMINOUS WITH THE LOAN AND HAVE A NOTIONAL
AMOUNT WHICH SHALL NOT AT ANY TIME BE LESS THAN THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN AND WHICH SHALL AT ALL TIMES HAVE A STRIKE RATE EQUAL TO THE
STRIKE RATE.  THE COUNTERPARTY SHALL BE OBLIGATED UNDER THE INTEREST RATE CAP
AGREEMENT TO MAKE MONTHLY PAYMENTS EQUAL TO THE EXCESS OF ONE (1) MONTH LIBOR
OVER THE STRIKE RATE, CALCULATED ON THE NOTIONAL AMOUNT.  THE NOTIONAL AMOUNT OF
THE INTEREST RATE CAP AGREEMENT MAY BE REDUCED FROM TIME TO TIME IN AMOUNTS
EQUAL TO ANY PREPAYMENT OF THE PRINCIPAL OF THE LOAN IN ACCORDANCE WITH SECTION
2.3 HEREOF.

(B)           BORROWER SHALL COLLATERALLY ASSIGN TO LENDER PURSUANT TO THE
ASSIGNMENT OF INTEREST RATE CAP AGREEMENT ALL OF ITS RIGHT, TITLE AND INTEREST
TO RECEIVE ANY AND ALL PAYMENTS UNDER THE INTEREST RATE CAP AGREEMENT (AND ANY
RELATED GUARANTEE, IF ANY) AND SHALL DELIVER TO LENDER AN EXECUTED COUNTERPART
OF SUCH INTEREST RATE CAP AGREEMENT AND NOTIFY THE COUNTERPARTY OF SUCH
COLLATERAL ASSIGNMENT (EITHER IN SUCH INTEREST RATE CAP AGREEMENT OR BY SEPARATE
INSTRUMENT).  THE COUNTERPARTY SHALL AGREE IN WRITING TO MAKE ALL PAYMENTS IT IS
REQUIRED TO MAKE UNDER THE INTEREST RATE CAP AGREEMENT DIRECTLY TO THE DEPOSIT
ACCOUNT OR IF THE DEPOSIT ACCOUNT IS NOT THEN REQUIRED TO BE IN EFFECT, INTO
SUCH ACCOUNT AS SPECIFIED BY LENDER, AND PROVIDED THAT NO EVENT OF DEFAULT SHALL
THEN EXIST, SUCH PAYMENTS SHALL BE APPLIED TO THE PAYMENT OF AMOUNTS DUE AND
PAYABLE BY BORROWER IN ACCORDANCE WITH SECTION 3.10 HEREOF.  AT SUCH TIME AS THE
LOAN IS REPAID IN FULL, ALL OF LENDER’S RIGHT, TITLE AND INTEREST IN THE
INTEREST RATE CAP AGREEMENT SHALL TERMINATE AND LENDER SHALL PROMPTLY EXECUTE
AND DELIVER AT BORROWER’S SOLE COST AND EXPENSE, SUCH DOCUMENTS AS MAY BE
REQUIRED TO EVIDENCE LENDER’S RELEASE OF LENDER’S SECURITY INTEREST IN THE
INTEREST RATE CAP AGREEMENT AND TO NOTIFY THE COUNTERPARTY OF SUCH RELEASE.

(C)           BORROWER SHALL COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THE TERMS
AND PROVISIONS OF THE INTEREST RATE CAP AGREEMENT.  BORROWER SHALL TAKE ALL
ACTIONS REASONABLY REQUESTED BY LENDER TO ENFORCE LENDER’S RIGHTS UNDER THE
INTEREST RATE CAP AGREEMENT IN THE EVENT OF A DEFAULT BY THE COUNTERPARTY AND
SHALL NOT WAIVE, AMEND OR OTHERWISE MODIFY ANY OF ITS RIGHTS THEREUNDER.

(D)           IN THE EVENT OF ANY DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE
LONG-TERM UNSECURED DEBT RATING OF THE COUNTERPARTY BELOW “AA-” (OR THE
EQUIVALENT) OR THE SHORT-TERM UNSECURED DEBT RATING OF “A-1+” OR THE EQUIVALENT
BY THE RATING AGENCIES, BORROWER SHALL REPLACE THE INTEREST RATE CAP AGREEMENT
WITH A REPLACEMENT INTEREST RATE CAP AGREEMENT WITH AN ACCEPTABLE COUNTERPARTY
NOT LATER THAN THIRTY (30) DAYS FOLLOWING RECEIPT OF NOTICE FROM LENDER OR
SERVICER OF SUCH DOWNGRADE, WITHDRAWAL OR QUALIFICATION.

(E)           IN THE EVENT THAT BORROWER FAILS TO PURCHASE AND DELIVER TO LENDER
THE INTEREST RATE CAP AGREEMENT OR ANY REPLACEMENT INTEREST CAP AGREEMENT AS AND
WHEN REQUIRED HEREUNDER, LENDER MAY PURCHASE SUCH INTEREST RATE CAP AGREEMENT
AND THE COST INCURRED BY LENDER IN PURCHASING SUCH INTEREST RATE CAP AGREEMENT
SHALL BE PAID BY BORROWER TO LENDER WITH INTEREST THEREON AT THE DEFAULT RATE
FROM THE DATE SUCH COST WAS INCURRED BY LENDER UNTIL SUCH COST IS PAID BY
BORROWER TO LENDER.

31


--------------------------------------------------------------------------------


(F)            EACH INTEREST RATE CAP AGREEMENT SHALL CONTAIN THE FOLLOWING
LANGUAGE OR ITS EQUIVALENT: “IN THE EVENT OF ANY DOWNGRADE, WITHDRAWAL OR
QUALIFICATION OF THE LONG-TERM UNSECURED DEBT RATING OF THE COUNTERPARTY BELOW
“AA-” (OR THE EQUIVALENT) OR THE SHORT-TERM UNSECURED DEBT RATING OF “A-1+” OR
THE EQUIVALENT BY THE RATING AGENCIES, THE COUNTERPARTY MUST, WITHIN THIRTY (30)
DAYS, EITHER (X) POST COLLATERAL ON TERMS ACCEPTABLE TO EACH RATING AGENCY OR
(Y) FIND A REPLACEMENT ACCEPTABLE COUNTERPARTY, AT THE COUNTERPARTY’S SOLE COST
AND EXPENSE, ACCEPTABLE TO EACH RATING AGENCY (NOTWITHSTANDING THE FOREGOING, IF
THE COUNTERPARTY’S RATING IS DOWNGRADED TO “A” OR LOWER, ONLY THE OPTION
DESCRIBED IN CLAUSE (Y) WILL BE ACCEPTABLE); PROVIDED THAT, NOTWITHSTANDING SUCH
A DOWNGRADE, WITHDRAWAL OR QUALIFICATION, UNLESS AND UNTIL THE COUNTERPARTY
TRANSFERS THE INTEREST RATE CAP AGREEMENT TO A REPLACEMENT ACCEPTABLE
COUNTERPARTY PURSUANT TO THE FOREGOING CLAUSE (Y), THE COUNTERPARTY WILL
CONTINUE TO PERFORM ITS OBLIGATIONS UNDER THE INTEREST RATE CAP AGREEMENT. 
FAILURE TO SATISFY THE FOREGOING SHALL CONSTITUTE AN ADDITIONAL TERMINATION
EVENT AS DEFINED BY SECTION 5(B)(V) OF THE ISDA MASTER AGREEMENT, WITH THE
COUNTERPARTY AS THE AFFECTED PARTY.”

(G)           IN CONNECTION WITH AN INTEREST RATE CAP AGREEMENT, BORROWER SHALL
OBTAIN AND DELIVER TO LENDER AN OPINION OF COUNSEL FROM COUNSEL FOR THE
COUNTERPARTY (UPON WHICH LENDER AND ITS SUCCESSORS AND ASSIGNS MAY RELY) WHICH
SHALL PROVIDE, IN RELEVANT PART (SUBJECT TO CUSTOMARY QUALIFICATIONS,
ASSUMPTIONS AND EXCEPTIONS), THAT:

(1)           THE COUNTERPARTY IS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND HAS THE
ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM ITS
OBLIGATIONS UNDER, THE INTEREST RATE CAP AGREEMENT;

(2)           THE EXECUTION AND DELIVERY OF THE INTEREST RATE CAP AGREEMENT BY
THE COUNTERPARTY, AND ANY OTHER AGREEMENT WHICH THE COUNTERPARTY HAS EXECUTED
AND DELIVERED PURSUANT THERETO, AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER HAVE BEEN AND REMAIN DULY AUTHORIZED BY ALL NECESSARY ACTION AND DO
NOT CONTRAVENE ANY PROVISION OF ITS CERTIFICATE OF INCORPORATION OR BY-LAWS (OR
EQUIVALENT ORGANIZATIONAL DOCUMENTS) OR ANY LAW, REGULATION OR CONTRACTUAL
RESTRICTION BINDING ON OR AFFECTING IT OR ITS PROPERTY;

(3)           ALL CONSENTS, AUTHORIZATIONS AND APPROVALS REQUIRED FOR THE
EXECUTION AND DELIVERY BY THE COUNTERPARTY OF THE INTEREST RATE CAP AGREEMENT,
AND ANY OTHER AGREEMENT WHICH THE COUNTERPARTY HAS EXECUTED AND DELIVERED
PURSUANT THERETO, AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN
OBTAINED AND REMAIN IN FULL FORCE AND EFFECT, ALL CONDITIONS THEREOF HAVE BEEN
DULY COMPLIED WITH, AND NO OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH ANY
GOVERNMENTAL AUTHORITY OR REGULATORY BODY IS REQUIRED FOR SUCH EXECUTION,
DELIVERY OR PERFORMANCE; AND

(4)           THE INTEREST RATE CAP AGREEMENT, AND ANY OTHER AGREEMENT WHICH THE
COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT THERETO, HAS BEEN DULY EXECUTED
AND DELIVERED BY THE COUNTERPARTY AND CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE COUNTERPARTY, ENFORCEABLE AGAINST THE COUNTERPARTY IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, AND SUBJECT, AS TO
ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).

32


--------------------------------------------------------------------------------



3.                                      CASH MANAGEMENT AND RESERVES


3.1          CASH MANAGEMENT ARRANGEMENTS.  BORROWER SHALL CAUSE ALL RENTS TO BE
TRANSMITTED DIRECTLY BY TENANTS OF THE PROPERTY INTO A TRUST ACCOUNT (THE
“CLEARING ACCOUNT”) MAINTAINED BY BORROWER AT A LOCAL BANK SELECTED BY BORROWER,
WHICH SHALL AT ALL TIMES BE AN ELIGIBLE INSTITUTION (THE “CLEARING BANK”) AS
MORE FULLY DESCRIBED IN THE CLEARING ACCOUNT AGREEMENT.  WITHOUT IN ANY WAY
LIMITING THE FOREGOING, ALL RENTS RECEIVED BY BORROWER, MANAGER OR SUB-MANAGER
SHALL BE DEPOSITED INTO THE CLEARING ACCOUNT WITHIN TWO BUSINESS DAYS OF
RECEIPT.  FUNDS DEPOSITED INTO THE CLEARING ACCOUNT SHALL BE SWEPT BY THE
CLEARING BANK ON A DAILY BASIS INTO AN ELIGIBLE ACCOUNT AT THE DEPOSIT BANK
CONTROLLED BY LENDER (THE “DEPOSIT ACCOUNT”) AND APPLIED AND DISBURSED IN
ACCORDANCE WITH THIS AGREEMENT.  FUNDS IN THE DEPOSIT ACCOUNT SHALL BE INVESTED
AT LENDER’S DISCRETION ONLY IN PERMITTED INVESTMENTS.  LENDER WILL ALSO
ESTABLISH SUBACCOUNTS OF THE DEPOSIT ACCOUNT WHICH SHALL AT ALL TIMES BE
ELIGIBLE ACCOUNTS (AND MAY BE LEDGER OR BOOK ENTRY ACCOUNTS AND NOT ACTUAL
ACCOUNTS) (SUCH SUBACCOUNTS ARE COLLECTIVELY REFERRED TO HEREIN AS
“SUBACCOUNTS”).  THE DEPOSIT ACCOUNT AND ANY SUBACCOUNT WILL BE UNDER THE SOLE
CONTROL AND DOMINION OF LENDER, AND BORROWER SHALL NOT HAVE ANY RIGHT OF
WITHDRAWAL THEREFROM.  BORROWER SHALL PAY FOR ALL EXPENSES OF OPENING AND
MAINTAINING ALL OF THE ABOVE ACCOUNTS.


3.2          REQUIRED REPAIRS; COMPLETION OF REQUIRED REPAIRS.  BORROWER SHALL
PERFORM AND COMPLETE EACH ITEM OF THE REPAIRS AND ENVIRONMENTAL REMEDIAL WORK AT
THE PROPERTY DESCRIBED ON SCHEDULE 2 (THE “REQUIRED REPAIRS”), IF ANY, WITHIN
ONE (1) YEAR OF THE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME FOR SUCH ITEM SET
FORTH ON SCHEDULE 2, IF ANY.  ALL SUCH REPAIRS AND REMEDIAL WORK SHALL BE
COMPLETED IN A GOOD AND WORKMANLIKE MANNER IN ACCORDANCE WITH ALL APPLICABLE
LEGAL REQUIREMENTS AND FREE FROM ALL LIENS NOT PREVIOUSLY APPROVED BY LENDER.


3.3          TAX AND INSURANCE SUBACCOUNT.  BORROWER SHALL PAY TO LENDER ON EACH
PAYMENT DATE (I) ONE-TWELFTH OF THE TAXES THAT LENDER ESTIMATES WILL BE PAYABLE
DURING THE NEXT 12 MONTHS IN ORDER TO ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO
PAY ALL SUCH TAXES AT LEAST THIRTY (30) DAYS PRIOR TO THE DELINQUENCY DATE AND
(II) AT THE OPTION OF LENDER, IF THE LIABILITY OR CASUALTY POLICY MAINTAINED BY
BORROWER COVERING THE PROPERTY SHALL NOT CONSTITUTE AN APPROVED BLANKET OR
UMBRELLA POLICY PURSUANT TO SECTION 7.1 HEREOF, ONE-TWELFTH OF THE INSURANCE
PREMIUMS THAT LENDER ESTIMATES WILL BE PAYABLE FOR THE RENEWAL OF THE COVERAGE
AFFORDED BY THE POLICIES UPON THE EXPIRATION THEREOF IN ORDER TO ACCUMULATE WITH
LENDER SUFFICIENT FUNDS TO PAY ALL SUCH INSURANCE PREMIUMS AT LEAST 30 DAYS
PRIOR TO THE EXPIRATION OF THE POLICIES.  SUCH AMOUNTS WILL BE TRANSFERRED BY
LENDER TO A SUBACCOUNT (THE “TAX AND INSURANCE SUBACCOUNT”).  IN THE EVENT
LENDER SHALL ELECT TO COLLECT PAYMENTS IN ESCROW FOR INSURANCE PREMIUMS PURSUANT
TO CLAUSE (II) ABOVE, BORROWER SHALL PAY TO LENDER AN INITIAL DEPOSIT TO BE
REASONABLY DETERMINED BY LENDER, IN ITS SOLE DISCRETION, TO INCREASE THE AMOUNTS
IN THE TAX AND INSURANCE SUBACCOUNT TO AN AMOUNT WHICH, TOGETHER WITH
ANTICIPATED MONTHLY DEPOSITS FOR INSURANCE PREMIUMS, SHALL BE SUFFICIENT TO PAY
ALL INSURANCE PREMIUMS AS THEY BECOME DUE.  PROVIDED THAT NO MONETARY EVENT OF
DEFAULT OR MATERIAL NON-MONETARY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, LENDER WILL (A) APPLY FUNDS IN THE TAX AND INSURANCE SUBACCOUNT TO
PAYMENTS OF TAXES AND INSURANCE PREMIUMS REQUIRED TO BE MADE BY BORROWER
PURSUANT TO SECTIONS 5.2 AND 7.1, PROVIDED THAT BORROWER HAS PROMPTLY SUPPLIED
LENDER WITH NOTICES OF ALL TAXES AND INSURANCE PREMIUMS DUE, OR (B) REIMBURSE
BORROWER FOR SUCH AMOUNTS UPON PRESENTATION OF EVIDENCE OF PAYMENT; SUBJECT,
HOWEVER, TO BORROWER’S’ RIGHT TO CONTEST TAXES IN ACCORDANCE WITH SECTION 5.2. 
IN MAKING ANY

33


--------------------------------------------------------------------------------



PAYMENT RELATING TO TAXES AND INSURANCE PREMIUMS, LENDER MAY DO SO ACCORDING TO
ANY BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE PUBLIC OFFICE
(WITH RESPECT TO TAXES) OR INSURER OR AGENT (WITH RESPECT TO INSURANCE
PREMIUMS), WITHOUT INQUIRY INTO THE ACCURACY OF SUCH BILL, STATEMENT OR ESTIMATE
OR INTO THE VALIDITY OF ANY TAX, ASSESSMENT, SALE, FORFEITURE, TAX LIEN OR TITLE
OR CLAIM THEREOF.  IF LENDER DETERMINES IN ITS REASONABLE JUDGMENT THAT THE
FUNDS IN THE TAX AND INSURANCE SUBACCOUNT WILL BE INSUFFICIENT TO PAY (OR IN
EXCESS OF) THE TAXES OR INSURANCE PREMIUMS NEXT COMING DUE, LENDER MAY INCREASE
(OR DECREASE) THE MONTHLY CONTRIBUTION REQUIRED TO BE MADE BY BORROWER TO THE
TAX AND INSURANCE SUBACCOUNT.


3.4          INTENTIONALLY OMITTED.


3.5          MEZZANINE LOAN SUBACCOUNT.  LENDER SHALL DEPOSIT THE MONTHLY
MEZZANINE DEBT SERVICE PAYMENT AMOUNT AND ALL OTHER AMOUNTS DUE UNDER THE
MEZZANINE LOAN, AS DIRECTED BY MEZZANINE LENDER PURSUANT TO WRITTEN INSTRUCTIONS
GIVEN BY MEZZANINE LENDER TO LENDER, INTO A SUBACCOUNT (THE “MEZZANINE LOAN
SUBACCOUNT”) IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.10 HEREOF.  LENDER
SHALL DISBURSE FUNDS FROM THE MEZZANINE LOAN SUBACCOUNT TO MEZZANINE LENDER IN
ACCORDANCE WITH MEZZANINE LENDER’S WRITTEN INSTRUCTIONS.


3.6          CASUALTY/CONDEMNATION SUBACCOUNT.  BORROWER SHALL PAY, OR CAUSE TO
BE PAID, TO LENDER ALL PROCEEDS OR AWARDS DUE TO ANY CASUALTY OR CONDEMNATION TO
BE TRANSFERRED TO A SUBACCOUNT (THE “CASUALTY/CONDEMNATION SUBACCOUNT”) IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 7.  ALL AMOUNTS IN THE
CASUALTY/CONDEMNATION SUBACCOUNT SHALL BE DISBURSED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 7.


3.7          SECURITY DEPOSIT SUBACCOUNT.  BORROWER SHALL KEEP ALL SECURITY
DEPOSITS UNDER LEASES IN ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS.  AFTER
THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER SHALL, UPON LENDER’S REQUEST, IF
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, TURN OVER TO LENDER THE SECURITY
DEPOSITS (AND ANY INTEREST THERETOFORE EARNED THEREON) UNDER LEASES, TO BE HELD
BY LENDER IN A SUBACCOUNT (THE “SECURITY DEPOSIT SUBACCOUNT”) SUBJECT TO THE
TERMS OF THE LEASES.  SECURITY DEPOSITS HELD IN THE SECURITY DEPOSIT SUBACCOUNT
WILL BE RELEASED BY LENDER UPON NOTICE FROM BORROWER TOGETHER WITH SUCH EVIDENCE
AS LENDER MAY REASONABLY REQUEST THAT SUCH SECURITY DEPOSIT IS REQUIRED TO BE
RETURNED TO A TENANT PURSUANT TO THE TERMS OF A LEASE OR MAY BE APPLIED AS RENT
PURSUANT TO THE RIGHTS OF BORROWER UNDER THE APPLICABLE LEASE.  ANY LETTER OF
CREDIT OR OTHER INSTRUMENT THAT BORROWER RECEIVES IN LIEU OF A CASH SECURITY
DEPOSIT UNDER ANY LEASE SHALL (I) BE MAINTAINED IN FULL FORCE AND EFFECT IN THE
FULL AMOUNT UNLESS REPLACED BY A CASH DEPOSIT AS HEREINABOVE DESCRIBED AND
(II) IF PERMITTED PURSUANT TO ANY LEGAL REQUIREMENTS, NAME LENDER AS PAYEE OR
MORTGAGEE THEREUNDER (OR AT LENDER’S OPTION, BE FULLY ASSIGNABLE TO LENDER).


3.8          INTENTIONALLY OMITTED.


3.9          GRANT OF SECURITY INTEREST; APPLICATION OF FUNDS.  AS SECURITY FOR
PAYMENT OF THE DEBT AND THE PERFORMANCE BY BORROWER OF ALL OTHER TERMS,
CONDITIONS AND PROVISIONS OF THE LOAN DOCUMENTS, BORROWER HEREBY PLEDGES AND
ASSIGNS TO LENDER, AND GRANTS TO LENDER A SECURITY INTEREST IN, ALL BORROWER’S
RIGHT, TITLE AND INTEREST IN AND TO ALL RENTS AND IN AND TO ALL PAYMENTS TO OR
MONIES HELD IN THE CLEARING ACCOUNT, THE DEPOSIT ACCOUNT, ALL SUBACCOUNTS
CREATED PURSUANT TO THIS AGREEMENT (COLLECTIVELY, THE “CASH MANAGEMENT
ACCOUNTS”).  BORROWER

34


--------------------------------------------------------------------------------



HEREBY GRANTS TO LENDER A CONTINUING SECURITY INTEREST IN, AND AGREES TO HOLD IN
TRUST FOR THE BENEFIT OF LENDER, ALL RENTS IN ITS POSSESSION PRIOR TO THE
(I) PAYMENT OF SUCH RENTS TO LENDER OR (II) DEPOSIT OF SUCH RENTS INTO THE
DEPOSIT ACCOUNT.  BORROWER SHALL NOT, WITHOUT OBTAINING THE PRIOR WRITTEN
CONSENT OF LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY INTEREST IN ANY
CASH MANAGEMENT ACCOUNT, OR PERMIT ANY LIEN TO ATTACH THERETO, OR ANY LEVY TO BE
MADE THEREON, OR ANY UCC FINANCING STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE
SECURED PARTY, TO BE FILED WITH RESPECT THERETO.  THIS AGREEMENT IS, AMONG OTHER
THINGS, INTENDED BY THE PARTIES TO BE A SECURITY AGREEMENT FOR PURPOSES OF THE
UCC.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
LENDER MAY APPLY ANY SUMS IN ANY CASH MANAGEMENT ACCOUNT IN ANY ORDER AND IN ANY
MANNER AS LENDER SHALL ELECT IN LENDER’S DISCRETION WITHOUT SEEKING THE
APPOINTMENT OF A RECEIVER AND WITHOUT ADVERSELY AFFECTING THE RIGHTS OF LENDER
TO FORECLOSE THE LIEN OF THE MORTGAGE OR EXERCISE ITS OTHER RIGHTS UNDER THE
LOAN DOCUMENTS, PROVIDED THAT LENDER WILL NOT APPLY ANY SUCH SUMS TO PREPAYMENT
OF PRINCIPAL UNLESS IT HAS ACCELERATED THE LOAN.  CASH MANAGEMENT ACCOUNTS SHALL
NOT CONSTITUTE TRUST FUNDS AND MAY BE COMMINGLED WITH OTHER MONIES HELD BY
LENDER.  ALL INTEREST WHICH ACCRUES ON THE FUNDS IN ANY CASH MANAGEMENT ACCOUNT
(OTHER THAN THE TAX AND INSURANCE SUBACCOUNT) SHALL ACCRUE FOR THE BENEFIT OF
BORROWER AND SHALL BE TAXABLE TO BORROWER AND SHALL BE ADDED TO AND DISBURSED IN
THE SAME MANNER AND UNDER THE SAME CONDITIONS AS THE PRINCIPAL SUM ON WHICH SAID
INTEREST ACCRUED.  UPON REPAYMENT IN FULL OF THE DEBT, ALL REMAINING FUNDS IN
THE SUBACCOUNTS, IF ANY, SHALL BE PROMPTLY DISBURSED TO BORROWER.


3.10        PROPERTY CASH FLOW ALLOCATION.  (A) ALL RENTS DEPOSITED INTO THE
DEPOSIT ACCOUNT DURING THE IMMEDIATELY PRECEDING INTEREST PERIOD SHALL BE
APPLIED ON EACH PAYMENT DATE AS FOLLOWS IN THE FOLLOWING ORDER OF PRIORITY:
(I) FIRST, TO MAKE PAYMENTS INTO THE TAX AND INSURANCE SUBACCOUNT AS REQUIRED
UNDER SECTION 3.3; (II) SECOND, TO PAY THE MONTHLY PORTION OF THE FEES CHARGED
BY THE DEPOSIT BANK IN ACCORDANCE WITH THE DEPOSIT ACCOUNT AGREEMENT;
(III) THIRD, TO LENDER TO PAY THE MONTHLY DEBT SERVICE PAYMENT AMOUNT DUE ON
SUCH PAYMENT DATE (PLUS, IF APPLICABLE, INTEREST AT THE DEFAULT RATE AND ALL
OTHER AMOUNTS, OTHER THAN THOSE DESCRIBED UNDER OTHER CLAUSES OF THIS SECTION
3.10(A), THEN DUE TO LENDER UNDER THE LOAN DOCUMENTS); (IV) FOURTH, TO DEPOSIT
INTO THE MEZZANINE LOAN SUBACCOUNT, (A) THE MONTHLY MEZZANINE DEBT SERVICE
PAYMENT AMOUNT AND (B) ANY NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE; AND (V) 
LASTLY, PROVIDED NO EVENT OF DEFAULT SHALL EXIST UNDER THE LOAN DOCUMENTS, ALL
AMOUNTS REMAINING IN THE DEPOSIT ACCOUNT AFTER DEPOSITS FOR ITEMS (I) THROUGH
(IV) FOR THE CURRENT MONTH AND ALL PRIOR MONTHS SHALL BE DISBURSED (A) IF LENDER
HAS RECEIVED WRITTEN NOTICE FROM MEZZANINE LENDER THAT A MEZZANINE EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, TO THE MEZZANINE LOAN SUBACCOUNT OR SUCH
OTHER ACCOUNT DESIGNATED BY MEZZANINE LENDER OR (B) IN ALL OTHER INSTANCES, TO
BORROWER.  NOTWITHSTANDING THE FOREGOING, EXCEPT DURING THE EXISTENCE OF AN
EVENT OF DEFAULT OR A MEZZANINE EVENT OF DEFAULT, PROVIDED THAT IN ANY GIVEN
INTEREST PERIOD, ALL AMOUNTS REFERRED TO IN THE FOREGOING CLAUSES (I)-(IV) HAVE
BEEN PAID (IF AND AS APPLICABLE), THEN AT BORROWER’S REQUEST, THE PAYMENTS TO
BORROWER UNDER THE FOREGOING CLAUSE (V) SHALL BE MADE ON A WEEKLY BASIS.

(B)           THE FAILURE OF BORROWER TO MAKE ALL OF THE PAYMENTS REQUIRED UNDER
CLAUSES (I) THROUGH (III) OF SECTION 3.10(A) IN FULL ON EACH PAYMENT DATE SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT; PROVIDED, HOWEVER, IF
ADEQUATE FUNDS ARE AVAILABLE IN THE DEPOSIT ACCOUNT FOR SUCH PAYMENTS, THE
FAILURE BY THE DEPOSIT BANK TO ALLOCATE SUCH FUNDS INTO THE APPROPRIATE
SUBACCOUNTS SHALL NOT CONSTITUTE AN EVENT OF DEFAULT.

35


--------------------------------------------------------------------------------


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
3.10, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY APPLY ALL RENTS
DEPOSITED INTO THE DEPOSIT ACCOUNT AND OTHER PROCEEDS OF REPAYMENT IN SUCH ORDER
AND IN SUCH MANNER AS LENDER SHALL ELECT, PROVIDED THAT LENDER MAY NOT APPLY
RENTS TO THE PREPAYMENT OF PRINCIPAL UNLESS THE LOAN HAS BEEN ACCELERATED.

(D)           ALL TRANSFERS OF FUNDS FROM THE DEPOSIT ACCOUNT OR OTHER SOURCES
TO OR FOR THE BENEFIT OF MEZZANINE LENDER OR MEZZANINE BORROWER PURSUANT TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ARE INTENDED BY BORROWER AND
MEZZANINE BORROWER TO CONSTITUTE AND SHALL CONSTITUTE DISTRIBUTIONS FROM
BORROWER TO MEZZANINE BORROWER OF SUCH FUNDS.


3.11        INITIAL DEPOSITS INTO RESERVES.  THE INITIAL DEPOSITS REQUIRED TO BE
MADE ON THE DATE HEREOF INTO THE RESERVE ACCOUNTS ESTABLISHED UNDER THIS ARTICLE
3 ARE FUNDED FROM THE PROCEEDS OF THE LOAN DISBURSED AT CLOSING.


3.12        TENANT IMPROVEMENT RESERVE SUBACCOUNT.  ON THE DATE HEREOF, BORROWER
SHALL DEPOSIT WITH LENDER $0.00 (THE “TENANT IMPROVEMENT FUNDS”) AND LENDER
SHALL TRANSFER SUCH AMOUNT INTO A SUBACCOUNT (THE “TENANT IMPROVEMENT RESERVE
SUBACCOUNT”).  THE TENANT IMPROVEMENT FUNDS SHALL BE USED TO REIMBURSE BORROWER
AND/OR TO PAY, IN THE ALLOCATED AMOUNTS AND IN ACCORDANCE WITH THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, FOR THE REASONABLE COSTS AND EXPENSES
INCURRED BY BORROWER IN COMPLETING THE TENANT IMPROVEMENTS AND/OR PAYING THE
TENANTS UNDER THE APPLICABLE LEASES ALLOWANCES FOR TENANT IMPROVEMENTS AND/OR
PAYING LEASING COMMISSIONS UNDER THE APPLICABLE LEASES, IN EACH CASE IN THE
AMOUNTS ALLOCATED TO, AND AS DESCRIBED FOR EACH APPLICABLE LEASE (THE “TI
LEASES”).  PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
LENDER SHALL DISBURSE TENANT IMPROVEMENT FUNDS HELD IN THE TENANT IMPROVEMENT
RESERVE SUBACCOUNT AND APPLICABLE TO EACH TI LEASE TO BORROWER, WITHIN FIFTEEN
(15) DAYS AFTER THE DELIVERY BY BORROWER TO LENDER OF A REQUEST THEREFORE (BUT
NOT MORE OFTEN THAN ONCE PER MONTH), IN INCREMENTS OF AT LEAST $25,000 (OR THE
REMAINING BALANCE OF THE AMOUNT ALLOCATED TO THE APPLICABLE TI LEASE, IF LESS),
PROVIDED: (I) BORROWER SHALL HAVE PROVIDED LENDER WITH EITHER (1) AS TO LEASING
COMMISSIONS RELATING TO THE APPLICABLE TI LEASE, REASONABLE EVIDENCE THAT SUCH
COMMISSIONS HAVE BEEN PAID, OR ARE THEN DUE AND WILL BE PAID WITH PROCEEDS OF
THE REQUESTED DISBURSEMENT, OR (2) AS TO LEASEHOLD IMPROVEMENT WORK OR
ALLOWANCES THEREFOR, REASONABLE EVIDENCE (WHICH MAY, IF REQUIRED BY LENDER,
INCLUDE A TENANT ESTOPPEL CERTIFICATE FROM THE TENANT UNDER THE APPLICABLE TI
LEASE) INDICATING, AS APPLICABLE, (A) THAT THE TENANT IMPROVEMENTS OR ALLOWANCES
THEREFOR HAVE BEEN COMPLETED IN ACCORDANCE WITH THE APPLICABLE TI LEASE, (B)
THAT THE TENANT UNDER THE APPLICABLE TI LEASE IS THEN OWED AND ENTITLED TO
PAYMENT UPON THE APPLICABLE TENANT ALLOWANCE PURSUANT TO THE TERMS OF SUCH TI
LEASE, OR (C) IF THE TIME PERIOD UPON WHICH THE APPLICABLE TENANT MAY DRAW UPON
THE APPLICABLE TI LEASE HAS ELAPSED, THAT SUCH TENANT IS NO LONGER ENTITLED TO
OBTAIN OR REQUIRE THE PAYMENT OF THE APPLICABLE TENANT ALLOWANCE UNDER THE TERMS
OF THE APPLICABLE TI LEASE; AND (II) THE REQUEST FOR DISBURSEMENT IS ACCOMPANIED
BY (A) AN OFFICER’S CERTIFICATE CERTIFYING THAT SUCH FUNDS WILL BE USED ONLY TO
PAY (OR REIMBURSE BORROWER FOR) THE RELEVANT EXPENDITURES SET FORTH ABOVE (OR,
IN THE EVENT OF A DISBURSEMENT UNDER CLAUSE (I)(C) ABOVE, THAT THE CONDITION SET
FORTH IN SUCH CLAUSE (I)(C) HAS BEEN SATISFIED WITH RESPECT TO THE APPLICABLE TI
LEASE), AND THAT THE SAME HAVE NOT BEEN THE SUBJECT OF A PREVIOUS DISBURSEMENT,
AND (B) REASONABLY DETAILED SUPPORTING DOCUMENTATION AS TO THE AMOUNT, NECESSITY
AND PURPOSE THEREFOR.  ANY SUCH DISBURSEMENT OF MORE THAN $50,000 TO PAY

36


--------------------------------------------------------------------------------



(RATHER THAN REIMBURSE) TENANT IMPROVEMENTS UNDER THIS SECTION MAY, AT LENDER’S
OPTION, BE MADE BY JOINT CHECK PAYABLE TO BORROWER AND THE PAYEE OF SUCH TENANT
IMPROVEMENTS.


3.13        REPLACEMENT RESERVE SUBACCOUNT.


3.13.1     REPLACEMENT RESERVE FUND.

Borrower shall deposit with Lender $0.00 for the replacements and repairs
required to be made to the Property during the calendar year (collectively, the
“Replacements”) and Lender shall transfer such amount into a Subaccount (the
“Replacement Reserve Subaccount”).  Amounts so deposited shall hereinafter be
referred to as Borrower’s “Replacement Reserve Fund”.  Lender may reassess its
estimate of the amount necessary for the Replacement Reserve Fund from time to
time, and, following such reassessment, may increase the monthly amounts
required to be deposited into the Replacement Reserve Fund upon thirty (30) days
notice to Borrower if Lender determines in its reasonable discretion that an
increase is necessary to maintain the proper maintenance and operation of the
Property.


3.13.2     DISBURSEMENTS FROM REPLACEMENT RESERVE SUBACCOUNT.

(A)           LENDER SHALL MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE
SUBACCOUNT TO PAY OR REIMBURSE BORROWER ONLY FOR THE COSTS OF THE REPLACEMENTS. 
LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE
SUBACCOUNT TO PAY OR REIMBURSE BORROWER FOR THE COSTS OF ROUTINE MAINTENANCE TO
THE PROPERTY OR FOR COSTS WHICH ARE TO BE REIMBURSED FROM ANY OTHER RESERVE FUND
ESTABLISHED HEREUNDER.

(B)           LENDER SHALL, UPON WRITTEN REQUEST FROM BORROWER AND SATISFACTION
OF THE REQUIREMENTS SET FORTH IN THIS SECTION 3.13.2, DISBURSE TO BORROWER
AMOUNTS FROM THE REPLACEMENT RESERVE SUBACCOUNT NECESSARY TO PAY OR REIMBURSE
BORROWER FOR THE ACTUAL APPROVED COSTS AND REPLACEMENTS UPON COMPLETION OF SUCH
REPLACEMENTS (OR, UPON PARTIAL COMPLETION IN THE CASE OF REPLACEMENTS MADE
PURSUANT TO SECTION 3.13.2(E)) AS DETERMINED BY LENDER.  IN NO EVENT SHALL
LENDER BE OBLIGATED TO DISBURSE FUNDS FROM THE REPLACEMENT RESERVE SUBACCOUNT IF
A DEFAULT OR AN EVENT OF DEFAULT EXISTS.

(C)           EACH REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT RESERVE
SUBACCOUNT SHALL BE IN A FORM SPECIFIED OR APPROVED BY LENDER AND SHALL SPECIFY
(I) THE SPECIFIC REPLACEMENTS FOR WHICH THE DISBURSEMENT IS REQUESTED, (II) THE
QUANTITY AND PRICE OF EACH ITEM PURCHASED, IF THE REPLACEMENT INCLUDES THE
PURCHASE OR REPLACEMENT OF SPECIFIC ITEMS, (III) THE PRICE OF ALL MATERIALS
(GROUPED BY TYPE OR CATEGORY) USED IN ANY REPLACEMENT OTHER THAN THE PURCHASE OR
REPLACEMENT OF SPECIFIC ITEMS, AND (IV) THE COST OF ALL CONTRACTED LABOR OR
OTHER SERVICES APPLICABLE TO EACH REPLACEMENT FOR WHICH THE DISBURSEMENT IS
REQUESTED.  WITH EACH REQUEST BORROWER SHALL CERTIFY THAT, TO THE BEST OF
BORROWER’S KNOWLEDGE, ALL REPLACEMENTS HAVE BEEN MADE IN ACCORDANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION
OVER THE PROPERTY TO WHICH THE REPLACEMENTS ARE BEING PROVIDED.  EACH REQUEST
FOR DISBURSEMENT SHALL INCLUDE COPIES OF INVOICES FOR ALL ITEMS OR MATERIALS
PURCHASED OR TO BE PURCHASED AND ALL CONTRACTED LABOR OR SERVICES PROVIDED OR TO
BE PROVIDED AND, EACH REQUEST SHALL INCLUDE EVIDENCE SATISFACTORY TO LENDER THAT
ALL SUCH AMOUNTS HAVE BEEN INCURRED BY BORROWER.  EXCEPT AS PROVIDED IN SECTION
3.13.2(E), EACH REQUEST FOR DISBURSEMENT

37


--------------------------------------------------------------------------------


FROM THE REPLACEMENT RESERVE SUBACCOUNT SHALL BE MADE ONLY AFTER COMPLETION OF
THE REPLACEMENT FOR WHICH DISBURSEMENT IS REQUESTED.  BORROWER SHALL PROVIDE
LENDER EVIDENCE OF COMPLETION SATISFACTORY TO LENDER IN ITS REASONABLE JUDGMENT.

(D)           IN ADDITION TO COMPLIANCE WITH ALL OF THE REQUIREMENTS OF THIS
SECTION 3.13, IF A REIMBURSEMENT IS REQUESTED, BORROWER SHALL PAY ALL INVOICES
IN CONNECTION WITH THE REPLACEMENTS WITH RESPECT TO EACH REQUEST FOR
DISBURSEMENT PRIOR TO SUBMITTING SUCH REQUEST FOR DISBURSEMENT FROM THE
REPLACEMENT RESERVE SUBACCOUNT, OR IF A PAYMENT IS REQUESTED, LENDER WILL
DISBURSE TO BORROWER THE REQUESTED PAYMENT AMOUNT (PROVIDED THAT FUNDS DIRECTLY
DISBURSED BY LENDER TO BORROWER SHALL NOT EXCEED $2,000,000 PER DISBURSEMENT). 
IN LIEU OF ALL OR A PORTION OF SUCH REIMBURSEMENT OR DIRECT DISBURSEMENT, AT THE
REQUEST OF BORROWER, LENDER WILL ISSUE JOINT CHECKS (IN A MINIMUM AMOUNT OF
$50,000), PAYABLE TO BORROWER AND THE CONTRACTOR, SUPPLIER, MATERIALMAN,
MECHANIC, SUBCONTRACTOR OR OTHER PARTY TO WHOM PAYMENT IS DUE IN CONNECTION WITH
A REPLACEMENT.  IN THE CASE OF PAYMENTS MADE TO BORROWER OR BY JOINT CHECK,
LENDER MAY REQUIRE A WAIVER OF LIEN FROM EACH PERSON RECEIVING PAYMENT PRIOR TO
LENDER’S DISBURSEMENT FROM THE REPLACEMENT RESERVE SUBACCOUNT.  IN ADDITION, AS
A CONDITION TO ANY DISBURSEMENT, LENDER MAY REQUIRE BORROWER TO OBTAIN LIEN
WAIVERS FROM EACH CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC OR SUBCONTRACTOR
WHO RECEIVES PAYMENT IN AN AMOUNT EQUAL TO OR GREATER THAN $25,000 FOR
COMPLETION OF ITS WORK OR DELIVERY OF ITS MATERIALS, AND EVIDENCE REASONABLY
SATISFACTORY TO LENDER THAT ANY PRIOR DISBURSEMENTS HAVE BEEN APPLIED TO THE
PAYMENT OF SUMS FOR WHICH SUCH DISBURSEMENT WAS REQUESTED.  ANY LIEN WAIVER
DELIVERED HEREUNDER SHALL CONFORM TO THE REQUIREMENTS OF APPLICABLE LAW AND
SHALL COVER ALL WORK PERFORMED AND MATERIALS SUPPLIED (INCLUDING EQUIPMENT AND
FIXTURES) FOR THE PROPERTY BY THAT CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC
OR MATERIALMAN THROUGH THE DATE COVERED BY THE CURRENT DISBURSEMENT REQUEST (OR,
IN THE EVENT THAT PAYMENT TO SUCH CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC
OR MATERIALMAN IS TO BE MADE BY JOINT CHECK, THE RELEASE OF LIEN SHALL BE
EFFECTIVE THROUGH THE DATE COVERED BY THE PREVIOUS RELEASE OF FUNDS REQUEST).

(E)           IF THE CONTRACTOR PERFORMING SUCH REPLACEMENT REQUIRES PERIODIC
PAYMENTS PURSUANT TO TERMS OF A WRITTEN CONTRACT (AND, IF SUCH CONTRACT IS FOR
WORK THE COST OF WHICH EXCEEDS $100,000.00, LENDER HAS APPROVED IN WRITING IN
ADVANCE SUCH CONTRACT), A REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT RESERVE
SUBACCOUNT MAY BE MADE AFTER COMPLETION OF A PORTION OF THE WORK UNDER SUCH
CONTRACT, PROVIDED (A) SUCH CONTRACT REQUIRES PAYMENT UPON COMPLETION OF SUCH
PORTION OF THE WORK, (B) THE MATERIALS FOR WHICH THE REQUEST IS MADE ARE ON SITE
AT THE PROPERTY AND ARE PROPERLY SECURED OR HAVE BEEN INSTALLED AT THE PROPERTY,
(C) ALL OTHER CONDITIONS IN THIS SECTION 3.13 FOR DISBURSEMENT HAVE BEEN
SATISFIED, (D) [INTENTIONALLY OMITTED], AND (E) IF REQUIRED BY LENDER, EACH
CONTRACTOR OR SUBCONTRACTOR RECEIVING PAYMENTS UNDER SUCH CONTRACT SHALL PROVIDE
A WAIVER OF LIEN WITH RESPECT TO AMOUNTS WHICH HAVE BEEN PAID TO THAT CONTRACTOR
OR SUBCONTRACTOR.

(F)            BORROWER SHALL NOT MAKE A REQUEST FOR DISBURSEMENT FROM THE
REPLACEMENT RESERVE SUBACCOUNT MORE FREQUENTLY THAN ONCE IN ANY CALENDAR MONTH
AND (EXCEPT IN CONNECTION WITH THE FINAL DISBURSEMENT) THE TOTAL COST OF ALL
REPLACEMENTS IN ANY REQUEST SHALL NOT BE LESS THAN $25,000.

38


--------------------------------------------------------------------------------



3.13.3     PERFORMANCE OF REPLACEMENTS.

(A)           BORROWER SHALL MAKE REPLACEMENTS WHEN REQUIRED IN ORDER TO KEEP
THE PROPERTY IN CONDITION AND REPAIR CONSISTENT WITH OTHER FIRST CLASS, FULL
SERVICE OFFICE CENTERS IN THE SAME MARKET SEGMENT IN THE AREA IN WHICH THE
PROPERTY IS LOCATED, AND TO KEEP THE PROPERTY OR ANY PORTION THEREOF FROM
DETERIORATING.  BORROWER SHALL COMPLETE ALL REPLACEMENTS IN A GOOD AND
WORKMANLIKE MANNER AS SOON AS PRACTICABLE FOLLOWING THE COMMENCEMENT OF MAKING
EACH SUCH REPLACEMENT.

(B)           LENDER RESERVES THE RIGHT, AT ITS OPTION, TO APPROVE ALL CONTRACTS
OR WORK ORDERS WITH MATERIALMEN, MECHANICS, SUPPLIERS, SUBCONTRACTORS,
CONTRACTORS OR OTHER PARTIES PROVIDING LABOR OR MATERIALS IN CONNECTION WITH THE
REPLACEMENTS COSTING, IN THE AGGREGATE, IN EXCESS OF $15,000.  UPON LENDER’S
REQUEST, BORROWER SHALL ASSIGN ANY CONTRACT OR SUBCONTRACT TO LENDER.

(C)           IN THE EVENT LENDER DETERMINES IN ITS REASONABLE DISCRETION THAT
ANY REPLACEMENT IS NOT BEING PERFORMED IN A WORKMANLIKE OR TIMELY MANNER OR THAT
ANY REPLACEMENT HAS NOT BEEN COMPLETED IN A WORKMANLIKE OR TIMELY MANNER, LENDER
SHALL HAVE THE OPTION TO WITHHOLD DISBURSEMENT FOR SUCH UNSATISFACTORY
REPLACEMENT AND TO PROCEED UNDER EXISTING CONTRACTS OR TO CONTRACT WITH THIRD
PARTIES TO COMPLETE SUCH REPLACEMENT AND TO APPLY THE REPLACEMENT RESERVE FUND
TOWARD THE LABOR AND MATERIALS NECESSARY TO COMPLETE SUCH REPLACEMENT, WITHOUT
PROVIDING ANY PRIOR NOTICE TO BORROWER AND TO EXERCISE ANY AND ALL OTHER
REMEDIES AVAILABLE TO LENDER UPON AN EVENT OF DEFAULT HEREUNDER.

(D)           IN ORDER TO FACILITATE LENDER’S COMPLETION OR MAKING OF THE
REPLACEMENTS PURSUANT TO SECTION 3.13.3(C) ABOVE, BORROWER GRANTS LENDER THE
RIGHT TO ENTER ONTO THE PROPERTY AND PERFORM ANY AND ALL WORK AND LABOR
NECESSARY TO COMPLETE OR MAKE THE REPLACEMENTS AND/OR EMPLOY WATCHMEN TO PROTECT
THE PROPERTY FROM DAMAGE.  ALL SUMS SO EXPENDED BY LENDER, TO THE EXTENT NOT
FROM THE REPLACEMENT RESERVE FUND, SHALL BE DEEMED TO HAVE BEEN ADVANCED UNDER
THE LOAN TO BORROWER AND SECURED BY THE MORTGAGE.  FOR THIS PURPOSE, BORROWER
CONSTITUTES AND APPOINTS LENDER ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL
POWER OF SUBSTITUTION TO COMPLETE OR UNDERTAKE THE REPLACEMENTS IN THE NAME OF
BORROWER.  SUCH POWER OF ATTORNEY SHALL BE DEEMED TO BE A POWER COUPLED WITH AN
INTEREST AND CANNOT BE REVOKED.  BORROWER EMPOWERS SAID ATTORNEY-IN-FACT AS
FOLLOWS:  (I) TO USE ANY FUNDS IN THE REPLACEMENT RESERVE SUBACCOUNT FOR THE
PURPOSE OF MAKING OR COMPLETING THE REPLACEMENTS; (II) TO MAKE SUCH ADDITIONS,
CHANGES AND CORRECTIONS TO THE REPLACEMENTS AS SHALL BE NECESSARY OR DESIRABLE
TO COMPLETE THE REPLACEMENTS; (III) TO EMPLOY SUCH CONTRACTORS, SUBCONTRACTORS,
AGENTS, ARCHITECTS AND INSPECTORS AS SHALL BE REQUIRED FOR SUCH PURPOSES; (IV)
TO PAY, SETTLE OR COMPROMISE ALL EXISTING BILLS AND CLAIMS WHICH ARE OR MAY
BECOME LIENS AGAINST THE PROPERTY, OR AS MAY BE NECESSARY OR DESIRABLE FOR THE
COMPLETION OF THE REPLACEMENTS, OR FOR CLEARANCE OF TITLE; (V) TO EXECUTE ALL
APPLICATIONS AND CERTIFICATES IN THE NAME OF BORROWER WHICH MAY BE REQUIRED BY
ANY OF THE CONTRACT DOCUMENTS; (VI) TO PROSECUTE AND DEFEND ALL ACTIONS OR
PROCEEDINGS IN CONNECTION WITH THE PROPERTY OR THE REHABILITATION AND REPAIR OF
THE PROPERTY; AND (VII) TO DO ANY AND EVERY ACT WHICH BORROWER MIGHT DO IN ITS
OWN BEHALF TO FULFILL THE TERMS OF THIS AGREEMENT.

(E)           NOTHING IN THIS SECTION 3.13.3 SHALL:  (I) MAKE LENDER RESPONSIBLE
FOR MAKING OR COMPLETING THE REPLACEMENTS; (II) REQUIRE LENDER TO EXPEND FUNDS
IN ADDITION TO THE REPLACEMENT RESERVE FUND TO MAKE OR COMPLETE ANY REPLACEMENT;
(III) OBLIGATE LENDER TO

39


--------------------------------------------------------------------------------


PROCEED WITH THE REPLACEMENTS; OR (IV) OBLIGATE LENDER TO DEMAND FROM BORROWER
ADDITIONAL SUMS TO MAKE OR COMPLETE ANY REPLACEMENT.

(F)            BORROWER SHALL PERMIT LENDER AND LENDER’S AGENTS AND
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER, ARCHITECT, OR
INSPECTOR) OR THIRD PARTIES MAKING REPLACEMENTS PURSUANT TO THIS SECTION 3.13.3
TO ENTER ONTO THE PROPERTY DURING NORMAL BUSINESS HOURS (SUBJECT TO THE RIGHTS
OF TENANTS UNDER THEIR LEASES) TO INSPECT THE PROGRESS OF ANY REPLACEMENTS AND
ALL MATERIALS BEING USED IN CONNECTION THEREWITH, TO EXAMINE ALL PLANS AND SHOP
DRAWINGS RELATING TO SUCH REPLACEMENTS WHICH ARE OR MAY BE KEPT AT THE PROPERTY,
AND TO COMPLETE ANY REPLACEMENTS MADE PURSUANT TO THIS SECTION 3.13.3.  BORROWER
SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO COOPERATE WITH LENDER OR
LENDER’S REPRESENTATIVES OR SUCH OTHER PERSONS DESCRIBED ABOVE IN CONNECTION
WITH INSPECTIONS DESCRIBED IN THIS SECTION 3.13.3 (F) OR THE COMPLETION OF
REPLACEMENTS PURSUANT TO THIS SECTION 3.13.3.

(G)           LENDER MAY REQUIRE AN INSPECTION OF THE PROPERTY AT BORROWER’S
EXPENSE PRIOR TO MAKING A MONTHLY DISBURSEMENT FROM THE REPLACEMENT RESERVE
SUBACCOUNT IN ORDER TO VERIFY COMPLETION OF THE REPLACEMENTS FOR WHICH PAYMENT
OR REIMBURSEMENT IS SOUGHT.  LENDER MAY REQUIRE THAT SUCH INSPECTION BE
CONDUCTED BY AN APPROPRIATE INDEPENDENT QUALIFIED PROFESSIONAL SELECTED BY
LENDER AND/OR MAY REQUIRE A COPY OF A CERTIFICATE OF COMPLETION BY AN
INDEPENDENT QUALIFIED PROFESSIONAL ACCEPTABLE TO LENDER PRIOR TO THE
DISBURSEMENT OF ANY AMOUNTS FROM THE REPLACEMENT RESERVE SUBACCOUNT.  BORROWER
SHALL PAY THE EXPENSE OF THE INSPECTION AS REQUIRED HEREUNDER, WHETHER SUCH
INSPECTION IS CONDUCTED BY LENDER OR BY AN INDEPENDENT QUALIFIED PROFESSIONAL.

(H)           THE REPLACEMENTS AND ALL MATERIALS, EQUIPMENT, FIXTURES, OR ANY
OTHER ITEM COMPRISING A PART OF ANY REPLACEMENT SHALL BE CONSTRUCTED, INSTALLED
OR COMPLETED, AS APPLICABLE, FREE AND CLEAR OF ALL MECHANIC’S, MATERIALMEN’S OR
OTHER LIENS.

(I)            BEFORE EACH DISBURSEMENT FROM THE REPLACEMENT RESERVE SUBACCOUNT,
LENDER MAY REQUIRE BORROWER TO PROVIDE LENDER WITH A SEARCH OF TITLE TO THE
PROPERTY EFFECTIVE TO THE DATE OF THE DISBURSEMENT, WHICH SEARCH SHOWS THAT NO
MECHANIC’S OR MATERIALMEN’S LIENS OR OTHER LIENS OF ANY NATURE HAVE BEEN PLACED
AGAINST THE PROPERTY SINCE THE DATE OF RECORDATION OF THE MORTGAGE (OTHER THAN
PERMITTED ENCUMBRANCES) AND THAT TITLE TO THE PROPERTY IS FREE AND CLEAR OF ALL
LIENS (OTHER THAN THE LIEN OF THE MORTGAGE AND OTHER PERMITTED ENCUMBRANCES).

(J)            ALL REPLACEMENTS SHALL COMPLY WITH ALL APPLICABLE LEGAL
REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER THE
PROPERTY AND APPLICABLE INSURANCE REQUIREMENTS INCLUDING, WITHOUT LIMITATION,
APPLICABLE BUILDING CODES, SPECIAL USE PERMITS, ENVIRONMENTAL REGULATIONS, AND
REQUIREMENTS OF INSURANCE UNDERWRITERS.

(K)           IN ADDITION TO ANY INSURANCE REQUIRED UNDER THE LOAN DOCUMENTS,
BORROWER SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKMEN’S COMPENSATION INSURANCE,
BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER INSURANCE TO THE EXTENT
REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH A PARTICULAR REPLACEMENT.  ALL
SUCH POLICIES SHALL BE IN FORM AND AMOUNT REASONABLY SATISFACTORY TO LENDER AND
SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 7.1 HEREOF.  CERTIFIED COPIES OF
SUCH POLICIES SHALL BE DELIVERED TO LENDER.

40


--------------------------------------------------------------------------------



3.13.4              FAILURE TO MAKE REPLACEMENTS.

(A)                                  IT SHALL BE AN EVENT OF DEFAULT UNDER THIS
AGREEMENT IF BORROWER FAILS TO COMPLY WITH ANY PROVISION OF THIS SECTION 3.13
AND SUCH FAILURE IS NOT CURED WITHIN THIRTY (30) DAYS AFTER NOTICE FROM LENDER;
PROVIDED, HOWEVER, THAT IF SUCH EVENT OF DEFAULT IS SUSCEPTIBLE OF CURE BUT
CANNOT REASONABLY BE CURED WITHIN SUCH 30-DAY PERIOD, AND BORROWER SHALL HAVE
COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH 30-DAY PERIOD AND THEREAFTER
DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE SAME, SUCH 30-DAY PERIOD SHALL
BE EXTENDED FOR AN ADDITIONAL PERIOD OF TIME AS IS REASONABLY NECESSARY FOR
BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT, SUCH ADDITIONAL
PERIOD NOT TO EXCEED 60 DAYS.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
LENDER MAY USE THE REPLACEMENT RESERVE FUND (OR ANY PORTION THEREOF) FOR ANY
PURPOSE, INCLUDING BUT NOT LIMITED TO COMPLETION OF THE REPLACEMENTS AS PROVIDED
IN SECTIONS 3.13.3(C) AND 3.13.3(D), OR FOR ANY OTHER REPAIR OR REPLACEMENT TO
THE PROPERTY OR TOWARD PAYMENT OF THE DEBT IN SUCH ORDER, PROPORTION AND
PRIORITY AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION.  LENDER’S RIGHT TO
WITHDRAW AND APPLY THE REPLACEMENT RESERVE FUNDS SHALL BE IN ADDITION TO ALL
OTHER RIGHTS AND REMEDIES PROVIDED TO LENDER UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

(B)                                 NOTHING IN THIS AGREEMENT SHALL OBLIGATE
LENDER TO APPLY ALL OR ANY PORTION OF THE REPLACEMENT RESERVE FUND ON ACCOUNT OF
AN EVENT OF DEFAULT TO PAYMENT OF THE DEBT OR IN ANY SPECIFIC ORDER OR PRIORITY.


3.13.5              BALANCE IN THE REPLACEMENT RESERVE SUBACCOUNT.

The insufficiency of any balance in the Replacement Reserve Subaccount shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.


3.14                        LENDER WAIVER OF RESERVES.  IN THE EVENT LENDER
WAIVES THE REQUIREMENT FOR BORROWER TO MAINTAIN THE CLEARING ACCOUNT AND THE
DEPOSIT ACCOUNT, LENDER HEREBY CONSENTS TO THE MEZZANINE BORROWER ESTABLISHING
AND MAINTAINING A CLEARING ACCOUNT AND DEPOSIT ACCOUNT WITH MEZZANINE LENDER
THAT WOULD OPERATE AS PROVIDED IN THIS ARTICLE 3.


3.15                        LENDER RELIANCE.  LENDER SHALL HAVE NO DUTY TO
CONFIRM, INQUIRE OR DETERMINE WHETHER A MEZZANINE EVENT OF DEFAULT HAS
OCCURRED.  LENDER MAY RELY ON ANY NOTICE IT BELIEVES IN GOOD FAITH TO BE GENUINE
AND GIVEN BY MEZZANINE LENDER.


4.                                      REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 3 with reference to a specific Section
of this Article 4:


4.1                               ORGANIZATION; SPECIAL PURPOSE.  BORROWER HAS
BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF ITS FORMATION, WITH REQUISITE POWER AND AUTHORITY, AND ALL
RIGHTS, LICENSES, PERMITS AND AUTHORIZATIONS, GOVERNMENTAL OR OTHERWISE,
NECESSARY TO OWN ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS NOW
ENGAGED.  BORROWER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN
EACH JURISDICTION

41


--------------------------------------------------------------------------------



WHERE IT IS REQUIRED TO BE SO QUALIFIED IN CONNECTION WITH ITS PROPERTIES,
BUSINESS AND OPERATIONS.  BORROWER IS A SPECIAL PURPOSE BANKRUPTCY REMOTE
ENTITY.


4.2                               PROCEEDINGS; ENFORCEABILITY.  BORROWER HAS
TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE
OF THE LOAN DOCUMENTS.  THE LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY HAVE
BEEN DULY EXECUTED AND DELIVERED BY BORROWER AND CONSTITUTE LEGAL, VALID AND
BINDING OBLIGATIONS OF BORROWER ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR
LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY. 
THE LOAN DOCUMENTS TO WHICH GUARANTOR AND/OR AFFILIATES ARE A PARTY HAVE BEEN
DULY EXECUTED AND DELIVERED BY SUCH GUARANTOR AND/OR AFFILIATES PARTY THERETO,
AND CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH GUARANTOR AND/OR
AFFILIATES PARTY THERETO, ENFORCEABLE AGAINST SUCH GUARANTOR AND/OR AFFILIATES
PARTY THERETO IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY,
AND GENERAL PRINCIPLES OF EQUITY.  THE LOAN DOCUMENTS ARE NOT SUBJECT TO, AND
BORROWER HAS NOT ASSERTED, ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR
DEFENSE, INCLUDING THE DEFENSE OF USURY.  NO EXERCISE OF ANY OF THE TERMS OF THE
LOAN DOCUMENTS, OR ANY RIGHT THEREUNDER, WILL RENDER ANY LOAN DOCUMENT
UNENFORCEABLE.


4.3                               NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS BY BORROWER AND THE TRANSACTIONS CONTEMPLATED
HEREBY WILL NOT CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE TERMS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN (OTHER THAN PURSUANT TO THE LOAN DOCUMENTS) UPON ANY OF
THE PROPERTY OF BORROWER PURSUANT TO THE TERMS OF, ANY AGREEMENT OR INSTRUMENT
TO WHICH BORROWER IS A PARTY OR BY WHICH ITS PROPERTY IS SUBJECT, NOR WILL SUCH
ACTION RESULT IN ANY VIOLATION OF THE PROVISIONS OF ANY STATUTE OR ANY ORDER,
RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER
BORROWER OR THE PROPERTY.  BORROWER’S RIGHTS UNDER THE LICENSES AND THE
MANAGEMENT AGREEMENT WILL NOT BE ADVERSELY AFFECTED BY THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS, BORROWER’S PERFORMANCE THEREUNDER, OR THE
RECORDATION OF THE MORTGAGE.  ANY CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION OR QUALIFICATION OF OR WITH ANY GOVERNMENTAL AUTHORITY REQUIRED FOR
THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF THE LOAN DOCUMENTS HAS
BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT.


4.4                               LITIGATION.  THERE ARE NO ACTIONS, SUITS OR
OTHER PROCEEDINGS AT LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY
NOW PENDING OR THREATENED AGAINST OR AFFECTING BORROWER, THE MANAGER OR THE
PROPERTY, WHICH, IF ADVERSELY DETERMINED, MIGHT MATERIALLY ADVERSELY AFFECT THE
CONDITION (FINANCIAL OR OTHERWISE) OR BUSINESS OF BORROWER, MANAGER OR THE
CONDITION OR OWNERSHIP OF THE PROPERTY.


4.5                               AGREEMENTS.  BORROWER IS NOT A PARTY TO ANY
AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION WHICH MIGHT ADVERSELY
AFFECT BORROWER OR THE PROPERTY, OR BORROWER’S BUSINESS, PROPERTIES, OPERATIONS
OR CONDITION, FINANCIAL OR OTHERWISE.  BORROWER IS NOT IN DEFAULT IN ANY
MATERIAL RESPECT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE
OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY PERMITTED ENCUMBRANCE OR
ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH
BORROWER OR THE PROPERTY IS BOUND.

42


--------------------------------------------------------------------------------



4.6                               TITLE.  BORROWER HAS GOOD, MARKETABLE AND
INDEFEASIBLE TITLE IN FEE TO THE REAL PROPERTY AND GOOD TITLE TO THE BALANCE OF
THE PROPERTY, FREE AND CLEAR OF ALL LIENS EXCEPT THE PERMITTED ENCUMBRANCES. 
ALL TRANSFER TAXES, DEED STAMPS, INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE
OF TRANSFER TAXES REQUIRED TO BE PAID BY ANY PERSON UNDER APPLICABLE LEGAL
REQUIREMENTS IN CONNECTION WITH THE TRANSFER OF THE PROPERTY TO BORROWER HAVE
BEEN PAID.  THE MORTGAGE WHEN PROPERLY RECORDED IN THE APPROPRIATE RECORDS,
TOGETHER WITH ANY UCC FINANCING STATEMENTS REQUIRED TO BE FILED IN CONNECTION
THEREWITH AND THE OTHER LOAN DOCUMENTS, WILL CREATE (I) A VALID, PERFECTED FIRST
PRIORITY LIEN ON BORROWER’S INTEREST IN THAT PORTION OF THE PROPERTY, THE LEASES
(TO THE EXTENT NOT SUBJECT TO THE UNIFORM COMMERCIAL CODE) AND THE RENTS
CONSTITUTING INTEREST IN REAL ESTATE OR REAL PROPERTY INTERESTS (INCLUDING
FIXTURES) AND (II) TO THE EXTENT THAT A SECURITY INTEREST THEREIN MAY BE CREATED
UNDER THE UNIFORM COMMERCIAL CODE, A VALID SECURITY INTEREST IN THAT PORTION OF
THE PROPERTY, THE LEASES  (TO THE EXTENT SUBJECT TO THE UNIFORM COMMERCIAL CODE)
AND RENTS AND OTHER COLLATERAL FOR THE LOAN CONSTITUTING PERSONAL PROPERTY,
WHICH SECURITY INTEREST CONSTITUTES A PERFECTED FIRST PRIORITY SECURITY INTEREST
(A) TO THE EXTENT THAT A SECURITY INTEREST THEREIN MAY BE PERFECTED BY THE
FILING OF A UCC FINANCING STATEMENT AND (B) WITH RESPECT TO THE CASH MANAGEMENT
ACCOUNTS BY VIRTUE OF LENDER’S CONTROL OF SUCH CASH MANAGEMENT ACCOUNTS, ALL IN
ACCORDANCE WITH THE TERMS OF SUCH LOAN DOCUMENTS, IN EACH CASE SUBJECT ONLY TO
ANY APPLICABLE PERMITTED ENCUMBRANCES.  ALL MORTGAGE, RECORDING, STAMP,
INTANGIBLE OR OTHER SIMILAR TAXES REQUIRED TO BE PAID BY ANY PERSON UNDER
APPLICABLE LEGAL REQUIREMENTS IN CONNECTION WITH THE EXECUTION, DELIVERY,
RECORDATION, FILING, REGISTRATION, PERFECTION OR ENFORCEMENT OF ANY OF THE LOAN
DOCUMENTS HAVE BEEN PAID (OR WILL, CONTEMPORANEOUSLY WITH SUCH RECORDATION OR
FILING, BE) PAID BY BORROWER.  THE PERMITTED ENCUMBRANCES DO NOT MATERIALLY
ADVERSELY AFFECT THE VALUE, OPERATION OR USE OF THE PROPERTY, OR BORROWER’S
ABILITY TO REPAY THE LOAN.  NO CONDEMNATION OR OTHER PROCEEDING HAS BEEN
COMMENCED OR, TO BORROWER’S BEST KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL
OR PART OF THE PROPERTY OR FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS TO
THE PROPERTY.  THERE ARE NO CLAIMS FOR PAYMENT FOR WORK, LABOR OR MATERIALS
AFFECTING THE PROPERTY WHICH ARE OR MAY BECOME A LIEN PRIOR TO, OR OF EQUAL
PRIORITY WITH, THE LIENS CREATED BY THE LOAN DOCUMENTS.  THERE ARE NO
OUTSTANDING OPTIONS TO PURCHASE OR RIGHTS OF FIRST REFUSAL AFFECTING ALL OR ANY
PORTION OF THE PROPERTY.  THE SURVEY FOR THE PROPERTY DELIVERED TO LENDER DOES
NOT FAIL TO REFLECT ANY MATERIAL MATTER AFFECTING THE PROPERTY OR THE TITLE
THERETO.  EXCEPT AS SHOWN ON THE SURVEY, ALL OF THE IMPROVEMENTS INCLUDED IN
DETERMINING THE APPRAISED VALUE OF THE PROPERTY LIE WHOLLY WITHIN THE BOUNDARIES
AND BUILDING RESTRICTION LINES OF THE PROPERTY, AND NO IMPROVEMENT ON AN
ADJOINING PROPERTY ENCROACHES UPON THE PROPERTY, AND NO EASEMENT OR OTHER
ENCUMBRANCE UPON THE PROPERTY ENCROACHES UPON ANY OF THE IMPROVEMENTS, EXCEPT
THOSE INSURED AGAINST BY THE TITLE INSURANCE POLICY.  EACH PARCEL COMPRISING THE
PROPERTY IS A SEPARATE TAX LOT AND IS NOT A PORTION OF ANY OTHER TAX LOT THAT IS
NOT A PART OF THE PROPERTY.  TO THE BEST OF BORROWER’S KNOWLEDGE, THERE ARE NO
PENDING OR PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR
OTHERWISE AFFECTING THE PROPERTY, OR ANY CONTEMPLATED IMPROVEMENTS TO THE
PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR OTHER ASSESSMENTS.


4.7                               NO BANKRUPTCY FILING.  BORROWER IS NOT
CONTEMPLATING EITHER THE FILING OF A PETITION BY IT UNDER ANY STATE OR FEDERAL
BANKRUPTCY OR INSOLVENCY LAW OR THE LIQUIDATION OF ALL OR A MAJOR PORTION OF ITS
PROPERTY (A “BANKRUPTCY PROCEEDING”), AND BORROWER HAS NO KNOWLEDGE OF ANY
PERSON CONTEMPLATING THE FILING OF ANY SUCH PETITION AGAINST BORROWER.  IN
ADDITION, NEITHER BORROWER NOR ANY PRINCIPAL NOR AFFILIATE OF BORROWER HAS BEEN
A PARTY TO, OR THE SUBJECT OF A BANKRUPTCY PROCEEDING FOR THE PAST TEN YEARS.

43


--------------------------------------------------------------------------------



4.8                               FULL AND ACCURATE DISCLOSURE.  NO STATEMENT OF
FACT MADE BY BORROWER IN ANY OF THE LOAN DOCUMENTS CONTAINS ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE
STATEMENTS CONTAINED THEREIN NOT MISLEADING.  THERE IS NO MATERIAL FACT
PRESENTLY KNOWN TO BORROWER THAT HAS NOT BEEN DISCLOSED TO LENDER WHICH
ADVERSELY AFFECTS, OR, AS FAR AS BORROWER CAN FORESEE, MIGHT ADVERSELY AFFECT,
THE PROPERTY OR THE BUSINESS, OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE)
OF BORROWER.  ALL FINANCIAL DATA, INCLUDING THE STATEMENTS OF CASH FLOW AND
INCOME AND OPERATING EXPENSE, THAT HAVE BEEN DELIVERED TO LENDER IN RESPECT OF
BORROWER AND, TO BORROWER’S KNOWLEDGE, THE PROPERTY (I) ARE TRUE, COMPLETE AND
CORRECT IN ALL MATERIAL RESPECTS, (II) ACCURATELY REPRESENT THE FINANCIAL
CONDITION OF BORROWER AND THE PROPERTY AS OF THE DATE OF SUCH REPORTS, AND
(III) TO THE EXTENT PREPARED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM,
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE
PERIODS COVERED, EXCEPT AS DISCLOSED THEREIN.  BORROWER DOES NOT HAVE ANY
CONTINGENT LIABILITIES, LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM
COMMITMENTS, UNREALIZED OR ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS
OR ANY LIABILITIES OR OBLIGATIONS NOT EXPRESSLY PERMITTED BY THIS AGREEMENT. 
SINCE THE DATE OF SUCH FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIALLY
ADVERSE CHANGE IN THE FINANCIAL CONDITION, OPERATIONS OR BUSINESS OF BORROWER OR
THE PROPERTY FROM THAT SET FORTH IN SAID FINANCIAL STATEMENTS.


4.9                               TAX FILINGS.  TO THE EXTENT REQUIRED, BORROWER
HAS FILED (OR HAS OBTAINED EFFECTIVE EXTENSIONS FOR FILING) ALL FEDERAL, STATE
AND LOCAL TAX RETURNS REQUIRED TO BE FILED AND HAVE PAID OR MADE ADEQUATE
PROVISION FOR THE PAYMENT OF ALL FEDERAL, STATE AND LOCAL TAXES, CHARGES AND
ASSESSMENTS PAYABLE BY BORROWER.  BORROWER BELIEVES THAT ITS TAX RETURNS (IF
ANY) PROPERLY REFLECT THE INCOME AND TAXES OF BORROWER FOR THE PERIODS COVERED
THEREBY, SUBJECT ONLY TO REASONABLE ADJUSTMENTS REQUIRED BY THE INTERNAL REVENUE
SERVICE OR OTHER APPLICABLE TAX AUTHORITY UPON AUDIT.


4.10                        NO PLAN ASSETS.  AS OF THE DATE HEREOF AND
THROUGHOUT THE TERM (I) BORROWER IS NOT AND WILL NOT BE AN “EMPLOYEE BENEFIT
PLAN,” AS DEFINED IN SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA,
(II) NONE OF THE ASSETS OF BORROWER CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS”
OF ONE OR MORE SUCH PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101,
(III)  BORROWER IS NOT AND WILL NOT BE A “GOVERNMENTAL PLAN” WITHIN THE MEANING
OF SECTION 3(32) OF ERISA, AND (IV) TRANSACTIONS BY OR WITH BORROWER ARE NOT AND
WILL NOT BE SUBJECT TO STATE STATUTES REGULATING INVESTMENT OF, AND FIDUCIARY
OBLIGATIONS WITH RESPECT TO, GOVERNMENTAL PLANS.  AS OF THE DATE HEREOF, NEITHER
BORROWER, NOR ANY MEMBER OF A “CONTROLLED GROUP OF CORPORATIONS” (WITHIN THE
MEANING OF SECTION 414 OF THE CODE) MAINTAINS, SPONSORS OR CONTRIBUTES TO A
“DEFINED BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(35) OF ERISA) OR A
“MULTIEMPLOYER PENSION PLAN” (WITHIN THE MEANING OF SECTION 3(37)(A) OF ERISA).


4.11                        COMPLIANCE.  EACH  BORROWER AND, TO BORROWER’S BEST
KNOWLEDGE, THE PROPERTY AND THE USE THEREOF COMPLY IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE LEGAL REQUIREMENTS (INCLUDING WITH RESPECT TO PARKING AND
APPLICABLE ZONING AND LAND USE LAWS, REGULATIONS AND ORDINANCES).  BORROWER IS
NOT IN DEFAULT OR VIOLATION OF ANY ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF
ANY GOVERNMENTAL AUTHORITY, THE VIOLATION OF WHICH MIGHT MATERIALLY ADVERSELY
AFFECT THE CONDITION (FINANCIAL OR OTHERWISE) OR BUSINESS OF BORROWER.  THE
PROPERTY IS USED EXCLUSIVELY AS AN OFFICE BUILDING PROPERTY AND OTHER
APPURTENANT AND RELATED USES.  IN THE EVENT THAT ALL OR ANY PART OF THE
IMPROVEMENTS ARE DESTROYED OR DAMAGED, SAID IMPROVEMENTS CAN BE LEGALLY
RECONSTRUCTED TO THEIR CONDITION PRIOR TO SUCH DAMAGE OR DESTRUCTION, AND
THEREAFTER EXIST FOR THE

44


--------------------------------------------------------------------------------



SAME USE WITHOUT VIOLATING ANY ZONING OR OTHER ORDINANCES APPLICABLE THERETO AND
WITHOUT THE NECESSITY OF OBTAINING ANY VARIANCES OR SPECIAL PERMITS.  NO LEGAL
PROCEEDINGS ARE PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED WITH
RESPECT TO THE ZONING OF THE PROPERTY.  NEITHER THE ZONING NOR ANY OTHER RIGHT
TO CONSTRUCT, USE OR OPERATE THE PROPERTY IS IN ANY WAY DEPENDENT UPON OR
RELATED TO ANY PROPERTY OTHER THAN THE PROPERTY. ALL CERTIFICATIONS, PERMITS,
LICENSES AND APPROVALS, INCLUDING CERTIFICATES OF COMPLETION AND OCCUPANCY
PERMITS REQUIRED FOR THE LEGAL USE, OCCUPANCY AND OPERATION OF THE PROPERTY
(COLLECTIVELY, THE “LICENSES”), HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND
EFFECT.  THE USE BEING MADE OF THE PROPERTY IS IN CONFORMITY WITH THE
CERTIFICATE OF OCCUPANCY ISSUED FOR THE PROPERTY AND ALL OTHER RESTRICTIONS,
COVENANTS AND CONDITIONS AFFECTING THE PROPERTY.


4.12                        CONTRACTS.  THERE ARE NO SERVICE, MAINTENANCE OR
REPAIR CONTRACTS AFFECTING THE PROPERTY THAT ARE NOT TERMINABLE ON ONE MONTH’S
NOTICE OR LESS WITHOUT CAUSE AND WITHOUT PENALTY OR PREMIUM.  ALL SERVICE,
MAINTENANCE OR REPAIR CONTRACTS AFFECTING THE PROPERTY HAVE BEEN ENTERED INTO AT
ARMS-LENGTH IN THE ORDINARY COURSE OF BORROWER’S BUSINESS (OR THAT OF ITS
PREDECESSOR IN INTEREST) AND PROVIDE FOR THE PAYMENT OF FEES IN AMOUNTS AND UPON
TERMS COMPARABLE TO EXISTING MARKET RATES.


4.13                        FEDERAL RESERVE REGULATIONS; INVESTMENT COMPANY
ACT.  NO PART OF THE PROCEEDS OF THE LOAN WILL BE USED FOR THE PURPOSE OF
PURCHASING OR ACQUIRING ANY “MARGIN STOCK” WITHIN THE MEANING OF REGULATION U OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OR FOR ANY OTHER PURPOSE
THAT WOULD BE INCONSISTENT WITH SUCH REGULATION U OR ANY OTHER REGULATION OF
SUCH BOARD OF GOVERNORS, OR FOR ANY PURPOSE PROHIBITED BY LEGAL REQUIREMENTS OR
ANY LOAN DOCUMENT.  BORROWER IS NOT (I) AN “INVESTMENT COMPANY” OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED; (II) A “HOLDING COMPANY” OR A “SUBSIDIARY
COMPANY” OF A “HOLDING COMPANY” OR AN “AFFILIATE” OF EITHER A “HOLDING COMPANY”
OR A “SUBSIDIARY COMPANY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 1935, AS AMENDED; OR (III) SUBJECT TO ANY OTHER FEDERAL OR STATE
LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE ITS ABILITY TO BORROW
MONEY.


4.14                        EASEMENTS; UTILITIES AND PUBLIC ACCESS.  ALL
EASEMENTS, CROSS EASEMENTS, LICENSES, AIR RIGHTS AND RIGHTS-OF-WAY OR OTHER
SIMILAR PROPERTY INTERESTS (COLLECTIVELY, “EASEMENTS”), IF ANY, NECESSARY FOR
THE FULL UTILIZATION OF THE IMPROVEMENTS FOR THEIR INTENDED PURPOSES HAVE BEEN
OBTAINED, ARE DESCRIBED IN THE TITLE INSURANCE POLICY AND ARE IN FULL FORCE AND
EFFECT WITHOUT DEFAULT THEREUNDER.  THE PROPERTY HAS RIGHTS OF ACCESS TO PUBLIC
WAYS AND IS SERVED BY WATER, SEWER, SANITARY SEWER AND STORM DRAIN FACILITIES
ADEQUATE TO SERVICE IT FOR ITS INTENDED USES.  ALL PUBLIC UTILITIES NECESSARY OR
CONVENIENT TO THE FULL USE AND ENJOYMENT OF THE PROPERTY ARE LOCATED IN THE
PUBLIC RIGHT-OF-WAY ABUTTING THE PROPERTY, AND ALL SUCH UTILITIES ARE CONNECTED
SO AS TO SERVE THE PROPERTY WITHOUT PASSING OVER OTHER PROPERTY ABSENT A VALID
EASEMENT.  ALL ROADS NECESSARY FOR THE USE OF THE PROPERTY FOR ITS CURRENT
PURPOSE HAVE BEEN COMPLETED AND DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL
GOVERNMENTAL AUTHORITIES.


4.15                        PHYSICAL CONDITION.  TO BORROWER’S KNOWLEDGE AND
EXCEPT AS SET FORTH IN THE PROPERTY CONDITION ASSESSMENT, PREPARED BY AEI
CONSULTANTS AND DELIVERED TO LENDER IN CONNECTION WITH THE LOAN, THE PROPERTY,
INCLUDING ALL IMPROVEMENTS, PARKING FACILITIES, SYSTEMS, EQUIPMENT AND
LANDSCAPING, ARE IN GOOD CONDITION, ORDER AND REPAIR IN ALL MATERIAL RESPECTS;
TO BORROWER’S KNOWLEDGE THERE EXISTS NO STRUCTURAL OR OTHER MATERIAL DEFECT OR
DAMAGES TO THE

45


--------------------------------------------------------------------------------



PROPERTY, WHETHER LATENT OR OTHERWISE.  BORROWER HAS NOT RECEIVED NOTICE FROM
ANY INSURANCE COMPANY OR BONDING COMPANY OF ANY DEFECT OR INADEQUACY IN THE
PROPERTY, OR ANY PART THEREOF, WHICH WOULD ADVERSELY AFFECT ITS INSURABILITY OR
CAUSE THE IMPOSITION OF EXTRAORDINARY PREMIUMS OR CHARGES THEREON OR ANY
TERMINATION OF ANY POLICY OF INSURANCE OR BOND.  NO PORTION OF THE PROPERTY IS
LOCATED IN AN AREA AS IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS
AN AREA HAVING SPECIAL FLOOD HAZARDS.  THE IMPROVEMENTS HAVE SUFFERED NO
MATERIAL CASUALTY OR DAMAGE WHICH HAS NOT BEEN FULLY REPAIRED AND THE COST
THEREOF FULLY PAID.


4.16                        LEASES.  THE RENT ROLL ATTACHED HERETO AS SCHEDULE 8
(THE “RENT ROLL”) IS TRUE, COMPLETE AND CORRECT AND THE PROPERTY IS NOT SUBJECT
TO ANY LEASES OTHER THAN THE LEASES DESCRIBED IN THE RENT ROLL.  EXCEPT AS SET
FORTH ON THE RENT ROLL OR TENANT ESTOPPEL CERTIFICATES DELIVERED TO LENDER PRIOR
TO THE DATE HEREOF: (I) EACH LEASE IS IN FULL FORCE AND EFFECT; (II) THE TENANTS
UNDER THE LEASES HAVE ACCEPTED POSSESSION OF AND ARE IN OCCUPANCY OF ALL OF
THEIR RESPECTIVE DEMISED PREMISES, HAVE COMMENCED THE PAYMENT OF RENT UNDER THE
LEASES, AND THERE ARE NO OFFSETS, CLAIMS OR DEFENSES TO THE ENFORCEMENT THEREOF;
(III) ALL RENTS DUE AND PAYABLE UNDER THE LEASES HAVE BEEN PAID AND NO PORTION
THEREOF HAS BEEN PAID FOR ANY PERIOD MORE THAN 30 DAYS IN ADVANCE; (IV) THE RENT
PAYABLE UNDER EACH LEASE IS THE AMOUNT OF FIXED RENT SET FORTH IN THE RENT ROLL,
AND THERE IS NO CLAIM OR BASIS FOR A CLAIM BY THE TENANT THEREUNDER FOR AN
ADJUSTMENT TO THE RENT; (V) TO BORROWER’S BEST KNOWLEDGE, NO TENANT HAS MADE ANY
CLAIM AGAINST THE LANDLORD UNDER ANY LEASE WHICH REMAINS OUTSTANDING, THERE ARE
NO DEFAULTS ON THE PART OF THE LANDLORD UNDER ANY LEASE, AND NO EVENT HAS
OCCURRED WHICH, WITH THE GIVING OF NOTICE OR PASSAGE OF TIME, OR BOTH, WOULD
CONSTITUTE SUCH A DEFAULT; (VI) TO BORROWER’S BEST KNOWLEDGE, THERE IS NO
PRESENT MATERIAL DEFAULT BY THE TENANT UNDER ANY LEASE; (VII) ALL SECURITY
DEPOSITS UNDER LEASES ARE AS SET FORTH ON THE RENT ROLL AND ARE HELD CONSISTENT
WITH SECTION 3.7; (VIII) BORROWER IS THE SOLE OWNER OF THE ENTIRE LESSOR’S
INTEREST IN EACH LEASE; (IX) EACH LEASE IS THE VALID, BINDING AND ENFORCEABLE
OBLIGATION OF BORROWER AND THE APPLICABLE TENANT THEREUNDER; (X) TO BORROWER’S
BEST KNOWLEDGE, NO PERSON HAS ANY POSSESSORY INTEREST IN, OR RIGHT TO OCCUPY,
THE PROPERTY EXCEPT UNDER THE TERMS OF THE LEASE; AND (XI) EACH LEASE IS
SUBORDINATE TO THE LOAN DOCUMENTS, EITHER PURSUANT TO ITS TERMS OR PURSUANT TO A
SUBORDINATION AND ATTORNMENT AGREEMENT.  NONE OF THE LEASES CONTAINS ANY OPTION
TO PURCHASE OR RIGHT OF FIRST REFUSAL TO PURCHASE THE PROPERTY OR ANY PART
THEREOF.  NEITHER THE LEASES NOR THE RENTS HAVE BEEN ASSIGNED OR PLEDGED EXCEPT
TO LENDER, AND NO OTHER PERSON HAS ANY INTEREST THEREIN EXCEPT THE TENANTS
THEREUNDER.


4.17                        FRAUDULENT TRANSFER.  BORROWER HAS NOT ENTERED INTO
THE LOAN OR ANY LOAN DOCUMENT WITH THE ACTUAL INTENT TO HINDER, DELAY, OR
DEFRAUD ANY CREDITOR, AND BORROWER HAS RECEIVED REASONABLY EQUIVALENT VALUE IN
EXCHANGE FOR ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.  GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, THE FAIR SALEABLE VALUE OF
BORROWER’S ASSETS EXCEEDS AND WILL, IMMEDIATELY FOLLOWING THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS, EXCEED BORROWER’S TOTAL PROBABLE LIABILITIES,
INCLUDING SUBORDINATED, UNLIQUIDATED, DISPUTED OR CONTINGENT LIABILITIES,
INCLUDING THE MAXIMUM AMOUNT OF ITS CONTINGENT LIABILITIES OR ITS DEBTS AS SUCH
DEBTS BECOME ABSOLUTE AND MATURED.  BORROWER’S ASSETS DO NOT AND, IMMEDIATELY
FOLLOWING THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS WILL NOT, CONSTITUTE
UNREASONABLY SMALL CAPITAL TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED
TO BE CONDUCTED.  BORROWER DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT
WILL, INCUR DEBTS AND LIABILITIES (INCLUDING CONTINGENT LIABILITIES AND OTHER
COMMITMENTS) BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO
ACCOUNT THE TIMING AND AMOUNTS TO BE PAYABLE ON OR IN RESPECT OF OBLIGATIONS OF
BORROWER).

46


--------------------------------------------------------------------------------



4.18                        OWNERSHIP OF BORROWER.  THE SOLE LIMITED PARTNER
(99.9% LIMITED PARTNER) OF BORROWER IS BEHRINGER HARVARD SANTA CLARA M, LLC. 
THE SOLE GENERAL PARTNER (0.1% GENERAL PARTNER) OF BORROWER IS BORROWER GP.  THE
ONLY MEMBER OF BEHRINGER HARVARD SANTA CLARA M, LLC IS BEHRINGER HARVARD
OPPORTUNITY OP I, LP.  THE ONLY PARTNERS OF BEHRINGER HARVARD OPPORTUNITY OP I,
LP ARE BHO, INC. (LESS THAN 0.1% GENERAL PARTNER), AND BHO BUSINESS TRUST (IN
EXCESS OF 99.9% LIMITED PARTNER).  THE SOLE BENEFICIARY OF BHO BUSINESS TRUST
AND SOLE SHAREHOLDER OF BHO, INC. IS BEHRINGER HARVARD OPPORTUNITY REIT.  THE
PARTNERSHIP INTERESTS IN BORROWER, THE MEMBERSHIP INTEREST IN BORROWER GP, THE
MEMBERSHIP INTEREST IN BEHRINGER HARVARD SANTA CLARA M, LLC, AND THE PARTNERSHIP
INTERESTS IN BEHRINGER HARVARD OPPORTUNITY OP I, LP ARE OWNED FREE AND CLEAR OF
ALL LIENS, WARRANTS, OPTIONS AND RIGHTS TO PURCHASE (OTHER THAN THOSE GRANTED IN
CONNECTION WITH THE MAKING OF THE MEZZANINE LOAN).  BORROWER HAS NO OBLIGATION
TO ANY PERSON TO PURCHASE, REPURCHASE OR ISSUE ANY OWNERSHIP INTEREST IN IT. 
THE ORGANIZATIONAL CHART ATTACHED HERETO AS SCHEDULE 4 IS COMPLETE AND ACCURATE
AND ILLUSTRATES ALL PERSONS WHO HAVE A DIRECT OR INDIRECT OWNERSHIP INTEREST IN
BORROWER.


4.19                        PURCHASE OPTIONS.  NEITHER THE PROPERTY NOR ANY PART
THEREOF IS SUBJECT TO ANY PURCHASE OPTIONS OR OTHER SIMILAR RIGHTS IN FAVOR OF
THIRD PARTIES.


4.20                        MANAGEMENT AGREEMENT.  THE MANAGEMENT AGREEMENT IS
IN FULL FORCE AND EFFECT.  THERE IS NO DEFAULT, BREACH OR VIOLATION EXISTING
THEREUNDER, AND NO EVENT HAS OCCURRED (OTHER THAN PAYMENTS DUE BUT NOT YET
DELINQUENT) THAT, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH,
WOULD CONSTITUTE A DEFAULT, BREACH OR VIOLATION THEREUNDER, BY EITHER PARTY
THERETO.  PURSUANT TO THE MANAGEMENT AGREEMENT, BORROWER HAS APPOINTED THE
MANAGER AS ITS AGENT FOR (I) HIRING, TERMINATING (SUBJECT TO THE PROVISIONS
THEREOF), OVERSEEING AND OTHERWISE DEALING WITH ANY SUB-PROPERTY MANAGER FOR THE
PROPERTY, (II) OTHERWISE OVERSEEING THE OPERATION AND MANAGEMENT OF THE
PROPERTY, AND (III) MAKING DECISIONS AND OTHERWISE INTERACTING AND DEALING WITH
LENDER WITH RESPECT TO THE LOAN, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
THE PROPERTY.  ADDITIONALLY, SUBJECT TO THE PROVISIONS OF SECTION 3.1 AND THE
CLEARING ACCOUNT AGREEMENT AND THE DEPOSIT ACCOUNT AGREEMENT, THE MANAGER HAS
CONTROL OF ALL OPERATING AND OTHER BANK ACCOUNTS WITH RESPECT TO THE PROPERTY.


4.21                        HAZARDOUS SUBSTANCES.  EXCEPT AS DISCLOSED IN THE
ENVIRONMENTAL ASSESSMENT REPORTS DELIVERED TO LENDER IN CONNECTION WITH THE
LOAN, (I) THE PROPERTY IS NOT IN VIOLATION OF ANY LEGAL REQUIREMENT PERTAINING
TO OR IMPOSING LIABILITY OR STANDARDS OF CONDUCT CONCERNING ENVIRONMENTAL
REGULATION, CONTAMINATION OR CLEAN-UP, INCLUDING THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, THE RESOURCE CONSERVATION AND RECOVERY
ACT, THE EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT OF 1986, THE
HAZARDOUS SUBSTANCES TRANSPORTATION ACT, THE SOLID WASTE DISPOSAL ACT, THE CLEAN
WATER ACT, THE CLEAN AIR ACT, THE TOXIC SUBSTANCE CONTROL ACT, THE SAFE DRINKING
WATER ACT, THE OCCUPATIONAL SAFETY AND HEALTH ACT, ANY STATE SUPER-LIEN AND
ENVIRONMENTAL CLEAN-UP STATUTES, ANY LOCAL LAW REQUIRING RELATED PERMITS AND
LICENSES AND ALL AMENDMENTS TO AND REGULATIONS IN RESPECT OF THE FOREGOING LAWS
(COLLECTIVELY, “ENVIRONMENTAL LAWS”); (II) THE PROPERTY IS NOT SUBJECT TO ANY
PRIVATE OR GOVERNMENTAL LIEN OR JUDICIAL OR ADMINISTRATIVE NOTICE OR ACTION OR
INQUIRY, INVESTIGATION OR CLAIM RELATING TO HAZARDOUS, TOXIC AND/OR DANGEROUS
SUBSTANCES, TOXIC MOLD OR FUNGUS OF A TYPE THAT MAY POSE A RISK TO HUMAN HEALTH
OR THE ENVIRONMENT OR WOULD NEGATIVELY IMPACT THE VALUE OF THE PROPERTY (“TOXIC
MOLD”) OR ANY OTHER SUBSTANCES OR MATERIALS WHICH ARE INCLUDED UNDER OR
REGULATED BY ENVIRONMENTAL LAWS (COLLECTIVELY, “HAZARDOUS

47


--------------------------------------------------------------------------------



SUBSTANCES”); (III) TO THE BEST OF BORROWER’S KNOWLEDGE, AFTER DUE INQUIRY, NO
HAZARDOUS SUBSTANCES ARE OR HAVE BEEN (INCLUDING THE PERIOD PRIOR TO BORROWER’S
ACQUISITION OF THE PROPERTY), DISCHARGED, GENERATED, TREATED, DISPOSED OF OR
STORED ON, INCORPORATED IN, OR REMOVED OR TRANSPORTED FROM THE PROPERTY OTHER
THAN IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS; (IV) TO THE BEST OF BORROWER’S
KNOWLEDGE, AFTER DUE INQUIRY, NO HAZARDOUS SUBSTANCES ARE PRESENT IN, ON OR
UNDER ANY NEARBY REAL PROPERTY WHICH COULD MIGRATE TO OR OTHERWISE AFFECT THE
PROPERTY; (V) TO THE BEST OF BORROWER’S KNOWLEDGE, NO TOXIC MOLD IS ON OR ABOUT
THE PROPERTY WHICH REQUIRES REMEDIATION; AND (VI) NO UNDERGROUND STORAGE TANKS
EXIST ON THE PROPERTY AND THE PROPERTY HAS NEVER BEEN USED AS A LANDFILL.  TO
THE BEST OF BORROWER’S KNOWLEDGE, THERE HAVE BEEN NO ENVIRONMENTAL
INVESTIGATIONS, STUDIES, AUDITS, REVIEWS OR OTHER ANALYSES CONDUCTED BY OR ON
BEHALF OF BORROWER WHICH HAVE NOT BEEN PROVIDED TO LENDER.


4.22                        NAME; PRINCIPAL PLACE OF BUSINESS.  BORROWER DOES
NOT USE AND WILL NOT USE ANY TRADE NAME OR HAS DONE OR WILL NOT DO BUSINESS
UNDER ANY NAME OTHER THAN ITS ACTUAL NAME SET FORTH HEREIN AND THE TRADE NAME OF
THE PROPERTY.  THE PRINCIPAL PLACE OF BUSINESS OF BORROWER IS ITS PRIMARY
ADDRESS FOR NOTICES AS SET FORTH IN SECTION 6.1, AND BORROWER HAS NO OTHER PLACE
OF BUSINESS.


4.23                        OTHER DEBT.  THERE IS NO INDEBTEDNESS WITH RESPECT
TO THE PROPERTY OR ANY EXCESS CASH FLOW OR ANY RESIDUAL INTEREST THEREIN,
WHETHER SECURED OR UNSECURED, OTHER THAN PERMITTED ENCUMBRANCES AND PERMITTED
INDEBTEDNESS.


5.                                      COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:


5.1                               EXISTENCE.  BORROWER SHALL (I) DO OR CAUSE TO
BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND
EFFECT ITS EXISTENCE, RIGHTS, AND FRANCHISES, (II) CONTINUE TO ENGAGE IN THE
BUSINESS PRESENTLY CONDUCTED BY IT, (III) OBTAIN AND MAINTAIN ALL LICENSES, AND
(IV) QUALIFY TO DO BUSINESS AND REMAIN IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION, IN EACH CASE AS AND TO THE EXTENT REQUIRED FOR THE OWNERSHIP,
MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY.


5.2                               TAXES AND OTHER CHARGES.  BORROWER SHALL PAY
ALL TAXES AND OTHER CHARGES PRIOR TO DELINQUENCY, AND DELIVER TO LENDER RECEIPTS
FOR PAYMENT OR OTHER EVIDENCE SATISFACTORY TO LENDER THAT THE TAXES HAVE BEEN SO
PAID AT LEAST THIRTY (30) DAYS PRIOR TO THE DELINQUENCY DATE (PROVIDED, HOWEVER,
THAT BORROWER NEED NOT PAY SUCH TAXES NOR FURNISH SUCH RECEIPTS FOR PAYMENT OF
TAXES PAID BY LENDER PURSUANT TO SECTION 3.3) AND THAT THE OTHER CHARGES HAVE
BEEN SO PAID PRIOR TO DELINQUENCY.  BORROWER SHALL NOT SUFFER AND SHALL PROMPTLY
CAUSE TO BE PAID AND DISCHARGED ANY LIEN AGAINST THE PROPERTY, AND SHALL
PROMPTLY PAY FOR ALL UTILITY SERVICES PROVIDED TO THE PROPERTY.  AFTER PRIOR
NOTICE TO LENDER, BORROWER, AT THEIR OWN EXPENSE, MAY CONTEST BY APPROPRIATE
LEGAL PROCEEDING, PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE
DILIGENCE, THE AMOUNT OR VALIDITY OR APPLICATION OF ANY TAXES OR OTHER CHARGES,
PROVIDED THAT (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (II) SUCH
PROCEEDING SHALL SUSPEND THE COLLECTION OF THE TAXES OR SUCH OTHER CHARGES,
(III) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE
WITH THE PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER IS SUBJECT AND
SHALL NOT CONSTITUTE A DEFAULT THEREUNDER, (IV) NO PART OF OR INTEREST IN THE
PROPERTY WILL

48


--------------------------------------------------------------------------------



BE IN IMMINENT DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR LOST,
(V) BORROWER SHALL HAVE FURNISHED SUCH SECURITY AS MAY BE REQUIRED IN THE
PROCEEDING, OR AS MAY BE REQUESTED BY LENDER, TO INSURE THE PAYMENT OF ANY SUCH
TAXES OR OTHER CHARGES, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON, WHICH
SHALL NOT BE LESS THAN ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE TAXES AND
OTHER CHARGES BEING CONTESTED (LESS AMOUNTS THEN BEING RETAINED IN THE TAXES AND
INSURANCE SUBACCOUNT TO PAY SUCH TAXES SO CONTESTED), AND (VI) BORROWER SHALL
PROMPTLY UPON FINAL DETERMINATION THEREOF PAY THE AMOUNT OF SUCH TAXES OR OTHER
CHARGES, TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES AND BORROWER SHALL BE
PERMITTED TO USE SUCH SECURITY TO MAKE SUCH PAYMENT.  LENDER MAY, WITH THE PRIOR
APPROVAL OF BORROWER (NOT TO BE UNREASONABLY WITHHELD), PAY OVER ANY SUCH
SECURITY OR PART THEREOF HELD BY LENDER TO THE CLAIMANT ENTITLED THERETO AT ANY
TIME WHEN, IN THE JUDGMENT OF LENDER, THE ENTITLEMENT OF SUCH CLAIMANT IS
ESTABLISHED.  PROVIDED NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, UPON DELIVERY OF EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT
SUCH TAXES OR OTHER CHARGES HAVE BEEN PAID IN FULL OR ARE OTHERWISE NO LONGER
DUE AND PAYABLE, ANY UNUSED PORTION OF ANY SECURITY DEPOSITED WITH LENDER
PURSUANT TO THIS SECTION 5.2 SHALL PROMPTLY BE RELEASED TO BORROWER.


5.3                               ACCESS TO PROPERTY.  BORROWER SHALL PERMIT
AGENTS, REPRESENTATIVES, CONSULTANTS AND EMPLOYEES OF LENDER TO INSPECT THE
PROPERTY OR ANY PART THEREOF AT REASONABLE HOURS UPON REASONABLE ADVANCE NOTICE
SUBJECT TO THE RIGHTS OF TENANTS OF THE PROPERTY UNDER THEIR RESPECTIVE LEASES.


5.4                               REPAIRS; MAINTENANCE AND COMPLIANCE;
ALTERATIONS.


5.4.1                     REPAIRS; MAINTENANCE AND COMPLIANCE.  BORROWER SHALL
AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL FRANCHISES AND TRADE NAMES, AND
BORROWER SHALL CAUSE THE PROPERTY TO BE MAINTAINED IN A GOOD AND SAFE CONDITION
AND REPAIR AND SHALL NOT REMOVE, DEMOLISH OR ALTER THE IMPROVEMENTS OR EQUIPMENT
(EXCEPT FOR ALTERATIONS PERFORMED IN ACCORDANCE WITH SECTION 5.4.2 AND NORMAL
REPLACEMENT OF EQUIPMENT WITH EQUIPMENT OF EQUIVALENT VALUE AND FUNCTIONALITY OR
REMOVAL OF EQUIPMENT THAT IS NOT MATERIAL TO THE OPERATION OR VALUE OF THE
PROPERTY AS AN OFFICE BUILDING).  BORROWER SHALL PROMPTLY COMPLY WITH ALL LEGAL
REQUIREMENTS AND IMMEDIATELY CURE PROPERLY ANY VIOLATION OF A LEGAL
REQUIREMENT.  BORROWER SHALL NOTIFY LENDER IN WRITING WITHIN THREE BUSINESS DAYS
AFTER BORROWER FIRST RECEIVES NOTICE OF ANY SUCH NON-COMPLIANCE.  BORROWER SHALL
PROMPTLY REPAIR, REPLACE OR REBUILD ANY PART OF THE PROPERTY THAT BECOMES
DAMAGED, WORN OR DILAPIDATED AND SHALL COMPLETE AND PAY FOR ANY IMPROVEMENTS AT
ANY TIME IN THE PROCESS OF CONSTRUCTION OR REPAIR.


5.4.2                     ALTERATIONS.  BORROWER MAY, WITHOUT LENDER’S CONSENT,
PERFORM ALTERATIONS TO THE IMPROVEMENTS AND EQUIPMENT WHICH (I) DO NOT
CONSTITUTE A MATERIAL ALTERATION, (II) DO NOT ADVERSELY AFFECT BORROWER’S
FINANCIAL CONDITION OR THE VALUE OR NET OPERATING INCOME OF THE PROPERTY AND
(III) ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.  BORROWER SHALL NOT
PERFORM ANY MATERIAL ALTERATION WITHOUT LENDER’S PRIOR WRITTEN CONSENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  LENDER MAY, AS A
CONDITION TO GIVING ITS CONSENT TO A MATERIAL ALTERATION, REQUIRE THAT BORROWER
DELIVER TO LENDER SECURITY FOR PAYMENT OF THE COST OF SUCH MATERIAL ALTERATION
IN AN AMOUNT EQUAL TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE COST OF THE
MATERIAL ALTERATION AS ESTIMATED BY LENDER AND BORROWER SHALL BE PERMITTED TO
USE SUCH SECURITY TO MAKE SUCH PAYMENT OF THE COST OF SUCH MATERIAL ALTERATION
BY SATISFYING THE SAME CONDITIONS FOR DISBURSEMENT FROM THE REPLACEMENT RESERVE
SUBACCOUNT SET FORTH IN SECTION 3.13

49


--------------------------------------------------------------------------------



HEREOF AS THOUGH A REQUEST FOR DISBURSEMENT WERE MADE THEREUNDER.  UPON
SUBSTANTIAL COMPLETION OF THE MATERIAL ALTERATION, BORROWER SHALL PROVIDE
EVIDENCE SATISFACTORY TO LENDER THAT (I) THE MATERIAL ALTERATION WAS CONSTRUCTED
IN ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS AND SUBSTANTIALLY IN ACCORDANCE
WITH PLANS AND SPECIFICATIONS APPROVED BY LENDER (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), (II) ALL CONTRACTORS, SUBCONTRACTORS,
MATERIALMEN AND PROFESSIONALS WHO PROVIDED WORK, MATERIALS OR SERVICES IN
CONNECTION WITH THE MATERIAL ALTERATION HAVE BEEN PAID IN FULL AND HAVE
DELIVERED UNCONDITIONAL RELEASES OF LIEN AND (III) ALL MATERIAL LICENSES
NECESSARY FOR THE USE, OPERATION AND OCCUPANCY OF THE MATERIAL ALTERATION (OTHER
THAN THOSE WHICH DEPEND ON THE PERFORMANCE OF TENANT IMPROVEMENT WORK) HAVE BEEN
ISSUED.  BORROWER SHALL REIMBURSE LENDER UPON DEMAND FOR ALL OUT-OF-POCKET COSTS
AND EXPENSES (INCLUDING THE REASONABLE FEES OF ANY ARCHITECT, ENGINEER OR OTHER
PROFESSIONAL ENGAGED BY LENDER) INCURRED BY LENDER IN REVIEWING PLANS AND
SPECIFICATIONS OR IN MAKING ANY DETERMINATIONS NECESSARY TO IMPLEMENT THE
PROVISIONS OF THIS SECTION 5.4.2.  PROVIDED NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND IS CONTINUING, UPON DELIVERY OF EVIDENCE REASONABLY
SATISFACTORY TO LENDER THAT SUCH MATERIAL ALTERATIONS HAVE BEEN FULLY COMPLETED
IN ACCORDANCE WITH THE TERMS OF THIS SECTION 5.4.2, ANY UNUSED PORTION OF ANY
SECURITY DEPOSITED WITH LENDER PURSUANT TO THIS SECTION 5.4.2 SHALL PROMPTLY BE
RELEASED TO BORROWER.


5.5                               PERFORMANCE OF OTHER AGREEMENTS.  BORROWER
SHALL OBSERVE AND PERFORM EACH AND EVERY TERM TO BE OBSERVED OR PERFORMED BY
BORROWER PURSUANT TO THE TERMS OF ANY AGREEMENT OR INSTRUMENT AFFECTING OR
PERTAINING TO THE PROPERTY, INCLUDING THE LOAN DOCUMENTS.


5.6                               COOPERATE IN LEGAL PROCEEDINGS.  BORROWER
SHALL COOPERATE FULLY WITH LENDER WITH RESPECT TO, AND PERMIT LENDER, AT ITS
OPTION, TO PARTICIPATE IN, ANY PROCEEDINGS BEFORE ANY GOVERNMENTAL AUTHORITY
WHICH MAY IN ANY WAY AFFECT THE RIGHTS OF LENDER UNDER ANY LOAN DOCUMENT.


5.7                               FURTHER ASSURANCES.  BORROWER SHALL, AT
BORROWER’S SOLE COST AND EXPENSE, (I) EXECUTE AND DELIVER TO LENDER SUCH
DOCUMENTS, INSTRUMENTS, CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO
SUCH OTHER ACTS NECESSARY OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE
COLLATERAL AT ANY TIME SECURING OR INTENDED TO SECURE THE DEBT AND/OR FOR THE
BETTER AND MORE EFFECTIVE CARRYING OUT OF THE INTENTS AND PURPOSES OF THE LOAN
DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE FROM TIME TO TIME; AND (II) UPON
LENDER’S REQUEST THEREFOR GIVEN FROM TIME TO TIME AFTER THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT PAY FOR (A) REPORTS OF UCC, FEDERAL TAX LIEN, STATE
TAX LIEN, JUDGMENT AND PENDING LITIGATION SEARCHES WITH RESPECT TO BORROWER AND
(B) SEARCHES OF TITLE TO THE PROPERTY, EACH SUCH SEARCH TO BE CONDUCTED BY
SEARCH FIRMS REASONABLY DESIGNATED BY LENDER IN EACH OF THE LOCATIONS REASONABLY
DESIGNATED BY LENDER.


5.8                               ENVIRONMENTAL MATTERS.


5.8.1                     HAZARDOUS SUBSTANCES.  SO LONG AS BORROWER OWNS OR IS
IN POSSESSION OF THE PROPERTY, BORROWER SHALL (I) KEEP THE PROPERTY FREE FROM
HAZARDOUS SUBSTANCES AND IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS,
(II) PROMPTLY NOTIFY LENDER IF BORROWER SHALL BECOME AWARE THAT (A) ANY
HAZARDOUS SUBSTANCE IS ON OR NEAR THE PROPERTY, (B) THE PROPERTY IS IN VIOLATION
OF ANY ENVIRONMENTAL LAWS OR (C) ANY CONDITION ON OR NEAR THE PROPERTY SHALL
POSE A THREAT TO THE HEALTH, SAFETY OR WELFARE OF HUMANS AND (III) REMOVE SUCH
HAZARDOUS SUBSTANCES AND/OR CURE SUCH VIOLATIONS AND/OR REMOVE SUCH THREATS, AS
APPLICABLE, AS REQUIRED BY LAW (OR AS

50


--------------------------------------------------------------------------------



SHALL BE REQUIRED BY LENDER IN THE CASE OF REMOVAL WHICH IS NOT REQUIRED BY LAW,
BUT IN RESPONSE TO THE OPINION OF A LICENSED HYDROGEOLOGIST, LICENSED
ENVIRONMENTAL ENGINEER OR OTHER QUALIFIED ENVIRONMENTAL CONSULTING FIRM ENGAGED
BY LENDER (“LENDER’S CONSULTANT”)), PROMPTLY AFTER BORROWER BECOMES AWARE OF
SAME, AT BORROWER’S SOLE EXPENSE.  NOTHING HEREIN SHALL PREVENT BORROWER FROM
RECOVERING SUCH EXPENSES FROM ANY OTHER PARTY THAT MAY BE LIABLE FOR SUCH
REMOVAL OR CURE.


5.8.2                     ENVIRONMENTAL MONITORING.

(A)                                  BORROWER SHALL GIVE PROMPT WRITTEN NOTICE
TO LENDER OF (I) ANY PROCEEDING OR INQUIRY BY ANY PARTY (INCLUDING ANY
GOVERNMENTAL AUTHORITY) WITH RESPECT TO THE PRESENCE OF ANY HAZARDOUS SUBSTANCE
ON, UNDER, FROM OR ABOUT THE PROPERTY, (II) ALL CLAIMS MADE OR THREATENED BY ANY
THIRD PARTY (INCLUDING ANY GOVERNMENTAL AUTHORITY) AGAINST BORROWER OR THE
PROPERTY OR ANY PARTY OCCUPYING THE PROPERTY RELATING TO ANY LOSS OR INJURY
RESULTING FROM ANY HAZARDOUS SUBSTANCE, AND (III) BORROWER’S DISCOVERY OF ANY
OCCURRENCE OR CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF THE
PROPERTY THAT COULD CAUSE THE PROPERTY TO BE SUBJECT TO ANY INVESTIGATION OR
CLEANUP PURSUANT TO ANY ENVIRONMENTAL LAW.  UPON BECOMING AWARE OF THE PRESENCE
OF MOLD OR FUNGUS AT THE PROPERTY, BORROWER SHALL (I) UNDERTAKE AN INVESTIGATION
TO IDENTIFY THE SOURCE(S) OF SUCH MOLD OR FUNGUS AND SHALL DEVELOP AND IMPLEMENT
AN APPROPRIATE REMEDIATION PLAN TO ELIMINATE THE PRESENCE OF ANY TOXIC MOLD,
(II) PERFORM OR CAUSE TO BE PERFORMED ALL ACTS REASONABLY NECESSARY FOR THE
REMEDIATION OF ANY TOXIC MOLD (INCLUDING TAKING ANY ACTION NECESSARY TO CLEAN
AND DISINFECT ANY PORTIONS OF THE PROPERTY AFFECTED BY TOXIC MOLD, INCLUDING
PROVIDING ANY NECESSARY MOISTURE CONTROL SYSTEMS AT THE PROPERTY), AND (III)
PROVIDE EVIDENCE REASONABLY SATISFACTORY TO LENDER OF THE FOREGOING.  BORROWER
SHALL PERMIT LENDER TO JOIN AND PARTICIPATE IN, AS A PARTY IF IT SO ELECTS, ANY
LEGAL OR ADMINISTRATIVE PROCEEDINGS OR OTHER ACTIONS INITIATED WITH RESPECT TO
THE PROPERTY IN CONNECTION WITH ANY ENVIRONMENTAL LAW OR HAZARDOUS SUBSTANCE,
AND BORROWER SHALL PAY ALL REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED
BY LENDER IN CONNECTION THEREWITH.

(B)                                 UPON LENDER’S REQUEST, AT ANY TIME AND FROM
TIME TO TIME, BORROWER SHALL PROVIDE AN INSPECTION OR AUDIT OF THE PROPERTY
PREPARED BY A LICENSED HYDROGEOLOGIST, LICENSED ENVIRONMENTAL ENGINEER OR
QUALIFIED ENVIRONMENTAL CONSULTING FIRM APPROVED BY LENDER ASSESSING THE
PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES ON, IN OR NEAR THE PROPERTY, AND IF
LENDER IN ITS GOOD FAITH JUDGMENT DETERMINES THAT REASONABLE CAUSE EXISTS FOR
THE PERFORMANCE OF SUCH ENVIRONMENTAL INSPECTION OR AUDIT, THEN THE COST AND
EXPENSE OF SUCH AUDIT OR INSPECTION SHALL BE PAID BY BORROWER. SUCH INSPECTIONS
AND AUDIT MAY INCLUDE SOIL BORINGS AND GROUND WATER MONITORING.  IF BORROWER
FAILS TO PROVIDE ANY SUCH INSPECTION OR AUDIT WITHIN 30 DAYS AFTER SUCH REQUEST,
LENDER MAY ORDER SAME, AND BORROWER HEREBY GRANTS TO LENDER AND ITS EMPLOYEES
AND AGENTS ACCESS TO THE PROPERTY AND A LICENSE TO UNDERTAKE SUCH INSPECTION OR
AUDIT.

(C)                                  IF ANY ENVIRONMENTAL SITE ASSESSMENT REPORT
PREPARED IN CONNECTION WITH SUCH INSPECTION OR AUDIT RECOMMENDS THAT AN
OPERATIONS AND MAINTENANCE PLAN BE IMPLEMENTED FOR ANY HAZARDOUS SUBSTANCE,
WHETHER SUCH HAZARDOUS SUBSTANCE EXISTED PRIOR TO THE OWNERSHIP OF THE PROPERTY
BY BORROWER, OR PRESENTLY EXISTS OR IS REASONABLY SUSPECTED OF EXISTING,
BORROWER SHALL CAUSE SUCH OPERATIONS AND MAINTENANCE PLAN TO BE PREPARED AND
IMPLEMENTED AT ITS EXPENSE UPON REQUEST OF LENDER, AND WITH RESPECT TO ANY TOXIC
MOLD, BORROWER SHALL TAKE ALL ACTION NECESSARY TO CLEAN AND DISINFECT ANY
PORTIONS OF THE

51


--------------------------------------------------------------------------------


IMPROVEMENTS AFFECTED BY TOXIC MOLD IN OR ABOUT THE IMPROVEMENTS, INCLUDING
PROVIDING ANY NECESSARY MOISTURE CONTROL SYSTEMS AT THE PROPERTY.  IF ANY
INVESTIGATION, SITE MONITORING, CONTAINMENT, CLEANUP, REMOVAL, RESTORATION OR
OTHER WORK OF ANY KIND IS REASONABLY NECESSARY UNDER AN APPLICABLE ENVIRONMENTAL
LAW (“REMEDIAL WORK”), BORROWER SHALL COMMENCE ALL SUCH REMEDIAL WORK WITHIN 30
DAYS AFTER WRITTEN DEMAND BY LENDER AND THEREAFTER DILIGENTLY PROSECUTE TO
COMPLETION ALL SUCH REMEDIAL WORK WITHIN SUCH PERIOD OF TIME AS MAY BE REQUIRED
UNDER APPLICABLE LAW).  ALL REMEDIAL WORK SHALL BE PERFORMED BY LICENSED
CONTRACTORS APPROVED IN ADVANCE BY LENDER AND UNDER THE SUPERVISION OF A
CONSULTING ENGINEER APPROVED BY LENDER.  ALL COSTS OF SUCH REMEDIAL WORK SHALL
BE PAID BY BORROWER, INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS INCURRED IN CONNECTION WITH THE MONITORING OR REVIEW OF SUCH
REMEDIAL WORK.  IF BORROWER DOES NOT TIMELY COMMENCE AND DILIGENTLY PROSECUTE TO
COMPLETION THE REMEDIAL WORK, LENDER MAY (BUT SHALL NOT BE OBLIGATED TO) CAUSE
SUCH REMEDIAL WORK TO BE PERFORMED AT BORROWER’S EXPENSE.  NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL NOT BE REQUIRED TO COMMENCE SUCH REMEDIAL WORK WITHIN
THE ABOVE SPECIFIED TIME PERIOD: (X) IF PREVENTED FROM DOING SO BY ANY
GOVERNMENTAL AUTHORITY, (Y) IF COMMENCING SUCH REMEDIAL WORK WITHIN SUCH TIME
PERIOD WOULD RESULT IN BORROWER OR SUCH REMEDIAL WORK VIOLATING ANY
ENVIRONMENTAL LAW, OR (Z) IF BORROWER, AT ITS EXPENSE AND AFTER PRIOR WRITTEN
NOTICE TO LENDER, ARE CONTESTING BY APPROPRIATE LEGAL, ADMINISTRATIVE OR OTHER
PROCEEDINGS, CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE NEED TO PERFORM
REMEDIAL WORK.  BORROWER SHALL HAVE THE RIGHT TO CONTEST THE NEED TO PERFORM
SUCH REMEDIAL WORK, PROVIDED THAT, (1) BORROWER IS PERMITTED BY THE APPLICABLE
ENVIRONMENTAL LAWS TO DELAY PERFORMANCE OF THE REMEDIAL WORK PENDING SUCH
PROCEEDINGS, (2) NEITHER THE PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN
WILL BE SOLD, FORFEITED OR LOST IF BORROWER FAILS TO PROMPTLY PERFORM THE
REMEDIAL WORK BEING CONTESTED, AND IF BORROWER FAILS TO PREVAIL IN CONTEST
BORROWER WOULD THEREAFTER HAVE THE OPPORTUNITY TO PERFORM SUCH REMEDIAL WORK,
(3) LENDER WOULD NOT, BY VIRTUE OF SUCH PERMITTED CONTEST, BE EXPOSED TO ANY
RISK OF ANY CIVIL LIABILITY FOR WHICH BORROWER HAS NOT FURNISHED ADDITIONAL
SECURITY AS PROVIDED IN CLAUSE (4) BELOW, OR TO ANY RISK OF CRIMINAL LIABILITY,
AND NEITHER THE PROPERTY NOR ANY INTEREST THEREIN WOULD BE SUBJECT TO THE
IMPOSITION OF ANY LIEN FOR WHICH BORROWER HAS NOT FURNISHED ADDITIONAL SECURITY
AS PROVIDED IN CLAUSE (4) BELOW, AS A RESULT OF THE FAILURE TO PERFORM SUCH
REMEDIAL WORK AND (4) BORROWER SHALL HAVE FURNISHED TO LENDER ADDITIONAL
SECURITY IN RESPECT OF THE REMEDIAL WORK BEING CONTESTED AND THE LOSS OR DAMAGE
THAT MAY RESULT FROM BORROWER’S FAILURE TO PREVAIL IN SUCH CONTEST IN SUCH
AMOUNT AS MAY BE REASONABLY REQUESTED BY LENDER BUT IN NO EVENT LESS THAN ONE
HUNDRED TWENTY-FIVE PERCENT (125%) OF THE COST OF SUCH REMEDIAL WORK AS
ESTIMATED BY LENDER OR LENDER’S CONSULTANT AND ANY LOSS OR DAMAGE THAT MAY
RESULT FROM BORROWER’S FAILURE TO PREVAIL IN SUCH CONTEST, WHICH AMOUNT SHALL
PERIODICALLY BE DISBURSED TO BORROWER DURING THE COURSE OF SUCH REMEDIAL WORK,
WITHIN TEN (10) DAYS AFTER THE DELIVERY BY BORROWER TO LENDER OF A REQUEST
THEREFOR (BUT NOT MORE OFTEN THAN ONCE PER MONTH), IN INCREMENTS OF AT LEAST
$5,000, ACCOMPANIED BY THE FOLLOWING ITEMS (WHICH ITEMS SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER): (I) AN OFFICER’S CERTIFICATE (A) CERTIFYING
THAT THE REMEDIAL WORK OR ANY PORTION THEREOF WHICH ARE THE SUBJECT OF THE
REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN A GOOD AND WORKMANLIKE MANNER AND
IN ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS, (B) IDENTIFYING EACH
PERSON THAT SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH SUCH REMEDIAL WORK OR
ANY PORTION THEREOF AND (C) STATING THAT EACH SUCH PERSON HAS BEEN OR, UPON
RECEIPT OF THE REQUESTED DISBURSEMENT, WILL BE PAID IN FULL WITH RESPECT TO THE
PORTION OF THE REMEDIAL WORK WHICH IS THE SUBJECT OF THE REQUESTED DISBURSEMENT;
(II) COPIES OF APPROPRIATE LIEN WAIVERS OR OTHER EVIDENCE OF PAYMENT

52


--------------------------------------------------------------------------------


SATISFACTORY TO LENDER; (III) WITH RESPECT TO ANY DISBURSEMENT THAT EXCEEDS
$50,000, AT LENDER’S OPTION, A TITLE SEARCH FOR THE PROPERTY INDICATING THAT IT
IS FREE FROM ALL LIENS NOT PREVIOUSLY APPROVED BY LENDER; (IV) A COPY OF EACH
LICENSE REQUIRED TO BE OBTAINED WITH RESPECT TO THE PORTION OF THE REMEDIAL WORK
WHICH IS THE SUBJECT OF THE REQUESTED DISBURSEMENT; AND (V) SUCH OTHER EVIDENCE
AS LENDER SHALL REASONABLY REQUEST THAT THE REMEDIAL WORK WHICH IS THE SUBJECT
OF THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED AND PAID FOR.  PROVIDED NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING, UPON
COMPLETION OF THE REMEDIAL WORK, ANY UNUSED PORTION OF ANY SECURITY DEPOSITED
WITH LENDER PURSUANT TO THIS SECTION 5.8.2 SHALL PROMPTLY BE RELEASED TO
BORROWER.  ANY SUCH DISBURSEMENT OF MORE THAN $10,000 TO PAY (RATHER THAN
REIMBURSE) ANY REMEDIAL WORK MAY, AT LENDER’S OPTION, BE MADE BY JOINT CHECK
PAYABLE TO BORROWER AND THE PERSON THAT SUPPLIED MATERIALS OR LABOR IN
CONNECTION WITH SUCH REMEDIAL WORK.

(D)                                 BORROWER SHALL NOT INSTALL OR PERMIT TO BE
INSTALLED ON THE PROPERTY ANY UNDERGROUND STORAGE TANK.


5.9                               TITLE TO THE PROPERTY.  BORROWER WILL WARRANT
AND DEFEND THE TITLE TO THE PROPERTY, AND THE VALIDITY AND PRIORITY OF ALL LIENS
GRANTED OR OTHERWISE GIVEN TO LENDER UNDER THE LOAN DOCUMENTS, SUBJECT ONLY TO
PERMITTED ENCUMBRANCES, AGAINST THE CLAIMS OF ALL PERSONS.


5.10                        LEASES.


5.10.1              GENERALLY.  UPON REQUEST, BORROWER SHALL FURNISH LENDER WITH
EXECUTED COPIES OF ALL LEASES THEN IN EFFECT (OTHER THAN LEASES THAT HAVE
PREVIOUSLY BEEN FURNISHED TO LENDER).  ALL RENEWALS OF LEASES AND ALL PROPOSED
LEASES SHALL PROVIDE FOR RENTAL RATES AND TERMS COMPARABLE TO EXISTING LOCAL
MARKET RATES AND SHALL BE ARM’S LENGTH TRANSACTIONS WITH BONA FIDE, INDEPENDENT
THIRD-PARTY TENANTS.


5.10.2              LEASES.  BORROWER SHALL NOT ENTER INTO A PROPOSED LEASE OR A
PROPOSED RENEWAL, EXTENSION (OTHER THAN A RENEWAL OR EXTENSION THAT IS BEING
UNILATERALLY EXERCISED BY A TENANT PURSUANT TO THE TERMS OF AN EXISTING LEASE,
WITH RESPECT TO WHICH LENDER SHALL NOT HAVE ANY CONSENT RIGHTS) OR MODIFICATION
OF AN EXISTING LEASE WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT
SHALL NOT, SO LONG AS NO EVENT OF DEFAULT IS CONTINUING, BE UNREASONABLY
WITHHELD OR DELAYED.  PRIOR TO SEEKING LENDER’S CONSENT TO ANY LEASE, BORROWER
SHALL DELIVER TO LENDER A COPY OF SUCH PROPOSED LEASE (A “PROPOSED LEASE”) AND,
IF SUCH PROPOSED LEASE IS BASED ON THE STANDARD FORM OF LEASE APPROVED BY
LENDER, BLACKLINED TO SHOW CHANGES FROM THE STANDARD FORM OF LEASE APPROVED BY
LENDER AND THEN BEING USED BY BORROWER.  LENDER SHALL APPROVE OR DISAPPROVE EACH
PROPOSED LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING
LEASE FOR WHICH LENDER’S APPROVAL IS REQUIRED UNDER THIS AGREEMENT WITHIN 10
BUSINESS DAYS OF THE SUBMISSION BY BORROWER TO LENDER OF A WRITTEN REQUEST FOR
SUCH APPROVAL, ACCOMPANIED BY A FINAL COPY OF THE PROPOSED LEASE OR PROPOSED
RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING LEASE.  IF REQUESTED BY
BORROWER, LENDER WILL GRANT CONDITIONAL APPROVALS OF PROPOSED LEASES OR PROPOSED
RENEWALS, EXTENSIONS OR MODIFICATIONS OF EXISTING LEASES AT ANY STAGE OF THE
LEASING PROCESS, FROM INITIAL “TERM SHEET” THROUGH NEGOTIATED LEASE DRAFTS,
PROVIDED THAT LENDER SHALL RETAIN THE RIGHT TO DISAPPROVE ANY SUCH PROPOSED
LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING LEASE, IF
SUBSEQUENT TO ANY PRELIMINARY APPROVAL MATERIAL CHANGES ARE MADE TO THE TERMS
PREVIOUSLY APPROVED BY LENDER, OR

53


--------------------------------------------------------------------------------



ADDITIONAL MATERIAL TERMS ARE ADDED THAT HAD NOT PREVIOUSLY BEEN CONSIDERED AND
APPROVED BY LENDER IN CONNECTION WITH SUCH PROPOSED LEASE OR PROPOSED RENEWAL,
EXTENSION OR MODIFICATION OF AN EXISTING LEASE. PROVIDED THAT NO EVENT OF
DEFAULT IS CONTINUING, IF BORROWER PROVIDES LENDER WITH A WRITTEN REQUEST FOR
APPROVAL (WHICH WRITTEN REQUEST SHALL BE MARKED IN BOLD LETTERING WITH THE
FOLLOWING: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF SECTION 5.10.2 OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” AND THE ENVELOPE CONTAINING THE
REQUEST MUST BE MARKED “PRIORITY”, AND EXPLICITLY STATE THAT FAILURE BY LENDER
TO APPROVE OR DISAPPROVE WITHIN 10 BUSINESS DAYS WILL CONSTITUTE A DEEMED
APPROVAL) AND LENDER FAILS TO REJECT THE REQUEST IN WRITING DELIVERED TO
BORROWER WITHIN 10 BUSINESS DAYS AFTER RECEIPT BY LENDER OF THE REQUEST, THE
PROPOSED LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING
LEASE SHALL BE DEEMED APPROVED BY LENDER, AND BORROWER SHALL BE ENTITLED TO
ENTER INTO SUCH PROPOSED LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF
AN EXISTING LEASE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECTION 5.10, UNLESS EXPRESSLY AGREED TO IN WRITING BY LENDER OR UNLESS LENDER’S
APPROVAL OF THE CAPITAL EXPENSE BUDGET DESCRIBED IN SECTION 5.10.3 HEREOF IS
GIVEN, ANY APPROVAL OR DEEMED APPROVAL BY LENDER OF A PROPOSED LEASE OR PROPOSED
RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING LEASE PURSUANT TO THIS
SECTION 5.10 SHALL NOT BE DEEMED TO CONSTITUTE (IN AND OF ITSELF) AN APPROVAL OR
DEEMED APPROVAL BY LENDER OF ANY APPROVED LEASING EXPENSES IN CONNECTION
THEREWITH.


5.10.3              CAPITAL EXPENSE BUDGET FOR TENANT IMPROVEMENTS.  IN THE
EVENT THAT A PROPOSED LEASE OR A PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF
AN EXISTING LEASE REQUIRES THE PAYMENT BY BORROWER OF AMOUNTS FOR TENANT
IMPROVEMENTS AND/OR THE PERFORMANCE BY BORROWER OF SUCH TENANT IMPROVEMENTS,
BORROWER SHALL SUBMIT TO LENDER FOR ITS APPROVAL IN CONNECTION WITH SUCH
PROPOSED LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING
LEASE, A CAPITAL EXPENSE BUDGET (TOGETHER WITH ALL INFORMATION AND MATERIALS
REASONABLY REQUIRED BY LENDER TO MAKE A DETERMINATION OF WHETHER TO APPROVE SUCH
CAPITAL EXPENSE BUDGET) SHOWING, ON A MONTH-BY-MONTH BASIS, IN REASONABLE
DETAIL, EACH LINE ITEM OF ANTICIPATED CAPITAL EXPENSES RELATING TO THE TENANT
IMPROVEMENTS REQUIRED UNDER SUCH PROPOSED LEASE OR EXISTING LEASE.  IT SHALL BE
A CONDITION OF LENDER’S APPROVAL OF SUCH PROPOSED LEASE OR PROPOSED RENEWAL,
EXTENSION OR MODIFICATION OF AN EXISTING LEASE PURSUANT TO THIS SECTION 5.10
THAT LENDER APPROVES SUCH CAPITAL EXPENSE BUDGET.


5.10.4              ADDITIONAL COVENANTS WITH RESPECT TO LEASES.  BORROWER
(I) SHALL OBSERVE AND PERFORM THE MATERIAL OBLIGATIONS IMPOSED UPON THE LESSOR
UNDER THE LEASES, AND SHALL NOT DO OR PERMIT ANYTHING TO IMPAIR THE VALUE OF THE
LEASES AS SECURITY FOR THE DEBT;  (II) SHALL PROMPTLY SEND COPIES TO LENDER OF
ALL NOTICES OF DEFAULT THAT BORROWER SHALL SEND OR RECEIVE UNDER ANY LEASE;
(III) SHALL ENFORCE, IN ACCORDANCE WITH COMMERCIALLY REASONABLE PRACTICES FOR
PROPERTIES SIMILAR TO THE PROPERTY, THE TERMS, COVENANTS AND CONDITIONS IN THE
LEASES TO BE OBSERVED OR PERFORMED BY THE LESSEES, SHORT OF TERMINATION THEREOF;
(IV)  SHALL NOT COLLECT ANY OF THE RENTS MORE THAN ONE MONTH IN ADVANCE (OTHER
THAN SECURITY DEPOSITS); (V) SHALL NOT EXECUTE ANY OTHER ASSIGNMENT OF LESSOR’S
INTEREST IN THE LEASES OR THE RENTS (EXCEPT AS CONTEMPLATED BY THE LOAN
DOCUMENTS); (VI) SHALL NOT MODIFY ANY LEASE IN A MANNER INCONSISTENT WITH THE
LOAN DOCUMENTS; (VII) SHALL NOT CONVEY OR TRANSFER OR SUFFER OR PERMIT A
CONVEYANCE OR TRANSFER OF THE PROPERTY SO AS TO EFFECT A MERGER OF THE ESTATES
AND RIGHTS OF, OR A TERMINATION OR DIMINUTION OF THE OBLIGATIONS OF, LESSEES
UNDER LEASES; (VIII) SHALL NOT CONSENT TO ANY ASSIGNMENT OF OR SUBLETTING

54


--------------------------------------------------------------------------------



UNDER ANY LEASE UNLESS REQUIRED IN ACCORDANCE WITH ITS TERMS WITHOUT THE PRIOR
CONSENT OF LENDER, WHICH, WITH RESPECT TO A SUBLETTING, MAY NOT, SO LONG AS NO
EVENT OF DEFAULT IS CONTINUING, BE UNREASONABLY WITHHELD OR DELAYED; (IX) SHALL
NOT CANCEL OR TERMINATE ANY LEASE OR ACCEPT A SURRENDER THEREOF WITHOUT THE
PRIOR CONSENT OF LENDER, WHICH CONSENT SHALL NOT, SO LONG AS NO EVENT OF DEFAULT
IS CONTINUING, BE UNREASONABLY WITHHELD OR DELAYED AND (X) SHALL DELIVER TO
LENDER WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT ALL NOTICES FROM ANY TENANT OF
SUCH TENANT’S INTENT TO VACATE THE PROPERTY OR TERMINATE THE LEASE.  UPON
REQUEST FROM BORROWER, LENDER SHALL ENTER INTO A SUBORDINATION, ATTORNMENT AND
NON-DISTURBANCE AGREEMENT (AN “SNDA”) WITH ANY TENANT (OTHER THAN AN AFFILIATE
OF BORROWER) ENTERING INTO A LEASE SATISFYING THE REQUIREMENTS OF THIS SECTION
5.10, WITHIN SEVEN (7) BUSINESS DAYS AFTER WRITTEN REQUEST THEREFOR BY BORROWER,
PROVIDED THAT SUCH REQUEST IS ACCOMPANIED BY AN OFFICER’S CERTIFICATE STATING
THAT SUCH LEASE COMPLIES IN ALL MATERIAL RESPECTS WITH THIS SECTION 5.10 AND
THAT LENDER HAS RECEIVED A COPY OF THE PROPOSED LEASE.  ALL REASONABLE
THIRD-PARTY COSTS AND EXPENSES ACTUALLY INCURRED BY LENDER IN CONNECTION WITH
THE NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF ANY SNDA, INCLUDING,
WITHOUT LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF OUTSIDE COUNSEL, SHALL
BE PAID BY BORROWER OR THE APPLICABLE TENANT.  THE SNDA SHALL BE ON LENDER’S
THEN CURRENT STANDARD FORM WITH SUCH COMMERCIALLY REASONABLE CHANGES AS MAY BE
REQUESTED BY THE APPLICABLE TENANT AS MAY BE APPROPRIATE GIVEN THE SIZE,
CREDITWORTHINESS AND BARGAINING POWER OF THE APPLICABLE TENANT AS WELL AS THE
SIZE OF THE SPACE DEMISED UNDER THE APPLICABLE LEASE.


5.11                        ESTOPPEL STATEMENT.  AFTER REQUEST BY LENDER,
BORROWER SHALL WITHIN TEN DAYS FURNISH LENDER WITH A STATEMENT ADDRESSED TO
LENDER, ITS SUCCESSORS AND ASSIGNS, DULY ACKNOWLEDGED AND CERTIFIED, SETTING
FORTH (I) THE UNPAID PRINCIPAL, (II) THE INTEREST RATE, (III) THE DATE
INSTALLMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID, (IV) ANY OFFSETS OR
DEFENSES TO THE PAYMENT OF THE DEBT, AND (V) THAT THE LOAN DOCUMENTS ARE VALID,
LEGAL AND BINDING OBLIGATIONS AND HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING
PARTICULARS OF SUCH MODIFICATION.


5.12                        PROPERTY MANAGEMENT.


5.12.1              MANAGEMENT AGREEMENT.  BORROWER SHALL (I) CAUSE THE PROPERTY
TO BE MANAGED PURSUANT TO THE MANAGEMENT AGREEMENT; (II) PROMPTLY PERFORM AND
OBSERVE ALL OF THE COVENANTS REQUIRED TO BE PERFORMED AND OBSERVED BY IT UNDER
THE MANAGEMENT AGREEMENT AND DO ALL THINGS NECESSARY TO PRESERVE AND TO KEEP
UNIMPAIRED ITS RIGHTS THEREUNDER; (III) PROMPTLY NOTIFY LENDER OF ANY DEFAULT
UNDER THE MANAGEMENT AGREEMENT OF WHICH IT IS AWARE; (IV) PROMPTLY DELIVER TO
LENDER A COPY OF EACH FINANCIAL STATEMENT, BUSINESS PLAN, CAPITAL EXPENDITURE
PLAN, AND PROPERTY IMPROVEMENT PLAN AND ANY OTHER NOTICE, REPORT AND ESTIMATE
RECEIVED BY BORROWER UNDER THE MANAGEMENT AGREEMENT; AND (V) PROMPTLY ENFORCE
THE PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS REQUIRED TO BE PERFORMED
AND OBSERVED BY MANAGER UNDER THE MANAGEMENT AGREEMENT.  WITHOUT LENDER’S PRIOR
WRITTEN CONSENT, BORROWER SHALL NOT (A) SURRENDER, TERMINATE, CANCEL, EXTEND OR
RENEW THE MANAGEMENT AGREEMENT (OTHER THAN EXTENSIONS OR RENEWALS PURSUANT TO
THE EXPRESS RENEWAL/EXTENSION PROVISIONS SET FORTH IN THE MANAGEMENT AGREEMENT
ON THE SAME TERMS AND CONDITIONS SET FORTH THEREIN (AS IN EFFECT ON THE DATE
HEREOF, OR AS HEREINAFTER AMENDED OR MODIFIED IN ACCORDANCE WITH THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT)) OR OTHERWISE REPLACE THE MANAGER OR
ENTER INTO ANY OTHER MANAGEMENT AGREEMENT (EXCEPT PURSUANT TO SECTION 5.12.2);
(B) REDUCE OR CONSENT TO THE REDUCTION OF THE TERM OF THE MANAGEMENT AGREEMENT;
(C) INCREASE OR CONSENT TO THE INCREASE OF THE AMOUNT OF ANY CHARGES UNDER THE
MANAGEMENT AGREEMENT; (D) OTHERWISE MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND
IN ANY

55


--------------------------------------------------------------------------------



MATERIAL RESPECT, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES UNDER, THE
MANAGEMENT AGREEMENT; (E) SUFFER OR PERMIT THE OCCURRENCE AND CONTINUANCE OF A
DEFAULT BEYOND ANY APPLICABLE CURE PERIOD UNDER THE MANAGEMENT AGREEMENT (OR ANY
SUCCESSOR MANAGEMENT AGREEMENT) IF SUCH DEFAULT PERMITS THE MANAGER TO TERMINATE
THE MANAGEMENT AGREEMENT (OR SUCH SUCCESSOR MANAGEMENT AGREEMENT); OR (F) SUFFER
OR PERMIT THE OWNERSHIP, MANAGEMENT OR CONTROL OF THE MANAGER TO BE TRANSFERRED
TO A PERSON OTHER THAN AN AFFILIATE OF BEHRINGER HARVARD REIT.


5.12.2              TERMINATION OF MANAGER / SUB-MANAGER.

(A)                                  IF (I) AN EVENT OF DEFAULT SHALL BE
CONTINUING, OR (II) MANAGER IS IN MATERIAL DEFAULT UNDER THE MANAGEMENT
AGREEMENT, OR (III) UPON THE GROSS NEGLIGENCE, MALFEASANCE OR WILLFUL MISCONDUCT
OF THE MANAGER OR IF MANAGER BECOMES INSOLVENT OR A DEBTOR IN A BANKRUPTCY
PROCEEDING, BORROWER SHALL, AT THE REQUEST OF LENDER, TERMINATE THE MANAGEMENT
AGREEMENT AND REPLACE MANAGER WITH A REPLACEMENT MANAGER ACCEPTABLE TO BOTH
LENDER (IN LENDER’S DISCRETION) AND THE APPLICABLE RATING AGENCIES, ON TERMS AND
CONDITIONS SATISFACTORY TO BOTH LENDER AND THE APPLICABLE RATING AGENCIES. 
BORROWER’S FAILURE TO APPOINT AN ACCEPTABLE MANAGER WITHIN THIRTY (30) DAYS
AFTER LENDER’S REQUEST OF BORROWER TO TERMINATE THE MANAGEMENT AGREEMENT SHALL
CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT.  BORROWER MAY FROM TIME TO TIME
APPOINT A SUCCESSOR MANAGER TO MANAGE THE PROPERTY, WHICH SUCCESSOR MANAGER AND
MANAGEMENT AGREEMENT SHALL BE APPROVED IN WRITING BY BOTH LENDER (IN LENDER’S
DISCRETION) AND THE APPLICABLE RATING AGENCIES.  ANY SUCCESSOR MANAGER SHALL
EXECUTE AND DELIVER TO LENDER A CONSENT AND SUBORDINATION OF MANAGER IN FORM AND
SUBSTANCE SUBSTANTIALLY SIMILAR TO THE CONSENT AND SUBORDINATION DELIVERED TO
LENDER ON THE DATE HEREOF.

(B)                                 IF (I) AN EVENT OF DEFAULT SHALL BE
CONTINUING, OR (II) SUB-MANAGER IS IN DEFAULT UNDER THE SUB-MANAGEMENT
AGREEMENT, OR (IV) UPON THE GROSS NEGLIGENCE, MALFEASANCE OR WILLFUL MISCONDUCT
OF THE SUB-MANAGER, BORROWER SHALL, AT THE REQUEST OF LENDER, TERMINATE THE
SUB-MANAGEMENT AGREEMENT AND, AT BORROWER’S OPTION, REPLACE SUB-MANAGER WITH A
REPLACEMENT MANAGER ACCEPTABLE TO BOTH LENDER (IN LENDER’S DISCRETION) AND THE
APPLICABLE RATING AGENCIES, ON TERMS AND CONDITIONS SATISFACTORY TO BOTH LENDER
AND THE APPLICABLE RATING AGENCIES; PROVIDED, HOWEVER, IN THE EVENT THAT
BORROWER ELECTS TO REPLACE SUB-MANAGER WITH A QUALIFYING SUB-MANAGER, NO
APPROVAL OF LENDER OR THE APPLICABLE RATING AGENCIES SHALL BE REQUIRED. 
BORROWER’S FAILURE TO TERMINATE THE SUB-MANAGEMENT AGREEMENT WITHIN THIRTY
(30) DAYS AFTER LENDER’S REQUEST OF BORROWER SHALL CONSTITUTE AN IMMEDIATE EVENT
OF DEFAULT.  BORROWER MAY FROM TIME TO TIME APPOINT A SUCCESSOR SUB-MANAGER TO
SUB-MANAGE THE PROPERTY, WHICH SUCCESSOR SUB-MANAGER AND SUB-MANAGEMENT
AGREEMENT SHALL BE APPROVED IN WRITING BY BOTH LENDER (IN LENDER’S DISCRETION)
AND THE APPLICABLE RATING AGENCIES; PROVIDED, HOWEVER, IN THE EVENT THAT
BORROWER ELECTS TO REPLACE SUB-MANAGER WITH A QUALIFYING SUB-MANAGER, NO
APPROVAL OF LENDER OR THE APPLICABLE RATING AGENCIES SHALL BE REQUIRED FOR SUCH
REPLACEMENT, HOWEVER, LENDER AND THE APPLICABLE RATING AGENCIES’ APPROVAL SHALL
BE REQUIRED WITH RESPECT TO ANY NEW SUB-MANAGEMENT AGREEMENT.  ANY SUCCESSOR
SUB-MANAGER SHALL EXECUTE AND DELIVER TO LENDER A CONSENT AND ACKNOWLEDGMENT IN
FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE CONSENT OF SUBCONTRACTOR
DELIVERED TO LENDER ON THE DATE HEREOF.


5.13                        SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY.  BORROWER
SHALL AT ALL TIMES BE A SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY. BORROWER SHALL
NOT DIRECTLY OR INDIRECTLY MAKE ANY

56


--------------------------------------------------------------------------------



CHANGE, AMENDMENT OR MODIFICATION TO ITS ORGANIZATIONAL DOCUMENTS, OR OTHERWISE
TAKE ANY ACTION WHICH COULD RESULT IN BORROWER NOT BEING A SPECIAL PURPOSE
BANKRUPTCY REMOTE ENTITY.  A “SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY” SHALL
HAVE THE MEANING SET FORTH ON SCHEDULE 5 HERETO.


5.14                        ASSUMPTION IN NON-CONSOLIDATION OPINION.  BORROWER
SHALL CONDUCT ITS BUSINESS SO THAT THE ASSUMPTIONS (WITH RESPECT TO EACH PERSON)
MADE IN THAT CERTAIN SUBSTANTIVE NON-CONSOLIDATION OPINION LETTER DATED THE DATE
HEREOF DELIVERED BY BORROWER’S COUNSEL IN CONNECTION WITH THE LOAN, SHALL BE
TRUE AND CORRECT IN ALL RESPECTS.


5.15                        CHANGE IN BUSINESS OR OPERATION OF PROPERTY. 
BORROWER SHALL NOT PURCHASE OR OWN ANY REAL PROPERTY OTHER THAN THE PROPERTY AND
SHALL NOT ENTER INTO ANY LINE OF BUSINESS OTHER THAN THE OWNERSHIP AND OPERATION
OF THE PROPERTY, OR MAKE ANY MATERIAL CHANGE IN THE SCOPE OR NATURE OF ITS
BUSINESS OBJECTIVES, PURPOSES OR OPERATIONS, OR UNDERTAKE OR PARTICIPATE IN
ACTIVITIES OTHER THAN THE CONTINUANCE OF ITS PRESENT BUSINESS OR OTHERWISE CEASE
TO OPERATE THE PROPERTY AS AN OFFICE BUILDING, OR TERMINATE SUCH BUSINESS FOR
ANY REASON WHATSOEVER (OTHER THAN TEMPORARY CESSATION IN CONNECTION WITH
RENOVATIONS TO THE PROPERTY).


5.16                        DEBT CANCELLATION.  BORROWER SHALL NOT CANCEL OR
OTHERWISE FORGIVE OR RELEASE ANY CLAIM OR DEBT (OTHER THAN TERMINATION OF LEASES
IN ACCORDANCE HEREWITH) OWED TO BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE
CONSIDERATION AND IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.


5.17                        AFFILIATE TRANSACTIONS.  OTHER THAN THE MANAGEMENT
AGREEMENT, BORROWER SHALL NOT ENTER INTO, OR BE A PARTY TO, ANY TRANSACTION WITH
AN AFFILIATE OF BORROWER OR ANY OF THE MEMBERS OF BORROWER EXCEPT IN THE
ORDINARY COURSE OF BUSINESS AND ON TERMS WHICH ARE FULLY DISCLOSED TO LENDER IN
ADVANCE AND ARE NO LESS FAVORABLE TO BORROWER OR SUCH AFFILIATE THAN WOULD BE
OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH AN UNRELATED THIRD
PARTY.  WITH RESPECT TO THE FOREGOING, LENDER HEREBY ACKNOWLEDGES THAT IT HAS
APPROVED THE MANAGEMENT AGREEMENT.


5.18                        ZONING.  BORROWER SHALL NOT INITIATE OR CONSENT TO
ANY ZONING RECLASSIFICATION OF ANY PORTION OF THE PROPERTY OR SEEK ANY VARIANCE
UNDER ANY EXISTING ZONING ORDINANCE OR USE OR PERMIT THE USE OF ANY PORTION OF
THE PROPERTY IN ANY MANNER THAT COULD RESULT IN SUCH USE BECOMING A
NON-CONFORMING USE UNDER ANY ZONING ORDINANCE OR ANY OTHER APPLICABLE LAND USE
LAW, RULE OR REGULATION, WITHOUT THE PRIOR CONSENT OF LENDER.


5.19                        NO JOINT ASSESSMENT.  BORROWER SHALL NOT SUFFER,
PERMIT OR INITIATE THE JOINT ASSESSMENT OF THE PROPERTY (I) WITH ANY OTHER REAL
PROPERTY CONSTITUTING A TAX LOT SEPARATE FROM THE PROPERTY, AND (II) WITH ANY
PORTION OF THE PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE PERSONAL PROPERTY, OR
ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE LEVIED AGAINST
SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR CHARGED TO THE PROPERTY.


5.20                        PRINCIPAL PLACE OF BUSINESS.  BORROWER SHALL NOT
CHANGE ITS PRINCIPAL PLACE OF BUSINESS OR CHIEF EXECUTIVE OFFICE WITHOUT FIRST
GIVING LENDER 30 DAYS’ PRIOR NOTICE.


5.21                        CHANGE OF NAME, IDENTITY OR STRUCTURE.  BORROWER
SHALL NOT CHANGE ITS NAME, IDENTITY (INCLUDING ITS TRADE NAME OR NAMES) OR
BORROWER’S ORGANIZATIONAL STRUCTURE WITHOUT NOTIFYING LENDER OF SUCH CHANGE IN
WRITING AT LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE OF

57


--------------------------------------------------------------------------------



SUCH CHANGE AND, IN THE CASE OF A CHANGE IN BORROWER’S STRUCTURE, WITHOUT FIRST
OBTAINING THE PRIOR WRITTEN CONSENT OF LENDER.  BORROWER SHALL EXECUTE AND
DELIVER TO LENDER, PRIOR TO OR CONTEMPORANEOUSLY WITH THE EFFECTIVE DATE OF ANY
SUCH CHANGE, ANY FINANCING STATEMENT OR FINANCING STATEMENT CHANGE REQUIRED BY
LENDER TO ESTABLISH OR MAINTAIN THE VALIDITY, PERFECTION AND PRIORITY OF THE
SECURITY INTEREST GRANTED HEREIN.  AT THE REQUEST OF LENDER, BORROWER SHALL
EXECUTE A CERTIFICATE IN FORM SATISFACTORY TO LENDER LISTING THE TRADE NAMES
UNDER WHICH BORROWER INTENDS TO OPERATE THE PROPERTY, AND REPRESENTING AND
WARRANTING THAT BORROWER DOES BUSINESS UNDER NO OTHER TRADE NAME WITH RESPECT TO
THE PROPERTY.


5.22                        INDEBTEDNESS.  BORROWER SHALL NOT DIRECTLY OR
INDIRECTLY CREATE, INCUR OR ASSUME ANY INDEBTEDNESS OTHER THAN THE DEBT AND
UNSECURED TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS RELATING TO
THE OWNERSHIP AND OPERATION OF THE PROPERTY WHICH DO NOT EXCEED, AT ANY TIME, A
MAXIMUM AMOUNT OF THREE PERCENT (3%) OF THE ORIGINAL AMOUNT OF THE PRINCIPAL AND
ARE PAID WITHIN SIXTY (60) DAYS OF THE DATE INCURRED OR INVOICED (COLLECTIVELY,
“PERMITTED INDEBTEDNESS”); PROVIDED, HOWEVER, SUCH THREE PERCENT (3%) LIMITATION
SHALL NOT APPLY TO (I) ANY ASSET MANAGEMENT OR PROPERTY MANAGEMENT FEE PAYABLE
PURSUANT TO THE TERMS OF THE MANAGEMENT AGREEMENT, OR (II) ANY AMOUNTS THAT ARE
PAYABLE OUT OF THE PROCEEDS OF ADDITIONAL ADVANCES OR FROM ANY RESERVES
ESTABLISHED UNDER THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT
TO THE 60-DAY PERIOD SET FORTH ABOVE, BORROWER MAY, AFTER PRIOR NOTICE TO
LENDER, AT ITS OWN EXPENSE, CONTEST BY APPROPRIATE LEGAL PROCEEDING, PROMPTLY
INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE AMOUNT OR
VALIDITY OF ANY SUCH PERMITTED INDEBTEDNESS (DURING WHICH TIME SUCH 60-DAY
PERIOD SHALL BE TOLLED), PROVIDED THAT IF BORROWER DESIRES TO WITHHOLD PAYMENT
OF SUCH PERMITTED INDEBTEDNESS DURING THE PENDENCY OF THE CONTEST, (I) NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, (II) NO PART OF OR INTEREST IN THE
PROPERTY WILL BE IN DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR
LOST, (III) BORROWER SHALL HAVE FURNISHED SUCH SECURITY AS MAY BE REQUIRED IN
THE PROCEEDING, OR AS MAY BE REASONABLY REQUESTED BY LENDER, TO INSURE THE
PAYMENT OF ANY SUCH PERMITTED INDEBTEDNESS, TOGETHER WITH ALL INTEREST AND
PENALTIES THEREON, WHICH SECURITY SHALL NOT BE LESS THAN ONE HUNDRED TWENTY-FIVE
PERCENT (125%) OF THE PERMITTED INDEBTEDNESS BEING CONTESTED, AND (IV) BORROWER
SHALL PROMPTLY UPON FINAL DETERMINATION THEREOF PAY THE AMOUNT OF SUCH PERMITTED
INDEBTEDNESS, TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES AND BORROWER SHALL
BE PERMITTED TO USE SUCH SECURITY TO MAKE SUCH PAYMENT.


5.23                        LICENSES.  BORROWER SHALL NOT TRANSFER ANY LICENSE
REQUIRED FOR THE OPERATION OF THE PROPERTY (OTHER THAN IN CONNECTION WITH A
PERMITTED TRANSFER).


5.24                        COMPLIANCE WITH RESTRICTIVE COVENANTS, ETC. 
BORROWER WILL NOT MODIFY, WAIVE IN ANY MATERIAL RESPECT OR RELEASE ANY
EASEMENTS, RESTRICTIVE COVENANTS OR OTHER PERMITTED ENCUMBRANCES, OR SUFFER,
CONSENT TO OR PERMIT THE FOREGOING, WITHOUT LENDER’S PRIOR WRITTEN CONSENT,
WHICH CONSENT MAY BE GRANTED OR DENIED IN LENDER’S SOLE DISCRETION.


5.25                        ERISA.


5.25.1              BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD
CAUSE ANY OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE
BY LENDER OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS) TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS
EXEMPTION) PROHIBITED TRANSACTION UNDER ERISA.

58


--------------------------------------------------------------------------------



5.25.2              BORROWER SHALL NOT MAINTAIN, SPONSOR, CONTRIBUTE TO OR
BECOME OBLIGATED TO CONTRIBUTE TO, OR SUFFER OR PERMIT ANY ERISA AFFILIATE OF
BORROWER TO, MAINTAIN, SPONSOR, CONTRIBUTE TO OR BECOME OBLIGATED TO CONTRIBUTE
TO, ANY PLAN OR ANY WELFARE PLAN OR PERMIT THE ASSETS OF BORROWER TO BECOME
“PLAN ASSETS,” WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS PROMULGATED
UNDER ERISA.


5.25.3              BORROWER SHALL DELIVER TO LENDER SUCH CERTIFICATIONS OR
OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM, AS REQUESTED BY LENDER IN
ITS SOLE DISCRETION, THAT (A) BORROWER IS NOT AND DOES NOT MAINTAIN AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I
OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(3) OF ERISA;
(B) BORROWER IS NOT SUBJECT TO STATE STATUTES REGULATING INVESTMENTS AND
FIDUCIARY OBLIGATIONS WITH RESPECT TO GOVERNMENTAL PLANS; AND (C) ONE OR MORE OF
THE FOLLOWING CIRCUMSTANCES IS TRUE:

(1)                                  EQUITY INTERESTS IN BORROWER ARE PUBLICLY
OFFERED SECURITIES, WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

(2)                                  LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH
OUTSTANDING CLASS OF EQUITY INTERESTS IN BORROWER ARE HELD BY “BENEFIT PLAN
INVESTORS” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(F)(2); OR

(3)                                  BORROWER QUALIFIES AS AN “OPERATING
COMPANY” OR A “REAL ESTATE OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R.
§2510.3-101(C) OR (E).


5.26                        TRANSFERS.


5.26.1              GENERALLY.  BORROWER SHALL NOT DIRECTLY OR INDIRECTLY MAKE,
SUFFER OR PERMIT THE OCCURRENCE OF ANY TRANSFER OTHER THAN A PERMITTED
TRANSFER.  NO TRANSFER OF A DIRECT INTEREST IN BORROWER SHALL BE PERMITTED
EXCEPT IN CONNECTION WITH THE MAKING OF THE MEZZANINE LOAN.


5.26.2              INTENTIONALLY OMITTED.


5.26.3              INTENTIONALLY OMITTED.


5.27                        LIENS.  WITHOUT LENDER’S PRIOR WRITTEN CONSENT,
BORROWER SHALL NOT CREATE, INCUR, ASSUME, PERMIT OR SUFFER TO EXIST ANY LIEN ON
ALL OR ANY PORTION OF THE PROPERTY OR ANY DIRECT OR INDIRECT LEGAL OR BENEFICIAL
OWNERSHIP INTEREST IN BORROWER, EXCEPT LIENS IN FAVOR OF LENDER AND PERMITTED
ENCUMBRANCES, UNLESS SUCH LIEN IS BONDED OR DISCHARGED WITHIN 30 DAYS AFTER
BORROWER FIRST RECEIVES NOTICE OF SUCH LIEN (OR SUCH LONGER PERIOD AS IS
PERMITTED UNDER THIS AGREEMENT IN THE EVENT AND TO THE EXTENT THE LIEN IS OF A
NATURE WHICH MAY BE CONTESTED BY BORROWER UNDER THE PROVISIONS OF THIS AGREEMENT
AND BORROWER IS IN FACT CONTESTING SUCH LIEN IN ACCORDANCE WITH THE EXPRESS
PROVISIONS AND CONDITIONS SET FORTH IN THIS AGREEMENT).  NOTWITHSTANDING THE
FOREGOING, PLEDGES OF ANY DIRECT OR INDIRECT LEGAL OR BENEFICIAL OWNERSHIP
INTEREST IN BEHRINGER HARVARD OPERATING PARTNERSHIP SHALL NOT CONSTITUTE LIENS
PROHIBITED HEREUNDER.

59


--------------------------------------------------------------------------------



5.28                        DISSOLUTION.  BORROWER SHALL NOT (I) ENGAGE IN ANY
DISSOLUTION, LIQUIDATION OR CONSOLIDATION OR MERGER WITH OR INTO ANY OTHER
BUSINESS ENTITY, (II) ENGAGE IN ANY BUSINESS ACTIVITY NOT RELATED TO THE
OWNERSHIP AND OPERATION OF THE PROPERTY OR (III) TRANSFER, LEASE OR SELL, IN ONE
TRANSACTION OR ANY COMBINATION OF TRANSACTIONS, ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY OR ASSETS OF BORROWER EXCEPT TO THE EXTENT EXPRESSLY PERMITTED BY THE
LOAN DOCUMENTS.


5.29                        EXPENSES.  SUBJECT TO SECTIONS 9.1 AND 9.2 HEREOF,
BORROWER SHALL REIMBURSE LENDER UPON RECEIPT OF NOTICE FOR ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH THE LOAN, INCLUDING (I) THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY AND ALL THE COSTS OF
FURNISHING ALL OPINIONS BY COUNSEL FOR BORROWER; (II) BORROWER’S AND LENDER’S
ONGOING PERFORMANCE UNDER AND COMPLIANCE WITH THE LOAN DOCUMENTS, INCLUDING
CONFIRMING COMPLIANCE WITH ENVIRONMENTAL AND INSURANCE REQUIREMENTS; (III) THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION OF ANY
CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS OF OR UNDER ANY LOAN
DOCUMENT AND ANY OTHER DOCUMENTS OR MATTERS REQUESTED BY LENDER; (IV) FILING AND
RECORDING OF ANY LOAN DOCUMENTS; (V) TITLE INSURANCE, SURVEYS, INSPECTIONS AND
APPRAISALS; (VI) THE CREATION, PERFECTION OR PROTECTION OF LENDER’S LIENS IN THE
PROPERTY AND THE CASH MANAGEMENT ACCOUNTS (INCLUDING FEES AND EXPENSES FOR TITLE
AND LIEN SEARCHES, INTANGIBLES TAXES, PERSONAL PROPERTY TAXES, MORTGAGE
RECORDING TAXES, DUE DILIGENCE EXPENSES, TRAVEL EXPENSES, ACCOUNTING FIRM FEES,
COSTS OF APPRAISALS, ENVIRONMENTAL REPORTS AND LENDER’S CONSULTANT, SURVEYS AND
ENGINEERING REPORTS); (VII) ENFORCING OR PRESERVING ANY RIGHTS IN RESPONSE TO
THIRD PARTY CLAIMS OR THE PROSECUTING OR DEFENDING OF ANY ACTION OR PROCEEDING
OR OTHER LITIGATION, IN EACH CASE AGAINST, UNDER OR AFFECTING BORROWER, THE LOAN
DOCUMENTS, THE PROPERTY, OR ANY OTHER SECURITY GIVEN FOR THE LOAN; (VIII) FEES
CHARGED BY RATING AGENCIES IN CONNECTION WITH ANY MODIFICATION OF THE LOAN
REQUESTED BY BORROWER; AND (IX) ENFORCING ANY OBLIGATIONS OF OR COLLECTING ANY
PAYMENTS DUE FROM BORROWER UNDER ANY LOAN DOCUMENT OR WITH RESPECT TO THE
PROPERTY OR IN CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE LOAN IN
THE NATURE OF A “WORK-OUT”, OR ANY INSOLVENCY OR BANKRUPTCY PROCEEDINGS.  ANY
COSTS AND EXPENSES DUE AND PAYABLE BY BORROWER HEREUNDER WHICH ARE NOT PAID BY
BORROWER WITHIN TEN DAYS AFTER DEMAND MAY BE PAID FROM ANY AMOUNTS IN THE
DEPOSIT ACCOUNT, WITH NOTICE THEREOF TO BORROWER.  THE OBLIGATIONS AND
LIABILITIES OF BORROWER UNDER THIS SECTION 5.29 SHALL SURVIVE THE TERM AND THE
EXERCISE BY LENDER OF ANY OF ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS,
INCLUDING THE ACQUISITION OF THE PROPERTY BY FORECLOSURE OR A CONVEYANCE IN LIEU
OF FORECLOSURE.


5.30                        INDEMNITY.  BORROWER SHALL DEFEND, INDEMNIFY AND
HOLD HARMLESS LENDER AND EACH OF ITS AFFILIATES AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, INCLUDING THE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, SHAREHOLDERS,
PARTICIPANTS, EMPLOYEES, PROFESSIONALS AND AGENTS OF ANY OF THE FOREGOING
(INCLUDING ANY SERVICER) AND EACH OTHER PERSON, IF ANY, WHO CONTROLS LENDER, ITS
AFFILIATES OR ANY OF THE FOREGOING (EACH, AN “INDEMNIFIED PARTY”), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER (INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
FOR AN INDEMNIFIED PARTY IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT LENDER SHALL BE
DESIGNATED A PARTY THERETO, COURT COSTS AND COSTS OF APPEAL AT ALL APPELLATE
LEVELS, INVESTIGATION AND LABORATORY FEES, CONSULTANT FEES AND LITIGATION
EXPENSES), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY
INDEMNIFIED PARTY (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”) IN ANY

60


--------------------------------------------------------------------------------



MANNER, RELATING TO OR ARISING OUT OF OR BY REASON OF THE LOAN, INCLUDING:
(I) ANY BREACH BY BORROWER OF ITS OBLIGATIONS UNDER, OR ANY MISREPRESENTATION BY
BORROWER CONTAINED IN, ANY LOAN DOCUMENT; (II) THE USE OR INTENDED USE OF THE
PROCEEDS OF THE LOAN; (III) ANY INFORMATION PROVIDED BY BORROWER; (IV) OWNERSHIP
OF THE MORTGAGE, THE PROPERTY OR ANY INTEREST THEREIN, OR RECEIPT OF ANY RENTS;
(V) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE TO PROPERTY
OCCURRING IN, ON OR ABOUT THE PROPERTY OR ON THE ADJOINING SIDEWALKS, CURBS,
ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS; (VI) ANY USE,
NONUSE OR CONDITION IN, ON OR ABOUT THE PROPERTY OR ON ADJOINING SIDEWALKS,
CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS;
(VII) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR
OTHER PROPERTY IN RESPECT OF THE PROPERTY; (VIII) THE PRESENCE, DISPOSAL,
ESCAPE, SEEPAGE, LEAKAGE, SPILLAGE, DISCHARGE, EMISSION, RELEASE, OR THREATENED
RELEASE OF ANY HAZARDOUS SUBSTANCE ON, FROM OR AFFECTING THE PROPERTY; (IX) ANY
PERSONAL INJURY (INCLUDING WRONGFUL DEATH) OR PROPERTY DAMAGE (REAL OR
PERSONAL) ARISING OUT OF OR RELATED TO SUCH HAZARDOUS SUBSTANCE; (X) ANY LAWSUIT
BROUGHT OR THREATENED, SETTLEMENT REACHED, OR GOVERNMENT ORDER RELATING TO SUCH
HAZARDOUS SUBSTANCE; (XI) ANY VIOLATION OF THE ENVIRONMENTAL LAWS WHICH IS BASED
UPON OR IN ANY WAY RELATED TO SUCH HAZARDOUS SUBSTANCE, INCLUDING THE COSTS AND
EXPENSES OF ANY REMEDIAL WORK; (XII) ANY FAILURE OF THE PROPERTY TO COMPLY WITH
ANY LEGAL REQUIREMENT; (XIII) ANY CLAIM BY BROKERS, FINDERS OR SIMILAR PERSONS
CLAIMING TO BE ENTITLED TO A COMMISSION IN CONNECTION WITH ANY LEASE OR OTHER
TRANSACTION INVOLVING THE PROPERTY OR ANY PART THEREOF, OR ANY LIABILITY
ASSERTED AGAINST LENDER WITH RESPECT THERETO; AND (XIV) THE CLAIMS OF ANY LESSEE
OF ANY PORTION OF THE PROPERTY OR ANY PERSON ACTING THROUGH OR UNDER ANY LESSEE
OR OTHERWISE ARISING UNDER OR AS A CONSEQUENCE OF ANY LEASE; PROVIDED, HOWEVER,
THAT BORROWER SHALL NOT HAVE ANY OBLIGATION TO ANY INDEMNIFIED PARTY HEREUNDER
TO THE EXTENT THAT IT IS FINALLY JUDICIALLY DETERMINED THAT SUCH INDEMNIFIED
LIABILITIES ARISE FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY.  ANY AMOUNTS PAYABLE TO ANY INDEMNIFIED
PARTY BY REASON OF THE APPLICATION OF THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10
DAYS AFTER DEMAND AND SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE DUE
UNTIL PAID.  THE OBLIGATIONS AND LIABILITIES OF BORROWER UNDER THIS SECTION 5.30
SHALL SURVIVE THE TERM (WITH RESPECT TO ANY MATTER OCCURRING OR IN EXISTENCE
PRIOR TO THE END OF THE TERM, AND THEREAFTER WITH RESPECT TO THIRD PARTY CLAIMS,
SUITS AND ACTIONS) AND THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS OR REMEDIES
UNDER THE LOAN DOCUMENTS, INCLUDING THE ACQUISITION OF THE PROPERTY BY
FORECLOSURE OR A CONVEYANCE IN LIEU OF FORECLOSURE.


5.31                        INTENTIONALLY OMITTED.


5.32                        INTENTIONALLY OMITTED.


5.33                        PATRIOT ACT COMPLIANCE.  (A) BORROWER WILL USE THEIR
GOOD FAITH AND COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH THE PATRIOT ACT
(AS DEFINED BELOW) AND ALL APPLICABLE REQUIREMENTS OF GOVERNMENTAL AUTHORITIES
HAVING JURISDICTION OVER BORROWER AND THE PROPERTY, INCLUDING THOSE RELATING TO
MONEY LAUNDERING AND TERRORISM.  LENDER SHALL HAVE THE RIGHT TO AUDIT BORROWER’S
COMPLIANCE WITH THE PATRIOT ACT AND ALL APPLICABLE REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES HAVING JURISDICTION OVER BORROWER AND THE PROPERTY, INCLUDING THOSE
RELATING TO MONEY LAUNDERING AND TERRORISM.  IN THE EVENT THAT BORROWER FAILS TO
COMPLY WITH THE PATRIOT ACT OR ANY SUCH REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES, THEN LENDER MAY, AT ITS OPTION, CAUSE BORROWER TO COMPLY THEREWITH
AND ANY AND ALL REASONABLE COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION
THEREWITH SHALL BE SECURED BY THE MORTGAGE AND THE OTHER LOAN DOCUMENTS AND
SHALL BE IMMEDIATELY DUE AND PAYABLE.  FOR PURPOSES HEREOF, THE TERM “PATRIOT
ACT” MEANS

61


--------------------------------------------------------------------------------



THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO
INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT) ACT OF 2001, AS THE SAME MAY
BE AMENDED FROM TIME TO TIME, AND CORRESPONDING PROVISIONS OF FUTURE LAWS.

(B)                                 NEITHER BORROWER NOR ANY MEMBER OF BORROWER
NOR ANY PARTNER OF ANY SUCH MEMBER NOR ANY OWNER OF A DIRECT OR INDIRECT
INTEREST IN BORROWER (A) IS LISTED ON ANY GOVERNMENT LISTS (AS DEFINED BELOW),
(B) IS A PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT TO
THE PROHIBITIONS CONTAINED IN PRESIDENTIAL EXECUTIVE ORDER NO. 13224 (SEPT. 23,
2001) OR ANY OTHER SIMILAR PROHIBITIONS CONTAINED IN THE RULES AND REGULATIONS
OF OFAC (AS DEFINED BELOW) OR IN ANY ENABLING LEGISLATION OR OTHER PRESIDENTIAL
EXECUTIVE ORDERS IN RESPECT THEREOF, (C) HAS BEEN PREVIOUSLY INDICTED FOR OR
CONVICTED OF ANY FELONY INVOLVING A CRIME OR CRIMES OF MORAL TURPITUDE OR FOR
ANY PATRIOT ACT OFFENSE (AS DEFINED BELOW), OR (D) IS CURRENTLY UNDER
INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY FOR ALLEGED CRIMINAL ACTIVITY.  FOR
PURPOSES HEREOF, THE TERM “PATRIOT ACT OFFENSE” MEANS ANY VIOLATION OF THE
CRIMINAL LAWS OF THE UNITED STATES OF AMERICA OR OF ANY OF THE SEVERAL STATES,
OR THAT WOULD BE A CRIMINAL VIOLATION IF COMMITTED WITHIN THE JURISDICTION OF
THE UNITED STATES OF AMERICA OR ANY OF THE SEVERAL STATES, RELATING TO TERRORISM
OR THE LAUNDERING OF MONETARY INSTRUMENTS, INCLUDING ANY OFFENSE UNDER (A) THE
CRIMINAL LAWS AGAINST TERRORISM; (B) THE CRIMINAL LAWS AGAINST MONEY LAUNDERING,
(C) THE BANK SECRECY ACT, AS AMENDED, (D) THE MONEY LAUNDERING CONTROL ACT OF
1986, AS AMENDED, OR THE (E) PATRIOT ACT.  “PATRIOT ACT OFFENSE” ALSO INCLUDES
THE CRIMES OF CONSPIRACY TO COMMIT, OR AIDING AND ABETTING ANOTHER TO COMMIT, A
PATRIOT ACT OFFENSE.  FOR PURPOSES HEREOF, THE TERM “GOVERNMENT LISTS” MEANS (I)
THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LISTS MAINTAINED BY
OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”), (II) ANY OTHER LIST OF TERRORISTS,
TERRORIST ORGANIZATIONS OR NARCOTICS TRAFFICKERS MAINTAINED PURSUANT TO ANY OF
THE RULES AND REGULATIONS OF OFAC THAT LENDER NOTIFIED BORROWER IN WRITING IS
NOW INCLUDED IN “GOVERNMENTAL LISTS”, OR (III) ANY SIMILAR LISTS MAINTAINED BY
THE UNITED STATES DEPARTMENT OF STATE, THE UNITED STATES DEPARTMENT OF COMMERCE
OR ANY OTHER GOVERNMENT AUTHORITY OR PURSUANT TO ANY EXECUTIVE ORDER OF THE
PRESIDENT OF THE UNITED STATES OF AMERICA THAT LENDER NOTIFIED BORROWER IN
WRITING IS NOW INCLUDED IN “GOVERNMENTAL LISTS”.


6.                                      NOTICES AND REPORTING


6.1                               NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND
REQUESTS REQUIRED OR PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (A
“NOTICE”) SHALL BE GIVEN IN WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF
EITHER HAND DELIVERED WITH RECEIPT ACKNOWLEDGED, OR BY A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE (SUCH AS FEDERAL EXPRESS), OR BY CERTIFIED OR
REGISTERED UNITED STATES MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY
FACSIMILE AND CONFIRMED BY FACSIMILE ANSWER BACK, IN EACH CASE ADDRESSED AS
FOLLOWS (OR TO SUCH OTHER ADDRESS OR PERSON AS A PARTY SHALL DESIGNATE FROM TIME
TO TIME BY NOTICE TO THE OTHER PARTY):  IF TO LENDER: CITIGROUP GLOBAL MARKETS
REALTY CORP., 388 GREENWICH ST., FLOOR 11, NEW YORK, NY 10013, ATTENTION: PAUL
SCHULER, TELECOPIER (212) 816-1299, WITH A COPY TO:  THACHER PROFFITT & WOOD
LLP, TWO WORLD FINANCIAL CENTER, NEW YORK, NEW YORK 10281, ATTENTION: DONALD F.
SIMONE, TELECOPIER: (212) 912-7751; IF TO BORROWER:  C/O THE BORROWER’S
DESIGNEE, 15601 DALLAS PARKWAY, SUITE 600, ADDISON, TEXAS  75001, TO THE
ATTENTION OF BORROWER, TELECOPIER: (214) 655-1610.  A NOTICE SHALL BE DEEMED TO
HAVE BEEN GIVEN:  IN THE CASE OF HAND DELIVERY, AT THE TIME OF DELIVERY; IN THE
CASE OF REGISTERED OR CERTIFIED MAIL, WHEN DELIVERED OR THE FIRST ATTEMPTED
DELIVERY ON A BUSINESS DAY;

62


--------------------------------------------------------------------------------



OR IN THE CASE OF OVERNIGHT DELIVERY, UPON THE FIRST ATTEMPTED DELIVERY ON A
BUSINESS DAY; OR IN THE CASE OF FACSIMILE, UPON THE CONFIRMATION OF SUCH
FACSIMILE TRANSMISSION.


6.2                               BORROWER NOTICES AND DELIVERIES.  BORROWER
SHALL (A) GIVE PROMPT WRITTEN NOTICE TO LENDER OF: (I) ANY LITIGATION,
GOVERNMENTAL PROCEEDINGS OR CLAIMS OR INVESTIGATIONS PENDING OR THREATENED
AGAINST BORROWER WHICH MIGHT MATERIALLY ADVERSELY AFFECT BORROWER’S CONDITION
(FINANCIAL OR OTHERWISE) OR BUSINESS OR THE PROPERTY; (II) ANY MATERIAL ADVERSE
CHANGE IN BORROWER’S CONDITION, FINANCIAL OR OTHERWISE, OR OF THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT OF WHICH BORROWER HAS KNOWLEDGE; AND (B) FURNISH
AND PROVIDE TO LENDER ALL INSTRUMENTS, DOCUMENTS, BOUNDARY SURVEYS, FOOTING OR
FOUNDATION SURVEYS, CERTIFICATES, PLANS AND SPECIFICATIONS, APPRAISALS, TITLE
AND OTHER INSURANCE REPORTS AND AGREEMENTS, REASONABLY REQUESTED, FROM TIME TO
TIME, BY LENDER WITHIN THE POSSESSION OR REASONABLE CONTROL OF BORROWER.  IN
ADDITION, AFTER REQUEST BY LENDER (BUT NO MORE FREQUENTLY THAN TWICE IN ANY
YEAR), (X) BORROWER SHALL FURNISH TO LENDER WITHIN TEN DAYS, A CERTIFICATE
ADDRESSED TO LENDER, ITS SUCCESSORS AND ASSIGNS REAFFIRMING (TO THE BEST OF
THEIR KNOWLEDGE) ALL REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN THE
LOAN DOCUMENTS AS OF THE DATE REQUESTED BY LENDER OR, TO THE EXTENT OF ANY
CHANGES TO ANY SUCH REPRESENTATIONS AND WARRANTIES, SO STATING SUCH CHANGES, AND
(Y) BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO FURNISH TO LENDER
WITHIN 30 DAYS, TENANT ESTOPPEL CERTIFICATES ADDRESSED TO LENDER, ITS SUCCESSORS
AND ASSIGNS FROM EACH TENANT AT EACH PROPERTY IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER.


6.3                               FINANCIAL REPORTING.


6.3.1                     BOOKKEEPING.  BORROWER SHALL KEEP ON A CALENDAR YEAR
BASIS, IN ACCORDANCE WITH GAAP (OR FEDERAL INCOME TAX BASIS OF ACCOUNTING,
CONSISTENTLY APPLIED), PROPER AND ACCURATE BOOKS, RECORDS AND ACCOUNTS
REFLECTING ALL OF THE FINANCIAL AFFAIRS OF BORROWER AND ALL ITEMS OF INCOME AND
EXPENSE AND ANY SERVICES, EQUIPMENT OR FURNISHINGS PROVIDED IN CONNECTION WITH
THE OPERATION OF THE PROPERTY, WHETHER SUCH INCOME OR EXPENSE IS REALIZED BY
BORROWER, MANAGER OR ANY AFFILIATE OF BORROWER.  LENDER SHALL HAVE THE RIGHT
FROM TIME TO TIME DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE TO EXAMINE
SUCH BOOKS, RECORDS AND ACCOUNTS RELATING TO THE PROPERTY AT THE OFFICE OF
MANAGER OR OTHER PERSON MAINTAINING THEM, AND TO MAKE SUCH COPIES OR EXTRACTS
THEREOF AS LENDER SHALL DESIRE.  AFTER AN EVENT OF DEFAULT, BORROWER SHALL PAY
ANY COSTS INCURRED BY LENDER TO EXAMINE SUCH BOOKS, RECORDS AND ACCOUNTS, AS
LENDER SHALL DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE PROTECTION OF
LENDER’S INTEREST.


6.3.2                     ANNUAL REPORTS.  BORROWER SHALL FURNISH TO LENDER
ANNUALLY, WITHIN 120 DAYS AFTER EACH CALENDAR YEAR, A COMPLETE COPY OF
BORROWER’S ANNUAL FINANCIAL STATEMENTS AUDITED (IF LENDER REQUIRES FOR SUCH
STATEMENTS FOR ANY YEAR BY NOTICE DELIVERED NO LATER THAN OCTOBER 31 OF THE
CALENDAR YEAR IN QUESTION; IN THE ABSENCE OF SUCH LENDER REQUIREMENT SUCH
STATEMENTS NEED NOT BE AUDITED) BY AN APPROVED ACCOUNTANT (ACCOMPANIED BY AN
UNQUALIFIED OPINION FROM SUCH APPROVED ACCOUNTANT), EACH IN ACCORDANCE WITH GAAP
(OR FEDERAL INCOME TAX BASIS OF ACCOUNTING, CONSISTENTLY APPLIED) AND CONTAINING
BALANCE SHEETS AND STATEMENTS OF PROFIT AND LOSS FOR BORROWER AND THE PROPERTY
IN SUCH DETAIL AS LENDER MAY REQUEST.  EACH OF SUCH FINANCIAL STATEMENTS
(X) SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, (Y) SHALL SET FORTH
THE FINANCIAL CONDITION AND THE INCOME AND EXPENSES FOR THE PROPERTY FOR THE
IMMEDIATELY PRECEDING CALENDAR YEAR, INCLUDING STATEMENTS OF ANNUAL NET
OPERATING INCOME AS WELL AS (1) A LIST OF TENANTS, IF ANY, OCCUPYING MORE THAN
TWENTY PERCENT (20%) OF THE RENTABLE SPACE OF THE PROPERTY,

63


--------------------------------------------------------------------------------



(2) A BREAKDOWN SHOWING (A) THE YEAR IN WHICH EACH LEASE THEN IN EFFECT EXPIRES,
(B) THE PERCENTAGE OF RENTABLE SPACE COVERED BY SUCH LEASE, (C) THE PERCENTAGE
OF BASE RENT WITH RESPECT TO WHICH LEASES SHALL EXPIRE IN EACH SUCH YEAR,
EXPRESSED BOTH ON A PER YEAR AND A CUMULATIVE BASIS AND (Z) SHALL BE ACCOMPANIED
BY AN OFFICER’S CERTIFICATE CERTIFYING (1) THAT SUCH STATEMENT IS TRUE, CORRECT,
COMPLETE AND ACCURATE AND PRESENTS FAIRLY THE FINANCIAL CONDITION OF THE
PROPERTY AND HAS BEEN PREPARED IN ACCORDANCE WITH GAAP(OR FEDERAL INCOME TAX
BASIS OF ACCOUNTING, CONSISTENTLY APPLIED) AND (2) WHETHER THERE EXISTS A
DEFAULT OR EVENT OF DEFAULT, AND IF SO, THE NATURE THEREOF, THE PERIOD OF TIME
IT HAS EXISTED AND THE ACTION THEN BEING TAKEN TO REMEDY IT.


6.3.3                     MONTHLY/QUARTERLY REPORTS.  BORROWER SHALL FURNISH TO
LENDER WITHIN 30 DAYS AFTER THE END OF EACH CALENDAR MONTH OR CALENDAR QUARTER
(AS INDICATED BELOW) THE FOLLOWING ITEMS: (I) MONTHLY AND YEAR-TO-DATE OPERATING
STATEMENTS, NOTING NET OPERATING INCOME AND OTHER INFORMATION NECESSARY AND
SUFFICIENT UNDER GAAP (OR FEDERAL INCOME TAX BASIS OF ACCOUNTING, CONSISTENTLY
APPLIED) TO FAIRLY REPRESENT THE FINANCIAL POSITION AND RESULTS OF OPERATION OF
THE PROPERTY DURING SUCH CALENDAR MONTH, ALL IN FORM SATISFACTORY TO LENDER;
(II) A BALANCE SHEET FOR SUCH CALENDAR MONTH; (III) A COMPARISON OF THE BUDGETED
INCOME AND EXPENSES AND THE ACTUAL INCOME AND EXPENSES FOR EACH MONTH AND
YEAR-TO-DATE FOR THE PROPERTY, TOGETHER WITH A DETAILED EXPLANATION OF ANY
VARIANCES OF TEN PERCENT (10%) OR MORE BETWEEN BUDGETED AND ACTUAL AMOUNTS FOR
SUCH PERIOD AND YEAR-TO-DATE; (IV) A STATEMENT OF THE ACTUAL CAPITAL EXPENSES
MADE BY BORROWER DURING EACH CALENDAR QUARTER AS OF THE LAST DAY OF SUCH
CALENDAR QUARTER; (V) INTENTIONALLY OMITTED; (VI) AN AGED RECEIVABLES REPORT AND
(VII) RENT ROLLS IDENTIFYING THE LEASED PREMISES, NAMES OF ALL TENANTS, UNITS
LEASED, MONTHLY RENTAL AND ALL OTHER CHARGES PAYABLE UNDER EACH LEASE, DATE TO
WHICH PAID, TERM OF LEASE, DATE OF OCCUPANCY, DATE OF EXPIRATION, MATERIAL
SPECIAL PROVISIONS, CONCESSIONS OR INDUCEMENTS GRANTED TO TENANTS, AND A
YEAR-BY-YEAR SCHEDULE SHOWING BY PERCENTAGE THE RENTABLE AREA OF THE
IMPROVEMENTS AND THE TOTAL BASE RENT ATTRIBUTABLE TO LEASES EXPIRING EACH YEAR)
AND A DELINQUENCY REPORT FOR THE PROPERTY.  EACH SUCH STATEMENT SHALL BE
ACCOMPANIED BY AN OFFICER’S CERTIFICATE CERTIFYING THAT TO THE BEST OF SUCH
OFFICER’S KNOWLEDGE, (1) THAT SUCH ITEMS ARE TRUE, CORRECT, ACCURATE, AND
COMPLETE AND FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF THE
OPERATIONS OF BORROWER AND THE PROPERTY IN ACCORDANCE WITH GAAP (OR FEDERAL
INCOME TAX BASIS OF ACCOUNTING, CONSISTENTLY APPLIED) (SUBJECT TO NORMAL
YEAR-END ADJUSTMENTS) AND (2) WHETHER THERE EXISTS A DEFAULT OR EVENT OF
DEFAULT, AND IF SO, THE NATURE THEREOF, THE PERIOD OF TIME IT HAS EXISTED AND
THE ACTION THEN BEING TAKEN TO REMEDY IT.


6.3.4                     OTHER REPORTS.  SUBJECT TO THE PROVISIONS OF SECTION
6.3.2, BORROWER SHALL FURNISH TO LENDER, WITHIN TEN BUSINESS DAYS AFTER REQUEST,
SUCH FURTHER DETAILED INFORMATION WITH RESPECT TO THE OPERATION OF THE PROPERTY
AND THE FINANCIAL AFFAIRS OF BORROWER OR MANAGER AS MAY BE REASONABLY REQUESTED
BY LENDER OR ANY APPLICABLE RATING AGENCY.


6.3.5                     ANNUAL BUDGET.  BORROWER SHALL PREPARE AND SUBMIT (OR
SHALL CAUSE MANAGER TO PREPARE AND SUBMIT) TO LENDER BY DECEMBER 15TH OF EACH
YEAR DURING THE TERM FOR APPROVAL BY LENDER, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, A PROPOSED PRO FORMA BUDGET FOR THE PROPERTY
FOR THE SUCCEEDING CALENDAR YEAR (THE “ANNUAL BUDGET”, AND EACH ANNUAL BUDGET
APPROVED BY LENDER IS REFERRED TO HEREIN AS THE “APPROVED ANNUAL BUDGET”), AND,
PROMPTLY AFTER PREPARATION THEREOF, ANY REVISIONS TO SUCH ANNUAL BUDGET.  THE
ANNUAL BUDGET SHALL CONSIST OF AN OPERATING EXPENSE BUDGET SHOWING, ON A
MONTH-BY-MONTH BASIS, IN REASONABLE DETAIL, EACH LINE ITEM OF BORROWER’S
ANTICIPATED OPERATING INCOME AND OPERATING EXPENSES (ON A CASH AND ACCRUAL
BASIS), INCLUDING AMOUNTS REQUIRED TO ESTABLISH,

64


--------------------------------------------------------------------------------



MAINTAIN AND/OR INCREASE ANY MONTHLY PAYMENTS REQUIRED HEREUNDER.  UNTIL SUCH
TIME THAT ANY ANNUAL BUDGET HAS BEEN APPROVED BY LENDER, THE PRIOR APPROVED
ANNUAL BUDGET SHALL APPLY FOR ALL PURPOSES HEREUNDER (WITH SUCH ADJUSTMENTS AS
REASONABLY DETERMINED BY LENDER (INCLUDING INCREASES FOR ANY NON-DISCRETIONARY
EXPENSES)).  THE ANNUAL BUDGET FOR THE 2007 CALENDAR YEAR DELIVERED TO LENDER IS
APPROVED AS AN APPROVED ANNUAL BUDGET.


6.3.6                     ADDITIONAL REPORTING.

(A)                                  IF REQUESTED BY LENDER, BORROWER SHALL
PROVIDE LENDER, PROMPTLY UPON REQUEST OR WITHIN THE TIME PERIODS SET FORTH IN
THIS SUBSECTION (A), WITH THE FOLLOWING FINANCIAL STATEMENTS IF, AT THE TIME A
DISCLOSURE DOCUMENT IS BEING PREPARED FOR A SECURITIZATION, IT IS EXPECTED THAT
THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY AFFILIATED LOANS AT THE TIME
OF SECURITIZATION MAY EQUAL OR EXCEED 20% OF THE AGGREGATE PRINCIPAL AMOUNT OF
ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE
SECURITIZATION:

(1)                                  A BALANCE SHEET WITH RESPECT TO THE
PROPERTY FOR THE TWO MOST RECENT FISCAL YEARS, MEETING THE REQUIREMENTS OF
SECTION 210.3-01 OF REGULATION S-X OF THE SECURITIES ACT AND STATEMENTS OF
INCOME AND STATEMENTS OF CASH FLOWS WITH RESPECT TO THE PROPERTY FOR THE THREE
MOST RECENT FISCAL YEARS, MEETING THE REQUIREMENTS OF SECTION 210.3-02 OF
REGULATION S-X, AND, FOR ANY INTERIM PERIOD BETWEEN THE LAST AUDITED BALANCE
SHEET AND THE DATE OF THE MOST RECENT INTERIM FINANCIAL STATEMENTS, INTERIM
FINANCIAL STATEMENTS OF THE PROPERTY MEETING THE REQUIREMENTS OF SECTION
210.3-01 AND 210.3-02 OF REGULATION S-X (ALL OF SUCH FINANCIAL STATEMENTS,
COLLECTIVELY, THE “STANDARD STATEMENTS”); PROVIDED, HOWEVER, THAT WITH RESPECT
TO A PROPERTY (OTHER THAN PROPERTIES THAT ARE HOTELS, NURSING HOMES, OR OTHER
PROPERTIES THAT WOULD BE DEEMED TO CONSTITUTE A BUSINESS AND NOT REAL ESTATE
UNDER REGULATION S-X OR OTHER LEGAL REQUIREMENTS) THAT HAS BEEN ACQUIRED BY
BORROWER FROM AN UNAFFILIATED THIRD PARTY (SUCH PROPERTY, “ACQUIRED PROPERTY”),
AS TO WHICH THE OTHER CONDITIONS SET FORTH IN SECTION 210.3-14 OF REGULATION S-X
FOR PROVISION OF FINANCIAL STATEMENTS IN ACCORDANCE WITH SUCH SECTION HAVE BEEN
MET, IN LIEU OF THE STANDARD STATEMENTS OTHERWISE REQUIRED BY THIS SECTION,
BORROWER SHALL INSTEAD PROVIDE THE FINANCIAL STATEMENTS REQUIRED BY SUCH SECTION
210.3-14 OF REGULATION S-X (“ACQUIRED PROPERTY STATEMENTS”).

(2)                                  NOT LATER THAN 30 DAYS AFTER THE END OF
EACH FISCAL QUARTER FOLLOWING THE DATE HEREOF, A BALANCE SHEET OF THE PROPERTY
AS OF THE END OF SUCH FISCAL QUARTER, MEETING THE REQUIREMENTS OF SECTION
210.3-01 OF REGULATION S-X, AND STATEMENTS OF INCOME AND STATEMENTS OF CASH
FLOWS OF THE PROPERTY FOR THE PERIOD COMMENCING FOLLOWING THE LAST DAY OF THE
MOST RECENT FISCAL YEAR AND ENDING ON THE DATE OF SUCH BALANCE SHEET AND FOR THE
CORRESPONDING PERIOD OF THE MOST RECENT FISCAL YEAR, MEETING THE REQUIREMENTS OF
SECTION 210.3-02 OF REGULATION S-X (PROVIDED, THAT IF FOR SUCH CORRESPONDING
PERIOD OF THE MOST RECENT FISCAL YEAR ACQUIRED PROPERTY STATEMENTS WERE
PERMITTED TO BE PROVIDED HEREUNDER PURSUANT TO SUBSECTION (I) ABOVE, BORROWER
SHALL INSTEAD PROVIDE ACQUIRED PROPERTY STATEMENTS FOR SUCH CORRESPONDING
PERIOD).

(3)                                  NOT LATER THAN 75 DAYS AFTER THE END OF
EACH FISCAL YEAR FOLLOWING THE DATE HEREOF, A BALANCE SHEET OF THE PROPERTY AS
OF THE END OF SUCH FISCAL YEAR, MEETING THE REQUIREMENTS OF SECTION 210.3-01 OF
REGULATION S-X, AND STATEMENTS OF INCOME AND

65


--------------------------------------------------------------------------------


STATEMENTS OF CASH FLOWS OF THE PROPERTY FOR SUCH FISCAL YEAR, MEETING THE
REQUIREMENTS OF SECTION 210.3-02 OF REGULATION S-X.

(4)                                  WITHIN TEN BUSINESS DAYS AFTER NOTICE FROM
THE LENDER IN CONNECTION WITH THE SECURITIZATION OF THIS LOAN, SUCH ADDITIONAL
FINANCIAL STATEMENTS, SUCH THAT, AS OF THE DATE (EACH AN “OFFERING DOCUMENT
DATE”) OF EACH DISCLOSURE DOCUMENT, BORROWER SHALL HAVE PROVIDED LENDER WITH ALL
FINANCIAL STATEMENTS AS DESCRIBED IN THIS SUBSECTION (A)(1) ABOVE; PROVIDED THAT
THE FISCAL YEAR AND INTERIM PERIODS FOR WHICH SUCH FINANCIAL STATEMENTS SHALL BE
PROVIDED SHALL BE DETERMINED AS OF SUCH OFFERING DOCUMENT DATE.

(B)                                 IF REQUESTED BY LENDER, BORROWER SHALL
PROVIDE LENDER, PROMPTLY UPON REQUEST (BUT IN NO EVENT LATER THAN THE TIME
PERIODS SET FORTH IN SECTION 6.3.6(A) HEREOF), WITH “SELECTED FINANCIAL DATA”
REGARDING THE NET OPERATING INCOME FOR BORROWER AND THE PROPERTY FOR THE MOST
RECENT FISCAL YEAR AND INTERIM PERIOD (OR SUCH LONGER PERIOD AS MAY BE REQUIRED
BY REGULATION S-K IF THE LOAN IS NOT TREATED AS A NON-RECOURSE LOAN UNDER
INSTRUCTION 3 FOR ITEM 1101(K) OF REGULATION AB) MEETING THE REQUIREMENTS AND
COVERING THE TIME PERIODS SPECIFIED IN SECTION 301 OF REGULATION S-K AND ITEM
1112 OF REGULATION AB OF THE SECURITIES ACT IF, AT THE TIME A DISCLOSURE
DOCUMENT IS BEING PREPARED FOR A SECURITIZATION, IT IS EXPECTED THAT THE
PRINCIPAL AMOUNT OF THE LOAN AND ANY AFFILIATED LOANS AT THE TIME OF
SECURITIZATION MAY EQUAL OR EXCEED 10% (BUT IS LESS THAN 20%) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS EXPECTED TO BE INCLUDED IN A
SECURITIZATION.

(C)                                  ALL FINANCIAL STATEMENTS PROVIDED BY
BORROWER HEREUNDER PURSUANT TO SECTION 6.3.6(A) AND (B) HEREOF SHALL BE PREPARED
IN ACCORDANCE WITH GAAP, AND SHALL MEET THE REQUIREMENTS OF REGULATION S-K OR
REGULATION S-X, AS APPLICABLE, REGULATION AB AND OTHER APPLICABLE LEGAL
REQUIREMENTS.  ALL FINANCIAL STATEMENTS REFERRED TO IN SUBSECTIONS 6.3.6(A)(1)
AND (3) ABOVE SHALL BE AUDITED BY INDEPENDENT APPROVED ACCOUNTANTS OF BORROWER
ACCEPTABLE TO LENDER IN ACCORDANCE WITH REGULATION S-K OR REGULATION S-X, AS
APPLICABLE, REGULATION AB AND ALL OTHER APPLICABLE LEGAL REQUIREMENTS, SHALL BE
ACCOMPANIED BY THE MANUALLY EXECUTED REPORT OF THE INDEPENDENT APPROVED
ACCOUNTANT THEREON, WHICH REPORT SHALL MEET THE REQUIREMENTS OF REGULATION S-K
OR OF REGULATION S-X, AS APPLICABLE, REGULATION AB AND ALL OTHER APPLICABLE
LEGAL REQUIREMENTS, AND SHALL BE FURTHER ACCOMPANIED BY A MANUALLY EXECUTED
WRITTEN CONSENT OF THE INDEPENDENT APPROVED ACCOUNTANTS, IN FORM AND SUBSTANCE
ACCEPTABLE TO LENDER, TO THE INCLUSION OF SUCH FINANCIAL STATEMENTS IN ANY
DISCLOSURE DOCUMENT AND ANY EXCHANGE ACT FILING AND TO THE USE OF THE NAME OF
SUCH INDEPENDENT APPROVED ACCOUNTANTS AND THE REFERENCE TO SUCH INDEPENDENT
APPROVED ACCOUNTANTS AS “EXPERTS” IN ANY DISCLOSURE DOCUMENT AND EXCHANGE ACT
FILING, ALL OF WHICH SHALL BE PROVIDED AT THE SAME TIME AS THE RELATED FINANCIAL
STATEMENTS ARE REQUIRED TO BE PROVIDED.  ALL FINANCIAL STATEMENTS (AUDITED OR
UNAUDITED) PROVIDED BY BORROWER UNDER THIS SECTION 6.3.6 SHALL BE CERTIFIED BY
THE CHIEF FINANCIAL OFFICER OR ADMINISTRATIVE MEMBER OF BORROWER, WHICH
CERTIFICATION SHALL STATE THAT SUCH FINANCIAL STATEMENTS MEET THE REQUIREMENTS
SET FORTH IN THE FIRST SENTENCE OF THIS SECTION 6.3.6(C).

(D)                                 IF REQUESTED BY LENDER, BORROWER SHALL
PROVIDE LENDER, PROMPTLY UPON REQUEST, WITH ANY OTHER OR ADDITIONAL FINANCIAL
STATEMENTS, OR FINANCIAL, STATISTICAL OR OPERATING INFORMATION, AS LENDER SHALL
DETERMINE TO BE REQUIRED PURSUANT TO REGULATION S-K OR REGULATION S-X, AS
APPLICABLE, REGULATION AB OR ANY AMENDMENT, MODIFICATION OR REPLACEMENT THERETO
OR OTHER LEGAL REQUIREMENTS IN CONNECTION WITH ANY DISCLOSURE DOCUMENT OR ANY
EXCHANGE ACT

66


--------------------------------------------------------------------------------


FILING IN CONNECTION WITH OR RELATING TO A SECURITIZATION OR AS SHALL OTHERWISE
BE REASONABLY REQUESTED BY THE LENDER.

(E)                                  IN THE EVENT LENDER DETERMINES, IN
CONNECTION WITH A SECURITIZATION, THAT THE FINANCIAL STATEMENTS REQUIRED IN
ORDER TO COMPLY WITH REGULATION S-K OR REGULATION S-X, AS APPLICABLE, REGULATION
AB OR OTHER LEGAL REQUIREMENTS ARE OTHER THAN AS PROVIDED HEREIN, THEN
NOTWITHSTANDING THE PROVISIONS OF SECTIONS 6.3.6(A), (B) AND (C) HEREOF, LENDER
MAY REQUEST, AND BORROWER SHALL PROMPTLY PROVIDE, SUCH COMBINATION OF ACQUIRED
PROPERTY STATEMENT AND/OR STANDARD STATEMENTS OR SUCH OTHER FINANCIAL STATEMENTS
AS LENDER DETERMINES TO BE NECESSARY OR APPROPRIATE FOR SUCH COMPLIANCE.

(F)                                    INTENTIONALLY DELETED.

(G)                                 IF REQUESTED BY LENDER, BORROWER SHALL
PROVIDE LENDER, PROMPTLY UPON REQUEST, A LIST OF TENANTS (INCLUDING ALL
AFFILIATES OF SUCH TENANTS) THAT IN THE AGGREGATE (1) OCCUPY 10% OR MORE (BUT
LESS THAN 20%) OF THE TOTAL FLOOR AREA OF THE IMPROVEMENTS OR REPRESENT 10% OR
MORE (BUT LESS THAN 20%) OF AGGREGATE BASE RENT, AND (2) OCCUPY 20% OR MORE OF
THE TOTAL FLOOR AREA OF THE IMPROVEMENTS OR REPRESENT 20% OR MORE OF AGGREGATE
BASE RENT.

(H)                                 IN ADDITION, IF REQUESTED BY LENDER,
BORROWER SHALL PROVIDE LENDER, PROMPTLY UPON REQUEST, WITH FINANCIAL INFORMATION
REGARDING ANY OF THE TENANTS IDENTIFIED IN THE LIST PREPARED PURSUANT TO THE
PRECEDING SENTENCE IN FORM AND SUBSTANCE SUFFICIENT TO SATISFY THE REQUIREMENTS
OF ITEM 1112 OF REGULATION AB.

(I)                                     NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS SECTION 6.3.6, BORROWER’S OBLIGATIONS WITH RESPECT TO THE DELIVERY OF
INFORMATION (I) WITH RESPECT TO PERIODS PREDATING BORROWER’S ACQUISITION OF THE
PROPERTY, (II) RELATING TO TENANTS OF THE PROPERTY, OR (III) OTHERWISE RELATING
TO PERSONS OR PROPERTY NOT OWNED BY BORROWER OR WITHIN ITS REASONABLE CONTROL
(OR IN THE CONTROL OF ONE OR MORE OF ITS AFFILIATES) SHALL BE LIMITED TO USING
COMMERCIALLY REASONABLE EFFORTS TO (A) ENFORCE BORROWER’S CONTRACTUAL RIGHTS, IF
ANY, TO THE DELIVERY OF SUCH INFORMATION (E.G., BY ITS SELLER, PURSUANT TO THE
APPLICABLE PURCHASE AND SALE AGREEMENT, OR BY A TENANT PURSUANT TO ITS LEASE) OR
(B) OTHERWISE OBTAIN SUCH INFORMATION.  LENDER SHALL NOTIFY BORROWER IN THE
EVENT THE LOAN IS INTENDED TO BE INCLUDED IN A SECURITIZATION IN WHICH BORROWER
ALONE OR BORROWER AND ONE OR MORE OF ITS AFFILIATES COLLECTIVELY, OR THE
PROPERTY ALONE OR THE PROPERTY AND OTHER PROPERTIES COLLECTIVELY, WILL BE A
“SIGNIFICANT OBLIGOR” (AS DEFINED IN REGULATION AB) AND, IN SUCH EVENT, LENDER
SHALL CREDIT BORROWER $20,000 FOR EXPENSES (OTHER THAN LEGAL FEES AND
DISBURSEMENTS OF BORROWER’S COUNSEL) INCURRED BY BORROWER IN CONNECTION WITH ITS
COMPLIANCE WITH REGULATION AB PRIOR TO THE CUT-OFF DATE FOR SUCH SECURITIZATION.


7.                                      INSURANCE; CASUALTY; AND CONDEMNATION


7.1                               INSURANCE.


7.1.1                     COVERAGE.  BORROWER, AT ITS SOLE COST, FOR THE MUTUAL
BENEFIT OF BORROWER AND LENDER, SHALL OBTAIN AND MAINTAIN DURING THE TERM THE
FOLLOWING POLICIES OF INSURANCE:

(A)                                  PROPERTY INSURANCE INSURING AGAINST LOSS OR
DAMAGE CUSTOMARILY INCLUDED UNDER SO CALLED “ALL RISK” OR “SPECIAL FORM”
POLICIES INCLUDING FIRE, LIGHTNING, VANDALISM, AND

67


--------------------------------------------------------------------------------


MALICIOUS MISCHIEF, BOILER AND MACHINERY AND, IF REQUIRED BY LENDER IN
ACCORDANCE WITH SUBSECTIONS (B) OR (I) BELOW, FLOOD AND/OR EARTHQUAKE COVERAGE,
AND SUBJECT TO SUBSECTION (J) BELOW, COVERAGE FOR DAMAGE OR DESTRUCTION CAUSED
BY THE ACTS OF “TERRORISTS” (OR SUCH POLICIES SHALL HAVE NO EXCLUSION FROM
COVERAGE WITH RESPECT THERETO) AND SUCH OTHER INSURABLE HAZARDS AS, UNDER GOOD
INSURANCE PRACTICES, FROM TIME TO TIME ARE INSURED AGAINST FOR OTHER PROPERTY
AND BUILDINGS SIMILAR TO THE PREMISES IN NATURE, USE, LOCATION, HEIGHT, AND TYPE
OF CONSTRUCTION.  SUCH INSURANCE POLICY SHALL ALSO INSURE COSTS OF DEMOLITION
AND INCREASED COST OF CONSTRUCTION (WHICH INSURANCE FOR DEMOLITION AND INCREASED
COST OF CONSTRUCTION MAY CONTAIN A SUB-LIMIT SATISFACTORY TO LENDER).  EACH SUCH
INSURANCE POLICY SHALL (I) BE IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%)
OF THE THEN REPLACEMENT COST OF THE IMPROVEMENTS WITHOUT DEDUCTION FOR PHYSICAL
DEPRECIATION AND IN ANY EVENT IN SUCH AMOUNT AS IS NECESSARY SO THAT THE INSURER
WOULD NOT DEEM BORROWER A CO-INSURER UNDER SUCH POLICIES, (II) HAVE DEDUCTIBLES
NO GREATER THAN THE LESSER OF $25,000 OR FIVE PERCENT (5%) OF THE NET OPERATING
INCOME PER OCCURRENCE, (III) BE PAID ANNUALLY IN ADVANCE AND (IV) CONTAIN AN
AGREED AMOUNT REPLACEMENT COST ENDORSEMENT WITH A WAIVER OF DEPRECIATION, AND
SHALL COVER, WITHOUT LIMITATION, ALL TENANT IMPROVEMENTS AND BETTERMENTS THAT
BORROWER IS REQUIRED TO INSURE ON A REPLACEMENT COST BASIS.  LENDER SHALL BE
NAMED LOSS PAYEE ON A STANDARD MORTGAGEE ENDORSEMENT.

(B)                                 FLOOD INSURANCE IF ANY PART OF THE
IMPROVEMENTS OR (WHETHER OR NOT CONSTITUTING IMPROVEMENTS) THE PAVED PARKING
AREA OR PARKING GARAGE INCLUDED IN THE PROPERTY IS NOW OR HEREAFTER LOCATED IN
AN AREA NOW OR HEREAFTER DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY
AS A ZONE “A” & “V” SPECIAL HAZARD AREA, OR SUCH OTHER SPECIAL HAZARD AREA IF
LENDER SO REQUIRES IN ITS SOLE DISCRETION.  SUCH POLICY SHALL (I) BE IN AN
AMOUNT EQUAL TO (A) ONE HUNDRED PERCENT (100%) OF THE FULL REPLACEMENT COST OF
THE IMPROVEMENTS ON THE PROPERTY (WITHOUT ANY DEDUCTION FOR DEPRECIATION) OR (B)
SUCH OTHER AMOUNT AS IS AGREED BY LENDER AND (II) HAVE A MAXIMUM PERMISSIBLE
DEDUCTIBLE OF $3,000.

(C)                                  PUBLIC LIABILITY INSURANCE, INCLUDING (I)
“COMMERCIAL GENERAL LIABILITY INSURANCE”, (II) “OWNED”, “HIRED” AND “NON OWNED
AUTO LIABILITY”; AND (III) UMBRELLA LIABILITY COVERAGE FOR PERSONAL INJURY,
BODILY INJURY, DEATH, ACCIDENT AND PROPERTY DAMAGE, SUCH INSURANCE PROVIDING IN
COMBINATION NO LESS THAN CONTAINING MINIMUM LIMITS PER OCCURRENCE OF $1,000,000
AND $2,000,000 IN THE AGGREGATE FOR ANY POLICY YEAR; TOGETHER WITH AT LEAST
$10,000,000 EXCESS AND/OR UMBRELLA LIABILITY INSURANCE FOR ANY AND ALL CLAIMS
WITH NO DEDUCTIBLE.  THE POLICIES DESCRIBED IN THIS SUBSECTION SHALL ALSO
INCLUDE COVERAGE FOR ELEVATORS, ESCALATORS, INDEPENDENT CONTRACTORS,
“CONTRACTUAL LIABILITY” (COVERING, TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER’S OBLIGATION TO INDEMNIFY LENDER AS REQUIRED UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS), “PRODUCTS” AND “COMPLETED OPERATIONS LIABILITY”
COVERAGE.

(D)                                 RENTAL LOSS AND/OR BUSINESS INTERRUPTION
INSURANCE (I) WITH LENDER BEING NAMED AS “LENDER LOSS PAYEE”, AND (II) IN AN
AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE PROJECTED RENTS FROM THE
PROPERTY FOR NOT LESS THAN A 24 MONTH PERIOD COMMENCING AT THE TIME OF LOSS
UNTIL REPAIRS ARE COMPLETED WITH REASONABLE SPEED AND DILIGENCE PLUS A
POST-REPAIR COMPLETION EXTENDED PERIOD OF INDEMNITY SUCH THAT THE CONTINUED LOSS
OF INCOME WILL BE INSURED UNTIL THE PROPERTY IS RESTORED AND SUCH INCOME RETURNS
TO THE SAME LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE EXPIRATION OF NOT LESS
THAN SUCH 24 MONTH PERIOD FROM THE TIME OF LOSS, WHICHEVER FIRST OCCURS, AND
NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH PERIOD.  THE

68


--------------------------------------------------------------------------------


AMOUNT OF SUCH INSURANCE SHALL BE INCREASED FROM TIME TO TIME DURING THE TERM AS
AND WHEN THE ESTIMATED OR ACTUAL RENTS INCREASE.

(E)                                  COMPREHENSIVE BOILER AND MACHINERY
INSURANCE COVERING ALL MECHANICAL AND ELECTRICAL EQUIPMENT AGAINST PHYSICAL
DAMAGE, RENT LOSS AND IMPROVEMENTS LOSS AND COVERING, WITHOUT LIMITATION, ALL
TENANT IMPROVEMENTS AND BETTERMENTS THAT BORROWER IS REQUIRED TO INSURE PURSUANT
TO THE LEASES ON A REPLACEMENT COST BASIS AND IN AN AMOUNT EQUAL TO THE GREATER
OF (I) $2,000,000 AND (II) ONE HUNDRED PERCENT (100%) OF THE FULL REPLACEMENT
COST OF THE IMPROVEMENTS ON THE PROPERTY (WITHOUT ANY DEDUCTION FOR
DEPRECIATION).

(F)                                    WORKER’S COMPENSATION AND DISABILITY
INSURANCE WITH RESPECT TO ANY EMPLOYEES OF BORROWER, AS REQUIRED BY ANY LEGAL
REQUIREMENT.

(G)                                 DURING ANY PERIOD OF REPAIR OR RESTORATION,
BUILDER’S “ALL-RISK” INSURANCE ON THE SO-CALLED COMPLETED VALUE BASIS IN AN
AMOUNT EQUAL TO NOT LESS THAN THE FULL INSURABLE VALUE OF THE PROPERTY, AGAINST
SUCH RISKS (INCLUDING FIRE AND EXTENDED COVERAGE AND COLLAPSE OF THE
IMPROVEMENTS TO AGREED LIMITS) AS LENDER MAY REQUEST, IN FORM AND SUBSTANCE
ACCEPTABLE TO LENDER.

(H)                                 COVERAGE TO COMPENSATE FOR THE COST OF
DEMOLITION AND THE INCREASED COST OF CONSTRUCTION IN AN AMOUNT SATISFACTORY TO
LENDER.

(I)                                     SUCH OTHER INSURANCE (INCLUDING
ENVIRONMENTAL LIABILITY INSURANCE, EARTHQUAKE (BUT ONLY IF A FUTURE SEISMIC
STUDY INDICATES A PML IN EXCESS OF TWENTY PERCENT (20%) INSURANCE, MINE
SUBSIDENCE INSURANCE AND WINDSTORM INSURANCE) AS MAY FROM TIME TO TIME BE
REASONABLY REQUIRED BY LENDER IN ORDER TO PROTECT ITS INTERESTS.

(J)                                     NOTWITHSTANDING ANYTHING IN SUBSECTION
(A) ABOVE TO THE CONTRARY, BORROWER SHALL BE REQUIRED TO OBTAIN AND MAINTAIN
COVERAGE IN ITS PROPERTY INSURANCE POLICY (OR BY A SEPARATE POLICY) AGAINST LOSS
OR DAMAGE BY TERRORIST ACTS IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF
THE “FULL REPLACEMENT COST” OF THE PROPERTY; PROVIDED THAT SUCH COVERAGE IS
AVAILABLE.  IN THE EVENT THAT SUCH COVERAGE WITH RESPECT TO TERRORIST ACTS IS
NOT INCLUDED AS PART OF THE “ALL RISK” PROPERTY POLICY REQUIRED BY SUBSECTION
(A) ABOVE, BORROWER SHALL, NEVERTHELESS BE REQUIRED TO OBTAIN COVERAGE FOR
TERRORISM (AS STAND ALONE COVERAGE) IN AN AMOUNT EQUAL TO 100% OF THE “FULL
REPLACEMENT COST” OF THE PROPERTY; PROVIDED THAT SUCH COVERAGE IS AVAILABLE. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY SUCH STAND-ALONE POLICY
COVERING TERRORIST ACTS, BORROWER SHALL NOT BE REQUIRED TO PAY ANY INSURANCE
PREMIUMS SOLELY WITH RESPECT TO SUCH TERRORISM COVERAGE IN EXCESS OF THE
TERRORISM PREMIUM CAP (HEREINAFTER DEFINED); PROVIDED THAT IF THE INSURANCE
PREMIUMS PAYABLE WITH RESPECT TO SUCH TERRORISM COVERAGE EXCEEDS THE TERRORISM
PREMIUM CAP, LENDER MAY, AT ITS OPTION (1) PURCHASE SUCH STAND-ALONE TERRORISM
POLICY, WITH BORROWER PAYING SUCH PORTION OF THE INSURANCE PREMIUMS WITH RESPECT
THERETO EQUAL TO THE TERRORISM PREMIUM CAP AND THE LENDER PAYING SUCH PORTION OF
THE INSURANCE PREMIUMS IN EXCESS OF THE TERRORISM PREMIUM CAP OR (2) MODIFY THE
DEDUCTIBLE AMOUNTS, POLICY LIMITS AND OTHER REQUIRED POLICY TERMS TO REDUCE THE
INSURANCE PREMIUMS PAYABLE WITH RESPECT TO SUCH STAND-ALONE TERRORISM POLICY TO
THE TERRORISM PREMIUM CAP.  AS USED HEREIN, (I) “TERRORISM PREMIUM CAP” MEANS AN
AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE AGGREGATE INSURANCE PREMIUMS
PAYABLE WITH RESPECT TO ALL THE INSURANCE COVERAGE UNDER SECTION 7.1.1(A)

69


--------------------------------------------------------------------------------


FOR THE LAST POLICY YEAR IN WHICH COVERAGE FOR TERRORISM WAS INCLUDED AS PART OF
THE “ALL RISK” PROPERTY POLICY REQUIRED BY SUBSECTION (A) ABOVE, ADJUSTED
ANNUALLY BY A PERCENTAGE EQUAL TO THE INCREASE IN THE CONSUMER PRICE INDEX
(HEREINAFTER DEFINED) AND (II) “CONSUMER PRICE INDEX” MEANS THE CONSUMER PRICE
INDEX FOR ALL URBAN CONSUMERS PUBLISHED BY THE BUREAU OF LABOR STATISTICS OF THE
UNITED STATES DEPARTMENT OF LABOR, NEW YORK METROPOLITAN STATISTICAL AREA, ALL
ITEMS (1982-84 = 100), OR ANY SUCCESSOR INDEX THERETO, APPROXIMATELY ADJUSTED,
AND IN THE EVENT THAT THE CONSUMER PRICE INDEX IS CONVERTED TO A DIFFERENT
STANDARD REFERENCE BASE OR OTHERWISE REVISED, THE DETERMINATION OF ADJUSTMENTS
PROVIDED FOR HEREIN SHALL BE MADE WITH THE USE OF SUCH CONVERSION FACTOR,
FORMULA OR TABLE FOR CONVERTING THE CONSUMER PRICE INDEX AS MAY BE PUBLISHED BY
THE BUREAU OF LABOR STATISTICS OR, IF SAID BUREAU SHALL NOT PUBLISH THE SAME,
THEN WITH THE USE OF SUCH CONVERSION FACTOR, FORMULA OR TABLE AS MAY BE
PUBLISHED BY PRENTICE-HALL, INC., OR ANY OTHER NATIONALLY RECOGNIZED PUBLISHER
OF SIMILAR STATISTICAL INFORMATION; AND IF THE CONSUMER PRICE INDEX CEASES TO BE
PUBLISHED, AND THERE IS NO SUCCESSOR THERETO (I) SUCH OTHER INDEX AS LENDER AND
BORROWER SHALL AGREE UPON IN WRITING OR (II) IF LENDER AND BORROWER CANNOT AGREE
ON A SUBSTITUTE INDEX, SUCH OTHER INDEX, AS REASONABLY SELECTED BY LENDER. 
BORROWER SHALL OBTAIN THE COVERAGE REQUIRED UNDER THIS SUBSECTION (J) FROM A
CARRIER WHICH OTHERWISE SATISFIES THE RATING CRITERIA SPECIFIED IN SECTION 7.1.2
(A “QUALIFIED CARRIER”) OR IN THE EVENT THAT SUCH COVERAGE IS NOT AVAILABLE FROM
A QUALIFIED CARRIER, BORROWER SHALL OBTAIN SUCH COVERAGE FROM THE HIGHEST RATED
INSURANCE COMPANY PROVIDING SUCH COVERAGE.


7.1.2                     POLICIES.  ALL POLICIES OF INSURANCE (THE “POLICIES”)
REQUIRED PURSUANT TO SECTION 7.1.1 SHALL (I) BE ISSUED BY COMPANIES APPROVED BY
LENDER AND LICENSED TO DO BUSINESS IN THE STATE, WITH A CLAIMS PAYING ABILITY
RATING OF “A” OR BETTER BY S&P (AND THE EQUIVALENT BY ANY OTHER RATING AGENCY)
AND A RATING OF A:VIII OR BETTER IN THE CURRENT BEST’S INSURANCE REPORTS;
(II) NAME LENDER AND ITS SUCCESSORS AND/OR ASSIGNS AS THEIR INTEREST MAY APPEAR
AS THE MORTGAGEE (IN THE CASE OF PROPERTY INSURANCE), LOSS PAYEE (IN THE CASE OF
BUSINESS INTERRUPTION/LOSS OF RENTS COVERAGE) AND AN ADDITIONAL INSURED (IN THE
CASE OF LIABILITY INSURANCE); (III) CONTAIN (IN THE CASE OF PROPERTY INSURANCE)
A NON-CONTRIBUTORY STANDARD MORTGAGEE CLAUSE AND A LENDER’S LOSS PAYABLE
ENDORSEMENT, OR THEIR EQUIVALENTS, NAMING LENDER AS THE PERSON TO WHICH ALL
PAYMENTS MADE BY SUCH INSURANCE COMPANY SHALL BE PAID; (IV) CONTAIN A WAIVER OF
SUBROGATION AGAINST LENDER; (V) BE ASSIGNED AND THE ORIGINALS THEREOF DELIVERED
TO LENDER, OR IN LIEU OF DELIVERING ORIGINALS OF THE POLICIES, BORROWER MAY, ON
AN ANNUAL BASIS, DELIVER ACORD EVIDENCES OF COVERAGES OR THE EQUIVALENT, AS
ADEQUATE PROOF OF COVERAGE; PROVIDED, HOWEVER, IF AT ANY TIME, LENDER REQUESTS
CARRIER CERTIFICATION OF POLICIES, BORROWER SHALL DELIVER SUCH CERTIFICATION
WITHIN TEN (10) DAYS OF LENDER’S REQUEST THEREFOR; (VI) CONTAIN SUCH PROVISIONS
AS LENDER DEEMS REASONABLY NECESSARY OR DESIRABLE TO PROTECT ITS INTEREST,
INCLUDING (A) ENDORSEMENTS PROVIDING THAT NEITHER BORROWER, LENDER NOR ANY OTHER
PARTY SHALL BE A CO-INSURER UNDER THE POLICIES, (B) THAT LENDER SHALL RECEIVE AT
LEAST 30 DAYS’ PRIOR WRITTEN NOTICE OF ANY MODIFICATION, REDUCTION OR
CANCELLATION OF ANY OF THE POLICIES, (C) AN AGREEMENT WHEREBY THE INSURER WAIVES
ANY RIGHT TO CLAIM ANY PREMIUMS AND COMMISSIONS AGAINST LENDER, PROVIDED THAT
THE POLICY NEED NOT WAIVE THE REQUIREMENT THAT THE PREMIUM BE PAID IN ORDER FOR
A CLAIM TO BE PAID TO THE INSURED AND (D) PROVIDING THAT LENDER IS PERMITTED TO
MAKE PAYMENTS TO EFFECT THE CONTINUATION OF SUCH POLICY UPON NOTICE OF
CANCELLATION DUE TO NON-PAYMENT OF PREMIUMS; (VII) IN THE EVENT ANY INSURANCE
POLICY (EXCEPT FOR GENERAL PUBLIC AND OTHER LIABILITY AND WORKERS COMPENSATION
INSURANCE) SHALL CONTAIN BREACH OF WARRANTY PROVISIONS, SUCH POLICY SHALL
PROVIDE THAT WITH RESPECT TO THE INTEREST OF LENDER, SUCH INSURANCE POLICY SHALL
NOT BE INVALIDATED BY AND SHALL INSURE LENDER REGARDLESS OF (A) ANY ACT, FAILURE
TO ACT OR NEGLIGENCE OF OR VIOLATION OF WARRANTIES, DECLARATIONS OR CONDITIONS

70


--------------------------------------------------------------------------------



CONTAINED IN SUCH POLICY BY ANY NAMED INSURED, (B) THE OCCUPANCY OR USE OF THE
PREMISES FOR PURPOSES MORE HAZARDOUS THAN PERMITTED BY THE TERMS THEREOF, OR (C)
ANY FORECLOSURE OR OTHER ACTION OR PROCEEDING TAKEN BY LENDER PURSUANT TO ANY
PROVISION OF THE LOAN DOCUMENTS; AND (VIII) BE SATISFACTORY IN FORM AND
SUBSTANCE TO LENDER AND APPROVED BY LENDER AS TO AMOUNTS, FORM, RISK COVERAGE,
DEDUCTIBLES, LOSS PAYEES AND INSUREDS.  BORROWER SHALL PAY THE PREMIUMS FOR SUCH
POLICIES (THE “INSURANCE PREMIUMS”) AS THE SAME BECOME DUE AND PAYABLE AND
FURNISH TO LENDER EVIDENCE OF THE RENEWAL OF EACH OF THE POLICIES TOGETHER WITH
(UNLESS SUCH INSURANCE PREMIUMS HAVE BEEN PAID BY LENDER PURSUANT TO
SECTION 3.3) RECEIPTS FOR OR OTHER EVIDENCE OF THE PAYMENT OF THE INSURANCE
PREMIUMS REASONABLY SATISFACTORY TO LENDER.  IF BORROWER DOES NOT FURNISH SUCH
EVIDENCE AND RECEIPTS AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE EXPIRATION OF
ANY EXPIRING POLICY, THEN LENDER MAY, BUT SHALL NOT BE OBLIGATED TO, PROCURE
SUCH INSURANCE AND PAY THE INSURANCE PREMIUMS THEREFOR, AND BORROWER SHALL
REIMBURSE LENDER FOR THE COST OF SUCH INSURANCE PREMIUMS PROMPTLY ON DEMAND,
WITH INTEREST ACCRUING AT THE DEFAULT RATE.  BORROWER SHALL DELIVER TO LENDER A
CERTIFIED COPY OF EACH POLICY WITHIN 30 DAYS AFTER ITS EFFECTIVE DATE.  WITHIN
30 DAYS AFTER REQUEST BY LENDER, BORROWER SHALL OBTAIN SUCH INCREASES IN THE
AMOUNTS OF COVERAGE REQUIRED HEREUNDER AS MAY BE REASONABLY REQUESTED BY LENDER,
TAKING INTO CONSIDERATION CHANGES IN THE VALUE OF MONEY OVER TIME, CHANGES IN
LIABILITY LAWS, CHANGES IN PRUDENT CUSTOMS AND PRACTICES, AND THE LIKE. 
BORROWER SHALL NOT OBTAIN ANY UMBRELLA OR BLANKET LIABILITY OR CASUALTY POLICY
UNLESS, IN EACH CASE, SUCH POLICY IS APPROVED IN ADVANCE IN WRITING BY LENDER
AND LENDER’S INTEREST IS INCLUDED THEREIN AS PROVIDED IN THIS AGREEMENT AND SUCH
POLICY IS ISSUED BY A QUALIFIED CARRIER.  IN THE EVENT BORROWER OBTAINS AN
UMBRELLA OR A BLANKET POLICY, BORROWER SHALL NOTIFY LENDER OF THE SAME AND SHALL
CAUSE CERTIFIED COPIES OF EACH POLICY TO BE DELIVERED AS REQUIRED IN THIS
SECTION 7.1.  ANY BLANKET INSURANCE POLICY SHALL SPECIFICALLY ALLOCATE TO THE
PROPERTY THE AMOUNT OF COVERAGE FROM TIME TO TIME REQUIRED HEREUNDER AND SHALL
OTHERWISE PROVIDE THE SAME PROTECTION AS WOULD A SEPARATE POLICY INSURING ONLY
THE PROPERTY IN COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 7.1.


7.2                               CASUALTY.


7.2.1                     NOTICE; RESTORATION.  IF THE PROPERTY IS DAMAGED OR
DESTROYED, IN WHOLE OR IN PART, BY FIRE OR OTHER CASUALTY (A “CASUALTY”),
BORROWER SHALL GIVE PROMPT NOTICE THEREOF TO LENDER.  FOLLOWING THE OCCURRENCE
OF A CASUALTY, BORROWER, REGARDLESS OF WHETHER INSURANCE PROCEEDS ARE AVAILABLE
(UNLESS LENDER HAS BREACHED ITS OBLIGATION (IF ANY) TO MAKE SUCH INSURANCE
PROCEEDS AVAILABLE PURSUANT TO SECTION 7.4.1), SHALL PROMPTLY PROCEED TO
RESTORE, REPAIR, REPLACE OR REBUILD THE PROPERTY IN ACCORDANCE WITH LEGAL
REQUIREMENTS TO BE OF AT LEAST EQUAL VALUE AND OF SUBSTANTIALLY THE SAME
CHARACTER AS PRIOR TO SUCH DAMAGE OR DESTRUCTION.


7.2.2                     SETTLEMENT OF PROCEEDS.  IF A CASUALTY COVERED BY ANY
OF THE POLICIES (AN “INSURED CASUALTY”) OCCURS WHERE THE LOSS DOES NOT EXCEED
$250,000, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER
MAY SETTLE AND ADJUST ANY CLAIM WITHOUT THE PRIOR CONSENT OF LENDER; PROVIDED
SUCH ADJUSTMENT IS CARRIED OUT IN A COMPETENT AND TIMELY MANNER, AND BORROWER IS
HEREBY AUTHORIZED TO COLLECT AND RECEIPT FOR THE INSURANCE PROCEEDS (THE
“PROCEEDS”).  IN THE EVENT OF AN INSURED CASUALTY WHERE THE LOSS EXCEEDS
$250,000 (A “SIGNIFICANT CASUALTY”), BORROWER MAY SETTLE AND ADJUST ANY CLAIM
WITH THE PRIOR CONSENT OF LENDER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED) UNLESS EITHER (I) AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR (II) THE LOSS EQUALS OR EXCEEDS $1,000,000, IN WHICH EITHER SUCH
CASE LENDER MAY, IN ITS SOLE DISCRETION, SETTLE AND ADJUST ANY CLAIM WITHOUT THE

71


--------------------------------------------------------------------------------



CONSENT OF BORROWER AND AGREE WITH THE INSURER(S) ON THE AMOUNT TO BE PAID ON
THE LOSS, AND THE PROCEEDS SHALL BE DUE AND PAYABLE SOLELY TO LENDER AND HELD BY
LENDER IN THE CASUALTY/CONDEMNATION SUBACCOUNT AND DISBURSED IN ACCORDANCE
HEREWITH.  IF BORROWER OR ANY PARTY OTHER THAN LENDER IS A PAYEE ON ANY CHECK
REPRESENTING PROCEEDS WITH RESPECT TO A SIGNIFICANT CASUALTY, BORROWER SHALL
IMMEDIATELY ENDORSE, AND CAUSE ALL SUCH THIRD PARTIES TO ENDORSE, SUCH CHECK
PAYABLE TO THE ORDER OF LENDER.  BORROWER HEREBY IRREVOCABLY APPOINTS LENDER AS
ITS ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST, TO ENDORSE SUCH CHECK PAYABLE TO
THE ORDER OF LENDER.  THE EXPENSES INCURRED BY LENDER IN THE SETTLEMENT,
ADJUSTMENT AND COLLECTION OF THE PROCEEDS SHALL BECOME PART OF THE DEBT AND
SHALL BE REIMBURSED BY BORROWER TO LENDER UPON DEMAND.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, IF IN CONNECTION WITH A CASUALTY ANY INSURANCE
CARRIER MAKES A PAYMENT UNDER A PROPERTY INSURANCE POLICY THAT BORROWER PROPOSES
BE TREATED AS BUSINESS OR RENTAL INTERRUPTION INSURANCE, THEN, NOTWITHSTANDING
ANY DESIGNATION (OR LACK OF DESIGNATION) BY THE INSURANCE CARRIER AS TO THE
PURPOSE OF SUCH PAYMENT, AS BETWEEN LENDER AND BORROWER, SUCH PAYMENT SHALL NOT
BE TREATED AS BUSINESS OR RENTAL INTERRUPTION INSURANCE PROCEEDS UNLESS BORROWER
HAS DEMONSTRATED TO LENDER’S SATISFACTION THAT THE REMAINING NET PROCEEDS THAT
WILL BE RECEIVED FROM THE PROPERTY INSURANCE CARRIERS ARE SUFFICIENT TO PAY ONE
HUNDRED PERCENT (100%) OF THE COST OF FULLY RESTORING THE IMPROVEMENTS OR, IF
SUCH NET PROCEEDS ARE TO BE APPLIED TO REPAY THE DEBT IN ACCORDANCE WITH THE
TERMS HEREOF, THAT SUCH REMAINING NET PROCEEDS WILL BE SUFFICIENT TO PAY THE
DEBT IN FULL.


7.3                               CONDEMNATION.


7.3.1                     NOTICE; RESTORATION.  BORROWER SHALL PROMPTLY GIVE
LENDER NOTICE OF THE ACTUAL OR THREATENED COMMENCEMENT OF ANY CONDEMNATION OR
EMINENT DOMAIN PROCEEDING AFFECTING THE PROPERTY (A “CONDEMNATION”) AND SHALL
DELIVER TO LENDER COPIES OF ANY AND ALL PAPERS SERVED IN CONNECTION WITH SUCH
CONDEMNATION.  FOLLOWING THE OCCURRENCE OF A CONDEMNATION, BORROWER, REGARDLESS
OF WHETHER AN AWARD IS AVAILABLE (UNLESS LENDER HAS BREACHED ITS OBLIGATION (IF
ANY) TO MAKE SUCH AWARD AVAILABLE PURSUANT TO SECTION 7.4.1), SHALL PROMPTLY
PROCEED TO RESTORE, REPAIR, REPLACE OR REBUILD THE PROPERTY IN ACCORDANCE WITH
LEGAL REQUIREMENTS TO THE EXTENT PRACTICABLE TO BE OF AT LEAST EQUAL VALUE AND
OF SUBSTANTIALLY THE SAME CHARACTER (AND TO HAVE THE SAME UTILITY) AS PRIOR TO
SUCH CONDEMNATION.


7.3.2                     COLLECTION OF AWARD.  IF A CONDEMNATION OCCURS WHERE
THE AWARD OR PAYMENT IN RESPECT THEREOF (AN “AWARD”) DOES NOT EXCEED $250,000 OR
WHICH RESULTS IN THE TAKING OF FIVE PERCENT (5%) OR LESS OF THE PROPERTY,
PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER MAY MAKE
ANY COMPROMISE, ADJUSTMENT OR SETTLEMENT IN CONNECTION WITH SUCH CONDEMNATION
WITH THE PRIOR CONSENT OF LENDER, NOT TO BE UNREASONABLY WITHHELD, PROVIDED SUCH
ADJUSTMENT IS CARRIED OUT IN A COMPETENT AND TIMELY MANNER, AND BORROWER IS
HEREBY AUTHORIZED TO COLLECT AND RECEIPT FOR THE AWARD.  IN THE EVENT OF A
CONDEMNATION WHERE THE AWARD IS IN EXCESS OF $250,000 OR WHICH RESULTS IN THE
TAKING OF MORE THAN FIVE PERCENT (5%) OF THE PROPERTY, LENDER IS HEREBY
IRREVOCABLY APPOINTED AS BORROWER’S ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST,
WITH EXCLUSIVE POWER TO COLLECT, RECEIVE AND RETAIN SUCH AWARD AND TO MAKE ANY
COMPROMISE, ADJUSTMENT OR SETTLEMENT IN CONNECTION WITH SUCH CONDEMNATION WITH
THE PRIOR CONSENT OF BORROWER (UNLESS AN EVENT OF DEFAULT IS CONTINUING, IN
WHICH CASE, BORROWER’S PRIOR CONSENT SHALL NOT BE REQUIRED), NOT TO BE
UNREASONABLY WITHHELD (WHICH SHALL BE DEEMED CONSENTED TO IF BORROWER FAILS TO
RESPOND TO ANY REQUEST FOR CONSENT THEREFOR WITHIN 10 DAYS’ OF REQUEST). 
NOTWITHSTANDING ANY CONDEMNATION (OR ANY TRANSFER MADE IN LIEU OF OR IN
ANTICIPATION

72


--------------------------------------------------------------------------------



OF SUCH CONDEMNATION), BORROWER SHALL CONTINUE TO PAY THE DEBT AT THE TIME AND
IN THE MANNER PROVIDED FOR IN THE LOAN DOCUMENTS, AND THE DEBT SHALL NOT BE
REDUCED UNLESS AND UNTIL ANY AWARD SHALL HAVE BEEN ACTUALLY RECEIVED AND APPLIED
BY LENDER TO EXPENSES OF COLLECTING THE AWARD AND TO DISCHARGE OF THE DEBT.
LENDER SHALL NOT BE LIMITED TO THE INTEREST PAID ON THE AWARD BY THE CONDEMNING
AUTHORITY BUT SHALL BE ENTITLED TO RECEIVE OUT OF THE AWARD INTEREST AT THE RATE
OR RATES PROVIDED IN THE NOTE.  IF THE PROPERTY IS SOLD, THROUGH FORECLOSURE OR
OTHERWISE, PRIOR TO THE RECEIPT BY LENDER OF SUCH AWARD, LENDER SHALL HAVE THE
RIGHT, WHETHER OR NOT A DEFICIENCY JUDGMENT ON THE NOTE SHALL BE RECOVERABLE OR
SHALL HAVE BEEN SOUGHT, RECOVERED OR DENIED, TO RECEIVE ALL OR A PORTION OF THE
AWARD SUFFICIENT TO PAY THE DEBT.  BORROWER SHALL CAUSE ANY AWARD THAT IS
PAYABLE TO BORROWER TO BE PAID DIRECTLY TO LENDER.  LENDER SHALL HOLD SUCH AWARD
IN THE CASUALTY/CONDEMNATION SUBACCOUNT AND DISBURSE SUCH AWARD IN ACCORDANCE
WITH THE TERMS HEREOF.


7.4                               APPLICATION OF PROCEEDS OR AWARD.


7.4.1                     APPLICATION TO RESTORATION.  IF AN INSURED CASUALTY OR
CONDEMNATION OCCURS WHERE (I) THE LOSS IS IN AN AGGREGATE AMOUNT LESS THAN
TWENTY-FIVE PERCENT (25%) OF THE UNPAID PRINCIPAL, (II) IN THE REASONABLE
JUDGMENT OF LENDER, THE PROPERTY CAN BE RESTORED WITHIN NINE MONTHS AFTER ALL
APPLICABLE RESTORATION PERMITS HAVE BEEN OBTAINED, AND PRIOR TO SIX MONTHS
BEFORE THE STATED MATURITY DATE AND PRIOR TO THE EXPIRATION OF THE RENTAL OR
BUSINESS INTERRUPTION INSURANCE WITH RESPECT THERETO, TO THE PROPERTY’S
PRE-EXISTING CONDITION AND UTILITY AS EXISTED IMMEDIATELY PRIOR TO SUCH INSURED
CASUALTY OR CONDEMNATION AND TO AN ECONOMIC UNIT NOT LESS VALUABLE AND NOT LESS
USEFUL THAN THE SAME WAS IMMEDIATELY PRIOR TO THE INSURED CASUALTY OR
CONDEMNATION, AND AFTER SUCH RESTORATION WILL ADEQUATELY SECURE THE DEBT, (III)
LESS THAN (X) THIRTY PERCENT (30%), IN THE CASE OF AN INSURED CASUALTY OR (Y)
FIFTEEN PERCENT (15%), IN THE CASE OF A CONDEMNATION, OF THE RENTABLE AREA OF
THE IMPROVEMENTS HAS BEEN DAMAGED, DESTROYED OR RENDERED UNUSABLE AS A RESULT OF
SUCH INSURED CASUALTY OR CONDEMNATION; (IV) LEASES DEMISING IN THE AGGREGATE AT
LEAST SIXTY-FIVE PERCENT (65%) OF THE TOTAL RENTABLE SPACE IN THE PROPERTY AND
IN EFFECT AS OF THE DATE OF THE OCCURRENCE OF SUCH INSURED CASUALTY OR
CONDEMNATION REMAIN IN FULL FORCE AND EFFECT DURING AND AFTER THE COMPLETION OF
THE RESTORATION (HEREINAFTER DEFINED); AND (V) NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE THEN CONTINUING, THEN THE PROCEEDS OR THE AWARD, AS THE CASE MAY
BE (AFTER REIMBURSEMENT OF ANY EXPENSES INCURRED BY LENDER), SHALL BE APPLIED TO
PAY FOR OR REIMBURSE BORROWER FOR THE COST OF RESTORING, REPAIRING, REPLACING OR
REBUILDING THE PROPERTY (THE “RESTORATION”), IN THE MANNER SET FORTH HEREIN. 
BORROWER SHALL COMMENCE AND DILIGENTLY PROSECUTE SUCH RESTORATION. 
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL LENDER BE OBLIGATED TO APPLY
THE PROCEEDS OR AWARD TO REIMBURSE BORROWER FOR THE COST OF RESTORATION UNLESS,
IN ADDITION TO SATISFACTION OF THE FOREGOING CONDITIONS, BOTH (X) BORROWER SHALL
PAY (AND IF REQUIRED BY LENDER, BORROWER SHALL DEPOSIT WITH LENDER IN
ADVANCE) ALL COSTS OF SUCH RESTORATION IN EXCESS OF THE NET AMOUNT OF THE
PROCEEDS OR THE AWARD MADE AVAILABLE PURSUANT TO THE TERMS HEREOF; AND
(Y) LENDER SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT
DURING THE PERIOD OF THE RESTORATION, THE RENTS WILL BE AT LEAST EQUAL TO THE
SUM OF THE OPERATING EXPENSES AND DEBT SERVICE, AS REASONABLY DETERMINED BY
LENDER.


7.4.2                     APPLICATION TO DEBT.  EXCEPT AS PROVIDED IN SECTION
7.4.1, ANY PROCEEDS AND/OR AWARD MAY, AT THE OPTION OF LENDER IN ITS DISCRETION,
BE APPLIED TO THE PAYMENT OF (I) ACCRUED BUT UNPAID INTEREST ON THE NOTE,
(II) THE UNPAID PRINCIPAL AND (III) OTHER CHARGES DUE

73


--------------------------------------------------------------------------------



UNDER THE NOTE AND/OR ANY OF THE OTHER LOAN DOCUMENTS, OR APPLIED TO REIMBURSE
BORROWER FOR THE COST OF ANY RESTORATION, IN THE MANNER SET FORTH IN SECTION
7.4.3.  ANY SUCH PREPAYMENT OF THE LOAN SHALL BE WITHOUT ANY SPREAD MAINTENANCE
PREMIUM, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME
THE PROCEEDS ARE RECEIVED FROM THE INSURANCE COMPANY OR THE AWARD IS RECEIVED
FROM THE CONDEMNING AUTHORITY, AS THE CASE MAY BE, IN WHICH EVENT BORROWER SHALL
PAY TO LENDER AN ADDITIONAL AMOUNT EQUAL TO THE SPREAD MAINTENANCE PREMIUM, IF
ANY, THAT MAY BE REQUIRED WITH RESPECT TO THE AMOUNT OF THE PROCEEDS OR AWARD
APPLIED TO THE UNPAID PRINCIPAL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IF ANY PROCEEDS OR AWARD ARE NOT REQUIRED TO BE MADE AVAILABLE
FOR A RESTORATION AND ARE RETAINED AND APPLIED BY LENDER TOWARD THE PAYMENT OF
THE DEBT, BORROWER MAY PREPAY THE ENTIRE OUTSTANDING PRINCIPAL WITHOUT PAYMENT
OF ANY SPREAD MAINTENANCE PREMIUM PROVIDED THAT (X) SUCH PREPAYMENT IS MADE
WITHIN 90 DAYS AFTER LENDER APPLIES SUCH PROCEEDS OR AWARD TO THE DEBT AND
(Y) TOGETHER WITH SUCH PREPAYMENT, BORROWER PAY TO LENDER ALL ACCRUED AND UNPAID
INTEREST AND ALL OTHER SUMS PAYABLE UNDER THE LOAN DOCUMENTS.


7.4.3                     PROCEDURE FOR APPLICATION TO RESTORATION.  IF BORROWER
IS ENTITLED TO REIMBURSEMENT OUT OF THE PROCEEDS OR AN AWARD HELD BY LENDER,
SUCH PROCEEDS OR AWARD SHALL BE DISBURSED FROM TIME TO TIME FROM THE
CASUALTY/CONDEMNATION SUBACCOUNT UPON LENDER BEING FURNISHED WITH (I) EVIDENCE
SATISFACTORY TO LENDER OF THE ESTIMATED COST OF COMPLETION OF THE RESTORATION,
(II) A FIXED PRICE OR GUARANTEED MAXIMUM COST CONSTRUCTION CONTRACT FOR
RESTORATION SATISFACTORY TO LENDER, (III) PRIOR TO THE COMMENCEMENT OF
RESTORATION, ALL IMMEDIATELY AVAILABLE FUNDS IN ADDITION TO THE PROCEEDS OR
AWARD THAT IN LENDER’S JUDGMENT ARE REQUIRED TO COMPLETE THE PROPOSED
RESTORATION (OR SUCH ADDITIONAL FUNDS ARE IRREVOCABLY COMMITTED TO THE
SATISFACTION OF LENDER BY OR ON BEHALF OF BORROWER FOR THAT PURPOSE), (IV) SUCH
ARCHITECT’S CERTIFICATES, WAIVERS OF LIEN, CONTRACTOR’S SWORN STATEMENTS, TITLE
INSURANCE ENDORSEMENTS, BONDS, PLATS OF SURVEY, PERMITS, APPROVALS, LICENSES AND
SUCH OTHER DOCUMENTS AND ITEMS AS LENDER MAY REASONABLY REQUIRE AND APPROVE IN
LENDER’S DISCRETION, AND (V) ALL PLANS AND SPECIFICATIONS FOR SUCH RESTORATION,
SUCH PLANS AND SPECIFICATIONS TO BE APPROVED BY LENDER PRIOR TO COMMENCEMENT OF
ANY WORK.  LENDER MAY, AT BORROWER’S EXPENSE, RETAIN A CONSULTANT TO REVIEW AND
APPROVE ALL REQUESTS FOR DISBURSEMENTS, WHICH APPROVAL SHALL ALSO BE A CONDITION
PRECEDENT TO ANY DISBURSEMENT.  NO PAYMENT MADE PRIOR TO THE FINAL COMPLETION OF
THE RESTORATION SHALL EXCEED NINETY PERCENT (90%) OF THE VALUE OF THE WORK
PERFORMED FROM TIME TO TIME; FUNDS OTHER THAN THE PROCEEDS OR AWARD SHALL BE
DISBURSED PRIOR TO DISBURSEMENT OF SUCH PROCEEDS OR AWARD; AND AT ALL TIMES, THE
UNDISBURSED BALANCE OF SUCH PROCEEDS OR AWARD REMAINING IN THE HANDS OF LENDER,
TOGETHER WITH FUNDS DEPOSITED FOR THAT PURPOSE OR IRREVOCABLY COMMITTED TO THE
SATISFACTION OF LENDER BY OR ON BEHALF OF BORROWER FOR THAT PURPOSE, SHALL BE AT
LEAST SUFFICIENT IN THE REASONABLE JUDGMENT OF LENDER TO PAY FOR THE COST OF
COMPLETION OF THE RESTORATION, FREE AND CLEAR OF ALL LIENS OR CLAIMS FOR LIEN. 
PROVIDED NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS, ANY SURPLUS THAT REMAINS
OUT OF THE PROCEEDS HELD BY LENDER AFTER PAYMENT OF SUCH COSTS OF RESTORATION
SHALL BE PAID TO BORROWER.  ANY SURPLUS THAT REMAINS OUT OF THE AWARD RECEIVED
BY LENDER AFTER PAYMENT OF SUCH COSTS OF RESTORATION SHALL, IN THE DISCRETION OF
LENDER, BE RETAINED BY LENDER AND APPLIED TO PAYMENT OF THE DEBT OR RETURNED TO
BORROWER.


8.                                      DEFAULTS


8.1                               EVENTS OF DEFAULT.  AN “EVENT OF DEFAULT”
SHALL EXIST WITH RESPECT TO THE LOAN IF ANY OF THE FOLLOWING SHALL OCCUR:

74


--------------------------------------------------------------------------------


(A)                                  ANY PORTION OF THE DEBT IS NOT PAID WHEN
DUE OR ANY OTHER AMOUNT UNDER SECTION 3.10(A)(I) THROUGH (III) IS NOT PAID IN
FULL ON EACH PAYMENT DATE (PROVIDED, HOWEVER, IF ADEQUATE FUNDS ARE AVAILABLE IN
THE DEPOSIT ACCOUNT FOR SUCH PAYMENTS, THE FAILURE BY THE DEPOSIT BANK TO
ALLOCATE SUCH FUNDS INTO THE APPROPRIATE SUBACCOUNTS SHALL NOT CONSTITUTE AN
EVENT OF DEFAULT);

(B)                                 ANY OF THE TAXES ARE NOT PAID WHEN DUE
(UNLESS LENDER IS PAYING SUCH TAXES PURSUANT TO SECTION 3.3), SUBJECT TO
BORROWER’S RIGHT TO CONTEST TAXES IN ACCORDANCE WITH SECTION 5.2;

(C)                                  THE POLICIES ARE NOT KEPT IN FULL FORCE AND
EFFECT, OR ARE NOT DELIVERED TO LENDER PURSUANT TO SECTION 7.1.2(V) WITHIN 10
DAYS AFTER REQUEST;

(D)                                 A TRANSFER OTHER THAN A PERMITTED TRANSFER
OCCURS;

(E)                                  ANY REPRESENTATION OR WARRANTY MADE BY
BORROWER OR GUARANTOR OR IN ANY LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED BY
BORROWER OR GUARANTOR IN CONNECTION WITH ANY LOAN DOCUMENT, SHALL BE FALSE OR
MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE THE REPRESENTATION OR WARRANTY
WAS MADE;

(F)                                    BORROWER OR GUARANTOR SHALL (I) MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR (II) SHALL GENERALLY NOT BE PAYING
ITS DEBTS AS THEY BECOME DUE;

(G)                                 A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE
APPOINTED FOR BORROWER OR GUARANTOR; OR BORROWER OR GUARANTOR SHALL BE
ADJUDICATED A BANKRUPT OR INSOLVENT; OR ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, BORROWER OR GUARANTOR, AS THE CASE MAY BE; OR ANY PROCEEDING FOR THE
DISSOLUTION OR LIQUIDATION OF BORROWER OR GUARANTOR SHALL BE INSTITUTED;
PROVIDED HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS
INVOLUNTARY AND NOT CONSENTED TO BY BORROWER OR GUARANTOR, AS THE CASE MAY BE,
ONLY UPON THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN 60 DAYS;

(H)                                 BORROWER BREACHES ANY COVENANT CONTAINED IN
SECTIONS 5.12.1(A)-(F), 5.13, 5.15, 5.22 (OTHER THAN FAILURE TO PAY TRADE
PAYABLES WITHIN 60 DAYS IF DUE TO LACK OF AVAILABLE FUNDS), 5.25 OR 5.28;

(I)                                     EXCEPT AS EXPRESSLY PERMITTED HEREUNDER,
THE ALTERATION, IMPROVEMENT, DEMOLITION OR REMOVAL OF ALL OR ANY OF PORTION OF
THE IMPROVEMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER (IF SUCH CONSENT IS
REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT);

(J)                                     AN EVENT OF DEFAULT AS DEFINED OR
DESCRIBED ELSEWHERE IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT OCCURS;

(K)                                  A DEFAULT OCCURS UNDER ANY TERM, COVENANT
OR PROVISION SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT WHICH SPECIFICALLY
CONTAINS A NOTICE REQUIREMENT OR GRACE PERIOD AND SUCH NOTICE HAS BEEN GIVEN AND
SUCH GRACE PERIOD HAS EXPIRED;

75


--------------------------------------------------------------------------------


(L)                                     ANY OF THE ASSUMPTIONS CONTAINED IN ANY
SUBSTANTIVE NON-CONSOLIDATION OPINION, DELIVERED TO LENDER BY BORROWER’S COUNSEL
IN CONNECTION WITH THE LOAN OR OTHERWISE HEREUNDER, WERE NOT TRUE AND CORRECT AS
OF THE DATE OF SUCH OPINION OR THEREAFTER BECAME UNTRUE OR INCORRECT;

(M)                               IF KEY PRINCIPAL FAILS TO CONTROL (AS DEFINED
IN CLAUSE (II) OF THE DEFINED TERM “CONTROL” IN SECTION 1.1) THE MANAGER AND THE
DAY TO DAY MANAGEMENT AND OPERATIONS OF THE PROPERTY (UNLESS THE MANAGER IS
REPLACED WITH A SUCCESSOR MANAGER IN ACCORDANCE WITH AND SUBJECT TO SATISFACTION
OF THE TERMS AND CONDITIONS SET FORTH IN SECTION 5.12.2);

(N)                                 [INTENTIONALLY OMITTED]; OR

(O)                                 A DEFAULT SHALL BE CONTINUING UNDER ANY OF
THE OTHER TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, NOT OTHERWISE SPECIFIED IN THIS SECTION 8.1, FOR TEN DAYS AFTER NOTICE
TO BORROWER (AND GUARANTOR, IF APPLICABLE) FROM LENDER, IN THE CASE OF ANY
DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR 30 DAYS
AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER DEFAULT; PROVIDED, HOWEVER,
THAT IF SUCH NON-MONETARY DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY
BE CURED WITHIN SUCH 30-DAY PERIOD, AND BORROWER (OR GUARANTOR, IF APPLICABLE)
SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH 30-DAY PERIOD AND
THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE SAME, SUCH 30-DAY
PERIOD SHALL BE EXTENDED FOR AN ADDITIONAL PERIOD OF TIME AS IS REASONABLY
NECESSARY FOR BORROWER (OR GUARANTOR, IF APPLICABLE) IN THE EXERCISE OF DUE
DILIGENCE TO CURE SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED 60 DAYS.


8.2                               REMEDIES.


8.2.1                     ACCELERATION.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN
PARAGRAPH (F) OR (G) OF SECTION 8.1) AND AT ANY TIME AND FROM TIME TO TIME
THEREAFTER DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT, IN ADDITION TO ANY
OTHER RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO THE LOAN DOCUMENTS OR AT
LAW OR IN EQUITY, LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, THAT
LENDER DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN
AND TO THE PROPERTY; INCLUDING DECLARING THE DEBT TO BE IMMEDIATELY DUE AND
PAYABLE (INCLUDING UNPAID INTEREST), DEFAULT RATE INTEREST, LATE PAYMENT
CHARGES, SPREAD MAINTENANCE PREMIUM AND ANY OTHER AMOUNTS OWING BY BORROWER),
WITHOUT NOTICE OR DEMAND; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN PARAGRAPH
(F) OR (G) OF SECTION 8.1, THE DEBT (INCLUDING UNPAID INTEREST, DEFAULT RATE
INTEREST, LATE PAYMENT CHARGES, SPREAD MAINTENANCE PREMIUM AND ANY OTHER AMOUNTS
OWING BY BORROWER) SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE,
WITHOUT NOTICE OR DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE
OR DEMAND, ANYTHING CONTAINED IN ANY LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING.


8.2.2                     REMEDIES CUMULATIVE.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS,
POWERS, PRIVILEGES AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER
THE LOAN DOCUMENTS OR AT LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME
AND FROM TIME TO TIME, WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE DECLARED,
OR BE AUTOMATICALLY, DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE
COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS
RIGHTS AND

76


--------------------------------------------------------------------------------



REMEDIES UNDER ANY OF THE LOAN DOCUMENTS.  ANY SUCH ACTIONS TAKEN BY LENDER
SHALL BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGLY,
SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER
MAY DETERMINE IN ITS DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW, WITHOUT
IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER
PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET FORTH IN THE LOAN DOCUMENTS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER AGREES THAT IF AN
EVENT OF DEFAULT IS CONTINUING, (I) TO THE EXTENT PERMITTED BY APPLICABLE LAW,
LENDER IS NOT SUBJECT TO ANY “ONE ACTION” OR “ELECTION OF REMEDIES” LAW OR RULE,
AND (II) ALL LIENS AND OTHER RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS
REMEDIES AGAINST THE PROPERTY, THE MORTGAGE HAS BEEN FORECLOSED, THE PROPERTY
HAS BEEN SOLD AND/OR OTHERWISE REALIZED UPON IN SATISFACTION OF THE DEBT OR THE
DEBT HAS BEEN PAID IN FULL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTHING
CONTAINED IN ANY LOAN DOCUMENT SHALL BE CONSTRUED AS REQUIRING LENDER TO RESORT
TO ANY PARTICULAR PROPERTY OR ANY PORTION OF THE PROPERTY FOR THE SATISFACTION
OF ANY OF THE DEBT IN PREFERENCE OR PRIORITY TO ANY OTHER PORTION, AND LENDER
MAY SEEK SATISFACTION OUT OF THE ENTIRE PROPERTY OR ANY PART THEREOF, IN ITS
DISCRETION.


8.2.3                     SEVERANCE.  DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE AND THE
OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES AND OTHER
SECURITY DOCUMENTS IN SUCH DENOMINATIONS AND PRIORITIES OF PAYMENT AND LIENS AS
LENDER SHALL DETERMINE IN ITS DISCRETION FOR PURPOSES OF EVIDENCING AND
ENFORCING ITS RIGHTS AND REMEDIES.  BORROWER SHALL EXECUTE AND DELIVER TO LENDER
FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A SEVERANCE AGREEMENT
AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO EFFECT THE
SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER.  BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY
APPOINTS LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN
ITS NAME AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR DESIRABLE TO
EFFECT SUCH SEVERANCE, BORROWER RATIFYING ALL THAT SUCH ATTORNEY SHALL DO BY
VIRTUE THEREOF.


8.2.4                     DELAY.  NO DELAY OR OMISSION TO EXERCISE ANY REMEDY,
RIGHT OR POWER ACCRUING UPON AN EVENT OF DEFAULT, OR THE GRANTING OF ANY
INDULGENCE OR COMPROMISE BY LENDER SHALL IMPAIR ANY SUCH REMEDY, RIGHT OR POWER
HEREUNDER OR BE CONSTRUED AS A WAIVER THEREOF, BUT ANY SUCH REMEDY, RIGHT OR
POWER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE DEEMED
EXPEDIENT.  A WAIVER OF ONE DEFAULT OR EVENT OF DEFAULT SHALL NOT BE CONSTRUED
TO BE A WAIVER OF ANY SUBSEQUENT DEFAULT OR EVENT OF DEFAULT OR TO IMPAIR ANY
REMEDY, RIGHT OR POWER CONSEQUENT THEREON.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, LENDER RESERVES THE RIGHT TO SEEK A DEFICIENCY JUDGMENT OR
PRESERVE A DEFICIENCY CLAIM IN CONNECTION WITH THE FORECLOSURE OF THE MORTGAGE
TO THE EXTENT NECESSARY TO FORECLOSE ON ALL OR ANY PORTION OF THE PROPERTY, THE
RENTS, THE CASH MANAGEMENT ACCOUNTS OR ANY OTHER COLLATERAL.


8.2.5                     LENDER’S RIGHT TO PERFORM.  IF BORROWER FAILS TO
PERFORM ANY COVENANT OR OBLIGATION CONTAINED HEREIN AND SUCH FAILURE SHALL
CONTINUE FOR A PERIOD OF FIVE BUSINESS DAYS AFTER BORROWER’S RECEIPT OF WRITTEN
NOTICE THEREOF FROM LENDER, WITHOUT IN ANY WAY LIMITING LENDER’S RIGHT TO
EXERCISE ANY OF ITS RIGHTS, POWERS OR REMEDIES AS PROVIDED HEREUNDER, OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS, LENDER MAY, BUT SHALL HAVE NO OBLIGATION TO,
PERFORM, OR CAUSE PERFORMANCE OF, SUCH COVENANT OR OBLIGATION, AND ALL COSTS,
EXPENSES, LIABILITIES, PENALTIES AND FINES OF LENDER INCURRED OR PAID IN
CONNECTION THEREWITH SHALL BE PAYABLE BY BORROWER TO LENDER UPON DEMAND AND IF
NOT PAID SHALL BE ADDED TO THE DEBT (AND TO THE EXTENT PERMITTED UNDER

77


--------------------------------------------------------------------------------



APPLICABLE LAWS, SECURED BY THE MORTGAGE AND OTHER LOAN DOCUMENTS) AND SHALL
BEAR INTEREST THEREAFTER AT THE DEFAULT RATE.  NOTWITHSTANDING THE FOREGOING,
LENDER SHALL HAVE NO OBLIGATION TO SEND NOTICE TO BORROWER OF ANY SUCH FAILURE. 
ADDITIONALLY, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, TO MAKE ANY PROTECTIVE ADVANCE (HEREINAFTER
DEFINED) (PROVIDED, HOWEVER, THAT LENDER WILL ONLY MAKE SUCH PROTECTIVE ADVANCE
FROM ITS OWN FUNDS IF THERE ARE INSUFFICIENT FUNDS IN THE CASH MANAGEMENT
ACCOUNTS), AND THE SAME SHALL BE ADDED TO THE DEBT (AND TO THE EXTENT PERMITTED
UNDER APPLICABLE LAWS, SECURED BY THE MORTGAGE AND OTHER LOAN DOCUMENTS) AND
SHALL BEAR INTEREST THEREAFTER AT THE DEFAULT RATE.  AS USED HEREIN, “PROTECTIVE
ADVANCE” MEANS ALL SUMS ADVANCED FOR THE PURPOSE OF PAYMENT OF REAL ESTATE TAXES
(INCLUDING SPECIAL PAYMENTS IN LIEU OF REAL ESTATE TAXES), MAINTENANCE COSTS,
INSURANCE PREMIUMS, OPERATING EXPENSES, TRADE PAYABLES OR OTHER ITEMS WITH
RESPECT TO THE PROPERTY (INCLUDING CAPITAL ITEMS) REASONABLY NECESSARY TO
PROTECT THE PROPERTY OR ANY OTHER SECURITY GIVEN FOR THE LOAN OR TO PRESERVE ANY
OF LENDER’S RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS.


9.                                      SPECIAL PROVISIONS


9.1                               SALE OF NOTES AND SECURITIZATION. 

Lender may, at any time, sell, transfer or assign the Note, this Agreement, the
Mortgage and the other Loan Documents or any portion thereof, and any or all
servicing rights with respect thereto, or grant participations therein or issue
mortgage pass-through certificates or other securities (the “Securities”)
evidencing a beneficial interest in a rated or unrated public offering or
private placement (a “Securitization”).  At the request of the holder of the
Note and, to the extent not already required to be provided by Borrower under
this Agreement, Borrower shall satisfy the market standards to which the holder
of the Note customarily adheres or which may be reasonably required in the
marketplace or by the Rating Agencies in connection with a Securitization or the
sale of the Note or the participations or Securities, including, without
limitation, to:

(A)                                  (I) PROVIDE SUCH FINANCIAL AND OTHER
INFORMATION WITH RESPECT TO THE PROPERTY, BORROWER, GUARANTOR AND THE MANAGER,
(II) PROVIDE BUDGETS RELATING TO THE PROPERTY AND (III) PERFORM OR PERMIT OR
CAUSE TO BE PERFORMED OR PERMITTED SUCH SITE INSPECTION, APPRAISALS, MARKET
STUDIES, ENVIRONMENTAL REVIEWS AND REPORTS (PHASE I’S AND, IF APPROPRIATE, PHASE
II’S), ENGINEERING REPORTS AND OTHER DUE DILIGENCE INVESTIGATIONS OF THE
PROPERTY, AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF THE NOTE OR THE RATING
AGENCIES OR AS MAY BE NECESSARY OR APPROPRIATE IN CONNECTION WITH THE
SECURITIZATION (THE “PROVIDED INFORMATION”), TOGETHER, IF CUSTOMARY, WITH
APPROPRIATE VERIFICATION AND/OR CONSENTS OF THE PROVIDED INFORMATION THROUGH
LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF INDEPENDENT ATTORNEYS ACCEPTABLE
TO LENDER AND THE RATING AGENCIES;

(B)                                 IF REQUIRED BY THE RATING AGENCIES, DELIVER
(I) A REVISED INSOLVENCY OPINION, (II) REVISED OPINIONS OF COUNSEL AS TO DUE
EXECUTION AND ENFORCEABILITY WITH RESPECT TO BORROWER, GUARANTOR AND THEIR
RESPECTIVE AFFILIATES AND THE LOAN DOCUMENTS, AND (III) REVISED ORGANIZATIONAL
DOCUMENTS FOR BORROWER, GUARANTOR AND THEIR RESPECTIVE AFFILIATES (INCLUDING,
WITHOUT LIMITATION, SUCH REVISIONS AS ARE NECESSARY TO COMPLY WITH THE
PROVISIONS OF SECTION 5.13

78


--------------------------------------------------------------------------------


HEREOF), WHICH COUNSEL, OPINIONS AND ORGANIZATIONAL DOCUMENTS SHALL BE
SATISFACTORY TO LENDER AND THE RATING AGENCIES;

(C)                                  IF REQUIRED BY THE RATING AGENCIES, USE
COMMERCIALLY REASONABLE EFFORTS TO DELIVER SUCH ADDITIONAL TENANT ESTOPPEL
LETTERS, SUBORDINATION AGREEMENTS OR OTHER AGREEMENTS FROM PARTIES TO AGREEMENTS
THAT AFFECT THE PROPERTY, WHICH ESTOPPEL LETTERS, SUBORDINATION AGREEMENTS OR
OTHER AGREEMENTS SHALL BE SATISFACTORY TO LENDER AND THE RATING AGENCIES.

(D)                                 EXECUTE SUCH AMENDMENTS TO THE LOAN
DOCUMENTS AND ORGANIZATIONAL DOCUMENTS AS MAY BE REQUESTED BY THE HOLDER OF THE
NOTE OR THE RATING AGENCIES OR OTHERWISE TO EFFECT THE SECURITIZATION; PROVIDED,
HOWEVER, THAT BORROWER SHALL NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN
DOCUMENT IF SUCH MODIFICATION OR AMENDMENT WOULD (EXCEPT FOR MODIFICATIONS AND
AMENDMENTS REQUIRED TO BE MADE PURSUANT TO SECTION (E) AND (F) BELOW), (I)
CHANGE THE INTEREST RATE, THE STATED MATURITY OR THE AMORTIZATION OF PRINCIPAL
SET FORTH IN THE NOTE, OR (II) MODIFY OR AMEND ANY OTHER MATERIAL ECONOMIC TERM
OF THE LOAN.

(E)                                  IF LENDER ELECTS, IN ITS SOLE DISCRETION,
PRIOR TO OR UPON A SECURITIZATION, TO SPLIT THE LOAN INTO TWO OR MORE PARTS, OR
THE NOTE INTO MULTIPLE COMPONENT NOTES OR TRANCHES WHICH MAY HAVE DIFFERENT
INTEREST RATES, AMORTIZATION PAYMENTS, PRINCIPAL AMOUNTS (INCLUDING, WITHOUT
LIMITATION, THE AMOUNTS AND OBLIGATIONS TO MAKE ADDITIONAL ADVANCES THEREUNDER),
PAYMENT PRIORITIES AND MATURITIES, BORROWER AGREES TO COOPERATE WITH LENDER IN
CONNECTION WITH THE FOREGOING AND TO EXECUTE THE REQUIRED MODIFICATIONS AND
AMENDMENTS TO THE NOTE, THIS AGREEMENT AND THE LOAN DOCUMENTS AND TO PROVIDE
OPINIONS NECESSARY TO EFFECTUATE THE SAME.  SUCH NOTES OR COMPONENTS MAY BE
ASSIGNED DIFFERENT INTEREST RATES, SO LONG AS THE WEIGHTED AVERAGE OF THE
INTEREST RATE SPREADS FOR SUCH NOTES OR COMPONENTS AFTER SUCH MODIFICATION SHALL
NOT EXCEED THE WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS FOR SUCH NOTES OR
COMPONENTS IMMEDIATELY PRIOR TO SUCH MODIFICATION (WITHOUT GIVING EFFECT TO ANY
DEVIATION ATTRIBUTABLE TO THE IMPOSITION OF ANY RATE OF INTEREST AT THE DEFAULT
RATE, DEFAULT PREPAYMENTS PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY
PREPAYMENTS PURSUANT TO SECTION 2.3.2 HEREOF), IT BEING UNDERSTOOD AND AGREED
THAT SUCH WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS AFTER SUCH MODIFICATION
SHALL NOT EXCEED LIBOR PLUS 1.75% (WITHOUT GIVING EFFECT TO ANY DEVIATION
ATTRIBUTABLE TO THE IMPOSITION OF ANY RATE OF INTEREST AT THE DEFAULT RATE,
DEFAULT PREPAYMENTS PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY PREPAYMENTS
PURSUANT TO SECTION 2.3.2 HEREOF);

(F)                                    EXECUTE MODIFICATIONS TO THE LOAN
DOCUMENTS CHANGING THE INTEREST RATE AND/OR THE AMORTIZATION PAYMENTS FOR THE
LOAN AND THE MEZZANINE LOAN (INCLUDING, WITHOUT LIMITATION, THE AMOUNTS AND
OBLIGATIONS TO MAKE ADDITIONAL ADVANCES THEREUNDER), PROVIDED THAT THE WEIGHTED
AVERAGE OF THE INTEREST RATE SPREADS FOR THE LOAN AND THE MEZZANINE LOAN AFTER
SUCH MODIFICATION SHALL NOT EXCEED THE WEIGHTED AVERAGE OF THE INTEREST RATE
SPREADS FOR THE LOAN AND THE MEZZANINE LOAN IMMEDIATELY PRIOR TO SUCH
MODIFICATION (WITHOUT GIVING EFFECT TO ANY DEVIATION ATTRIBUTABLE TO THE
IMPOSITION OF ANY RATE OF INTEREST AT THE DEFAULT RATE, DEFAULT PREPAYMENTS
PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY PREPAYMENTS PURSUANT TO SECTION
2.3.2 HEREOF), IT BEING UNDERSTOOD AND AGREED THAT SUCH WEIGHTED AVERAGE OF THE
INTEREST RATE SPREADS AFTER SUCH MODIFICATION SHALL NOT EXCEED LIBOR PLUS 1.75%
(WITHOUT GIVING EFFECT TO ANY DEVIATION ATTRIBUTABLE TO THE IMPOSITION OF ANY
RATE OF INTEREST AT THE DEFAULT RATE, DEFAULT PREPAYMENTS PURSUANT TO SECTION
2.3.1 HEREOF OR MANDATORY PREPAYMENTS PURSUANT TO SECTION 2.3.2

79


--------------------------------------------------------------------------------


HEREOF).  BORROWER SHALL ALSO PROVIDE OPINIONS AND TITLE INSURANCE REASONABLY
NECESSARY TO EFFECTUATE THE SAME;

(G)                                 MAKE SUCH REPRESENTATIONS AND WARRANTIES AS
OF THE CLOSING DATE OF THE SECURITIZATION WITH RESPECT TO THE PROPERTY,
BORROWER, AND THE LOAN DOCUMENTS AS ARE CUSTOMARILY PROVIDED IN SECURITIZATION
TRANSACTIONS AND AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF THE NOTE OR THE
RATING AGENCIES AND CONSISTENT WITH THE FACTS COVERED BY SUCH REPRESENTATIONS
AND WARRANTIES AS THEY EXIST ON THE DATE THEREOF, INCLUDING THE REPRESENTATIONS
AND WARRANTIES MADE IN THE LOAN DOCUMENTS; AND

(H)                                 SUPPLY TO LENDER SUCH DOCUMENTATION,
FINANCIAL STATEMENTS AND REPORTS IN FORM AND SUBSTANCE REQUIRED FOR LENDER TO
COMPLY WITH REGULATION S-X AND/OR AB OF THE FEDERAL SECURITIES LAW, IF
APPLICABLE, IN ACCORDANCE WITH SECTION 6.3.6 HEREOF.

All reasonable third party costs and expenses incurred by Lender or Borrower in
connection with Borrower’s complying with requests made under this Section 9.1
(other than legal fees and disbursements of Borrower’s counsel) shall be paid by
Lender but Borrower shall pay all legal fees and disbursements of Borrower’s
counsel.  The foregoing shall not limit Borrower’s obligation under Section 9.2
hereof.


9.2                               SECURITIZATION INDEMNIFICATION.

(A)                                  BORROWER UNDERSTANDS THAT CERTAIN OF THE
PROVIDED INFORMATION MAY BE INCLUDED IN DISCLOSURE DOCUMENTS IN CONNECTION WITH
THE SECURITIZATION, INCLUDING, WITHOUT LIMITATION, A PROSPECTUS SUPPLEMENT,
PRIVATE PLACEMENT MEMORANDUM, OFFERING CIRCULAR OR OTHER OFFERING DOCUMENT (EACH
A “DISCLOSURE DOCUMENT”) AND MAY ALSO BE INCLUDED IN FILINGS (AN “EXCHANGE ACT
FILING”) WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES AND EXCHANGE
ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR PROVIDED OR MADE AVAILABLE TO
INVESTORS OR PROSPECTIVE INVESTORS IN THE SECURITIES, THE RATING AGENCIES, AND
SERVICE PROVIDERS RELATING TO THE SECURITIZATION.  IN THE EVENT THAT THE
DISCLOSURE DOCUMENT IS REQUIRED TO BE REVISED PRIOR TO THE SALE OF ALL
SECURITIES, BORROWER WILL COOPERATE WITH THE HOLDER OF THE NOTE IN UPDATING THE
DISCLOSURE DOCUMENT BY PROVIDING ALL CURRENT INFORMATION NECESSARY TO KEEP THE
DISCLOSURE DOCUMENT ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.

(B)                                 BORROWER AGREES TO PROVIDE IN CONNECTION
WITH EACH OF (I) A PRELIMINARY AND A FINAL PRIVATE PLACEMENT MEMORANDUM OR (II)
A PRELIMINARY AND FINAL PROSPECTUS OR PROSPECTUS SUPPLEMENT, AS APPLICABLE, OR
(III) COLLATERAL AND STRUCTURED TERM SHEETS OR SIMILAR MATERIALS, AN
INDEMNIFICATION CERTIFICATE (A) CERTIFYING THAT BORROWER HAS CAREFULLY EXAMINED
SUCH MEMORANDUM OR PROSPECTUS OR TERM SHEETS, AS APPLICABLE, SOLELY WITH RESPECT
TO THE FACTUAL CONTENTS THEREOF RELATED TO THE LOAN, THE MEZZANINE LOAN,
BORROWER, MEZZANINE BORROWER, GUARANTOR, MANAGER, THE PROPERTY, THE COLLATERAL
FOR THE MEZZANINE LOAN AND THE PROVIDED INFORMATION, INCLUDING, WITHOUT
LIMITATION, THE SECTIONS ENTITLED “SPECIAL CONSIDERATIONS,” “DESCRIPTION OF THE
MORTGAGES,” “DESCRIPTION OF THE MORTGAGE LOANS AND MORTGAGED PROPERTY,” “THE
MANAGER,” “THE BORROWER” AND “CERTAIN LEGAL ASPECTS OF THE MORTGAGE LOAN,” AND
SUCH SECTIONS (AND ANY OTHER SECTIONS REASONABLY REQUESTED) DO NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS MADE, IN

80


--------------------------------------------------------------------------------


THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, (B)
INDEMNIFYING LENDER (AND FOR PURPOSES OF THIS SECTION 9.2, LENDER HEREUNDER
SHALL INCLUDE ITS OFFICERS AND DIRECTORS), THE AFFILIATE OF LENDER (“CITIGROUP”)
THAT HAS FILED THE REGISTRATION STATEMENT RELATING TO THE SECURITIZATION (THE
“REGISTRATION STATEMENT”), EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO HAVE
SIGNED THE REGISTRATION STATEMENT AND EACH PERSON WHO CONTROLS THE AFFILIATE
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT (COLLECTIVELY, THE “CITIGROUP GROUP”), AND CITIGROUP, EACH OF ITS
DIRECTORS AND EACH PERSON WHO CONTROLS CITIGROUP WITHIN THE MEANING OF SECTION
15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT (COLLECTIVELY, THE
“UNDERWRITER GROUP”) FOR ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES
(COLLECTIVELY, THE “LIABILITIES”) TO WHICH LENDER, THE CITIGROUP GROUP OR THE
UNDERWRITER GROUP MAY BECOME SUBJECT INSOFAR AS THE LIABILITIES ARISE OUT OF OR
ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL
FACT CONTAINED IN SUCH SECTIONS DESCRIBED IN CLAUSE (A) ABOVE (BUT SOLELY WITH
RESPECT TO THE FACTUAL CONTENTS THEREOF RELATING TO THE LOAN, THE MEZZANINE
LOAN, BORROWER, MEZZANINE BORROWER, GUARANTOR, MANAGER, THE PROPERTY, THE
COLLATERAL FOR THE MEZZANINE LOAN AND THE PROVIDED INFORMATION), OR ARISE OUT OF
OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL
FACT REQUIRED TO BE STATED IN SUCH SECTIONS (AS THEY RELATE TO SUCH MATTERS) OR
NECESSARY IN ORDER TO MAKE THE STATEMENTS IN SUCH SECTIONS OR IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING AND (C) AGREEING TO
REIMBURSE LENDER, THE CITIGROUP GROUP AND THE UNDERWRITER GROUP FOR ANY LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY LENDER THE CITIGROUP GROUP AND THE
UNDERWRITER GROUP IN CONNECTION WITH INVESTIGATING OR DEFENDING THE LIABILITIES;
PROVIDED, HOWEVER, THAT BORROWER WILL BE LIABLE IN ANY SUCH CASE UNDER CLAUSES
(B) OR (C) ABOVE ONLY TO THE EXTENT THAT ANY SUCH LIABILITY ARISES OUT OF OR IS
BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION MADE THEREIN IN RELIANCE UPON
AND IN CONFORMITY WITH INFORMATION FURNISHED TO LENDER BY OR ON BEHALF OF
BORROWER IN CONNECTION WITH THE PREPARATION OF THE MEMORANDUM OR PROSPECTUS OR
IN CONNECTION WITH THE UNDERWRITING OF THE DEBT, INCLUDING, WITHOUT LIMITATION,
FINANCIAL STATEMENTS OF BORROWER, OPERATING STATEMENTS, RENT ROLLS,
ENVIRONMENTAL SITE ASSESSMENT REPORTS AND PROPERTY CONDITION REPORTS WITH
RESPECT TO THE PROPERTY.  THIS INDEMNIFICATION WILL BE IN ADDITION TO ANY
LIABILITY WHICH BORROWER MAY OTHERWISE HAVE.  MOREOVER, THE INDEMNIFICATION
PROVIDED FOR IN CLAUSES (B) AND (C) ABOVE SHALL BE EFFECTIVE WHETHER OR NOT AN
INDEMNIFICATION CERTIFICATE DESCRIBED IN (A) ABOVE IS PROVIDED AND SHALL BE
APPLICABLE BASED ON INFORMATION PREVIOUSLY PROVIDED BY BORROWER OR ITS
AFFILIATES IF BORROWER DOES NOT PROVIDE THE INDEMNIFICATION CERTIFICATE.

(C)                                  IN CONNECTION WITH FILINGS UNDER THE
EXCHANGE ACT, BORROWER AGREES TO INDEMNIFY (I) LENDER, THE CITIGROUP GROUP AND
THE UNDERWRITER GROUP FOR LIABILITIES TO WHICH LENDER, THE CITIGROUP GROUP OR
THE UNDERWRITER GROUP MAY BECOME SUBJECT INSOFAR AS THE LIABILITIES ARISE OUT OF
OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE IN THE PROVIDED
INFORMATION A MATERIAL FACT REQUIRED TO BE STATED IN THE PROVIDED INFORMATION IN
ORDER TO MAKE THE STATEMENTS IN THE PROVIDED INFORMATION, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING AND (II) REIMBURSE
LENDER, THE CITIGROUP GROUP OR THE UNDERWRITER GROUP FOR ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY LENDER, THE CITIGROUP GROUP OR THE UNDERWRITER
GROUP IN CONNECTION WITH DEFENDING OR INVESTIGATING THE LIABILITIES.

(D)                                 PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PARTY UNDER THIS SECTION 9.2 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH
INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT

81


--------------------------------------------------------------------------------


THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER THIS SECTION 9.2,
NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT THEREOF, BUT THE
OMISSION TO SO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE THE INDEMNIFYING
PARTY FROM ANY LIABILITY WHICH THE INDEMNIFYING PARTY MAY HAVE TO ANY
INDEMNIFIED PARTY HEREUNDER EXCEPT TO THE EXTENT THAT FAILURE TO NOTIFY CAUSES
PREJUDICE TO THE INDEMNIFYING PARTY.  IN THE EVENT THAT ANY ACTION IS BROUGHT
AGAINST ANY INDEMNIFIED PARTY, AND IT NOTIFIES THE INDEMNIFYING PARTY OF THE
COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE ENTITLED, JOINTLY WITH ANY
OTHER INDEMNIFYING PARTY, TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT (OR
THEY) MAY ELECT BY WRITTEN NOTICE DELIVERED TO THE INDEMNIFIED PARTY PROMPTLY
AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH INDEMNIFIED PARTY, TO ASSUME THE
DEFENSE THEREOF WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PARTY.  AFTER
NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION
9.2 THE INDEMNIFYING PARTY SHALL NOT BE RESPONSIBLE FOR ANY LEGAL OR OTHER
EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE
DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER,
IF THE DEFENDANTS IN ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED
THAT THERE ARE ANY LEGAL DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED
PARTIES THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE
INDEMNIFYING PARTY, THE INDEMNIFIED PARTY OR PARTIES SHALL HAVE THE RIGHT TO
SELECT SEPARATE COUNSEL TO ASSERT SUCH LEGAL DEFENSES AND TO OTHERWISE
PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF SUCH INDEMNIFIED PARTY TO
PARTIES.  THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR THE EXPENSES OF MORE
THAN ONE SUCH SEPARATE COUNSEL UNLESS AN INDEMNIFIED PARTY SHALL HAVE REASONABLY
CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO ANOTHER INDEMNIFIED PARTY.

(E)                                  IN ORDER TO PROVIDE FOR JUST AND EQUITABLE
CONTRIBUTION IN CIRCUMSTANCES IN WHICH THE INDEMNIFICATIONS PROVIDED FOR IN
SECTION 9.2(B) OR (C) IS OR ARE FOR ANY REASON HELD TO BE UNENFORCEABLE BY AN
INDEMNIFIED PARTY IN RESPECT OF ANY LIABILITIES (OR ACTION IN RESPECT THEREOF)
REFERRED TO THEREIN WHICH WOULD OTHERWISE BE INDEMNIFIABLE UNDER SECTION 9.2(B)
OR (C), THE INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
THE INDEMNIFIED PARTY AS A RESULT OF SUCH LIABILITIES (OR ACTION IN RESPECT
THEREOF); PROVIDED, HOWEVER, THAT NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.  IN DETERMINING THE AMOUNT OF CONTRIBUTION TO
WHICH THE RESPECTIVE PARTIES ARE ENTITLED, THE FOLLOWING FACTORS SHALL BE
CONSIDERED: (I) CITIGROUP’S AND BORROWER’S RELATIVE KNOWLEDGE AND ACCESS TO
INFORMATION CONCERNING THE MATTER WITH RESPECT TO WHICH CLAIM WAS ASSERTED; (II)
THE OPPORTUNITY TO CORRECT AND PREVENT ANY STATEMENT OR OMISSION; AND (III) ANY
OTHER EQUITABLE CONSIDERATIONS APPROPRIATE IN THE CIRCUMSTANCES.  LENDER AND
BORROWER HEREBY AGREE THAT IT WOULD NOT BE EQUITABLE IF THE AMOUNT OF SUCH
CONTRIBUTION WERE DETERMINED SOLELY BY PRO RATA OR PER CAPITA ALLOCATION.

(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 9.2, NOTHING CONTAINED IN THIS SECTION 9.2 SHALL
IMPOSE LIABILITY UPON BORROWER FOR ANY LOSSES, CLAIMS, DAMAGES OR LIABILITY
ARISING OUT OF OR BASED UPON AN UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED
IN ANY STATEMENT, REPORT OR DOCUMENT PROVIDED TO LENDER ON BEHALF OF BORROWER BY
A PARTY WHO IS NOT AN AFFILIATE OF BORROWER (A “THIRD PARTY REPORT”), UNLESS
BORROWER HAD ACTUAL KNOWLEDGE AT THE TIME BORROWER PROVIDED SUCH STATEMENT,
REPORT OR DOCUMENT TO LENDER THAT SUCH THIRD PARTY REPORT CONTAINS SUCH UNTRUE
STATEMENT.

82


--------------------------------------------------------------------------------


(G)                                 THE LIABILITIES AND OBLIGATIONS OF BOTH
BORROWER AND LENDER UNDER THIS SECTION 9.2 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE SATISFACTION AND DISCHARGE OF THE DEBT.


9.3                               REALLOCATION OF LOAN AMOUNTS.

(A)                                  LENDER, WITHOUT IN ANY WAY LIMITING ITS
OTHER RIGHTS HEREUNDER, IN ITS SOLE AND ABSOLUTE DISCRETION, SHALL HAVE THE
RIGHT, AT ANY TIME PRIOR TO A SECURITIZATION, TO REALLOCATE THE AMOUNT OF THE
LOAN AND THE MEZZANINE LOAN (INCLUDING, WITHOUT LIMITATION, THE AMOUNTS AND
OBLIGATIONS TO MAKE ADDITIONAL ADVANCES THEREUNDER) AND/OR ADJUST THE INTEREST
RATE RATES THEREON PROVIDED THAT (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE LOAN
AND THE MEZZANINE LOAN IMMEDIATELY FOLLOWING SUCH REALLOCATION SHALL EQUAL THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AND THE MEZZANINE LOAN IMMEDIATELY
PRIOR TO SUCH REALLOCATION, AND (II) THE WEIGHTED AVERAGE OF THE INTEREST RATE
SPREADS FOR THE LOAN AND THE MEZZANINE LOAN AFTER SUCH REALLOCATION SHALL NOT
EXCEED THE WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS FOR THE LOAN AND THE
MEZZANINE LOAN IMMEDIATELY PRIOR TO SUCH REALLOCATION (WITHOUT GIVING EFFECT TO
ANY DEVIATION ATTRIBUTABLE TO THE IMPOSITION OF ANY RATE OF INTEREST AT THE
DEFAULT RATE, DEFAULT PREPAYMENTS PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY
PREPAYMENTS PURSUANT TO SECTION 2.3.2 HEREOF), IT BEING UNDERSTOOD AND AGREED
THAT SUCH WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS AFTER SUCH REALLOCATION
SHALL NOT EXCEED LIBOR PLUS 1.75% (WITHOUT GIVING EFFECT TO ANY DEVIATION
ATTRIBUTABLE TO THE IMPOSITION OF ANY RATE OF INTEREST AT THE DEFAULT RATE,
DEFAULT PREPAYMENTS PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY PREPAYMENTS
PURSUANT TO SECTION 2.3.2 HEREOF).  BORROWER SHALL COOPERATE WITH ALL REASONABLE
REQUESTS OF LENDER IN ORDER TO REALLOCATE THE AMOUNT OF THE LOAN AND THE
MEZZANINE LOAN AND SHALL EXECUTE AND DELIVER SUCH DOCUMENTS AS SHALL REASONABLY
BE REQUIRED BY LENDER IN CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION,
AMENDMENTS TO THE LOAN DOCUMENTS AND THE MEZZANINE LOAN DOCUMENTS, AND
ENDORSEMENTS TO THE TITLE INSURANCE POLICY AND THE UCC TITLE INSURANCE POLICY,
ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER.

(B)                                 ALL REASONABLE THIRD PARTY COSTS AND
EXPENSES INCURRED BY LENDER OR BORROWER IN CONNECTION WITH BORROWER’S COMPLYING
WITH REQUESTS MADE UNDER THIS SECTION 9.3 (OTHER THAN LEGAL FEES AND
DISBURSEMENTS OF BORROWER’S COUNSEL) SHALL BE PAID BY LENDER BUT BORROWER SHALL
PAY ALL LEGAL FEES AND DISBURSEMENTS OF BORROWER’S COUNSEL.  THE FOREGOING SHALL
NOT LIMIT BORROWER’S OBLIGATION UNDER SECTION 9.2 HEREOF.


9.4                               INTERCREDITOR AGREEMENT.  LENDER AND MEZZANINE
LENDER ARE OR WILL BE PARTIES TO A CERTAIN INTERCREDITOR AGREEMENT (THE
“INTERCREDITOR AGREEMENT”) MEMORIALIZING THEIR RELATIVE RIGHTS AND OBLIGATIONS
WITH RESPECT TO THE LOAN, THE MEZZANINE LOAN, BORROWER, MEZZANINE BORROWER, THE
COLLATERAL AND THE PROPERTY.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT (I)
SUCH INTERCREDITOR AGREEMENT IS INTENDED SOLELY FOR THE BENEFIT OF LENDER AND
MEZZANINE LENDER AND (II) BORROWER AND MEZZANINE BORROWER ARE NOT INTENDED
THIRD-PARTY BENEFICIARIES OF ANY OF THE PROVISIONS THEREIN AND SHALL NOT BE
ENTITLED TO RELY ON ANY OF THE PROVISIONS CONTAINED THEREIN.  LENDER AND
MEZZANINE LENDER SHALL HAVE NO OBLIGATION TO DISCLOSE TO BORROWER THE CONTENTS
OF THE INTERCREDITOR AGREEMENT.  BORROWER’S OBLIGATIONS HEREUNDER ARE
INDEPENDENT OF SUCH INTERCREDITOR AGREEMENT AND REMAIN UNMODIFIED BY THE TERMS
AND PROVISIONS THEREOF.

83


--------------------------------------------------------------------------------



10.                               MISCELLANEOUS


10.1        EXCULPATION.  (A)  SUBJECT TO THE QUALIFICATIONS BELOW, LENDER SHALL
NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER TO PERFORM AND OBSERVE THE
OBLIGATIONS CONTAINED IN THE LOAN DOCUMENTS BY ANY ACTION OR PROCEEDING WHEREIN
A MONEY JUDGMENT SHALL BE SOUGHT AGAINST BORROWER, EXCEPT THAT LENDER MAY BRING
A FORECLOSURE ACTION, AN ACTION FOR SPECIFIC PERFORMANCE OR ANY OTHER
APPROPRIATE ACTION OR PROCEEDING TO ENABLE LENDER TO ENFORCE AND REALIZE UPON
ITS INTEREST AND RIGHTS UNDER THE LOAN DOCUMENTS, OR IN THE PROPERTY, THE RENTS
OR ANY OTHER COLLATERAL GIVEN TO LENDER PURSUANT TO THE LOAN DOCUMENTS;
PROVIDED, HOWEVER, THAT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, ANY JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE ENFORCEABLE AGAINST BORROWER ONLY TO THE
EXTENT OF BORROWER’S INTEREST IN THE PROPERTY, IN THE RENTS AND IN ANY OTHER
COLLATERAL GIVEN TO LENDER, AND LENDER SHALL NOT SUE FOR, SEEK OR DEMAND ANY
DEFICIENCY JUDGMENT AGAINST BORROWER IN ANY SUCH ACTION OR PROCEEDING UNDER OR
BY REASON OF OR UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT.  THE PROVISIONS
OF THIS SECTION SHALL NOT, HOWEVER, (I) CONSTITUTE A WAIVER, RELEASE OR
IMPAIRMENT OF ANY OBLIGATION EVIDENCED OR SECURED BY ANY LOAN DOCUMENT;
(II) IMPAIR THE RIGHT OF LENDER TO NAME BORROWER AS A PARTY DEFENDANT IN ANY
ACTION OR SUIT FOR FORECLOSURE AND SALE UNDER THE MORTGAGE; (III) AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OF THE LOAN DOCUMENTS OR ANY GUARANTY MADE IN
CONNECTION WITH THE LOAN OR ANY OF THE RIGHTS AND REMEDIES OF LENDER THEREUNDER;
(IV) IMPAIR THE RIGHT OF LENDER TO OBTAIN THE APPOINTMENT OF A RECEIVER;
(V) IMPAIR THE ENFORCEMENT OF THE ASSIGNMENT OF LEASES; (VI) CONSTITUTE A
PROHIBITION AGAINST LENDER TO COMMENCE ANY OTHER APPROPRIATE ACTION OR
PROCEEDING IN ORDER FOR LENDER TO FULLY REALIZE THE SECURITY GRANTED BY THE
MORTGAGE OR TO EXERCISE ITS REMEDIES AGAINST THE PROPERTY; OR (VII) CONSTITUTE A
WAIVER OF THE RIGHT OF LENDER TO ENFORCE THE LIABILITY AND OBLIGATION OF
BORROWER, BY MONEY JUDGMENT OR OTHERWISE, TO THE EXTENT OF ANY LOSS, DAMAGE,
COST, EXPENSE, LIABILITY, CLAIM OR OTHER OBLIGATION INCURRED BY LENDER
(INCLUDING ATTORNEYS’ FEES AND COSTS REASONABLY INCURRED) (COLLECTIVELY,
“LENDER’S LOSSES”) ARISING OUT OF OR IN CONNECTION WITH ANY OF THE FOLLOWING
(ALL SUCH LIABILITY AND OBLIGATION OF BORROWER FOR ANY OR ALL OF THE FOLLOWING
BEING REFERRED TO HEREIN AS “BORROWER’S RECOURSE LIABILITIES”): (A) FRAUD OR
INTENTIONAL MISREPRESENTATION BY BORROWER, OR GUARANTOR IN CONNECTION WITH
OBTAINING THE LOAN; (B) PHYSICAL WASTE OF THE PROPERTY OR ANY PORTION THEREOF
(OTHER THAN ACTS COMMITTED BY A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER), OR
AFTER AN EVENT OF DEFAULT THE REMOVAL OR DISPOSAL OF ANY PORTION OF THE PROPERTY
(OTHER THAN ACTS COMMITTED BY A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER);
(C) ANY PROCEEDS PAID BY REASON OF ANY INSURED CASUALTY OR ANY AWARD RECEIVED IN
CONNECTION WITH A CONDEMNATION OR OTHER SUMS OR PAYMENTS ATTRIBUTABLE TO THE
PROPERTY NOT APPLIED IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS
(OTHER THAN ACTS COMMITTED BY A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER)
(EXCEPT TO THE EXTENT THAT BORROWER DID NOT HAVE THE LEGAL RIGHT, BECAUSE OF A
BANKRUPTCY, RECEIVERSHIP OR SIMILAR JUDICIAL PROCEEDING, TO DIRECT DISBURSEMENT
OF SUCH SUMS OR PAYMENTS); (D) ALL RENTS OF THE PROPERTY RECEIVED OR COLLECTED
BY OR ON BEHALF OF BORROWER AFTER AN EVENT OF DEFAULT AND NOT APPLIED TO PAYMENT
OF PRINCIPAL AND INTEREST DUE UNDER THE NOTE, AND TO THE PAYMENT OF ACTUAL AND
REASONABLE OPERATING EXPENSES OF THE PROPERTY, AS THEY BECOME DUE OR PAYABLE
(OTHER THAN ACTS COMMITTED BY A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER)
(EXCEPT TO THE EXTENT THAT SUCH APPLICATION OF SUCH FUNDS IS PREVENTED BY
BANKRUPTCY, RECEIVERSHIP, OR SIMILAR JUDICIAL PROCEEDING IN WHICH BORROWER IS
LEGALLY PREVENTED FROM DIRECTING THE DISBURSEMENT OF SUCH SUMS);
(E) MISAPPROPRIATION (INCLUDING FAILURE TO TURN OVER TO LENDER ON DEMAND
FOLLOWING AN EVENT OF DEFAULT) OF TENANT SECURITY DEPOSITS AND RENTS COLLECTED
IN ADVANCE, OR OF FUNDS HELD BY BORROWER FOR THE BENEFIT OF ANOTHER PARTY (OTHER
THAN ACTS COMMITTED BY A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER); (F) THE
FAILURE TO PAY TAXES,

84


--------------------------------------------------------------------------------



PROVIDED THAT BORROWER SHALL NOT BE LIABLE (A) TO THE EXTENT FUNDS TO PAY SUCH
AMOUNTS ARE AVAILABLE IN THE TAX AND INSURANCE SUBACCOUNT AND LENDER FAILED TO
PAY SAME OR HAS ELECTED NOT TO PAY THE SAME PURSUANT TO SECTION 3.3 OR (B) RENTS
ARE INSUFFICIENT TO YIELD SUFFICIENT FUNDS TO PAY SUCH AMOUNTS; (G) THE BREACH
OF ANY REPRESENTATION, WARRANTY, COVENANT OR INDEMNIFICATION IN ANY LOAN
DOCUMENT CONCERNING ENVIRONMENTAL LAWS OR HAZARDOUS SUBSTANCES, INCLUDING
SECTIONS 4.21 AND 5.8, AND CLAUSES (VIII) THROUGH (XI) OF SECTION 5.30; (H) ANY
REPRESENTATION OR WARRANTY MADE BY BORROWER IN SECTION 4.1 SHALL BE FALSE OR
MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE MADE, OR THE BREACH OF THE
COVENANTS SET FORTH IN SECTION 5.13 (OTHER THAN A BREACH OF ANY OF THE COVENANTS
DESCRIBED IN CLAUSES (X) AND (XXI) (WITH RESPECT TO UNSECURED TRADE PAYABLES)
SET FORTH IN THE DEFINITION OF “SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY” ON
SCHEDULE 5, IF THE SAME OCCURS AS A RESULT OF THE ECONOMIC PERFORMANCE OF THE
PROPERTY); (I) BORROWER OR GUARANTOR OR ANY OF THEIR DIRECT OR INDIRECT
AFFILIATES TAKING ANY ACTION OR MAKING ANY OMISSION INTENDED OR REASONABLY
LIKELY TO HINDER, DELAY, IMPAIR OR PREVENT LENDER IN OR FROM ENFORCING ANY AND
ALL OF ITS RIGHTS AND REMEDIES UNDER OR PURSUANT TO THE LOAN DOCUMENTS OR AT LAW
OR IN EQUITY (UNLESS THE SAME IS BROUGHT IN GOOD FAITH AND IS DETERMINED IN
FAVOR OF BORROWER OR GUARANTOR PURSUANT TO A FINAL, NON-APPEALABLE JUDGMENT OF A
COURT OF COMPETENT JURISDICTION); (J) THE TERMINATION OF THE MANAGEMENT
AGREEMENT OR THE REMOVAL OF THE THEN-CURRENT MANAGER AS PROPERTY MANAGER
THEREUNDER WITHOUT LENDER’S CONSENT; OR (K) BORROWER’S MISAPPROPRIATION OR
FAILURE TO PAY TO THE APPROPRIATE PARTIES THE AMOUNTS DUE AND OWING TO SUCH
PARTIES FOR WHICH A DISBURSEMENT REQUEST WAS MADE PURSUANT TO SECTION 3.13 WHERE
SUCH DISBURSEMENT WAS MADE DIRECTLY TO BORROWER (PROVIDED, HOWEVER, THERE SHALL
BE NO LIABILITY WITH RESPECT TO A PARTICULAR DISBURSEMENT IN THE EVENT THAT
EVIDENCE REASONABLY SATISFACTORY TO LENDER HAS BEEN DELIVERED WHICH SHOWS THAT
SUCH DISBURSEMENT HAS BEEN APPLIED TO THE PAYMENT OF SUMS FOR WHICH SUCH
DISBURSEMENT WAS REQUESTED).

(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY
OF THE LOAN DOCUMENTS, (A) LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT
WHICH LENDER MAY HAVE UNDER SECTION 506(A), 506(B), 1111(B) OR ANY OTHER
PROVISIONS OF THE U.S. BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF
THE DEBT OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO SECURE ALL OF THE
DEBT IN ACCORDANCE WITH THE LOAN DOCUMENTS, AND (B) LENDER’S AGREEMENT NOT TO
PURSUE PERSONAL LIABILITY OF BORROWER AS SET FORTH ABOVE SHALL BECOME NULL AND
VOID AND SHALL BE OF NO FURTHER FORCE AND EFFECT, AND THE DEBT SHALL BE FULLY
RECOURSE TO THE BORROWER IN AN AMOUNT EQUAL TO THE GREATER OF (X) LENDER’S
LOSSES ARISING OUT OF OR IN CONNECTION WITH THE FOLLOWING MATTERS OR (Y) AN
AMOUNT EQUAL TO THE UNPAID BALANCE OF THE DEBT, IN THE EVENT THAT ONE OR MORE OF
THE FOLLOWING OCCURS (EACH, A “SPRINGING RECOURSE EVENT”): (I) AN EVENT OF
DEFAULT DESCRIBED IN SECTION 8.1(D) SHALL HAVE OCCURRED, (II) THE OCCURRENCE OF
ANY CONDITION OR EVENT DESCRIBED IN EITHER SECTION 8.1(F)(I) (WITH RESPECT TO
BORROWER ONLY) OR SECTION 8.1(G) (WITH RESPECT TO BORROWER ONLY) (EACH, AN
“INSOLVENCY ACTION”) AND, WITH RESPECT TO SUCH INSOLVENCY ACTION DESCRIBED IN
SECTION 8.1(G), EITHER BORROWER, GUARANTOR OR ANY PERSON OWNING AN INTEREST
(DIRECTLY OR INDIRECTLY) IN BORROWER OR GUARANTOR CONSENTS TO, AIDS, SOLICITS,
SUPPORTS, OR OTHERWISE COOPERATES OR COLLUDES TO CAUSE SUCH INSOLVENCY ACTION OR
FAILS TO CONTEST SUCH INSOLVENCY ACTION, EXCEPT IN THE EVENT THAT ANY SUCH PARTY
HAS A FIDUCIARY OR LEGAL DUTY TO TAKE SUCH ACTION, (III) ANY INVOLUNTARY
BANKRUPTCY PROCEEDING IS BROUGHT BY BORROWER OR GUARANTOR OR ANY OF THEIR
RESPECTIVE AFFILIATES AGAINST ANY OF THEM; (IV) IF SUBSEQUENT TO THE
COMMENCEMENT OF ANY VOLUNTARY BANKRUPTCY PROCEEDING WITH RESPECT TO BORROWER,
ANY INVOLUNTARY BANKRUPTCY PROCEEDING IS BROUGHT BY LENDER AGAINST BORROWER, AND
BORROWER OR GUARANTOR FILES ANY MOTION CONTESTING THE SAME; OR (V) BORROWER,
GUARANTOR OR ANY

85


--------------------------------------------------------------------------------


OF THEIR RESPECTIVE AFFILIATES BRINGS OR JOINS IN ANY ACTION OR PROCEEDING FOR
THE PARTITION OF THE PROPERTY OR ANY PORTION THEREOF OR INTEREST THEREIN.


10.2        BROKERS AND FINANCIAL ADVISORS.  BORROWER HEREBY REPRESENTS THAT IT
HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS, UNDERWRITERS, PLACEMENT AGENTS,
AGENTS OR FINDERS IN CONNECTION WITH THE LOAN, OTHER THAN NORTHMARQ CAPITAL,
INC., WHOSE FEE SHALL BE PAID BY BORROWER OR AN AFFILIATE OF BORROWER (TO THE
EXTENT SUCH AFFILIATE IS LIABLE FOR THE PAYMENT OF THE SAME).  BORROWER SHALL
INDEMNIFY AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES, WHETHER INCURRED IN
CONNECTION WITH ENFORCING THIS INDEMNITY OR DEFENDING CLAIMS OF THIRD
PARTIES) OF ANY KIND IN ANY WAY RELATING TO OR ARISING FROM A CLAIM BY ANY
PERSON THAT SUCH PERSON ACTED ON BEHALF OF BORROWER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREIN.  THE PROVISIONS OF THIS SECTION 10.2 SHALL
SURVIVE THE EXPIRATION AND TERMINATION OF THIS AGREEMENT AND THE REPAYMENT OF
THE DEBT.


10.3        RETENTION OF SERVICER.  LENDER RESERVES THE RIGHT TO RETAIN THE
SERVICER TO ACT AS ITS AGENT HEREUNDER WITH SUCH POWERS AS ARE SPECIFICALLY
DELEGATED TO THE SERVICER BY LENDER, WHETHER PURSUANT TO THE TERMS OF THIS
AGREEMENT, ANY POOLING AND SERVICING AGREEMENT OR SIMILAR AGREEMENT ENTERED INTO
AS A RESULT OF A SECONDARY MARKET TRANSACTION, THE DEPOSIT ACCOUNT AGREEMENT OR
OTHERWISE, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  BORROWER SHALL PAY ANY REASONABLE FEES AND EXPENSES OF THE SERVICER IN
CONNECTION WITH A RELEASE OF THE PROPERTY, ASSUMPTION OR MODIFICATION OF THE
LOAN, ENFORCEMENT OF THE LOAN DOCUMENTS OR ANY OTHER ACTION TAKEN BY SERVICER
HEREUNDER ON BEHALF OF LENDER, TO THE EXTENT SUCH ACTIONS ARE PERMITTED TO BE
TAKEN PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS, BUT ONLY TO THE EXTENT THAT
BORROWER IS EXPRESSLY REQUIRED TO PAY SUCH EXPENSES PURSUANT TO THE TERMS OF
THIS AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TO
THE EXTENT ANY MATTER DESCRIBED IN THIS AGREEMENT REQUIRES THE CONSENT OR
APPROVAL OF THE SPECIAL SERVICER UNDER THE POOLING AND SERVICING AGREEMENT (OR
OTHER SIMILAR AGREEMENT) ENTERED INTO IN CONNECTION WITH A SECURITIZATION, SUCH
SPECIAL SERVICER SHALL BE AFFORDED A CONSENT PERIOD FOR SUCH MATTER EQUAL TO THE
GREATER OF (I) THE PERIOD OF TIME GIVEN TO LENDER HEREUNDER WITHIN WHICH TO
CONSENT OR APPROVE SUCH MATTER, OR (II) 15 BUSINESS DAYS (TO THE EXTENT SUCH 15
BUSINESS DAY PERIOD IS REQUIRED UNDER THE TERMS OF SUCH POOLING AND SERVICING
AGREEMENT).


10.4        SURVIVAL.  THIS AGREEMENT AND ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE CERTIFICATES DELIVERED
PURSUANT HERETO SHALL SURVIVE THE MAKING BY LENDER OF THE LOAN AND THE EXECUTION
AND DELIVERY TO LENDER OF THE NOTE, AND SHALL CONTINUE IN FULL FORCE AND EFFECT
SO LONG AS ANY OF THE DEBT IS UNPAID OR SUCH LONGER PERIOD IF EXPRESSLY SET
FORTH IN THIS AGREEMENT.  ALL BORROWER’S COVENANTS AND AGREEMENTS IN THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF THE RESPECTIVE LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS OF LENDER.


10.5        LENDER’S DISCRETION.  WHENEVER PURSUANT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, LENDER EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR
DISAPPROVE, OR CONSENT OR WITHHOLD CONSENT, OR ANY ARRANGEMENT OR TERM IS TO BE
SATISFACTORY TO LENDER OR IS TO BE IN LENDER’S DISCRETION, THE DECISION OF
LENDER TO APPROVE OR DISAPPROVE, TO CONSENT OR WITHHOLD CONSENT, OR TO DECIDE
WHETHER ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY, OR
ACCEPTABLE OR UNACCEPTABLE OR IN LENDER’S DISCRETION SHALL (EXCEPT AS IS
OTHERWISE SPECIFICALLY HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF LENDER AND
SHALL BE FINAL AND CONCLUSIVE.

86


--------------------------------------------------------------------------------



10.6        GOVERNING LAW.

(A)           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE
PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
VALIDITY AND THE ENFORCEABILITY OF ALL LOAN DOCUMENTS AND THE DEBT.  TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO §
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK COUNTY, NEW YORK  AND BORROWER WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES
HEREBY DESIGNATE AND APPOINT CT CORPORATION SYSTEM, 111 EIGHTH AVENUE, NEW YORK,
NEW YORK 10011 AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE OF BORROWER MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
BORROWER (UNLESS LOCAL LAW REQUIRES ANOTHER METHOD OF SERVICE), IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW

87


--------------------------------------------------------------------------------


YORK, NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.


10.7        MODIFICATION, WAIVER IN WRITING.  NO MODIFICATION, AMENDMENT,
EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT
OR OF ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY DEPARTURE BY BORROWER
THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN A WRITING
SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE, AND FOR THE PURPOSE,
FOR WHICH GIVEN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NO NOTICE TO OR
DEMAND ON BORROWER SHALL ENTITLE BORROWER TO ANY OTHER OR FUTURE NOTICE OR
DEMAND IN THE SAME, SIMILAR OR OTHER CIRCUMSTANCES.  NEITHER ANY FAILURE NOR ANY
DELAY ON THE PART OF LENDER IN INSISTING UPON STRICT PERFORMANCE OF ANY TERM,
CONDITION, COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER, REMEDY OR
PRIVILEGE HEREUNDER, OR UNDER ANY OTHER LOAN DOCUMENT, SHALL OPERATE AS OR
CONSTITUTE A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE THEREOF
PRECLUDE ANY OTHER FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT, POWER,
REMEDY OR PRIVILEGE.  IN PARTICULAR, AND NOT BY WAY OF LIMITATION, BY ACCEPTING
PAYMENT AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER ANY LOAN DOCUMENT, LENDER
SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER TO REQUIRE PROMPT PAYMENT
WHEN DUE OF ALL OTHER AMOUNTS DUE UNDER THE LOAN DOCUMENTS, OR TO DECLARE AN
EVENT OF DEFAULT FOR FAILURE TO EFFECT PROMPT PAYMENT OF ANY SUCH OTHER AMOUNT.


10.8        TRIAL BY JURY.  BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY
IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EITHER PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER.


10.9        HEADINGS/EXHIBITS.  THE SECTION HEADINGS IN THIS AGREEMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.  THE EXHIBITS ATTACHED HERETO, ARE
HEREBY INCORPORATED  BY REFERENCE AS A PART OF THE AGREEMENT WITH THE SAME FORCE
AND EFFECT AS IF SET FORTH IN THE BODY HEREOF.


10.10      SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


10.11      PREFERENCES.  UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY ANY AND
ALL PAYMENTS BY BORROWER

88


--------------------------------------------------------------------------------



TO ANY PORTION OF THE DEBT.  TO THE EXTENT BORROWER MAKES A PAYMENT TO LENDER,
OR LENDER RECEIVES PROCEEDS OF ANY COLLATERAL, WHICH IS IN WHOLE OR IN PART
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY
BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN, TO
THE EXTENT OF SUCH PAYMENT OR PROCEEDS RECEIVED, THE DEBT OR PART THEREOF
INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUE IN FULL FORCE AND EFFECT,
AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY LENDER.  THIS PROVISION
SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT AND THE REPAYMENT
OF THE DEBT.


10.12      WAIVER OF NOTICE.  BORROWER SHALL NOT BE ENTITLED TO ANY NOTICES OF
ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR WHICH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SPECIFICALLY AND EXPRESSLY REQUIRES THE
GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT WITH RESPECT TO MATTERS FOR
WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL REQUIREMENTS, PERMITTED TO
WAIVE THE GIVING OF NOTICE.  BORROWER HEREBY EXPRESSLY WAIVES THE RIGHT TO
RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH NO LOAN
DOCUMENT SPECIFICALLY AND EXPRESSLY REQUIRES THE GIVING OF NOTICE BY LENDER TO
BORROWER.


10.13      REMEDIES OF BORROWER.  IF A CLAIM OR ADJUDICATION IS MADE THAT LENDER
OR ANY OF ITS AGENTS, INCLUDING SERVICER, HAS ACTED UNREASONABLY OR UNREASONABLY
DELAYED ACTING IN ANY CASE WHERE BY LAW OR UNDER ANY LOAN DOCUMENT, LENDER OR
ANY SUCH AGENT, AS THE CASE MAY BE, HAS AN OBLIGATION TO ACT REASONABLY OR
PROMPTLY, BORROWER AGREES THAT NEITHER LENDER NOR ITS AGENTS, INCLUDING
SERVICER, SHALL BE LIABLE FOR ANY MONETARY DAMAGES, AND BORROWER’S SOLE REMEDY
SHALL BE TO COMMENCE AN ACTION SEEKING INJUNCTIVE RELIEF OR DECLARATORY
JUDGMENT.  ANY ACTION OR PROCEEDING TO DETERMINE WHETHER LENDER HAS ACTED
REASONABLY SHALL BE DETERMINED BY AN ACTION SEEKING DECLARATORY JUDGMENT. 
BORROWER SPECIFICALLY WAIVES ANY CLAIM AGAINST LENDER AND ITS AGENTS, INCLUDING
SERVICER, WITH RESPECT TO ACTIONS TAKEN BY LENDER OR ITS AGENTS ON BORROWER’S
BEHALF.


10.14      PRIOR AGREEMENTS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS,
UNDERSTANDINGS AND NEGOTIATIONS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR
WRITTEN, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


10.15      OFFSETS, COUNTERCLAIMS AND DEFENSES.  BORROWER HEREBY WAIVES THE
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR ITS AGENTS, INCLUDING
SERVICER, OR OTHERWISE OFFSET ANY OBLIGATIONS TO MAKE PAYMENTS REQUIRED UNDER
THE LOAN DOCUMENTS.  ANY ASSIGNEE OF LENDER’S INTEREST IN AND TO THE LOAN
DOCUMENTS SHALL TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS, COUNTERCLAIMS OR
DEFENSES WHICH BORROWER MAY OTHERWISE HAVE (INCLUDING WITH RESPECT TO ANY FUTURE
FUNDING OBLIGATION, IF ANY, OR ANY DEFAULT OR DISPUTE RELATING THERETO) AGAINST
ANY ASSIGNOR OF SUCH DOCUMENTS, AND NO SUCH OFFSET, COUNTERCLAIM OR DEFENSE
SHALL BE INTERPOSED OR ASSERTED BY BORROWER IN ANY ACTION OR PROCEEDING BROUGHT
BY ANY SUCH ASSIGNEE UPON SUCH DOCUMENTS, AND ANY SUCH RIGHT TO INTERPOSE OR
ASSERT ANY SUCH OFFSET, COUNTERCLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING
IS HEREBY EXPRESSLY WAIVED BY BORROWER.

89


--------------------------------------------------------------------------------



10.16      PUBLICITY.  ALL NEWS RELEASES, PUBLICITY OR ADVERTISING BY BORROWER
OR ITS AFFILIATES THROUGH ANY MEDIA INTENDED TO REACH THE GENERAL PUBLIC, WHICH
REFERS TO THE LOAN DOCUMENTS, THE LOAN, LENDER OR ANY MEMBER OF THE CITIGROUP
GROUP, A LOAN PURCHASER, THE SERVICER OR THE TRUSTEE IN A SECONDARY MARKET
TRANSACTION, SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF LENDER; PROVIDED
HOWEVER, THAT LENDER’S CONSENT SHALL NOT BE REQUIRED BY BORROWER, BORROWER’S
AFFILIATES, OR ANY BROKER DEALER OR INVESTOR REPRESENTATIVE RELATED TO THE
MARKETING OR SALE OF ANY INVESTMENT FUND OR INVESTMENT TRUST MANAGED BY
BORROWER’S AFFILIATES WHICH DISCLOSURE IS REQUIRED UNDER THE SECURITIES ACT OF
1933 OR 1934 OR TO ANY POTENTIAL PURCHASER OF AN INTEREST IN THE PROPERTY. 
LENDER SHALL HAVE THE RIGHT TO ISSUE ANY OF THE FOREGOING WITHOUT BORROWER’S
APPROVAL.


10.17      NO USURY.  BORROWER AND LENDER INTEND AT ALL TIMES TO COMPLY WITH
APPLICABLE STATE LAW OR APPLICABLE UNITED STATES FEDERAL LAW (TO THE EXTENT THAT
IT PERMITS LENDER TO CONTRACT FOR, CHARGE, TAKE, RESERVE OR RECEIVE A GREATER
AMOUNT OF INTEREST THAN UNDER STATE LAW) AND THAT THIS SECTION 10.17 SHALL
CONTROL EVERY OTHER AGREEMENT IN THE LOAN DOCUMENTS.  IF THE APPLICABLE LAW
(STATE OR FEDERAL) IS EVER JUDICIALLY INTERPRETED SO AS TO RENDER USURIOUS ANY
AMOUNT CALLED FOR UNDER THE NOTE OR ANY OTHER LOAN DOCUMENT, OR CONTRACTED FOR,
CHARGED, TAKEN, RESERVED OR RECEIVED WITH RESPECT TO THE DEBT, OR IF LENDER’S
EXERCISE OF THE OPTION TO ACCELERATE THE MATURITY OF THE LOAN OR ANY PREPAYMENT
BY BORROWER RESULTS IN BORROWER HAVING PAID ANY INTEREST IN EXCESS OF THAT
PERMITTED BY APPLICABLE LAW, THEN IT IS BORROWER’S AND LENDER’S EXPRESS INTENT
THAT ALL EXCESS AMOUNTS THERETOFORE COLLECTED BY LENDER SHALL BE CREDITED
AGAINST THE UNPAID PRINCIPAL AND ALL OTHER DEBT (OR, IF THE DEBT HAS BEEN OR
WOULD THEREBY BE PAID IN FULL, REFUNDED TO BORROWER), AND THE PROVISIONS OF THE
LOAN DOCUMENTS IMMEDIATELY BE DEEMED REFORMED AND THE AMOUNTS THEREAFTER
COLLECTIBLE THEREUNDER REDUCED, WITHOUT THE NECESSITY OF THE EXECUTION OF ANY
NEW DOCUMENT, SO AS TO COMPLY WITH APPLICABLE LAW, BUT SO AS TO PERMIT THE
RECOVERY OF THE FULLEST AMOUNT OTHERWISE CALLED FOR THEREUNDER.  ALL SUMS PAID
OR AGREED TO BE PAID TO LENDER FOR THE USE, FORBEARANCE OR DETENTION OF THE LOAN
SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED,
ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED TERM OF THE LOAN UNTIL PAYMENT
IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON ACCOUNT OF THE DEBT DOES NOT
EXCEED THE MAXIMUM LAWFUL RATE FROM TIME TO TIME IN EFFECT AND APPLICABLE TO THE
DEBT FOR SO LONG AS THE DEBT IS OUTSTANDING.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN ANY LOAN DOCUMENT, IT IS NOT THE INTENTION OF LENDER TO
ACCELERATE THE MATURITY OF ANY INTEREST THAT HAS NOT ACCRUED AT THE TIME OF SUCH
ACCELERATION OR TO COLLECT UNEARNED INTEREST AT THE TIME OF SUCH ACCELERATION.


10.18      CONFLICT; CONSTRUCTION OF DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS,
THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.  THE PARTIES HERETO ACKNOWLEDGE
THAT EACH IS REPRESENTED BY SEPARATE COUNSEL IN CONNECTION WITH THE NEGOTIATION
AND DRAFTING OF THE LOAN DOCUMENTS AND THAT THE LOAN DOCUMENTS SHALL NOT BE
SUBJECT TO THE PRINCIPLE OF CONSTRUING THEIR MEANING AGAINST THE PARTY THAT
DRAFTED THEM.


10.19      NO THIRD PARTY BENEFICIARIES.  THE LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN ANY LOAN DOCUMENT SHALL
BE DEEMED TO CONFER UPON ANYONE OTHER THAN THE LENDER AND BORROWER ANY RIGHT TO
INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
OBLIGATIONS CONTAINED THEREIN.

90


--------------------------------------------------------------------------------



10.20      SPREAD MAINTENANCE PREMIUM.  BORROWER ACKNOWLEDGES THAT (A) LENDER IS
MAKING THE LOAN IN CONSIDERATION OF THE RECEIPT BY LENDER OF ALL INTEREST AND
OTHER BENEFITS INTENDED TO BE CONFERRED BY THE LOAN DOCUMENTS AND (B) IF
PAYMENTS OF PRINCIPAL ARE MADE TO LENDER PRIOR TO JUNE 14, 2008, FOR ANY REASON
WHATSOEVER, WHETHER VOLUNTARY, AS A RESULT OF LENDER’S ACCELERATION OF THE LOAN
AFTER AN EVENT OF DEFAULT, BY OPERATION OF LAW OR OTHERWISE, LENDER WILL NOT
RECEIVE ALL SUCH INTEREST AND OTHER BENEFITS AND MAY, IN ADDITION, INCUR COSTS. 
FOR THESE REASONS, AND TO INDUCE LENDER TO MAKE THE LOAN, BORROWER AGREES THAT,
EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2.2.5, SECTION 2.3.2, SECTION 2.3.4 AND
SECTION 7.4.2 OF THIS AGREEMENT, ALL PREPAYMENTS, IF ANY, WHETHER VOLUNTARY OR
INVOLUNTARY, WILL BE ACCOMPANIED BY THE SPREAD MAINTENANCE PREMIUM.  SUCH SPREAD
MAINTENANCE PREMIUM SHALL BE REQUIRED WHETHER PAYMENT IS MADE BY BORROWER, BY A
PERSON ON BEHALF OF BORROWER, OR BY THE PURCHASER AT ANY FORECLOSURE SALE, AND
MAY BE INCLUDED IN ANY BID BY LENDER AT SUCH SALE.  BORROWER FURTHER
ACKNOWLEDGES THAT (A) IT IS A KNOWLEDGEABLE REAL ESTATE DEVELOPER AND/OR
INVESTOR; (B) IT FULLY UNDERSTANDS THE EFFECT OF THE PROVISIONS OF THIS SECTION
10.20, AS WELL AS THE OTHER PROVISIONS OF THE LOAN DOCUMENTS; (C) THE MAKING OF
THE LOAN BY LENDER AT THE INTEREST RATE AND OTHER TERMS SET FORTH IN THE LOAN
DOCUMENTS ARE SUFFICIENT CONSIDERATION FOR BORROWER’S OBLIGATION TO PAY A SPREAD
MAINTENANCE PREMIUM (IF REQUIRED); AND (D) LENDER WOULD NOT MAKE THE LOAN ON THE
TERMS SET FORTH HEREIN WITHOUT THE INCLUSION OF SUCH PROVISIONS.  BORROWER ALSO
ACKNOWLEDGES THAT THE PROVISIONS OF THIS AGREEMENT LIMITING THE RIGHT OF
PREPAYMENT AND PROVIDING FOR THE PAYMENT OF THE SPREAD MAINTENANCE PREMIUM AND
OTHER CHARGES SPECIFIED HEREIN WERE INDEPENDENTLY NEGOTIATED AND BARGAINED FOR,
AND CONSTITUTE A SPECIFIC MATERIAL PART OF THE CONSIDERATION GIVEN BY BORROWER
TO LENDER FOR THE MAKING OF THE LOAN EXCEPT AS EXPRESSLY PERMITTED HEREUNDER.


10.21      ASSIGNMENT.  THE LOAN, THE NOTE, THE LOAN DOCUMENTS AND/OR LENDER’S
RIGHTS, TITLE, OBLIGATIONS AND INTERESTS THEREIN MAY BE ASSIGNED BY LENDER AND
ANY OF ITS SUCCESSORS AND ASSIGNS TO ANY PERSON AT ANY TIME IN ITS DISCRETION,
IN WHOLE OR IN PART, WHETHER BY OPERATION OF LAW (PURSUANT TO A MERGER OR OTHER
SUCCESSOR IN INTEREST) OR OTHERWISE.  UPON SUCH ASSIGNMENT, ALL REFERENCES TO
LENDER IN THIS AGREEMENT AND IN ANY LOAN DOCUMENT SHALL BE DEEMED TO REFER TO
SUCH ASSIGNEE OR SUCCESSOR IN INTEREST AND SUCH ASSIGNEE OR SUCCESSOR IN
INTEREST SHALL THEREAFTER STAND IN THE PLACE OF LENDER.  BORROWER MAY NOT ASSIGN
ITS RIGHTS, TITLE, INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT OR UNDER ANY OF
THE LOAN DOCUMENTS.


10.22      BORROWER’S DESIGNEE.  BORROWER HEREBY AUTHORIZES, DESIGNATES AND
DIRECTS BORROWER’S DESIGNEE TO GIVE LENDER DIRECTIONS OF ANY KIND, TO TAKE THE
ACTIONS OR MAKE SUCH DELIVERIES SPECIFIED HEREIN TO BE TAKEN OR DELIVERED BY
BORROWER’S DESIGNEE (INCLUDING UNDER SECTIONS 5.11, 6.3 AND 9.1, AND INCLUDING
WITH RESPECT TO ANY REQUISITIONS FROM ANY RESERVE ACCOUNTS UNDER ARTICLE 3) AND
TO GIVE AND RECEIVE NOTICES OF ANY KIND ON BEHALF OF BORROWER UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  ANY NOTICE GIVEN BY LENDER TO
BORROWER’S DESIGNEE SHALL BE DEEMED TO HAVE BEEN GIVEN TO EACH AND EVERY
BORROWER.


10.23      INTENTIONALLY OMITTED.


10.24      SET-OFF.  IN ADDITION TO ANY RIGHTS AND REMEDIES OF LENDER PROVIDED
BY THIS AGREEMENT AND BY LAW, LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE
TO BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY BORROWER TO THE EXTENT
PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY
BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST

91


--------------------------------------------------------------------------------



SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR
CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR
CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY LENDER OR ANY
AFFILIATE THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF BORROWER.  LENDER
AGREES PROMPTLY TO NOTIFY BORROWER AFTER ANY SUCH SET-OFF AND APPLICATION MADE
BY LENDER; PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SET-OFF AND APPLICATION.


10.25      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

92


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

 

 

 

BEHRINGER HARVARD SANTA CLARA LP,

 

a Delaware limited partnership

 

 

 

 

By:

BEHRINGER HARVARD SANTA
CLARA GP, LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LENDER:

 

 

 

CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


Schedule 1

1-1


--------------------------------------------------------------------------------


Schedule 2

Required Repairs


--------------------------------------------------------------------------------


Schedule 3

Exceptions to Representations and Warranties

1.             Title and rights of use / access representations and warranties
with respect to the Property expressly except any rights of use of the portion
of the Property described in that certain unrecorded Groundwater Monitoring Well
Sale and Access Agreement Language, dated as of January 11, 2006, between
Sobrato Development Companies (predecessor-in-interest to Borrower) and
Pharmacia Corporation, if any, as Pharmacia may have under such unrecorded
instrument.

3-1


--------------------------------------------------------------------------------


Schedule 4

Organization of Borrower

4-1


--------------------------------------------------------------------------------


Schedule 5

Definition of Special Purpose Bankruptcy Remote Entity

A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC, or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter (i) was and will be organized solely for
the purpose of (A) owning or leasing the Property or (B) acting as a general
partner of the limited partnership that owns or leases the Property or member of
the limited liability company that owns or leases the Property; (ii) has not
engaged and will not engage in any business unrelated to (A) the ownership or
leasing of the Property, (B) acting as general partner of the limited
partnership that owns or leases the Property or (C) acting as a member of the
limited liability company that owns or leases the Property, as applicable;
(iii) has not had and will not have any assets other than those related to the
Property or its partnership or member interest in the limited partnership or
limited liability company that owns or leases the Property, as applicable;
(iv) has not engaged, sought or consented to and will not engage in, seek or
consent to any (A) dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or (B) amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable); (v) if such
entity is a limited partnership, has and will have, as its only general
partners, Special Purpose Bankruptcy Remote Entities that are corporations or
that are Single Member Bankruptcy Remote LLC’s; (vi) if such entity is a
corporation or a Single Member Bankruptcy Remote LLC, has and will have at least
one Independent Director, and has not caused or allowed and will not cause or
allow the board of directors or board of managers, as applicable, of such entity
to take any action requiring the unanimous affirmative vote of one hundred
percent (100%) of the members of its board of directors or board of managers, as
applicable, unless all of the directors or managers, as applicable, and all
Independent Directors shall have participated in such vote; (vii) if such entity
is a limited liability company, has and will have at least one member that has
been and will be a Special Purpose Bankruptcy Remote Entity that has been and
will be a corporation or a Single Member Bankruptcy Remote LLC and such
corporation or such Single Member Bankruptcy Remote LLC is the managing member
of such limited liability company; (viii) if such entity is a limited liability
company with more than one member, has and will have articles of organization, a
certificate of formation and/or an operating agreement, as applicable, providing
that (A) such entity will dissolve only upon the bankruptcy of the managing
member, (B) the vote of a majority-in-interest of the remaining members is
sufficient to continue the life of the limited liability company in the event of
such bankruptcy of the managing member and (C) if the vote of a
majority-in-interest of the remaining members to continue the life of the
limited liability company following the bankruptcy of the managing member is not
obtained, the limited liability company may not liquidate the Property without
the consent of the applicable Rating Agencies for as long as the Loan is
outstanding; (ix) has not, and without the unanimous consent of all of its
partners, directors or members (including all Independent Directors), as
applicable, will not, with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest (A) file a
bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from

5-1


--------------------------------------------------------------------------------


debts or the protection of debtors generally, (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for such entity or for all or any portion of
such entity’s properties, (C) make any assignment for the benefit of such
entity’s creditors or (D) take any action that might cause such entity to become
insolvent; (x) has remained and will remain solvent and has maintained and will
maintain adequate capital in light of its contemplated business operations;
(xi) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity; (xii) has maintained and will
maintain its accounts, books and records separate from any other Person;
provided, however, that the financial statements of such Person may be included
in the consolidated financial statements of another Person in accordance with
GAAP, provided that in each case, such financial statements identify such Person
as a separate member of such consolidated group and include an express statement
to the effect that the assets of such Person are not available to satisfy the
claims of creditors of such other Person, and will file its own tax returns;
provided, however, that if such entity is a so-called “disregarded entity” under
applicable law for tax purposes, and such entity is required or permitted to be
included in a consolidated return of another entity, then such entity may be
included in the consolidated return of such other entity; (xiii) has maintained
and will maintain its books, records, resolutions and agreements as official
records; (xiv) has not commingled and will not commingle its funds or assets
with those of any other Person; (xv) has held and will hold its assets in its
own name; (xvi) has conducted and will conduct its business in its name or under
the trade name of the Property, (xvii) subject to the proviso in clause (xii)
above, has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person; (xviii) has
paid and will pay its own liabilities, including the salaries of its own
employees, out of its own funds and assets; (xix) has observed and will observe
all partnership, corporate or limited liability company formalities, as
applicable; (xx) subject to sub clause (xxx) below, has maintained and will
maintain an arm’s-length relationship with its Affiliates; (xxi) (a) if such
entity owns the Property, has and will have no indebtedness other than the Loan
and Permitted Indebtedness (subject to the provisions of Section 5.22 of this
Agreement), or (b) if such entity acts as the general partner of a limited
partnership which owns the Property, has and will have no indebtedness (in
addition to such liability as it has by virtue of its status as general partner)
other than unsecured trade payables in the ordinary course of business relating
to acting as general partner of the limited partnership which owns the Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within thirty
(30) days of the date incurred, or (c) if such entity acts as a managing member
of a limited liability company which owns the Property, has and will have no
indebtedness other than unsecured trade payables in the ordinary course of
business relating to acting as a member of the limited liability company which
owns the Property which (1) do not exceed, at any time, $10,000 and (2) are paid
within thirty (30) days of the date incurred; (xxii) except, if applicable, by
virtue of its status as a general partner, has not and will not assume or
guarantee or become obligated for the debts of any other Person or hold out its
credit as being available to satisfy the obligations of any other Person except
for the Loan; (xxiii) has not and will not acquire obligations or securities of
its partners, members or shareholders; (xxiv) has allocated and will allocate
fairly and reasonably shared expenses, including shared office space, and uses
separate stationery, invoices and checks; (xxv) except in connection with the
Loan, has not pledged and will not pledge its assets for the benefit of any
other Person; (xxvi) has held itself out and identified itself and will hold
itself out and identify itself as a separate and distinct entity under its own
name and not as a division or part of any other Person; (xxvii) has maintained
and will maintain its assets

5-2


--------------------------------------------------------------------------------


in such a manner that it will not be costly or difficult to segregate, ascertain
or identify its individual assets from those of any other Person; (xxviii) has
not made and will not make loans to any Person; (xxix) has not identified and
will not identify its partners, members or shareholders, or any Affiliate of any
of them, as a division or part of it; (xxx) except for the Management Agreement,
has not entered into or been a party to, and will not enter into or be a party
to, any transaction with its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party; (xxxi) has
and will have no obligation to indemnify its partners, officers, directors,
members or Special Members, as the case may be, or has such an obligation that
is fully subordinated to the Debt and will not constitute a claim against it if
cash flow in excess of the amount required to pay the Debt is insufficient to
pay such obligation; and (xxxii) to the fullest extent permitted under
applicable law, will consider the interests of its creditors in connection with
all corporate, partnership or limited liability actions, as applicable.

“Independent Director” means (x) in the case of a Single Member Bankruptcy
Remote LLC:  a natural person selected by Borrower and reasonably satisfactory
to Lender who shall not have been at the time of such individual’s appointment
as an Independent Director of the Single Member Bankruptcy Remote LLC, does not
thereafter become while serving as an Independent Director (except pursuant to
an express provision in the Single Member Bankruptcy Remote LLC’s limited
liability company agreement providing for the Independent Director to become a
Special Member (defined below) upon the sole member of such Single Member
Bankruptcy Remote LLC ceasing to be a member in such Single Member Bankruptcy
Remote LLC) and shall not have been at any time during the preceding five years
(i) a shareholder/partner/member of, or an officer or employee of, Borrower or
any of its shareholders, subsidiaries or Affiliates, (ii) a director of any
shareholder, subsidiary or Affiliate of Borrower, (iii) a customer of, or
supplier to, Borrower or any of its shareholders, subsidiaries or Affiliates,
(iv) a Person who Controls any such shareholder, supplier or customer, or (v) a
member of the immediate family of any such shareholder/ director/partner/member,
officer, employee, supplier or customer or of any director of Borrower (other
than as an Independent Director); and (y) in the case of a corporation, an
individual selected by Borrower and reasonably satisfactory to Lender who shall
not have been at the time of such individual’s appointment as a director, does
not thereafter become while serving as an Independent Director and shall not
have been at any time during the preceding five years (i) a
shareholder/partner/member of, or an officer, employee, consultant, agent or
advisor of, Borrower or any of its shareholders, subsidiaries, members or
Affiliates, (ii) a director of any shareholder, subsidiary, member, or Affiliate
of Borrower other than Borrower’s general partner or managing member, (iii) a
customer of, or supplier to, Borrower or any of its shareholders, subsidiaries
or Affiliates that derives more than ten percent (10%) of its purchases or
income from its activities with Borrower or any Affiliate of Borrower, (iv) a
Person who Controls any such shareholder, supplier or customer, or (v) a member
of the immediate family (including a grandchild or sibling) of any such
shareholder/director/partner/member, officer, employee, supplier or customer or
of any other director of Borrower’s general partner or managing member.  A
natural person who otherwise satisfies the foregoing definition of Independent
Director except for being the independent director, manager or special member of
a “special purpose entity” affiliated with the Borrower that does not own a
direct or indirect equity interest in the Borrower shall not be disqualified
from serving as an Independent Director if such individual is at the time of
initial appointment, or at any time while serving as an Independent

5-3


--------------------------------------------------------------------------------


Director, an Independent Director of a “special purpose entity” affiliated with
the Borrower (other than any entity that owns a direct or indirect equity
interest in the Borrower).

“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter (i) complies with the following clauses of
the definition of Special Purpose Bankruptcy Remote Entity above:  (i), (ii),
(iii), (iv), (ix), (x), (xi) and (xiii) through (xxxii); (ii) has maintained and
will maintain its accounts, books and records separate from any other person;
(iii) has and will have an operating agreement which provides that the business
and affairs of such Single Member Bankruptcy Remote LLC shall be managed by its
sole member (the “Sole Member”), and at all times there shall be at least one
duly appointed Independent Director, and the Sole Member will not, without the
written consent of its Independent Director (1) take any action affecting its
status as a “Special Purpose Bankruptcy Remote Entity” (as set forth in this
Schedule 5) or (2) take any other “Material Action” (which for purposes hereof
means any action to consolidate or merge such Single Member Bankruptcy Remote
LLC with or into any Person, or sell all or substantially all of the assets of
such Single Member Bankruptcy Remote LLC other than in connection with a payment
in full of the Loan in accordance with the terms of the Loan Documents, or to
institute proceedings to have such Single Member Bankruptcy Remote LLC be
adjudicated bankrupt or insolvent, or consent to the institution of bankruptcy
or insolvency proceedings against such Single Member Bankruptcy Remote LLC or
file a petition seeking, or consent to, reorganization or relief with respect to
such Single Member Bankruptcy Remote LLC under any applicable federal or state
law relating to bankruptcy, or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of such
Single Member Bankruptcy Remote LLC or a substantial part of its property, or
make any assignment for the benefit of creditors of such Single Member
Bankruptcy Remote LLC, or admit in writing such Single Member Bankruptcy Remote
LLC’s inability to pay its debts generally as they become due, or take action in
furtherance of any such action, or, to the fullest extent permitted by law, 
dissolve or liquidate such Single Member Bankruptcy Remote LLC); (iv)  has and
will have an operating agreement which provides that, as long as any portion of
the Debt remains outstanding, (A) upon the occurrence of any event that causes
Sole Member to cease to be a member of such Single Member Bankruptcy Remote LLC
(other than (x) upon an assignment by Sole Member of all of its limited
liability company interest in such Single Member Bankruptcy Remote LLC and the
admission of the transferee, if permitted pursuant to the organizational
documents of such Single Member Bankruptcy Remote LLC and the Loan Documents, or
(y) the resignation of Sole Member and the admission of an additional member of
such Single Member Bankruptcy Remote LLC, if permitted pursuant to the
organizational documents of such Single Member Bankruptcy Remote LLC and the
Loan Documents), the person acting as an Independent Director of such Single
Member Bankruptcy Remote LLC shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of such Single Member
Bankruptcy Remote LLC, automatically be admitted as the sole member of such
Single Member Bankruptcy Remote LLC (the “Special Member”) and shall preserve
and continue the existence of such Single Member Bankruptcy Remote LLC without
dissolution, (B) no Special Member may resign or transfer its rights as Special
Member unless (x) a successor Special Member has been admitted to such Single
Member Bankruptcy Remote LLC as a Special Member, and (y) such successor Special
Member has also accepted its appointment as an Independent Director and (C)
except as expressly permitted pursuant to the terms of this Agreement, Sole
Member may not resign and no additional member shall be admitted to such Single
Member Bankruptcy Remote

5-4


--------------------------------------------------------------------------------


LLC; (v) has and will have an operating agreement which provides that, as long
as any portion of the Debt remains outstanding, (A) such Single Member
Bankruptcy Remote LLC shall be dissolved, and its affairs shall be would up only
upon the first to occur of the following: (x) the termination of the legal
existence of the last remaining member of such Single Member Bankruptcy Remote
LLC or the occurrence of any other event which terminates the continued
membership of the last remaining member of such Single Member Bankruptcy Remote
LLC in such Single Member Bankruptcy Remote LLC unless the business of such
Single Member Bankruptcy Remote LLC is continued in a manner permitted by its
operating agreement or the Delaware Limited Liability Company Act (the “Act”) or
(y) the entry of a decree of judicial dissolution under Section 18-802 of the
Act; (B) upon the occurrence of any event that causes the last remaining member
of such Single Member Bankruptcy Remote LLC to cease to be a member of such
Single Member Bankruptcy Remote LLC or that causes Sole Member to cease to be a
member of such Single Member Bankruptcy Remote LLC (other than (x) upon an
assignment by Sole Member of all of its limited liability company interest in
such Single Member Bankruptcy Remote LLC and the admission of the transferee, if
permitted pursuant to the organizational documents of such Single Member
Bankruptcy Remote LLC and the Loan Documents, or (y) the resignation of Sole
Member and the admission of an additional member of such Single Member
Bankruptcy Remote LLC, if permitted pursuant to the organizational documents of
such Single Member Bankruptcy Remote LLC and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such member shall be
authorized to, and shall, within 90 days after the occurrence of the event that
terminated the continued membership of such member in such Single Member
Bankruptcy Remote LLC, agree in writing to continue the existence of such Single
Member Bankruptcy Remote LLC and to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute member of such
Single Member Bankruptcy Remote LLC, effective as of the occurrence of the event
that terminated the continued membership of such member in such Single Member
Bankruptcy Remote LLC; (C) the bankruptcy of Sole Member or a Special Member
shall not cause such member or Special Member, respectively, to cease to be a
member of such Single Member Bankruptcy Remote LLC and upon the occurrence of
such an event, the business of such Single Member Bankruptcy Remote LLC shall
continue without dissolution; (D) in the event of dissolution of such Single
Member Bankruptcy Remote LLC, such Single Member Bankruptcy Remote LLC shall
conduct only such activities as are necessary to wind up its affairs (including
the sale of the assets of such Single Member Bankruptcy Remote LLC in an orderly
manner), and the assets of such Single Member Bankruptcy Remote LLC shall be
applied in the manner, and in the order of priority, set forth in Section 18-804
of the Act; and (E) to the fullest extent permitted by law, each of Sole Member
and the Special Member shall irrevocably waive any right or power that they
might have to cause such Single Member Bankruptcy Remote LLC or any of its
assets to be partitioned, to cause the appointment of a receiver for all or any
portion of the assets of such Single Member Bankruptcy Remote LLC, to compel any
sale of all or any portion of the assets of such Single Member Bankruptcy Remote
LLC pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up
or termination of such Single Member Bankruptcy Remote LLC.

5-5


--------------------------------------------------------------------------------


Schedule 8

Rent Roll

(See Attached)

8-1


--------------------------------------------------------------------------------


Exhibit A

Out-Parcel

(See Attached)

8-1


--------------------------------------------------------------------------------